Case 3:21-cv-00538-N Document 26-40 Filed 06/09/21      Page 1 of 221 PageID 13686




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 40
Case 3:21-cv-00538-N Document 26-40 Filed 06/09/21   Page 2 of 221 PageID 13687
Case 3:21-cv-00538-N Document 26-40 Filed 06/09/21   Page 3 of 221 PageID 13688
Case 3:21-cv-00538-N Document 26-40 Filed 06/09/21   Page 4 of 221 PageID 13689
Case 3:21-cv-00538-N Document 26-40 Filed 06/09/21   Page 5 of 221 PageID 13690
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        169 06/09/21 Page 6 of 221 PageID 13691
Case 3:21-cv-00538-N Document 26-40 Filed



                             EXHIBIT 222




                                                                     010799
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        169 06/09/21 Page 7 of 221 PageID 13692
Case 3:21-cv-00538-N Document 26-40 Filed
                                                            EXECUTION VERSION
                                                                       1295285 v14




                              VALHALLA CLO, LTD.,

                                        Issuer

                              VALHALLA CLO, INC.,

                                      Co-Issuer

                                         and

                            JPMORGAN CHASE BANK,

                          Trustee and Securities Intermediary

                                    INDENTURE

                                     Dated as of

                                   August 18, 2004




                                                                     010800
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        169 06/09/21 Page 8 of 221 PageID 13693
Case 3:21-cv-00538-N Document 26-40 Filed

                                          Table of Contents
                                                                                                                        Page
                                  ARTICLE I
                DEFINITIONS; INTERPRETATION AND ASSUMPTION
       SECTION 1.1    Definitions............................................................................................ 3
       SECTION 1.2    Interpretation........................................................................................ 3
       SECTION 1.3    Assumptions as to Eligible Investments and the Swap
                      Agreement............................................................................................ 4
                                             ARTICLE II
                                             THE NOTES
       SECTION 2.1    Forms Generally................................................................................... 5
       SECTION 2.2    Form of Notes and Certificate of Authentication ................................ 5
       SECTION 2.3    Authorized Amount; Maturity Date; Classification and Priority
                      of Notes; Interest Rate; and Denomination.......................................... 7
       SECTION 2.4    Issuance of Securities........................................................................... 8
       SECTION 2.5    Book-Entry Securities.......................................................................... 9
       SECTION 2.6    Registration of Transfer and Exchange of Securities;
                      Restriction on Transfer ...................................................................... 12
       SECTION 2.7    Mutilated, Destroyed, Lost or Stolen Notes....................................... 25
       SECTION 2.8    Payments on the Notes....................................................................... 26
       SECTION 2.9    Persons Deemed Owners ................................................................... 29
       SECTION 2.10   Cancellation of Notes......................................................................... 29
       SECTION 2.11   Swap Counterparty, Reference Portfolio Manager and Initial
                      Purchaser as Noteholders................................................................... 29
       SECTION 2.12   Treatment of Senior Notes ................................................................. 29
       SECTION 2.13   No Gross Up ...................................................................................... 30
       SECTION 2.14   Redemption of Notes ......................................................................... 30
       SECTION 2.15   Maturity; Extension of Maturity ........................................................ 31
       SECTION 2.16   Class Q-1 Securities........................................................................... 33
       SECTION 2.17   Class Q-2 Securities........................................................................... 37
                               ARTICLE III
            CONDITIONS PRECEDENT TO THE ISSUANCE OF SECURITIES
       SECTION 3.1    Conditions Precedent ......................................................................... 47
       SECTION 3.2    Security for the Notes ........................................................................ 49
       SECTION 3.3    Custodianship; Delivery of Eligible Investments .............................. 50
       SECTION 3.4    The Swap Agreement......................................................................... 51


                                                       i

                                                                                                           010801
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        169 06/09/21 Page 9 of 221 PageID 13694
Case 3:21-cv-00538-N Document 26-40 Filed

                                                                                                                       Page
                                  ARTICLE IV
                          SATISFACTION AND DISCHARGE
       SECTION 4.1    Satisfaction and Discharge of Indenture ............................................ 52
       SECTION 4.2    Application of Trust Funds ................................................................ 52
                                     ARTICLE V
                                DEFAULT AND REMEDIES
       SECTION 5.1    Events of Default ............................................................................... 53
       SECTION 5.2    Rights of Swap Counterparty upon Event of Default ........................ 55
       SECTION 5.3    Acceleration of Maturity; Rescission and Annulment....................... 55
       SECTION 5.4    Remedies............................................................................................ 56
       SECTION 5.5    Retention of Trust Estate ................................................................... 56
       SECTION 5.6    Trustee May File Proofs of Claim ..................................................... 58
       SECTION 5.7    Trustee May Enforce Claims Without Possession of Notes .............. 59
       SECTION 5.8    Priority of Payment on Acceleration.................................................. 59
       SECTION 5.9    Limitation of Suits ............................................................................. 60
       SECTION 5.10   Rights of Noteholders to Receive Principal and Interest ................... 61
       SECTION 5.11   Restoration of Rights and Remedies.................................................. 62
       SECTION 5.12   Rights and Remedies Cumulative...................................................... 62
       SECTION 5.13   Delay or Omission Not a Waiver....................................................... 62
       SECTION 5.14   Control by Noteholders...................................................................... 62
       SECTION 5.15   Waiver of Past Defaults ..................................................................... 63
       SECTION 5.16   Undertaking for Costs ........................................................................ 63
       SECTION 5.17   Waiver of Stay or Extension Laws .................................................... 64
       SECTION 5.18   Action on Notes ................................................................................. 64
       SECTION 5.19   Performance and Enforcement of Certain Obligations...................... 64
       SECTION 5.20   Sale of Trust Estate ............................................................................ 65
                                           ARTICLE VI
                                          THE TRUSTEE
       SECTION 6.1    Duties of Trustee................................................................................ 66
       SECTION 6.2    Rights of Trustee................................................................................ 67
       SECTION 6.3    Trustee May Own Notes .................................................................... 70
       SECTION 6.4    Trustee’s Disclaimer .......................................................................... 70
       SECTION 6.5    Notice of Defaults; Events of Default and Acceleration ................... 71


                                                     ii

                                                                                                         010802
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        169 06/09/21 Page 10 of 221 PageID 13695
Case 3:21-cv-00538-N Document 26-40 Filed

                                                                                                                          Page
       SECTION 6.6    Compensation; Reimbursement; Indemnity ...................................... 71
       SECTION 6.7    Resignation and Removal of Trustee; Appointment of
                      Successor............................................................................................ 72
       SECTION 6.8    Merger or Consolidation of Trustee................................................... 74
       SECTION 6.9    Appointment of Co-Trustee or Separate Trustee ............................... 74
       SECTION 6.10   Eligibility; Disqualification ............................................................... 76
       SECTION 6.11   Representations and Warranties of Trustee ....................................... 76
       SECTION 6.12   Certain Duties of Trustee Related to Delayed Payment of
                      Proceeds ............................................................................................. 76
       SECTION 6.13   Withholding; Tax Forms.................................................................... 77
       SECTION 6.14   Fiduciary for Noteholders Only; Agent for Other Secured
                      Parties................................................................................................. 77
       SECTION 6.15   Assignment of Rights; Not Assumption of Duties ............................ 78
                                            ARTICLE VII
                                            COVENANTS
       SECTION 7.1    Payments on Securities ...................................................................... 78
       SECTION 7.2    Maintenance of Office or Agency...................................................... 78
       SECTION 7.3    Money for Payments to Be Held in Trust .......................................... 78
       SECTION 7.4    Existence of Issuers............................................................................ 79
       SECTION 7.5    Protection of Trust Estate................................................................... 80
       SECTION 7.6    Opinions as to Trust Estate and Tax Certificates............................... 82
       SECTION 7.7    Performance of Obligations ............................................................... 82
       SECTION 7.8    Negative Covenants ........................................................................... 82
       SECTION 7.9    Statement as to Compliance............................................................... 85
       SECTION 7.10   Consolidation of Issuers..................................................................... 85
       SECTION 7.11   Successor Substituted......................................................................... 87
       SECTION 7.12   No Other Business ............................................................................. 87
       SECTION 7.13   Purchase of Notes and Class Q Securities ......................................... 88
       SECTION 7.14   Additional Covenants......................................................................... 88
       SECTION 7.15   Representations and Warranties of the Issuers .................................. 89
       SECTION 7.16   Certain Tax Matters ........................................................................... 90
       SECTION 7.17   DTC Actions ...................................................................................... 91
       SECTION 7.18   Bloomberg Screens, Etc..................................................................... 91
       SECTION 7.19   CUSIP ................................................................................................ 92

                                                      iii

                                                                                                             010803
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        169 06/09/21 Page 11 of 221 PageID 13696
Case 3:21-cv-00538-N Document 26-40 Filed

                                                                                                                        Page
       SECTION 7.20   Legends .............................................................................................. 92
       SECTION 7.21   Regulation S Transfers....................................................................... 92
       SECTION 7.22   Listing Agent ..................................................................................... 93
       SECTION 7.23   Security Interest Representations and Warranties ............................. 93
       SECTION 7.24   Financing Statements; Registration ................................................... 95
       SECTION 7.25   Reaffirmation of Rating; Annual Rating Review .............................. 95
       SECTION 7.26   Amendment of the Swap Agreement................................................. 95
                                 ARTICLE VIII
                        TRUST ACCOUNTS; DISTRIBUTIONS
       SECTION 8.1    Collection of Money .......................................................................... 97
       SECTION 8.2    Collection Account and Expense Reserve Account........................... 97
       SECTION 8.3    Collateral Account ............................................................................. 98
       SECTION 8.4    Investment of Moneys........................................................................ 99
       SECTION 8.5    Status of Account; Securities Intermediary ..................................... 100
       SECTION 8.6    Priority of Payments ........................................................................ 102
       SECTION 8.7    Monthly Reports .............................................................................. 107
       SECTION 8.8    Payment Date Valuation Reports..................................................... 111
       SECTION 8.9    Reports by Independent Accountants .............................................. 114
       SECTION 8.10   Posting of Reports on Repository at Option of the Initial
                      Purchaser.......................................................................................... 115
       SECTION 8.11   Notices to Rating Agencies.............................................................. 115
                                   ARTICLE IX
                            SUPPLEMENTAL INDENTURES
       SECTION 9.1    Supplemental Indentures Without Consent of Noteholders............. 115
       SECTION 9.2    Supplemental Indentures With Consent of Noteholders.................. 116
       SECTION 9.3    Execution of Supplemental Indentures ............................................ 119
       SECTION 9.4    Effect of Supplemental Indentures................................................... 119
       SECTION 9.5    Reference in Notes to Supplemental Indentures.............................. 119
       SECTION 9.6    Amendment Buy-Out....................................................................... 120
                                           ARTICLE X
                                         OTHER AGENTS
       SECTION 10.1   Paying Agents .................................................................................. 121
       SECTION 10.2   Irish Transfer Agent......................................................................... 122
       SECTION 10.3   Indenture Calculation Agent ............................................................ 122

                                                      iv

                                                                                                           010804
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        169 06/09/21 Page 12 of 221 PageID 13697
Case 3:21-cv-00538-N Document 26-40 Filed

                                                                                                                                Page
       SECTION 10.4            Other Capacities............................................................................... 123
       SECTION 10.5            Certain Actions with Respect to the Reference Portfolio
                               Manager ........................................................................................... 123
       SECTION 10.6            Process Agents ................................................................................. 124
                                                  ARTICLE XI
                                                MISCELLANEOUS
       SECTION 11.1            Form of Documents Delivered to Trustee ....................................... 124
       SECTION 11.2            Acts of Securityholders.................................................................... 125
       SECTION 11.3            Notices, etc., to Trustee, Issuers and Rating Agencies .................... 125
       SECTION 11.4            Notices to Holders of the Notes; Waiver ......................................... 127
       SECTION 11.5            Consent to Posting of Documents on Repository at the Option
                               of Initial Purchaser........................................................................... 127
       SECTION 11.6            Posting of Documents on Repository .............................................. 127
       SECTION 11.7            Effect of Headings and Table of Contents....................................... 127
       SECTION 11.8            Successors and Assigns.................................................................... 128
       SECTION 11.9            Separability ...................................................................................... 128
       SECTION 11.10 Benefits of Indenture........................................................................ 128
       SECTION 11.11 Governing Law ................................................................................ 128
       SECTION 11.12 Submission to Jurisdiction; Waiver of Jury Trial ............................ 128
       SECTION 11.13 Counterparts..................................................................................... 129
       SECTION 11.14 Recording of Indenture .................................................................... 129
       SECTION 11.15 No Recourse..................................................................................... 129
       SECTION 11.16 No Petition ....................................................................................... 130
       SECTION 11.17 Priority of Payments ........................................................................ 130
       SECTION 11.18 Beneficiaries .................................................................................... 130
       Schedule A         Definitions
       Exhibits




                                                               v

                                                                                                                  010805
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        169 06/09/21 Page 13 of 221 PageID 13698
Case 3:21-cv-00538-N Document 26-40 Filed



                 INDENTURE, dated as of August 18, 2004 (as amended, supplemented or
 modified from time to time, this “Indenture”), among VALHALLA CLO, LTD., an exempted
 company incorporated with limited liability under the laws of the Cayman Islands (the “Issuer”),
 VALHALLA CLO, INC., a Delaware corporation (the “Co-Issuer” and, together with the Issuer,
 the “Issuers”) and JPMORGAN CHASE BANK, a banking corporation organized under the laws
 of New York (the “Trustee”).

               Each party agrees as follows for the benefit of the other parties and for the benefit
 of the Noteholders and the Swap Counterparty.

                                     PRELIMINARY STATEMENT

                The Issuers are duly authorized to execute and deliver this Indenture to provide
 for the issuance of the Notes, the Class Q-1 Securities and the Class Q-2 Securities, in each case
 as provided in this Indenture. All covenants and agreements made by the Issuers herein are for
 the benefit and security of the Noteholders, the Swap Counterparty, the Collateral Administrator
 and the Trustee (collectively, the “Secured Parties”). The Issuers are entering into this Indenture,
 and the Trustee is accepting the trusts created hereby, for good and valuable consideration, the
 receipt and sufficiency of which are hereby acknowledged.

               All things necessary to make this Indenture a valid agreement of the Issuers in
 accordance with its terms have been done.

                                  GRANT OF SECURITY INTEREST

                  The Issuer hereby grants to the Trustee, for the benefit and security of the Secured
 Parties, a first priority security interest in all of its right, title and interest in, to and under, in each
 case, whether now owned or hereafter acquired or arising, all property (other than Excluded
 Property and the Class Q-2 Securities Collateral (except such described in clause (iii) of the
 definition thereof at any time prior to the time at which such property is required to be applied to
 the payment of the Income Notes represented by the Class Q-2 Collateral Asset A)) of any type
 or nature owned by it or in which the Issuer has an interest, including all accounts, chattel paper,
 deposit accounts, financial assets, general intangibles, instruments, investment property, letter-
 of-credit rights and other supporting obligations, and specifically including: (i) each of the
 Collateral Account, the Collection Account, the Expense Reserve Account, any subaccounts
 thereof and all financial assets credited to, and amounts on deposit or credit balances carried in,
 each of them from time to time; (ii) all rights of the Issuer under the Swap Agreement and the
 Swap Guarantee, including payments made by the Swap Counterparty or the Swap Guarantor
 thereunder; (iii) all rights of the Issuer under the Collateral Administration Agreement; (iv) all
 Eligible Investments purchased with funds on deposit in any Trust Account and all income or
 other proceeds from the investment of funds therein; (v) all cash and Money delivered to the
 Trustee (directly or through the Securities Intermediary); and (vi) all proceeds, accessions,
 profits, income, benefits, substitutions and replacements, whether voluntary or involuntary, of
 and to any of the property of the Issuer described in the preceding clauses (collectively, the
 “Trust Estate”).




                                                                                              010806
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        169 06/09/21 Page 14 of 221 PageID 13699
Case 3:21-cv-00538-N Document 26-40 Filed



                 Such aforementioned grants are made, however, in trust, to secure, in accordance
 with the priorities set forth in the Priority of Payments, the Notes equally and ratably without
 prejudice, priority or distinction, except as expressly otherwise provided in this Indenture,
 between any Note and any other Note by reason of difference in time of issuance or otherwise,
 and to secure, in accordance with the priorities set forth in the Priority of Payments, (i) the
 payment of all amounts payable by the Issuer under the Swap Agreement, (ii) the payment of all
 amounts due on the Notes in accordance with their terms and (iii) the payment of all amounts
 payable by the Issuers under this Indenture and compliance by the Issuers with the other
 provisions hereof, all as provided in this Indenture.

                  In addition, the Issuer hereby grants to the Trustee, solely for the benefit and
 security of the Holders of the Class Q-2 Securities, a first priority security interest in all of its
 right, title and interest in, to and under, in each case whether now owned or hereafter acquired or
 arising, the Class Q-2 Securities Collateral. Such grants are made, however, in trust, to secure, in
 accordance with the priorities set forth in the Class Q-2 Priority of Payments, the Class Q-2
 Securities equally and ratably without prejudice, priority or distinction, except as expressly
 otherwise provided in this Indenture, between any Class Q-2 Security and any other Class Q-2
 Security by reason of difference in time of issuance or otherwise, and to secure, in accordance
 with the priorities set forth in the Class Q-2 Priority of Payments, the payment of all amounts due
 on the Class Q-2 Securities in accordance with their terms.

                 Except to the extent otherwise provided in this Indenture, this Indenture shall
 constitute a security agreement under the laws of the State of New York applicable to
 agreements made and to be performed therein. Upon the occurrence of any Event of Default
 with respect to the Notes or the occurrence of any Class Q-2 Event of Default with respect to the
 Class Q-2 Securities, and in addition to any other rights available under this Indenture or any
 other instruments included in the Trust Estate held for the benefit and security of the Secured
 Parties, or included in the Class Q-2 Securities Collateral held for the benefit and security of the
 Holders of Class Q-2 Securities, or otherwise available at law or in equity, the Trustee, for the
 benefit of the Secured Parties or for the benefit of the Holders of Class Q-2 Securities, as
 applicable, shall have all rights and remedies of a secured party on default under the laws of the
 State of New York and other applicable law to enforce the assignments and security interests
 contained herein and, in addition, shall have the right, subject to compliance with any mandatory
 requirements of applicable law, to sell or apply any rights and other interests assigned or pledged
 hereby in accordance with the terms hereof at public or private sale.

                 It is expressly agreed that, anything herein contained to the contrary
 notwithstanding, the Issuer shall remain liable under any instruments included in the Trust Estate
 or the Class Q-2 Securities Collateral to perform all the obligations assumed by it thereunder, all
 in accordance with and pursuant to the terms and provisions thereof, and, except as otherwise
 expressly provided herein or agreed by the Trustee, the Trustee shall not have any obligations or
 liabilities under such instruments by reason of or arising out of this Indenture, nor shall the
 Trustee be required or obligated in any manner to perform or fulfill any obligation of the Issuer
 under or pursuant to such instruments or to make any payment, to make any inquiry as to the
 nature or sufficiency of any payment received by it, to present or file any claim or to take any
 action to collect or enforce the payment of any amounts which may have been assigned to it or to
 which it may be entitled at any time or times, except as provided herein.

                                                  2

                                                                                       010807
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 15 of 221 PageID 13700



                  The Trustee acknowledges the grants of the security interests provided above,
  accepts the trusts hereunder in accordance with the provisions hereof and agrees to perform the
  duties herein pursuant to and in accordance with the terms of this Indenture.

                                              ARTICLE I

                    DEFINITIONS; INTERPRETATION AND ASSUMPTION

         SECTION 1.1        Definitions.

                  Capitalized terms not otherwise defined herein (including in the Preliminary
  Statement and granting clauses hereof) have the respective meanings set forth in the Schedule of
  Definitions attached hereto as Schedule A, unless otherwise noted. Unless otherwise defined
  herein, terms (whether or not capitalized) defined in the UCC are used herein (including in the
  granting clauses hereof) as therein defined. Capitalized terms used in Sections 8.7, 8.8 and 8.9
  and in Schedule A that are not defined herein have the meanings specified in the Swap
  Agreement.

         SECTION 1.2        Interpretation.

                Unless otherwise indicated in this Indenture:

                 (a) any definition of or reference to any agreement, instrument or other document
  herein shall be construed as referring to such agreement, instrument or other document as from
  time to time amended, supplemented or otherwise modified (subject to any restrictions on such
  amendments, supplements or modifications set forth herein);

                  (b) all references to an “Article,” “Section,” “Schedule” or “Exhibit” are to an
  Article or Section hereof or to a Schedule or an Exhibit attached hereto;

                (c) defined terms in the singular shall include the plural and vice versa, and the
  masculine, feminine or neuter gender shall include all genders;

                 (d) the words “hereof,” “herein” and “hereunder” and other words of similar
  import when used in this Indenture shall refer to this Indenture as a whole and not to any
  particular provision of this Indenture;

                (e) the words “include,” “includes” and “including” shall be deemed to be
  followed by the phrase “without limitation;”

                (f) all time references used herein shall refer to Eastern Standard Time or Eastern
  Daylight Savings Time, whichever is then in effect;

                (g) the word “dollar” and the symbols “US$” and “$” shall mean the lawful
  currency from time to time of the United States of America; and




                                                  3

                                                                                     010808
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 16 of 221 PageID 13701



                (h) for purposes of any calculation or determination hereunder, the result of which
  is expressed as a percentage, such result shall be rounded to the nearest .00001%, unless
  otherwise specified herein.

         SECTION 1.3         Assumptions as to Eligible Investments and the Swap Agreement.

                 Except as otherwise expressly set forth herein, the provisions set forth in this
  Section 1.3 shall be applied in connection with all calculations required to be made pursuant to
  this Indenture with respect to distributions on any Eligible Investment, or any payments under
  the Swap Agreement or on any other assets included in the Trust Estate or the Class Q-2
  Securities Collateral, and with respect to the income that may be earned on distributions on such
  Eligible Investments and on any other amounts that may be received for deposit in the Trust
  Accounts or the Class Q-2 Securities Collateral Account.

                  (a) All calculations with respect to distributions in respect of the Eligible
  Investments and payments with respect to the Securities shall be made by the Issuer or its agent,
  based upon the assumptions that (i) no Eligible Investment will default or be sold and the Swap
  Counterparty will make the payments required to be made by it under the Swap Agreement in
  accordance with its terms and (ii) no optional redemption of any Eligible Investment will occur
  except for those that have actually occurred or as to which irrevocable notice from the obligor of
  the Eligible Investment to the Issuer thereof shall have been given.

                  (b) For each Periodic Interest Accrual Period, the distributions on any Eligible
  Investment shall be the sum of (i) the total amount of payments and collections in respect of such
  Eligible Investment at the current interest rate and other terms applicable thereto, that, if paid as
  scheduled, will be available in the Trust Accounts at the end of such period for distribution in
  accordance with Section 8.6 (or will be available in the Class Q-2 Securities Collateral Account
  at the end of such period for distribution in accordance with Section 2.17(d), as applicable), plus
  (ii) any such amounts received in prior such periods that were not disbursed on a previous
  Payment Date.

                  (c) With respect to any Eligible Investment as to which any interest or other
  payment thereon is subject to any withholding tax, each distribution thereon shall, for purposes
  of the Coverage Tests (for Eligible Investments in the Trust Accounts) or the Class Q-2A
  Coverage Test (for Eligible Investment in the Class Q-2 Securities Collateral Account), be
  deemed to be payable net of such withholding tax unless the issuer thereof or obligor thereon is
  required to make additional payments to fully compensate the Issuers for such withholding taxes
  (including in respect of any such additional payments). On any date of determination, the amount
  of any scheduled distribution on the Eligible Investments due on any future date shall be
  assumed to be made net of any such uncompensated withholding tax based upon applicable
  withholding tax rates in effect on such date of determination.




                                                   4

                                                                                        010809
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 17 of 221 PageID 13702



                                              ARTICLE II

                                             THE NOTES

         SECTION 2.1         Forms Generally.

                  The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C-1
  Notes, the Class C-2 Notes, the Income Notes, the Class Q-1 Securities, the Class Q-2A
  Securities and the Class Q-2B Securities and the Trustee’s certificate of authentication thereon
  (the “Certificate of Authentication”) shall be substantially in the forms required by this Article II,
  with such appropriate insertions, omissions, substitutions and other variations as are required or
  permitted by this Indenture and may have such letters, numbers or other marks of identification
  and such legends or endorsements placed thereon as may, consistently herewith, be determined
  and authorized by the Authorized Officers executing and authenticating such Notes, Class Q-1
  Securities or Class Q-2 Securities, as evidenced by their execution and authentication thereof.
  Any portion of the text of any Note, Class Q-1 Security or Class Q-2 Security may be set forth
  on the reverse thereof, with an appropriate reference thereto on the face of the Note, Class Q-1
  Security or Class Q-2 Security.

         SECTION 2.2         Form of Notes and Certificate of Authentication.

                (a) The Senior Notes shall be issued initially as global notes and the form of the
  Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C-1 Notes and the Class C-2
  Notes issued as Temporary Regulation S Global Notes, Regulation S Global Notes or Rule 144A
  Global Notes, including the Certificate of Authentication, shall be as set forth respectively as
  Exhibits A1-1, A1-2, A1-3, A2-1, A2-2, A2-3, B-1, B-2, B-3, C1-1, C1-2, C1-3, C2-1, C2-2, and
  C2-3 hereto.

                 (b)    (i)      Temporary Regulation S Global Notes and Regulation S Global
         Notes. The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C-1
         Notes and the Class C-2 Notes initially sold to non-U.S. Persons (as defined in
         Regulation S) in offshore transactions in reliance on Regulation S shall be initially issued
         in the form of one or more temporary global notes in definitive, fully registered form
         without interest coupons with the applicable legends substantially as set forth in the form
         of Exhibits A1-1, A2-1, B-1, C1-1 and C2-1, hereto, respectively (each, a “Temporary
         Regulation S Global Note”), and, on or after the Exchange Date, upon certification in
         accordance with Rule 903(b)(3)(ii)(B) from the Depositary, Euroclear and Clearstream
         that the beneficial interests in such Temporary Regulation S Global Notes are owned by
         Persons who are non-U.S. Persons, shall be exchangeable for interests in one or more
         permanent global notes of the same Class in definitive, fully registered form without
         interest coupons with the applicable legends substantially as set forth in the form of
         Exhibits A1-2, A2-2, B-2, C1-2 and C2-2, hereto, respectively (each, a “Regulation S
         Global Note”), which Temporary Regulation S Global Notes and Regulation S Global
         Notes shall be deposited on behalf of the subscribers for such Notes represented thereby
         with the Trustee as custodian for DTC, the initial Depositary, and registered in the name
         of Cede & Co., as nominee of DTC, for the respective accounts of Euroclear and
         Clearstream, duly executed by the Issuers and authenticated by the Trustee as hereinafter

                                                    5

                                                                                         010810
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 18 of 221 PageID 13703



         provided. The Aggregate Principal Amount of the Temporary Regulation S Global Notes
         and the Regulation S Global Notes may from time to time be increased or decreased by
         adjustments made on the records of the Trustee or the Depositary or its nominee, as the
         case may be, as hereinafter provided.

                         (ii) Rule 144A Global Notes. The Class A-1 Notes, the Class A-2
         Notes, the Class B Notes, the Class C-1 Notes and the Class C-2 Notes initially sold in
         the United States or to U.S. Persons pursuant to Rule 144A under the Securities Act shall
         be issued in the form of one or more permanent global notes in definitive, fully registered
         form without interest coupons with the applicable legends substantially as set forth in the
         form of Exhibits A1-3, A2-3, B-3, C1-3, and C2-3, respectively (each, a “Rule 144A
         Global Note”), which shall be deposited with the Trustee as custodian for DTC and
         registered in the name of Cede & Co., as nominee of DTC, duly executed by the Issuers
         and authenticated by the Trustee as hereinafter provided. The Aggregate Principal
         Amount of the Rule 144A Global Notes may from time to time be increased or decreased
         by adjustments made on the records of the Trustee or the Depositary or its nominee, as
         the case may be, as hereinafter provided.

                 (c)    All Income Notes shall be issued in the form of certificated Notes in
  definitive, physical certificates in fully registered form without interest coupons with the
  applicable legends substantially as set forth in the form of Exhibit IN-Certificated (each a
  “Certificated Income Note”), which shall be registered in the name of the beneficial owner or a
  nominee thereof, duly executed by the Issuer and authenticated by the Trustee as hereinafter
  provided.

                 (d)     The terms and provisions contained in the Securities shall constitute, and
  are hereby expressly made, a part of this Indenture, and the Issuers and the Trustee, by their
  execution and delivery of this Indenture, and the Holders of Securities, by their acceptance of the
  Securities, expressly agree to such terms and provisions and to be bound thereby. To the extent
  any provision of any Security conflicts with the express provisions of this Indenture, the
  provisions of this Indenture shall govern and be controlling.

                 (e)    The Certificated Income Notes, the Certificated Class Q-1 Securities, the
  Certificated Class Q-2 Securities, the Global Notes (including the Class Q-1 Temp Reg S Global
  Securities and the Class Q-1 Reg S Global Securities) or any definitive notes issued in
  accordance with Section 2.5(d) and (e) shall be typewritten on bond paper or safety paper,
  printed, lithographed, engraved or produced by any combinations of these methods, with or
  without steel engraved borders.

                 (f)      Except as provided in Sections 2.5(d) and (e), owners of beneficial
  interests in Global Notes will not be entitled to receive physical delivery of definitive Notes;
  provided, that transferees of Class Q-1 Reg S Global Securities will receive physical delivery of
  definitive Securities as provided in Section 2.16(c)(iii).




                                                  6

                                                                                      010811
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 19 of 221 PageID 13704



         SECTION 2.3        Authorized Amount; Maturity Date; Classification and Priority of
  Notes; Interest Rate; and Denomination.

                 (a) The maximum Aggregate Principal Amount of the Class A-1 Notes, the Class
  A-2 Notes, the Class B Notes, the Class C-1 Notes, the Class C-2 Notes and the Income Notes
  that may be authenticated and delivered under this Indenture is limited to U.S. $62,000,000, U.S.
  $56,000,000, U.S. $39,500,000, U.S. $21,000,000, U.S. $5,000,000 and U.S. $82,000,000
  respectively, except for Notes authenticated and delivered upon registration of transfer of, in
  exchange for, or in lieu of other Notes pursuant to Sections 2.5, 2.6, 2.7, 9.5 or 9.6. The
  Maturity Date for each Class of Notes is August 1, 2016, or, if the maturity is extended pursuant
  to Section 2.15 hereof, August 1, 2020. Notwithstanding anything to the contrary herein, the
  Aggregate Principal Amount of the Income Notes includes the U.S. 25,000,000 Aggregate
  Principal Amount of Income Notes Delivered to the Class Q-2 Securities Collateral Account on
  the Closing Date, which shall be deemed to have been issued for all purposes of this Indenture.

                  (b) The Notes will be issued in Classes, denominated as Class A-1 Floating Rate
  Senior Extendable Notes (the “Class A-1 Notes”), Class A-2 Floating Rate Senior Extendable
  Notes (the “Class A-2 Notes”), Class B Floating Rate Deferrable Senior Subordinate Extendable
  Notes (the “Class B Notes”), Class C-1 Floating Rate Deferrable Senior Subordinate Extendable
  Notes (the “Class C-1 Notes”), Class C-2 Fixed Rate Deferrable Senior Subordinate Extendable
  Notes (the “Class C-2 Notes”) and Extendable Income Notes (the “Income Notes”). The Income
  Notes will be subordinate in payment priority hereunder to the Senior Notes. The Class C-1
  Notes and the Class C-2 Notes will rank pari passu with each other and (except in certain cases
  where the Diversion Test is not satisfied) will be subordinate in payment priority hereunder to
  the Class B Notes, and to the Class A-2 Notes and to the Class A-1 Notes. The Class B Notes
  will be subordinate in payment priority hereunder (except in certain cases where the Diversion
  Test is not satisfied) to the Class A-2 Notes and to the Class A-1 Notes. The Class A-2 Notes
  will be subordinate in payment priority hereunder to the Class A-1 Notes.

                (c) The Senior Notes will accrue interest at the following rates:

               Class of Notes                                 Interest Rate

               Class A-1 Notes                                LIBOR + 0.70% per annum

               Class A-2 Notes                                LIBOR + 0.80% per annum

               Class B Notes                                  LIBOR + 1.40% per annum

               Class C-1 Notes                                LIBOR + 2.60% per annum

               Class C-2 Notes                                7.53% per annum

                 (d) Each Class of Notes, whether issued in definitive or global form, shall be
  issuable and transferable in minimum denominations of U.S. $500,000 and integral multiples of
  U.S. $1,000 in excess thereof. The denominations of the Notes authorized to be issued under this
  Section 2.4(d) are referred to herein in each case as “Authorized Denominations” and are
  expressed in terms of the principal amounts thereof at the date of issuance. After issuance, any

                                                 7

                                                                                     010812
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 20 of 221 PageID 13705



  Note may fail to be in an Authorized Denomination due to the repayment of principal thereof in
  accordance with the Priority of Payments or any other applicable provision hereof, and after such
  repayment the “Authorized Denomination” of any such Note, for purposes of this Indenture,
  shall mean the original Authorized Denomination reduced by any such repayment.

                (e) The Notes will be subject to redemption prior to the Maturity Date solely as
  provided in Section 2.14.

         SECTION 2.4         Issuance of Securities.

                (a) The Securities shall be executed on behalf of the Issuer and, in the case of the
  Senior Notes only, the Co-Issuer by Authorized Officers thereof. The signature of any such
  Authorized Officers on the Securities may be manual or facsimile.

                 (b) Securities bearing the manual or facsimile signature of individuals who were
  Authorized Officers at the time when such signatures shall have been affixed shall bind the
  Issuer and the Co-Issuer, as applicable, notwithstanding that such individuals or any of them
  shall have ceased to hold such office prior to the authentication and delivery of such Securities or
  did not hold such office at the date of issuance of such Securities.

                  (c) On the Closing Date and from time to time after the execution and delivery of
  this Indenture, the applicable Issuers shall deliver the Securities executed by such Issuers to the
  Trustee for authentication; and the Trustee shall authenticate and deliver such Securities as
  provided in this Indenture and not otherwise.

                  Each Security authenticated and delivered by the Trustee on the Closing Date
  shall be dated as of the Closing Date. All other Securities that are authenticated after the Closing
  Date for any other purpose under this Indenture shall be dated the date of their authentication.

                  (d) Subject to the second sentence hereof, Securities issued upon transfer,
  exchange or replacement of other Securities shall be issued in Authorized Denominations
  reflecting the original Aggregate Principal Amount of the Securities so transferred, exchanged or
  replaced, but shall represent only the Outstanding Aggregate Principal Amount of the Securities
  so transferred. If any Security is divided into more than one Security in accordance with this
  Article II, the original Aggregate Principal Amount of such Security shall be appropriately
  divided among the Securities delivered in exchange therefor in denominations specified by the
  Holders thereof; provided, that each Security is in an Authorized Denomination and the
  Aggregate Principal Amount of each Security is in the aggregate equal to the original Aggregate
  Principal Amount of such divided Security.

                  No Security shall be entitled to any benefit under this Indenture or be valid or
  obligatory for any purpose, unless there appears on such Security a Certificate of Authentication,
  substantially in the form provided for herein, executed by the Trustee by the manual signature of
  one of its Responsible Officers, and such certificate upon any Security shall be conclusive
  evidence, and the only evidence, that such Security has been duly authenticated and delivered
  hereunder.



                                                   8

                                                                                        010813
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 21 of 221 PageID 13706



         SECTION 2.5        Book-Entry Securities.

                 (a) In the case of the Senior Notes, Class Q-1 Temp Reg S Global Securities and
  Class Q-1 Reg S Global Securities, unless and until definitive Securities have been issued in
  accordance with Section 2.5(d) and (e) (i) such Securities, upon original issuance, shall be book-
  entry Securities (“Book-Entry Securities”), (ii) the Depositary with respect to such Book-Entry
  Securities shall be DTC or such successor Depositary named in accordance with Section 2.5(c)
  below and (iii) such Book-Entry Securities shall be maintained on the book-entry deposit system
  of the Depositary in accordance with the procedures established by the Depositary. Each Class
  of the Book-Entry Securities shall be represented by a Global Note or Global Notes, which shall
  at all times be registered on the records of the Trustee and the Registrar in name of the
  Depositary or its nominee. With respect to the Book-Entry Securities:

                        (i)     the provisions of this Section 2.5(a) shall be in full force and effect
         and with respect to the Senior Notes represented by Global Notes, to the extent that the
         provisions of this Section 2.5(a) conflict with any other provisions of this Indenture, the
         provisions of this Section 2.5(a) shall control;

                         (ii)   the beneficial ownership of such Book-Entry Securities will be
         evidenced solely through the book-entry record system maintained by the Depositary (by
         book-entries made in the records of the Depositary, or the records of a Person or entity
         maintaining an account with the Depositary (either as a Participant or as an Indirect
         Participant, in accordance with the rules of the Depositary)) and the holdings of Book-
         Entry Securities of customers (including Indirect Participants) of Participants will not be
         known to the Trustee, the Issuer, the Co-Issuer or the Depositary;

                         (iii)  the beneficial owners of such Book-Entry Securities will not be
         recognized by the Trustee or by the Issuers as “Holders of the Securities” or
         “Securityholders” as such terms are used herein and beneficial owners will only be able
         to exercise the rights of the Holders of the Securities indirectly through the Depositary
         and its Participants and Indirect Participants and shall be subject to any agreements
         between such beneficial owners and the Depositary and/or its Participants and/or Indirect
         Participants; provided, that the registered Holder of a Global Note may grant proxies and
         otherwise authorize any person, including agent members and Persons that may hold
         interests through agent members, to take any action that a Holder is entitled to take under
         this Indenture or the Securities;

                        (iv)    with respect to Senior Notes represented by Global Notes only,
         transfers of beneficial ownership of such Book-Entry Securities shall be made on the
         books and records of the Depositary and/or its Participants and/or Indirect Participants;

                        (v)    beneficial ownership and with respect to Senior Notes represented
         by Global Notes only transfers of beneficial ownership of such Book-Entry Securities
         shall be governed by the rules of the Depositary;

                         (vi)   the Issuers and the Trustee may deal with the Depositary as the
         sole holder of record of such Book-Entry Securities for all purposes, including exercising

                                                   9

                                                                                        010814
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 22 of 221 PageID 13707



         the rights of the Holders of the Securities under this Indenture, and requests and
         directions for and votes of the Depositary (or its Participants) will not be deemed
         inconsistent if they are made with respect to different beneficial owners; all references in
         this Indenture to actions taken by the Holders of the Securities refer to actions taken by
         the Depositary upon instructions of its Participants and/or Indirect Participants;

                         (vii) neither the Issuers nor the Trustee will have responsibility or
         liability for any aspect of the records of the Depositary, any Participant or any Indirect
         Participant relating to the beneficial ownership of the Book-Entry Securities;

                        (viii) the Issuers and the Trustee may rely and shall be fully protected in
         relying upon information furnished by the Depositary with respect to its Participants and
         by Participants with respect to the beneficial owners of the Securities;

                          (ix)   all payments due on account of or with respect to such Book-Entry
         Securities shall be made to the Depositary as provided herein, and neither the Issuer, the
         Co-Issuer, the Trustee nor any agent of any of them shall have any responsibility or
         liability for the disbursement of such payments by the Depositary or any Participant or
         Indirect Participant to beneficial owners of Securities;

                        (x)      such Book-Entry Securities may not be exchanged for definitive
         Notes except under circumstances set forth in Sections 2.5(d) and (e), provided that upon
         transfers of Class Q-1 Temp Reg S Global Securities and Class Q-1 Reg S Global
         Securities physical definitive Securities will be delivered to the transferee as provided in
         Section 2.16(c)(iii); and

                        (xi)    insofar as interests in the Global Notes are held by the agent
         members of Euroclear or Clearstream, the provisions of the “Operating Procedures of the
         Euroclear System” and the “Terms and Conditions Governing Use of Participants” of
         Euroclear and Clearstream, respectively, or any successors thereto shall be applicable.
         Account holders or participants in Euroclear and Clearstream shall have no rights under
         this Indenture with respect to such Book-Entry Securities, and the registered nominee of
         the Depositary will be treated by the Trustee and any agent of the Trustee as the owner of
         the Global Note or Notes for all purposes whatsoever. Notwithstanding the foregoing,
         nothing herein shall prevent the Trustee or any agent of the Trustee from giving effect to
         any written certification, proxy or other authorization furnished by the Depositary or
         impair, as between the Depositary and Euroclear, Clearstream and their respective agent
         members, the operation of customary practices governing the exercise of the rights of a
         Holder of any Note.

                (b) The Issuers shall execute and deliver initially the Global Notes registered in
  the name of DTC or Cede & Co., as DTC’s nominee, and the Trustee shall hold such Global
  Notes as custodian for DTC or pursuant to DTC’s instructions, if any.

                  Notwithstanding anything in this Indenture to the contrary, members of, or
  Participants in, the Depositary as well as any other Persons on whose behalf such Participants
  may act (including Euroclear and Clearstream and account holders and participants therein) shall

                                                 10

                                                                                      010815
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 23 of 221 PageID 13708



  have no rights under this Indenture with respect to any Global Note held on their behalf or for
  their benefit by the Depositary, and the Depositary may be treated by the Issuers or the Trustee
  and any agent of the Issuers or the Trustee as the absolute owner of such Global Note or Global
  Notes for all purposes whatsoever. Upon the issuance of any Global Note, the Registrar or its
  duly appointed agent shall record the Depositary’s nominee as the registered holder of such
  Global Note on the Securities Register.

                 (c) The Issuers may from time to time select a new entity to act as Depositary
  with respect to the Book-Entry Securities, and if such selection is made, the Issuers shall
  promptly give the Trustee notice to such effect identifying the new Depositary and the Issuers
  shall cause the Global Notes to be delivered to the Trustee for cancellation and immediately
  thereupon, in accordance with Sections 2.4 and 2.6, the Issuers shall execute and deliver to the
  Trustee and the Trustee shall authenticate, register and deliver to the successor Depositary, or
  retain as custodian for the successor Depositary, one or more successor Global Notes.
  Appropriate changes may be made in the form of such Global Notes to reflect the selection of the
  new Depositary.

                   (d) Notwithstanding anything to the contrary in paragraphs (a) and (c) above, if,
  with respect to the Book-Entry Securities, (i)(A) the Depositary notifies the Trustee in writing
  that it is unwilling or unable to continue as Depositary for the Notes or the Depositary, Euroclear
  or Clearstream ceases to be a “clearing agency” (as defined in the Exchange Act) registered
  under the Exchange Act and (B) a successor depository or clearing agency is not appointed by
  the Trustee within 90 days after receiving such notice; (ii) as a result of any amendment to or
  change in the laws or regulations of the Cayman Islands, or of any authority therein having
  power to tax, or in the interpretation or administration of such laws or regulations that become
  effective on or after the Closing Date, the Issuer, the Trustee, or any Paying Agent is required to
  make any deduction or withholding from any payment in respect of the Global Notes which
  would not be required if such Notes were not represented by a global note; or (iii) any Event of
  Default (as defined in Section 5.1) has occurred and is continuing (and has not been waived); the
  Trustee shall execute an agreement with the Issuers amending this Indenture pursuant to Section
  9.1 for the purpose of terminating the book entry deposit system and substituting definitive Notes
  for the Global Notes. Such agreement shall provide for the form and terms of such definitive
  Notes and the place and manner in which a Noteholder may obtain possession of such definitive
  Notes; provided, that in no event may holders of beneficial interests in the Temporary Regulation
  S Global Notes or Class Q-1 Temp Reg S Global Securities receive definitive Notes pursuant to
  this provision prior to the Exchange Date and each such holder must certify to the Issuers and the
  Trustee that it is a non-U.S. Person. Such agreement shall also provide the procedures for
  registration of transfer or exchange of such definitive Notes, as well as such other provisions as
  the Issuer, the Co-Issuer and the Trustee may agree shall be necessary or appropriate to effect the
  substitution of definitive Notes for Global Notes and to modify the provisions of this Indenture
  to provide for the use of definitive Notes in lieu of a book-entry deposit system.

                 (e) Upon the occurrence of any of the events described in paragraph (d) above,
  the Trustee shall notify all Holders of the Global Notes and shall advise such Holders of the
  Global Notes of the procedure by which the Global Notes shall be exchanged for definitive
  Notes. Each beneficial owner of Global Notes shall be entitled, at no cost to it, to have
  registered in the name of the beneficial owner of Global Notes one or more definitive Notes

                                                  11

                                                                                      010816
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 24 of 221 PageID 13709



  representing the same aggregate principal amount of Notes of the relevant Class as its beneficial
  interest in the related Global Note. Upon the occurrence of any such event, (i) the Trustee at the
  expense of the Issuer shall obtain from the Depositary a listing of the Participants then holding
  Book-Entry Securities on the records of the Depositary and (ii) upon surrender by the Depositary
  to the Trustee of the Global Notes for each Class, the Trustee shall cancel such Global Notes and
  the Issuers shall execute and deliver to such Participants definitive Notes representing in the
  aggregate the identical Aggregate Principal Amount of beneficial interests in the Global Notes
  held by such Participants on the records of the Depositary, registered in such names as such
  Participants shall have provided to the Trustee; provided, however, that the Trustee shall not
  register any such definitive Note or deliver any such definitive Note to a Participant unless and
  until such Participant shall have provided to the Trustee a certification acceptable to the Trustee
  that such registration instructions were given, and delivery of such definitive Note will be made,
  in accordance with the directions of the beneficial owners of Notes represented by such
  Participant. Neither the Issuers nor the Trustee shall be liable for any delay in delivery of such
  registration instructions by any Participant and each of them may conclusively rely on, and shall
  be protected in relying on, (i) information contained in the Participant listing provided by the
  Depositary regarding the names of the Participants holding beneficial interests in the Global
  Notes and the Aggregate Principal Amount of Notes represented by the beneficial interests in the
  Global Notes held by each such Participant, and (ii) the foregoing registration instructions and
  certifications provided by each such Participant with respect to definitive Notes representing the
  same Aggregate Principal Amounts of definitive Notes as the beneficial interests in the Global
  Notes stated to be held by such Participant in such Participant listing. If definitive Notes are
  issued, the Issuer will publish in the Republic of Ireland thereafter information explaining the
  payment, transfer and exchange procedures for the definitive Notes. The Trustee shall recognize
  the registered holders of the definitive Notes as Holders of the Notes hereunder. The Registrar
  shall reflect on its records the issuance of definitive Notes in exchange for the Global Notes.

                  (f) In the event that definitive Notes are not issued to each beneficial owner
  promptly after an event described in Section 2.5(d), the Issuers expressly acknowledge, with
  respect to the rights of any Holder of the Notes to pursue a remedy pursuant to Article V hereof,
  the right of any beneficial owner of Notes to pursue such remedy with respect to the portion of
  the Global Notes that represents such beneficial owner’s Notes as if such definitive notes had
  been issued.

         SECTION 2.6         Registration of Transfer and Exchange of Securities; Restriction on
  Transfer.

                  (a) The Issuers shall cause to be kept a securities register (the “Securities
  Register”) for the Securities in which, subject to such reasonable regulations as they may
  prescribe, the Issuers shall provide for the registration of the Holders of the Securities and the
  registration of transfers of the Securities. The Trustee is hereby appointed to be the initial
  securities registrar (in such capacity, the “Registrar”) for the purpose of registering the Securities
  and the registration of transfers and exchanges of Securities. Upon the resignation of any
  Registrar, the Issuers shall promptly appoint a successor thereto. The Trustee may prescribe
  reasonable procedures for carrying out its function as Registrar that do not conflict with the
  procedures established by the Issuer. In all events, the Trustee shall be entitled to maintain at its
  Corporate Trust Office within the United States such books and records as it may deem

                                                   12

                                                                                         010817
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 25 of 221 PageID 13710



  necessary or appropriate in respect of the performance of its function as Registrar. In the event
  that the Trustee is no longer acting in the capacity of the Registrar, the Trustee shall promptly
  inform any such successor Registrar of any transfer of record ownership of a Security so that the
  successor Registrar may register the same in the Securities Register; and upon request at any
  time the Registrar shall provide to the Trustee or the Issuers a current list of the Holders of the
  Securities as reflected in the Securities Register. The Issuer shall notify the Trustee of any
  Securities owned by or pledged to the Issuer or any of its Affiliates promptly upon the
  acquisition thereof or the creation of such pledge.

                  Subject to the provisions of this Section 2.6, at the option of a Holder, Securities
  may be exchanged for other Securities of the same Class, in any Authorized Denominations and
  of a like Aggregate Principal Amount, upon surrender of the Securities to be exchanged at the
  Corporate Trust Office of the Trustee. Whenever any Securities are so surrendered for exchange,
  the applicable Issuer shall execute, and the Trustee shall authenticate and deliver, the Securities
  that the Holder of Securities making the exchange is entitled to receive. Notwithstanding the
  foregoing, an interest in a Global Note may be transferred or exchanged for an interest in another
  Global Note or in definitive Notes only in the limited circumstances set forth in this Section or in
  Section 2.5(c), 2.5(d), 2.5(e) and 2.16 hereof.

                 No service charge shall be made for any registration of transfer or exchange of
  Securities or beneficial interest therein, but the Issuers, the Trustee or the Registrar may require
  payment of a sum sufficient to cover any tax or governmental charge that may be imposed in
  connection with any transfer or exchange of Securities or any beneficial interest therein, other
  than exchanges not involving any transfer.

                   All Securities issued and authenticated upon any registration of transfer or
  exchange shall be the valid obligations of the applicable Issuers, evidencing the same debt, and
  entitled to the same benefits under this Indenture, as the Securities surrendered upon such
  registration of transfer or exchange.

                  Every Security presented or surrendered for registration of transfer or exchange
  shall be duly endorsed or be accompanied by a written instrument of transfer or exchange
  substantially in the form of Exhibit D hereto in form satisfactory to the applicable Issuers and the
  Trustee duly executed by the Holder thereof or its attorney duly authorized in writing.

                  The preceding provisions of this Section 2.6 notwithstanding, the Issuers shall not
  be required to transfer or make exchanges, and the Registrar need not register transfers or
  exchanges, of Securities that are due for repayment within fifteen (15) days of submission to the
  Trustee for transfer or exchange.

                  (b) No Security may be sold or transferred (including, without limitation, by
  mortgage, charge, pledge or hypothecation) unless such sale or transfer is exempt from or not
  subject to the registration requirements of the Securities Act, would not require the registration
  of the Issuers under the Investment Company Act, is exempt under applicable state or foreign
  securities laws and is in compliance with the terms of this Indenture. No Security may be
  offered, sold or delivered at any time within the United States or to, or for the benefit of, U.S.
  Persons except in accordance with (i) Rule 144A under the Securities Act, to Persons who are

                                                   13

                                                                                         010818
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 26 of 221 PageID 13711



  both Qualified Institutional Buyers and Qualified Purchasers (or, solely in the case of Income
  Notes, in accordance with an exemption from registration under the Securities Act to Persons
  who are both Accredited Investors and Qualified Purchasers) and (ii) the provisions of this
  Article II. In addition, no Security or any beneficial interest therein may be offered, sold or
  delivered at any time within the United States or to, or for the benefit of, U.S. Persons unless
  such person (A) was not formed for the purpose of investing in the Securities, (B) has received
  the necessary consent from its beneficial owners if the purchaser is a private investment
  company formed before April 30, 1996, (C) is not a broker-dealer that owns and invests on a
  discretionary basis less than $25,000,000 in securities of unaffiliated issuers, (D) is not a
  partnership, common trust fund, special trust, pension, profit sharing or other retirement trust
  fund or plan in which the partners, beneficiaries or participants, as applicable, may designate the
  particular investments to be made, (E) is acquiring its Securities in a transaction that may be
  affected without loss of any applicable Investment Company Act exemption, (F) will provide
  notice to any subsequent transferee of the transfer restrictions applicable to such Securities under
  the Indenture or provided in the legend set forth on such Securities, (G) will hold and transfer its
  beneficial interest only in a principal amount of not less than the applicable Authorized
  Denomination and (H) will provide the Issuer from time to time such information as it may
  reasonably request in order to ascertain compliance with this paragraph (b). The Securities may
  be sold in offshore transactions to non-U.S. Persons in reliance on Regulation S under the
  Securities Act. None of the Issuers, the Trustee or any other Person may register the Securities
  under the Securities Act or any state or foreign securities laws.

                  (c) Upon the request of any Holder of a Security (or beneficial owner of a
  Security), the Issuers shall promptly furnish to such Holder (or beneficial owner of a Security) or
  to a prospective purchaser of any Security designated by such Holder (or beneficial owner of a
  Security), as the case may be, the information which the Issuers determine to be required to be
  delivered pursuant to Rule 144A(d)(4) under the Securities Act (“Rule 144A Information”), in
  order to permit compliance by such Holder with Rule 144A in connection with the resale of such
  Security by such Securityholder. Upon request by the applicable Issuers, the Trustee shall
  cooperate with such Issuers in mailing or otherwise distributing (at the expense of the Issuers) to
  such Holders of the Securities (or beneficial owners of Securities) or prospective purchasers, at
  and pursuant to the written direction of such Issuers, the foregoing materials prepared and
  provided by the Issuers; provided, however, that the Trustee shall be entitled to affix thereto or
  enclose therewith such disclaimers as the Trustee shall deem reasonably appropriate, at its
  discretion (such as, for example, a disclaimer to the effect that such Rule 144A Information was
  assembled by the Issuers and not by the Trustee, that the Trustee has not reviewed or verified the
  accuracy thereof, and that it makes no representation as to the sufficiency of such information
  under Rule 144A or for any other purpose).

                   (d) The Trustee shall not be responsible for ascertaining whether any transfer
  complies with, or for otherwise monitoring or determining compliance with, the requirements or
  terms of the Securities Act, Investment Company Act, applicable state securities laws, ERISA or
  the Code; except that if a Transfer Letter or a Transferee Certificate or other letter or certificate
  is specifically required by the terms of this Section 2.6, Section 2.16 or 2.17 to be provided to the
  Trustee (including in its capacity as Registrar) by a transferor or prospective transferee, as
  applicable, the Trustee shall be under a duty to receive and examine the same to determine
  whether it conforms substantially on its face to the applicable requirements of such Section.

                                                   14

                                                                                        010819
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 27 of 221 PageID 13712



                  (e) For so long as any of the Securities are Outstanding, the Issuer shall not issue
  or permit the transfer of any Ordinary Shares of the Issuer to U.S. Persons.

                 (f) So long as any Global Note remains Outstanding and is held by or on behalf
  of the Depositary, transfers of a beneficial interest in a Global Note in whole or in part, shall only
  be made in accordance with this Section 2.6(f).

                         (i)     Transfer of Interest in Rule 144A Global Note for Interest in
         Temporary Regulation S Global Note or Regulation S Global Note. Subject to the
         provisions of this Section 2.6 and the Applicable Procedures, a holder of a beneficial
         interest in a Rule 144A Global Note may at any time transfer all or a portion of its
         beneficial interest in such Rule 144A Global Note to a Person who wishes to take
         delivery thereof in the form of an equivalent interest in a corresponding Temporary
         Regulation S Global Note or Regulation S Global Note of the same Class in an offshore
         transaction in accordance with Rule 903 or 904 of Regulation S; provided that the
         remaining principal amount of the beneficial interest of such holder in the Rule 144A
         Global Note shall either equal zero or be in an Authorized Denomination. Upon the
         receipt by the Trustee of (A) instructions given in accordance with the Applicable
         Procedures from a Participant directing the Registrar to credit or cause to be credited a
         beneficial interest in the corresponding Temporary Regulation S Global Note or
         Regulation S Global Note in an amount equal to the beneficial interest in such Rule 144A
         Global Note, in an Authorized Denomination, to be exchanged or transferred, such
         instructions to contain information regarding the Euroclear or Clearstream account to be
         credited with such increase and (B) a Transfer Letter substantially in the form of Exhibit
         E-1 attached hereto given by the transferor of such beneficial interest stating, among
         other things, that the exchange or transfer of such interest has been made in compliance
         with the transfer restrictions applicable to the Global Notes, including that the transferee
         is not a U.S. Person, and pursuant to and in accordance with Regulation S, then the
         Registrar shall instruct the Depositary to reduce the principal amount of such Rule 144A
         Global Note by the Aggregate Principal Amount of the beneficial interest in the Rule
         144A Global Note to be transferred, record the transfer in the Securities Register in
         accordance with Section 2.5(a) and instruct the Depositary concurrently with such
         reduction to increase the Aggregate Principal Amount of the Temporary Regulation S
         Global Note or the Regulation S Global Note, as the case may be, by the Aggregate
         Principal Amount of the beneficial interest in the Rule 144A Global Note to be
         transferred, and to credit or cause to be credited to the account of the Person specified in
         such instructions a beneficial interest in the corresponding Temporary Regulation S
         Global Note or the Regulation S Global Note equal to the reduction in the Aggregate
         Principal Amount of the Rule 144A Global Note. In no event shall Persons hold interests
         in the Temporary Regulation S Notes or Regulation S Global Notes through Participants
         of DTC other than such Participants maintaining positions on behalf of Euroclear or
         Clearstream.

                        (ii)   Transfer of Interest in Temporary Regulation S Global Note or
         Regulation S Global Note for Interest in Rule 144A Global Note. Subject to the
         provisions of this Section 2.6 and the Applicable Procedures, a holder of a beneficial
         interest in a Temporary Regulation S Global Note or Regulation S Global Note may

                                                   15

                                                                                         010820
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 28 of 221 PageID 13713



        transfer at any time all or a portion of its beneficial interest in such Temporary
        Regulation S Global Note or Regulation S Global Note in accordance with Rule 144A
        under the Securities Act to a Person who takes delivery thereof in the form of an interest
        in the corresponding Rule 144A Global Note; provided, that the remaining principal
        amount of such holder’s beneficial interest in the Temporary Regulation S Global Note or
        Regulation S Global Note shall either equal zero or be in an Authorized Denomination.
        Upon receipt by the Trustee of (A) instructions from Euroclear, Clearstream or the
        Depositary, as the case may be, directing the Registrar to cause to be credited a beneficial
        interest in the corresponding Rule 144A Global Note in an amount equal to the beneficial
        interest in such Temporary Regulation S Global Note or Regulation S Global Note, but
        not less than an Authorized Denomination, to be exchanged or transferred, such
        instructions to contain information regarding the participant account with the Depositary
        to be credited with such increase and (B) a Transfer Letter substantially in the form of
        Exhibit E-2 attached hereto given by the transferor of such beneficial interest stating,
        among other things, that such holder reasonably believes that the proposed transferee is
        both (i) a Qualified Institutional Buyer and (ii) a Qualified Purchaser, then Euroclear,
        Clearstream or the Registrar, as the case may be, shall instruct the Depositary to reduce
        such Temporary Regulation S Global Note or Regulation S Global Note by the Aggregate
        Principal Amount of the beneficial interest in the Temporary Regulation S Global Note or
        Regulation S Global Note to be transferred, and the Registrar shall record the transfer in
        the Securities Register in accordance with Section 2.5(a) and the Registrar shall then
        instruct the Depositary concurrently with such reduction, to increase the Aggregate
        Principal Amount of the Rule 144A Global Note by the Aggregate Principal Amount of
        the beneficial interest in the Regulation S Global Note or Temporary Regulation S Global
        Note, as the case may be, to be transferred, and to credit or cause to be credited to the
        account of the Person specified in such instructions, a beneficial interest in the Rule 144A
        Global Note equal to the reduction in the Aggregate Principal Amount of the Temporary
        Regulation S Global Note or Regulation S Global Note.

                        (iii)  Transfer of Interest in Rule 144A Global Note for Interest in Rule
        144A Global Note. Transfers of interests in a Rule 144A Global Note to transferees
        maintaining a beneficial interest in such Global Note may only be made in accordance
        with the provisions of this Indenture, will be effected by book-entry transfer of beneficial
        interests effected on the records of the Depositary and may be made only to a Person
        whom the transferor reasonably believes is a Qualified Institutional Buyer and a
        Qualified Purchaser in a transaction exempt under Rule 144A from the registration
        requirements of the Securities Act and in accordance with any applicable securities laws
        of any state of the United States. Each transferee of a Rule 144A Global Note or
        beneficial interest therein will be deemed to have made the representations and
        agreements set forth in Section 2.6(g).

                      (iv)   Transfer of Interest in Temporary Regulation S Global Note or
        Regulation S Global Note for Interest in Temporary Regulation S Global Note or
        Regulation S Global Note. Transfers of interests in a Temporary Regulation S Global
        Note or Regulation S Global Note to transferees maintaining a beneficial interest in such
        Global Note may only be made in accordance with the provisions of this Indenture, will
        be effected by book-entry transfer of beneficial interests within the Clearance Systems

                                                16

                                                                                     010821
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 29 of 221 PageID 13714



         (and subject to the Applicable Procedures) and may be made only to non-U.S. Persons
         who acquire the interests in offshore transactions in compliance with Regulation S. In no
         event shall Persons hold an interest in Temporary Regulation S Global Notes or
         Regulation S Global Notes through Participants of DTC other than such Participants
         maintaining positions on behalf of Euroclear or Clearstream. Each transferee of
         Temporary Regulation S Global Notes or Regulation S Global Notes or beneficial interest
         therein will be deemed to have made the representations and agreements set forth in
         Section 2.6(h).

                (g) Each transferee of a Rule 144A Global Note or beneficial interest therein will
  be deemed to have represented and agreed as follows:

                         (i)    It (A) is a Qualified Institutional Buyer and is acquiring the Notes
         in reliance on the exemption from Securities Act registration provided by Rule 144A
         thereunder, (B) is a Qualified Purchaser and (C) understands the Notes will bear the
         legend set forth in the Indenture and be represented by one or more Rule 144A Global
         Notes. In addition, it represents and warrants that it (1) was not formed for the purpose
         of investing in the Notes, (2) has received the necessary consent from its beneficial
         owners if the purchaser is a private investment company formed before April 30, 1996,
         (3) is not a broker-dealer that owns and invests on a discretionary basis less than
         $25,000,000 in securities of unaffiliated issuers, (4) is not a partnership, common trust
         fund, or special trust, pension, profit sharing or other retirement trust fund or plan in
         which the partners, beneficiaries or participants, as applicable, may designate the
         particular investments to be made, (5) is acquiring its Notes in a transaction that may be
         effected without loss of any applicable Investment Company Act exemption, (6) will
         provide notice to any subsequent transferee of the transfer restrictions applicable to such
         Notes under the Indenture or provided in such legend, (7) will hold and transfer its
         beneficial interest only in a principal amount of not less than the applicable Authorized
         Denomination, and (8) will provide the Issuer from time to time such information as it
         may reasonably request in order to ascertain compliance with this paragraph (i).

                          (ii)   The Notes are being purchased or transferred in accordance with
         the transfer restrictions set forth in this Indenture and pursuant to an exemption from
         Securities Act registration, and in accordance with applicable state securities laws or
         securities laws of any other relevant jurisdiction. It understands that the Notes have been
         offered only in a transaction not involving any public offering in the United States within
         the meaning of the Securities Act, the Notes have not been and will not be registered
         under the Securities Act or any state securities laws, and, if in the future it decides to
         offer, resell, pledge or otherwise transfer the Notes, such Notes may be offered, resold,
         pledged or otherwise transferred only in accordance with an exemption from registration
         under such laws and pursuant to the provisions of the Indenture and the legend on such
         Notes. In particular, it understands that interests in the Notes may be transferred only to
         (a) a Qualified Purchaser that is a Qualified Institutional Buyer or (b) a person that is not
         a “U.S. person” as defined in Regulation S under the Securities Act. Transferees who
         reside in certain states or jurisdictions may be subject to additional suitability standards
         and/or specific holding periods before the Notes may be resold or otherwise transferred.


                                                  17

                                                                                       010822
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 30 of 221 PageID 13715



        It acknowledges that no representation is made as to the availability of any exemption
        under the Securities Act or any state securities laws for resale of the Notes.

                         (iii)  In connection with the purchase of the Notes (provided that no
        such representations in clauses (A), (B) or (C) below are made with respect to the
        Reference Portfolio Manager or its Affiliates by the Reference Portfolio Manager or any
        Affiliate of the Reference Portfolio Manager or by any account managed or advised by
        the Reference Portfolio Manager or any such Affiliate of the Reference Portfolio
        Manager: (A) it understands that none of the Issuers, the Reference Portfolio Manager,
        the Swap Counterparty, the Swap Guarantor, the Initial Purchaser, the Placement Agent,
        the Collateral Administrator or any of their respective Affiliates is acting as a fiduciary or
        financial or investment adviser for such beneficial owner; (B) such beneficial owner is
        not relying (for purposes of making any investment decision or otherwise) upon any
        advice, counsel or representations (whether written or oral) of the Issuers, the Reference
        Portfolio Manager, the Swap Counterparty, the Swap Guarantor, the Initial Purchaser, the
        Placement Agent, the Trustee, the Collateral Administrator or any of their respective
        Affiliates, agents and independent contractors in their capacities as such other than any
        statements, if any, of such person in a current offering circular for the Notes; (C) such
        beneficial owner has consulted with its own legal, regulatory, tax, business, investment,
        financial and accounting advisers to the extent it has deemed necessary and has made its
        own investment decisions based upon its own judgment and upon any advice from such
        advisers as it has deemed necessary and not upon any view expressed by the Issuers, the
        Reference Portfolio Manager, the Swap Counterparty, the Swap Guarantor, the Initial
        Purchaser, the Placement Agent, the Trustee, the Collateral Administrator or any of their
        respective Affiliates, agents and independent contractors in their capacities as such; (D)
        such beneficial owner’s purchase of the Notes will comply with all applicable laws in any
        jurisdiction in which it resides or is located; (E) such beneficial owner is acquiring the
        Notes as principal solely for its own account for investment and not with a view to the
        resale, distribution or other disposition thereof in violation of the Securities Act; (F) such
        beneficial owner has made investments prior to the date hereof and was not formed solely
        for the purpose of investing in the Notes; (G) such beneficial owner shall not hold any
        Notes for the benefit of any other person, it shall at all times be the sole beneficial owner
        thereof for purposes of the Investment Company Act and all other purposes and it shall
        not sell participation interests in the Notes or enter into any other arrangement pursuant to
        which any other Person shall be entitled to a beneficial interest in the distributions on the
        Notes; (H) all Securities (together with any other securities of the Issuers) purchased and
        held directly or indirectly by such beneficial owner constitute in the aggregate an
        investment of no more than 40% of its assets or capital; and (I) it is a sophisticated
        investor and is purchasing the Notes with a full understanding of all of the terms,
        conditions and risks thereof, and it is capable of assuming and willing to assume those
        risks.

                        (iv)    On each day from the date on which such beneficial owner
        acquires its interest in the Notes through and including the date on which such beneficial
        owner disposes of its interest in such Notes, either (A) such beneficial owner is not a
        Plan, an entity whose underlying assets include the assets of any Plan by reason of
        Department of Labor regulation Section 2510.3-101 or otherwise, or a governmental plan

                                                 18

                                                                                       010823
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 31 of 221 PageID 13716



        that is subject to any federal, state or local law which is substantially similar to the
        provisions of Section 406 of ERISA or Section 4975 of the Code or (B) such beneficial
        owner’s purchase, holding and disposition of such Notes (or interest therein) will not
        constitute or result in a prohibited transaction under Section 406 of ERISA or Section
        4975 of the Code (or, in the case of a governmental plan, any substantially similar
        federal, state or local law) for which an exemption is not available, all of the conditions
        of which are satisfied.

                       (v)     It understands that the Indenture permits the Issuer to demand that
        any holder of a beneficial interest in a Rule 144A Global Note who is determined not to
        be a Qualified Institutional Buyer and a Qualified Purchaser sell the Notes (A) to a
        person who is both a Qualified Institutional Buyer and a Qualified Purchaser in a
        transaction meeting the requirements of Rule 144A or (B) to a Person who will take
        delivery of the holder’s interest in the Rule 144A Global Note in the form of an interest
        in a Temporary Regulation S Global Note or Regulation S Global Note, as applicable,
        and who is not a U.S. Person in a transaction meeting the requirements of Regulation S
        and, if such holder does not comply with such demand within 30 days thereof, the Issuer
        may cause such holder of the beneficial interest to sell such holder’s interest in the Note
        on such terms as the Issuer may choose.

                       (vi)    It understands that in the case of any supplemental indenture to
        this Indenture or Swap Agreement Amendment that requires consent of one or more
        Holders of the Notes, this Indenture permits the Amendment Buy-Out Purchaser to
        purchase the beneficial interest in the Notes from any Non-consenting Holder thereof at
        the applicable Amendment Buy-Out Purchase Price; and such Non-consenting Holder
        will be required to sell its beneficial interest in this Notes to the Amendment Buy-Out
        Purchaser at such price.

                        (vii) It understands that the maturity of the Notes is subject to an
        extension of four years to August 1, 2020 without consent of any holders of Securities at
        the option of the Swap Counterparty if certain conditions are satisfied.

                        (viii) It acknowledges that it is its intent and that it understands it is the
        intent of the Issuer that, for purposes of U.S. federal income, state and local income and
        franchise tax and any other income taxes, the Issuer will be treated as a corporation, the
        Senior Notes will be treated as indebtedness of the Issuer, and the Income Notes will be
        treated as equity in the Issuer; it agrees to such treatment and agrees to take no action
        inconsistent with such treatment.

                        (ix)   It is not purchasing the Notes in order to reduce any United States
        federal income tax liability or pursuant to a tax avoidance plan. In the case of a transferee
        that is a bank (as defined in Section 881(c)(3)(a) of the Code) or an Affiliate of such a
        bank, the transferee (a) is acquiring the Notes as a capital markets investment and will not
        for any purpose treat the assets of the Issuer as loans acquired in its banking business, and
        (b) has not proposed or identified, and will not propose or identify, any security or loan
        for inclusion in the Reference Portfolio.


                                                 19

                                                                                       010824
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 32 of 221 PageID 13717



                          (x)     In the case of any transferee that is not a United States person (as
          defined in Section 7701(a)(30) of the Code), the transferee is not a bank (as defined in
          Section 881(c)(3)(a) of the Code) or an Affiliate of such a bank, unless the transferee is a
          person that is eligible for benefits under an income tax treaty with the United States that
          eliminates United States federal income taxation of United States source interest not
          attributable to a permanent establishment in the United States.

                         (xi)    It acknowledges that the Reference Portfolio Manager will act
          solely on behalf of the Swap Counterparty and will not act or be deemed to act on behalf
          of, or have any contractual relationship with, the Issuer or the Holder of Securities.

                          (xii) It is aware that, except as otherwise provided in the Indenture, the
          Notes being sold to it will be represented by one or more Global Notes, and that
          beneficial interests therein may be held only through the Depositary.

                       (xiii) It acknowledges that no governmental agency has passed upon the
          Notes or made any finding or determination as to the fairness of an investment in the
          Notes.

                        (xiv) It acknowledges that certain persons or organizations will perform
          services on behalf of the Issuers and will receive fees and/or compensation for
          performing such services as described in the Offering Circular and Indenture.

                          (xv) It acknowledges that the Notes do not represent deposits with or
          other liabilities or obligations of, and are not guaranteed or endorsed by, the Swap
          Counterparty, the Swap Guarantor, the Placement Agent, the Initial Purchaser, the
          Reference Portfolio Manager, the Trustee, the Collateral Administrator or any of their
          respective affiliates or any entity related to any of them or any other holder of Notes. It
          acknowledges that none of such persons will, in any way, be responsible for or stand
          behind the value or the performance of the Notes or the assets held by the Issuer. It
          acknowledges that purchase of Notes involves investment risks including possible delay
          in payment of distributions and loss of income and principal invested.

                          (xvi) It understands that the Issuers, the Trustee, the Swap Counterparty,
          the Swap Guarantor, the Reference Portfolio Manager, the Initial Purchaser, the
          Collateral Administrator, and their respective counsel will rely upon the accuracy and
          truth of the foregoing representations, and it hereby consents to such reliance.

                  (h) Each transferee of a Temporary Regulation S Global Note or a Regulation S
  Global Note or a beneficial interest therein will be deemed to have made the representations set
  forth in Sections 2.6(g)(ii), (iii), (iv), (vi), (vii), (viii), (ix), (xi), (xii), (xiii), (xiv), and (xv), and in
  addition to have represented and agreed that:

                          (i)    It is aware that the sale of Notes to it is being made in reliance on
          the exemption from registration provided by Regulation S and understands that the Notes
          offered in reliance on Regulation S will bear the legend set forth on Exhibits A1-1, A2-1,
          B1-1, B2-1, C1-1 and C2-1 or A1-2, A2-2, B-2, C1-2 and C2-2 as the case may be, to this
          Indenture. It and each beneficial owner of its Notes is not, and will not be, a U.S. Person
                                                         20

                                                                                                   010825
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 33 of 221 PageID 13718



        as defined in Regulation S under the Securities Act, and its purchase of the Notes will
        comply with all applicable laws in any jurisdiction in which it resides or is located. In
        addition, it represents and warrants that it will provide notice to any subsequent transferee
        of the transfer restrictions provided in such legend and in the Indenture and will provide
        the Issuer from time to time such information as it may reasonably request in order to
        ascertain compliance with this subclause (i).

                        (ii)   It understands that the Indenture permits the Issuer to demand that
        any holder of a beneficial interest in a Temporary Regulation S Global Note or
        Regulation S Global Note who is determined not to have acquired such beneficial interest
        in compliance with the requirements of Regulation S or who is a U.S Person sell such
        beneficial interest (A) to a Person who is not a U.S. Person in a transaction meeting the
        requirements of Regulation S or (B) to a Person who will take delivery of the beneficial
        interest of such holder in the Temporary Regulation S Global Notes or Regulation S
        Global Notes in the form of an interest in a Rule 144A Global Note, who is both a
        Qualified Institutional Buyer and a Qualified Purchaser in a transaction meeting the
        requirements of Rule 144A and, if the holder does not comply with such demand within
        30 days thereof, the Issuer may cause the holder to sell its beneficial interest on such
        terms as the Issuer may choose.

                       (iii) Such beneficial owner is aware that, except as otherwise provided
        in the Indenture, the Notes being sold to it will be represented (A) initially, by one or
        more Temporary Regulation S Global Notes and (B) after the Exchange Date, by one or
        more Regulation S Global Notes, and that beneficial interests therein may be held only
        through Euroclear or Clearstream.

                        (iv)    A holder of a beneficial interest in a Temporary Regulation S
        Global Note must provide Euroclear or Clearstream or the participant organization
        through which it holds such interest, as applicable, with a certificate certifying that the
        beneficial owner of the interest in the Temporary Regulation S Global Note is a non-U.S.
        Person, and Euroclear or Clearstream, as applicable, must provide to the Trustee a
        certificate to such effect, prior to (A) the payment of interest or principal with respect to
        the beneficial interest of such holder in the Temporary Regulation S Global Note and (B)
        any exchange of such beneficial interest for a beneficial interest in a Regulation S Global
        Note.

                        (v)    It understands that any resale or other transfer of beneficial
        interests in a Temporary Regulation S Global Note or Regulation S Global Note to U.S.
        Persons shall not be permitted.

                       (vi)   It will hold and transfer its beneficial interest in any Note only in
        the applicable Authorized Denomination.

                        (vii) It understands that the Issuers, the Trustee, the Swap Counterparty,
        the Reference Portfolio Manager, the Initial Purchaser, the Placement Agent, the
        Collateral Administrator and their respective counsel will rely upon the accuracy and
        truth of the foregoing representations, and it hereby consents to such reliance.

                                                 21

                                                                                      010826
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 34 of 221 PageID 13719



                 (i) Transfers and exchanges of Certificated Income Notes, in whole or in part,
  shall only be made in accordance with this Section 2.6(i).

                        (i)     Each initial purchaser and, after the Closing Date, each Person that
         becomes a Holder of Income Notes shall be required to deliver to the Trustee a
         Transferee Certificate (with appropriate modifications acceptable to the Issuer and the
         Trustee, including in the case of a transfer that is a mortgage, charge, pledge or
         hypothecation) in which it shall represent, warrant and agree as set forth therein.

                         (ii)    If a Holder of an Income Note wishes at any time to transfer such
         Income Note, such Holder may transfer or cause the transfer of such Income Notes
         represented by one or more Certificated Income Notes as provided below. Upon receipt
         by the Trustee of (A) such Holder’s Certificated Income Note properly endorsed for
         assignment to the transferee, (B) a Transferee Certificate provided by the transferee of
         such Certificated Income Note and (C) in the case of a transfer to an Accredited Investor
         that is not a Qualified Institutional Buyer, if requested by the Issuer, an Opinion of
         Counsel addressed to the Issuer and the Trustee to the effect that such transfer may be
         made pursuant to an exemption from registration under the Securities Act and any
         applicable state securities laws, then the Trustee shall cancel such Certificated Income
         Note in accordance with Section 2.10, cause the Registrar to record the transfer in the
         Securities Register in accordance with Section 2.6(a) and upon execution by the Issuer
         authenticate and deliver one or more Certificated Income Notes registered in the names
         specified in the assignment described in clause (A) above, in principal amounts
         designated by the transferee (the aggregate of such principal amounts being equal to the
         aggregate principal of the Certificated Income Notes transferred by the transferor), and in
         Authorized Denominations. After giving effect to such transfer, the Trustee shall deliver
         Certificated Income Notes to the transferor representing the principal amount of the
         Income Notes represented by the cancelled Certificated Income Note(s) (prior to such
         transfer) that was retained by such transferor. Any purported transfer of a Certificated
         Income Note not in accordance with this Section 2.6(i) and Section 2.6(n) shall be null
         and void ab initio and shall not be given effect for any purpose hereunder.

                         (iii) If a Holder of one or more Certificated Income Notes wishes at any
         time to exchange any or all such Certificated Income Notes for one or more Certificated
         Income Notes representing in the aggregate the same principal amount of Income Notes
         as are represented by the Certificated Income Notes to be exchanged, such Holder may
         exchange or cause the exchange of such Certificated Income Note(s) as provided below.
         Upon receipt by the Trustee of (A) such Holder’s Certificated Income Notes properly
         endorsed for such exchange and (B) written instructions from such Holder designating
         the number and principal amounts of the Certificated Income Notes to be issued (the
         aggregate of such principal amounts being equal to the aggregate principal amount of the
         Certificated Income Notes surrendered for exchange), then the Trustee shall cancel such
         Certificated Income Notes in accordance with Section 2.10, cause the Registrar to record
         the exchange in the Securities Register in accordance with Section 2.6(a) and upon
         execution by the Issuer authenticate and deliver one or more Certificated Income Notes,
         registered in the same names as the Certificated Income Notes surrendered by such


                                                 22

                                                                                      010827
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 35 of 221 PageID 13720



          Holder, in the principal amounts designated by such Holder, and in Authorized
          Denominations.

                  (j) The Trustee, the Registrar and the Issuers may (absent actual knowledge to
  the contrary) conclusively rely on, and assume the continuing accuracy of, the certifications
  contained in a Transfer Letter, Transferee Certificate, Class Q-1 Certificated Transfer Letter,
  Class Q-2A Certificated Transfer Letter or Class Q-2B Certificated Transfer Letter or other
  applicable letter delivered (or, if applicable, the representations set forth in Sections 2.6(g) and
  (h) and deemed to have made by the transferee) in connection with the purchase or transfer, as
  applicable, of any Securities or beneficial interests in any Securities and shall have no obligation
  to investigate the truth and correctness thereof or to verify that any transfer satisfies the
  requirements of this Section 2.6, Section 2.16(c) or Section 2.17(j), as applicable. In every
  instance, the Registrar shall also be entitled (but is not under a duty) to require an Opinion of
  Counsel from any prospective transferee to the effect that such proposed transfer is in
  compliance with this Section 2.6, Section 2.16(c) or Section 2.17(j), as applicable.

                  (k) If Securities are issued upon the transfer, exchange or replacement of
  Securities bearing the applicable legends set forth in the Exhibits hereto, and if a request is made
  to remove such applicable legend on such Securities, the Securities so issued shall bear such
  applicable legend, or such applicable legend shall not be removed, as the case may be, unless
  there is delivered to the Trustee and the Issuers such satisfactory evidence, which may include an
  Opinion of Counsel acceptable to them, as may be reasonably required by the Issuers (and which
  shall by its terms permit reliance by the Trustee), to the effect that neither such applicable legend
  nor the restrictions on transfer set forth therein are required to ensure that transfers thereof
  comply with the provisions of the Securities Act, the Investment Company Act, ERISA, the
  Code or other applicable law. Upon provision of such satisfactory evidence, the Trustee, at the
  written direction of the Issuers shall, after due execution by the Issuers, authenticate and deliver
  Securities that do not bear such applicable legend.

                  (l)    So long as a Temporary Regulation S Global Note or Regulation S Global
  Note remains Outstanding, transfers of beneficial interests therein shall only be made in
  accordance with this Section 2.6. On or after the Exchange Date, interests in a Temporary
  Regulation S Global Note or Class Q-1 Temp Reg S Global Security may be exchanged for
  interests in the corresponding Regulation S Global Note or Class Q-1 Reg S Global Security, as
  the case may be, in the form of Exhibit A1-2, A2-2, B1-2, B2-2, C1-2, C2-2 or Q1-2 hereto, as
  the case may be. Any such Regulation S Global Note or Class Q-1 Reg S Global Security shall
  be so issued and delivered in exchange for only that portion of the Temporary Regulation S
  Global Note or Class Q-1 Temp Reg S Global Security, as the case may be, in respect of which
  there shall have been presented to the Depositary by Euroclear or Clearstream through its agent
  members, as the case may be, a certification to the effect that it has received from or in respect of
  Persons entitled to an interest (as shown by its records) therein, a certification that the beneficial
  interests in such Temporary Regulation S Global Note or Class Q-1 Temp Reg S Global
  Security, as the case may be, are owned by Persons who are non-U.S. Persons.

               (m)       Invalid Transfers. If a Responsible Officer of the Trustee has actual
  knowledge that (i) a transfer or attempted or purported transfer of any beneficial interest in any
  Note was consummated in violation of the provisions of this Indenture or on the basis of a

                                                   23

                                                                                         010828
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 36 of 221 PageID 13721



  materially incorrect certification from the transferor or purported transferor or transferee or
  purported transferee, (ii) the holder of a beneficial interest in such Note failed to deliver to the
  Trustee the Transfer Letter or Transferee Certificate, if applicable, required to be delivered
  hereunder or (iii) the holder of any beneficial interest in a Note is in material breach of any
  representation or agreement set forth in the Transfer Letter or Transferee Certificate, if
  applicable, or any deemed representation or agreement of such holder of any beneficial interest
  in a Note, the Trustee will not register such attempted or purported transfer. If any such transfer
  has been registered, such transfer shall be absolutely null and void ab initio and shall vest no
  rights in the purported transferee (such purported transferee, a “Disqualified Transferee”) and the
  last preceding beneficial owner that was not a Disqualified Transferee shall be restored to all
  rights as a beneficial owner thereof retroactively to the date of purported transfer of such Note by
  such beneficial owner (unless any applicable provisions of the rules of the Irish Stock Exchange
  provide otherwise); provided, however, that this provision shall not be interpreted to confer on
  any of the Issuer, the Co-Issuer, the Trustee or any Paying Agent any rights against Euroclear or
  Clearstream to require that Euroclear or Clearstream reverse or rescind any trade completed in
  accordance with the rules of Euroclear or Clearstream. In furtherance of the foregoing, (a) either
  of the Issuers shall be entitled to demand that a transferee of a beneficial interest in the Senior
  Notes that (i) acquired an interest in a Rule 144A Global Note but is not a Qualified Purchaser
  and a Qualified Institutional Buyer, or (ii) acquired an interest in a Temporary Regulation S
  Global Note or a Regulation S Global Note but is determined not to have acquired such interest
  in compliance with Regulation S or is a U.S. Person sell such Notes to a purchaser qualified
  under this Indenture to purchase such beneficial interest in the Notes and if the transferee does
  not comply with such demand within 30 days thereof, the Issuer or the Co-Issuer, may sell or
  cause such transferee to sell such interest of the transferee in the Note to a permitted transferee
  under this Indenture on such terms as the Issuer or Co-Issuer may choose; and (b) the Issuer shall
  be entitled to demand that a transferee of a Certificated Income Note that (i) is not both (A) a
  Qualified Purchaser and (B) a Qualified Institutional Buyer or an Accredited Investor or (ii) is
  determined not to have acquired such Certificated Income Notes in compliance with Regulation
  S sell such Certificated Income Notes to a purchaser qualified under this Section 2.6 to purchase
  such Certificated Income Notes and if the transferee does not comply with such demand within
  30 days thereof, the Issuer may sell or cause such transferee to sell such interest of the transferee
  in the Note to a permitted transferee under this Indenture on such terms as the Issuer may choose.

                  (n)     Notwithstanding anything to the contrary herein, no purchase by or
  proposed transfer to any person of Income Notes will be permitted, and the Trustee shall not
  register or permit the registration of any such purchase or transfer, if Holders of the Income
  Notes that have represented that they are Benefit Plan Investors would own 25% or more of the
  Aggregate Principal Amount of the Income Notes (excluding Income Notes in the form of the
  Class Q-1 Income Note Component, Income Notes represented by the Class Q-2 Collateral Asset
  A and Income Notes held by Controlling Persons) immediately after such purchase or transfer.
  Notwithstanding anything to the contrary herein, no purchase by or proposed transfer to any
  person of Class Q-1 Securities or Class Q-2B Securities will be permitted, if such person has
  represented that it is a Benefit Plan Investor, and the Trustee shall not register or permit the
  registration of any such purchase or transfer to a Person that has represented that it is a Benefit
  Plan Investor.



                                                   24

                                                                                        010829
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 37 of 221 PageID 13722



                   (o)     If any Person shall become the beneficial owner of an interest in any
  ERISA Restricted Note who has made an ERISA-related representation required by this
  Indenture that is subsequently shown to be false or misleading (any such person a “Non-
  Permitted ERISA Holder”), the Issuer shall, promptly after discovery that such person is a Non-
  Permitted ERISA Holder by the Issuer or the Trustee (and notice by the Trustee or the Co-Issuer
  to the Issuer, if either of them makes the discovery), send notice to such Non-Permitted ERISA
  Holder demanding that such Non-Permitted ERISA Holder transfer all or any portion of ERISA
  Restricted Note held by such Person to a Person that is not a Non-Permitted ERISA Holder
  within 30 days of the date of such notice. If such Non-Permitted ERISA Holder fails to so
  transfer such ERISA Restricted Note the Issuer shall have the right, without further notice to the
  Non-Permitted ERISA Holder, to sell such ERISA Restricted Note or interest in such ERISA
  Restricted Note to a purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder
  on such terms as the Issuer may choose. The Holder of each ERISA Restricted Note, the Non-
  Permitted ERISA Holder and each other Person in the chain of title from the Holder to the Non-
  Permitted ERISA Holder, by its acceptance of an interest in the ERISA Restricted Notes agrees
  to cooperate with the Issuer and the Trustee to effect such transfers. The proceeds of such sale,
  net of any commissions, expenses and taxes due in connection with such sale shall be remitted to
  the Non-Permitted ERISA Holder. The terms and conditions of any sale under this subsection
  shall be determined in the sole discretion of the Issuer, and the Issuer shall not be liable to any
  Person having an interest in the ERISA Restricted Notes sold as a result of any such sale or the
  exercise of such discretion.

         SECTION 2.7         Mutilated, Destroyed, Lost or Stolen Notes.

                  (a)     If (i) any mutilated Note is surrendered to the Trustee, or the Trustee
  receives evidence to its satisfaction of the destruction, loss or theft of any Note, and (ii) there is
  delivered to the Trustee and the Issuers such security or indemnity as may be reasonably required
  by the Trustee and the Issuers to hold the Issuers and the Trustee harmless, then, in the absence
  of notice to the Issuers, the Registrar or the Trustee that such Note has been acquired by a
  protected purchaser, the Issuers shall execute and the Trustee shall authenticate and deliver, in
  exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a replacement Note
  of the same Class of a like Aggregate Principal Amount, registered in the same manner, dated the
  date of its authentication, bearing interest from the date to which interest has been paid on the
  mutilated, defaced, destroyed, lost or stolen Note and bearing a number not contemporaneously
  outstanding; provided, however, that if any such destroyed, lost or stolen Note, but not a
  mutilated Note, shall have become or within seven (7) days shall be due and payable, instead of
  issuing a replacement Note, the Issuers may pay to the Holder of such destroyed, lost or stolen
  Note the amount payable thereunder when so due or payable without surrender thereof.

                  (b) If, after the delivery of a replacement Note or payment in respect of a
  destroyed, lost or stolen Note pursuant to subsection (a), a protected purchaser of the original
  Note in lieu of which such replacement Note was issued presents for payment, transfer or
  exchange such original Note, the Issuers and the Trustee shall be entitled to recover such
  replacement Note (or such payment) from (i) any Person to which it was delivered; (ii) the
  Person taking such replacement Note from the Person to which such replacement Note was
  delivered; or (iii) any assignee of such Person, except a protected purchaser, and the Issuers and
  the Trustee shall be entitled to recover upon the security or indemnity provided therefor to the

                                                   25

                                                                                         010830
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 38 of 221 PageID 13723



  extent of any loss, damage, cost or expense incurred by the Issuers or the Trustee in connection
  therewith.

                  (c) In connection with the issuance of any replacement Note under this Section
  2.7, the Issuers may require the payment by the Holder of such Note of a sum sufficient to cover
  any tax or other governmental charge that may be imposed in relation thereto and any other
  reasonable expenses (including all fees and expenses of the Trustee) connected therewith.

                 (d) Any duplicate Note issued pursuant to this Section 2.7 in replacement for any
  mutilated, destroyed, lost or stolen Note shall constitute an original additional contractual
  obligation of the Issuers, whether or not the mutilated, destroyed, lost or stolen Note shall be
  found at any time or be enforced by any Person, and shall be entitled to all the benefits of this
  Indenture equally and proportionately with any and all other Notes of the applicable Class duly
  issued hereunder.

                 (e) The provisions of this Section 2.7 are exclusive and shall preclude (to the
  extent lawful) all other rights and remedies with respect to the replacement or payment of
  mutilated, destroyed, lost or stolen Notes.

         SECTION 2.8        Payments on the Notes.

                  (a) Each Class of Senior Notes shall accrue interest on the Aggregate Principal
  Amount thereof during each Periodic Interest Accrual Period at the applicable Interest Rate
  specified in Section 2.3. Subject to the availability of funds in the Trust Estate and to Section
  8.6, payments of Periodic Interest shall be paid on each Class of Senior Notes on each Payment
  Date through the Maturity Date (or, if earlier, the date of redemption or repayment in full of such
  Class of Notes). In the event that the principal of any of the Senior Notes is not paid in full on
  the Maturity Date, no interest will accrue on the unpaid principal amount of any Senior Note
  subsequent to the Maturity Date. So long as any more senior Class of Notes is then Outstanding,
  any payment of interest due on Class B Notes, Class C-1 Notes or Class C-2 Notes which is not
  available to be paid (“Deferred Interest” with respect to such Notes) in accordance with Section
  8.6 on any Payment Date shall not be considered “due and payable” hereunder (and so long as
  any more senior Class of Notes is then Outstanding, the failure to pay such interest shall not be
  an Event of Default unless the Issuer shall fail to pay in full such interest on the earlier of the
  Maturity Date and the date of redemption in full of the relevant Notes). Deferred Interest on any
  such Class of Notes shall be payable on the first Payment Date on which funds are available to
  be used for such purposes in accordance with Section 8.6, but in any event, no later than the
  earlier of the Maturity Date and such date of redemption. To the extent lawful and enforceable,
  interest on Deferred Interest with respect to any such Class of Notes shall accrue at the
  applicable Interest Rate for such Class until paid as provided herein. The Income Notes shall not
  accrue interest at a stated rate but on each Payment Date shall be entitled to distributions solely
  to the extent of available funds therefor pursuant to Section 8.6.

                 (b) The principal amount of the Notes of each Class shall be due and payable in
  accordance with Section 8.6 on the Maturity Date unless the unpaid principal of the Notes
  becomes due and payable at an earlier date upon a declaration of acceleration in accordance with
  Section 5.3, redemption in accordance with Section 2.14 or otherwise. If the unpaid principal

                                                  26

                                                                                      010831
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 39 of 221 PageID 13724



  amount of the Notes shall become due and payable upon a declaration of acceleration, the
  Trustee shall make payments in respect of the principal and interest of the Notes as provided in
  Section 5.8.

                  (c) The Issuers shall require any certification from Holders necessary to permit
  the Issuer, the Trustee or any Paying Agent (A) to make payments to the Holders or others, or to
  receive payments on Eligible Investments or from the Swap Counterparty or others, without, or
  at a reduced rate of, withholding, (B) to determine their duties and liabilities with respect to any
  taxes or other charges that they may be required to deduct or withhold from payments made by
  or on behalf of the Issuer under any present or future law, rule, regulation or interpretation of the
  United States or the Cayman Islands or of any political subdivision thereof or taxing authority
  therein or to comply with any reporting or other requirement under any such law or regulation
  and (C) to comply with any filing, reporting or other requirement under any present or future
  law, rule, regulation or interpretation of any taxing authority or any political subdivision thereof
  to avoid the imposition of withholding or deduction of taxes or other charges on payments
  received by or on behalf of the Issuer, including (i) with respect to a Holder that is a U.S. person
  for U.S. federal income tax purposes, either a taxpayer identification number or proof of
  exemption from backup withholding (which shall be deemed satisfied by the delivery of a
  properly completed and signed Internal Revenue Service Form W-9 (or applicable successor
  form)) or (ii) with respect to a Holder that is not a U.S. person for U.S. federal income tax
  purposes, the delivery of a properly completed and signed Internal Revenue Service Form W-
  8BEN or W-8IMY with appropriate attachments (or in either case the applicable successor
  form).

                  (d) Except as otherwise provided herein, payments in respect of interest on and
  principal of and any other amounts payable, if any, on or in respect of any Note shall be payable
  by wire transfer in immediately available funds to a United States dollar account maintained at a
  bank by the Depositary or its nominee with respect to any Global Note and to the Holder or its
  designee with respect to a definitive Note or a Certificated Income Note shall be payable in
  accordance with wiring instructions provided to the Trustee or any Paying Agent; provided, that
  if appropriate instructions for any such wire transfer are not received at least fifteen (15)
  Business Days prior to the relevant Payment Date, then such payment shall be made by check
  drawn on a United States bank mailed to the address of the Holder specified in the Securities
  Register as of the Record Date applicable to such Payment Date. Upon final payment due on the
  Maturity Date of a Note, the Holder thereof shall present and surrender such Note at the
  Corporate Trust Office or as otherwise designated by the Trustee for such purpose on or prior to
  such date; provided, however, that if the Issuers and the Trustee shall have been furnished such
  security or indemnity as may be required by them to save each of them harmless and an
  undertaking thereafter to surrender such Note, then, in the absence of notice to the Issuers or the
  Trustee that the applicable Note has been acquired by a protected purchaser, such final payment
  shall be made without presentation or surrender. None of the Issuers, the Trustee, any Paying
  Agent, the Initial Purchaser, the Placement Agent, the Swap Counterparty, the Reference
  Portfolio Manager or any of their respective Affiliates will have any responsibility or liability for
  any aspects of the records maintained by Euroclear, Clearstream, the Depositary or any of the
  Participants or Indirect Participants or their respective participants relating to or for payments
  made thereby on account of beneficial interests in a Global Note.


                                                   27

                                                                                        010832
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 40 of 221 PageID 13725



                  (e) Except as otherwise provided herein, interest, principal and other amounts, if
  any, payable in respect of the Securities of any Class on any Payment Date or the Maturity Date
  or Class Q-2 Maturity Date, as applicable, shall be paid to the Holders of the Securities of such
  Class as of the related Record Date.

                (f) Interest on the Class A-1 Notes, Class A-2 Notes, Class B Notes, the Class C-
  1 Notes and the Class Q-2A Securities shall be computed for each Periodic Interest Accrual
  Period on the basis of a 360-day year and the actual number of days in such Periodic Interest
  Accrual Period. Interest on the Class C-2 Notes shall be computed for each Periodic Interest
  Accrual Period on the basis of a 360-day year consisting of twelve 30-day months.

                  (g) If any Payment Date or the Maturity Date or the Class Q-2 Maturity Date, as
  applicable, or any other date for the payment of the principal of, or interest on, or any other
  amount payable on or in respect of, any Security is not a Business Day, then payment need not
  be made on such date, but shall be made on the next succeeding Business Day with the same
  force and effect as if made on the nominal date of any such Payment Date or Maturity Date or
  the Class Q-2 Maturity Date, as applicable, or any other date for the payment of the principal of,
  or interest on, or any other amount payable on or in respect of, any Security, as the case may be.
  In the case of the Class A-1 Notes, Class A-2 Notes, Class B Notes and Class C-1 Notes and the
  Class Q-2A Securities, interest shall accrue on such payment for the period from or after any
  such nominal date to the next succeeding Business Day and be payable on such Business Day as
  provided in the definitions of Periodic Interest for such Classes, and in the case of the Class C-2
  Notes, no interest shall accrue on such payment for the period from and after any such nominal
  date to the next succeeding Business Day.

                  (h) Principal of, interest on and all other amounts payable on or in respect of the
  Notes or pursuant to this Indenture (other than amounts payable on Class Q-2 Securities, which
  shall be subject to the limited recourse provision in Section 2.17(i)) shall constitute limited
  recourse obligations of the Issuer and, in the case of the Senior Notes, non-recourse obligations
  of the Co-Issuer, payable solely from and to the extent of the Trust Estate, and following the
  liquidation of the Trust Estate and the application of the proceeds thereof as provided herein, all
  obligations of each of the Issuers and any claims against either of the Issuers shall be
  extinguished and shall not thereafter revive. Neither of the Issuers, the Swap Counterparty, the
  Reference Portfolio Manager, the Trustee, the Collateral Administrator, nor any of their
  respective agents, partners, beneficiaries, officers, directors, employees or any Affiliate of any of
  them or any of their respective successors or assigns shall be personally liable for any amounts
  payable, or performance due, under the Notes or this Indenture. It is understood that the
  foregoing provisions of this paragraph shall not (i) prevent recourse to the Trust Estate for the
  sums due or to become due under any security, instrument or agreement for which the Trust
  Estate is security, or (ii) constitute a waiver, release or discharge of any indebtedness or
  obligation evidenced by the Notes or secured by this Indenture until all items in the Trust Estate
  have been liquidated and applied to the payment of the obligations, whereupon any outstanding
  indebtedness or obligation shall be extinguished. It is further understood that the foregoing
  provisions of this paragraph shall not limit the right of any Person to name the Issuers as parties
  defendant in any action or suit or in the exercise of any other remedy under the Notes or in this
  Indenture, so long as no judgment in the nature of a deficiency judgment or seeking personal


                                                   28

                                                                                        010833
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 41 of 221 PageID 13726



  liability shall be asked for or (if obtained) enforced against any such Person or entity. The
  provisions of this Section 2.8(h) shall survive the termination of this Indenture.

                  (i) For so long as any of the Securities are listed on any stock exchange, to the
  extent required by the rules of such stock exchange, either of the Issuers or the Trustee shall
  notify such stock exchange in the event that the Securities do not receive scheduled payments of
  principal or interest on any Payment Date or the Maturity Date.

                 (j) Subject to the foregoing provisions of this Section 2.8 and the provisions of
  Sections 2.6, 2.7, 2.16 and 2.17, as applicable, each Security delivered under this Indenture and
  upon registration of transfer of or in exchange for or in lieu of any other Security shall carry the
  rights of unpaid interest, principal and other applicable amounts that were carried by such other
  Security.

         SECTION 2.9         Persons Deemed Owners.

                  Except as may be otherwise expressly agreed, prior to due presentment for
  registration of transfer of any Note, the Issuers and the Trustee, and any agent of the Issuers or
  the Trustee, shall treat the Person in whose name any Note is registered as it appears on the
  Securities Register (with respect to payments only, as of the applicable Record Date) as the
  owner of such Note for the purpose of receiving payments of principal, interest and distributions
  on such Note and for all other purposes whatsoever (whether or not such Note is overdue), and
  none of the Issuer, the Co-Issuer, the Trustee, or any agent of any of them, shall be affected by
  notice to the contrary. The Depositary shall be deemed the owner of the Global Notes, and
  owners of beneficial interests in Global Notes shall not be considered the owners of any Notes
  for the purpose of receiving notices.

         SECTION 2.10        Cancellation of Notes.

                  All Notes surrendered for payment, exchange or registration of transfer shall, if
  surrendered to any Person other than the Trustee, be delivered to the Trustee and shall be
  promptly canceled by the Trustee. Either of the Issuers may at any time deliver to the Trustee
  for cancellation any Notes previously authenticated and delivered hereunder which the Issuer or
  Co-Issuer, as applicable, may have acquired in any manner whatsoever, and all Notes so
  delivered shall be promptly canceled by the Trustee. No Notes shall be authenticated in lieu of
  or in exchange for any Notes canceled as provided in this Section 2.10, except as expressly
  permitted by this Indenture. All canceled Notes may be held or disposed of by the Trustee in
  accordance with its standard retention or disposal policy as in effect at the time unless the Issuer
  shall direct the Trustee that they be returned to the Issuers; provided, however, that such
  direction is timely and the Notes have not been previously disposed of by the Trustee.

         SECTION 2.11        Swap Counterparty, Reference Portfolio Manager and Initial Purchaser
  as Holders.

                 Without limiting provisions hereof relating to the purchase of any Securities in
  connection with an Amendment Buy-Out pursuant to Section 9.6 or a Maturity Extension
  pursuant to Section 2.15 of this Indenture, each of the Swap Counterparty, the Reference
  Portfolio Manager and the Initial Purchaser and their respective Affiliates, in its individual or
                                                   29

                                                                                        010834
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 42 of 221 PageID 13727



  any other capacity, may become an owner of the Securities (provided that such transactions are
  conducted on an arm’s-length basis) and may otherwise deal with the Issuers or their respective
  Affiliates with the same rights that it would have if it were not the Swap Counterparty, the
  Reference Portfolio Manager, the Initial Purchaser or such an Affiliate.

         SECTION 2.12        Treatment of Senior Notes.

                   The Issuer and each Holder of a Senior Note or beneficial owner of an interest in
  a Senior Note, by acquiring any Senior Note or interest therein, (i) expresses its intention that the
  Senior Notes be treated as evidencing indebtedness, which indebtedness is solely of the Issuer
  and (ii) unless otherwise required in a final determination by appropriate taxing authorities,
  agrees to treat the Senior Notes as indebtedness solely of the Issuer, in each case for the purpose
  of United States federal income taxes, state and local income and franchise taxes and any other
  taxes imposed upon, measured by or based upon gross or net income.

         SECTION 2.13        No Gross Up.

                  The Issuers shall not be obligated to pay any additional amounts to the Holders or
  the beneficial owners of the Notes as a result of any withholding or deduction for, or on account
  of, any present or future taxes, duties, assessments or government charges with respect to the
  Notes.

         SECTION 2.14        Redemption of Notes.

                (a) On each Payment Date following the Ramp-up End Date for which a
  Coverage Test was not met as of the related Determination Date, principal payments on the
  Senior Notes will be made in accordance with the Priority of Payments.

                (b) On each Payment Date, principal payments on the Senior Notes will be made
  in accordance with the Principal Priority of Payments to the extent of any Note Redemption
  Amounts for such Payment Date.

                 (c) In the event that any Rating Agency has not confirmed in writing the rating in
  effect on the Closing Date of any Class of Notes as of the 30th day following the Ramp-up End
  Date, principal payments on the Senior Notes will be made on subsequent Payment Dates in
  accordance with the Priority of Payments until each such rating is confirmed.

                 (d) If an Indenture Tax Event has occurred and is continuing, at the direction of
  Holders of a majority of the Aggregate Principal Amount of the Income Notes, the Issuers shall
  redeem (a “Tax Redemption”) the Outstanding Notes on the Payment Date next following
  receipt of such direction (or, if such direction is received less than 45 Business Days prior to a
  Payment Date, on the next Payment Date thereafter) by the Trustee (the “Tax Redemption
  Date”), in the case of the Senior Notes at a price of par plus any accrued and unpaid interest
  thereon (including any Deferred Interest) to the redemption date; provided that the Swap
  Counterparty has consented to such redemption in its sole discretion and the Issuers have
  sufficient funds, after liquidation of Eligible Investments in the Trust Accounts pursuant to
  Section 8.3, to permit the payment of all Administrative Expenses and Subordinated
  Administrative Expenses and all Accrued Swap Liabilities as of the Tax Redemption Date and

                                                   30

                                                                                        010835
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 43 of 221 PageID 13728



  the repayment in full of the Aggregate Principal Amount of all Classes of Senior Notes then
  Outstanding and all accrued and unpaid interest (including any Deferred Interest) with respect
  thereto in accordance with the Priority of Payments and all other amounts ranking senior to the
  Income Notes payable pursuant to the Priority of Payments. The Issuer shall provide the Rating
  Agencies and the Investment Agreement Counterparty prior notice of any redemption pursuant to
  this Section 2.14(d).

                  (e) After the date that is five and a half years following the Closing Date, at the
  direction of Holders of at least 66-2/3% in Aggregate Principal Amount of the Income Notes, the
  Issuers shall redeem (an “Optional Redemption”) the Aggregate Principal Amount of all
  Outstanding Notes, in the case of the Senior Notes at par plus any accrued and unpaid interest
  (including any Deferred Interest) thereon to the redemption date plus, in the case of the Class C-
  2 Notes, the applicable Make-whole Premium on the Payment Date next following receipt of
  such direction by the Trustee (or, if such direction is received less than 45 Business Days prior to
  a Payment Date, on the next Payment Date thereafter) (the “Optional Redemption Date”);
  provided that the Issuers shall not so redeem the Notes unless the Issuers will have sufficient
  funds, after liquidation of Eligible Investments in the Trust Accounts pursuant to Section 8.3, to
  permit the payment of all Administrative Expenses and Subordinated Administrative Expenses
  and all Accrued Swap Liabilities as of the Optional Redemption Date (calculated taking into
  account all accrued and unpaid Base Amount, Subordinate Amount and Incentive Amount for
  such Optional Redemption Date to the extent provided in the Swap Agreement) and the
  repayment in full of the Aggregate Principal Amount of all Classes of Senior Notes then
  Outstanding and all accrued and unpaid interest (including any Deferred Interest) and any
  applicable Make-whole Premium with respect thereto in accordance with the Priority of
  Payments. The Issuer shall provide the Rating Agencies and the Investment Agreement
  Counterparty prior notice of any redemption pursuant to this Section 2.14(e).

         SECTION 2.15       Maturity; Extension of Maturity.

                  The Maturity Date for each Class of Notes and the Class Q-1 Securities is August
  1, 2016, unless extended in accordance with this Section 2.15.

                 (a) If the Swap Termination Date is extended pursuant to the Swap Agreement,
  on the Extension Effective Date, the Maturity Date of the Notes and the Class Q-1 Securities
  shall be automatically extended for four years, to August 1, 2020, without any requirement for
  approval or consent of any Holders of Securities or amendment or supplement to this Indenture;
  provided that the Extension Conditions are satisfied (the “Maturity Extension”).

                  (b) In the case of a Maturity Extension, any Holder of Notes or Class Q-1
  Securities wishing to sell such Securities to an Extension Qualifying Purchaser pursuant to the
  Extension Conditions must provide the applicable Extension Sale Notice within the Extension
  Sale Notice Period pursuant to subsection (e) below (such Securities as to which an Extension
  Sale Notice has been duly given, “Extension Sale Securities”). Notwithstanding anything to the
  contrary herein, each Holder providing an Extension Sale Notice shall be deemed to agree that
  no Extension Sale Securities of any Holder shall be purchased unless all Extension Sale
  Securities of all Holders are purchased and settled at the applicable Extension Purchase Price on
  the Extension Effective Date and the other Extension Conditions are satisfied as of such date.

                                                  31

                                                                                       010836
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 44 of 221 PageID 13729



                (c) Extension Conditions. The Maturity Extension shall be effective only if the
  following conditions (the “Extension Conditions”) are satisfied:

                         (i)    The purchase of all Extension Sale Securities has been settled by
         the designated Extension Qualifying Purchasers at the applicable Extension Purchase
         Price as of the Extension Effective Date;

                        (ii)    All such purchases of Extension Sale Securities individually and in
         the aggregate comply with the applicable transfer restrictions in this Indenture (including,
         without limitation, the restriction that such Securities may not be purchased (x) in the
         case of the Class Q-1 Securities by any Person that is a Benefit Plan Investor and (y) in
         the case of the Income Notes, if Holders of the Income Notes that have represented that
         they are Benefit Plan Investors would own 25% or more of the Aggregate Principal
         Amount of the Income Notes (excluding Income Notes in the form of the Class Q-1
         Income Note Component, Income Notes represented by the Class Q-2 Collateral Asset A
         and Income Notes held by Controlling Persons) immediately after such purchase and the
         legends on such Securities and all applicable law, rules and regulations (including,
         without limitation, rules, regulations and procedures of any applicable securities
         exchange, self-regulatory organization or clearing agency); and

                        (iii)   (a) Rating Confirmation has been obtained from S&P (so long as
         any Securities are then rated by S&P) (which confirmation shall be based on S&P’s
         applicable rating criteria and models pursuant to which the applicable Securities were
         rated by S&P as of the Closing Date) and (b) either (i) all Coverage Tests and clauses 17,
         18 and 22 of the Reference Portfolio Criteria are satisfied as of the Extension
         Determination Date and the rating of each Class of Senior Notes by Moody’s has not
         been downgraded, withdrawn or qualified from that in effect on the Closing Date (unless
         it subsequently has been reinstated to the rating assigned on the Closing Date) or (ii)
         Rating Confirmation has been obtained from Moody’s (so long as any Securities are then
         rated by Moody’s).

          The Issuer, the Trustee and, by its acceptance of the Securities, each Holder of Securities
  agrees that the Swap Counterparty shall not be responsible for causing the Extension Conditions
  to be satisfied and shall not be liable to any such Person or Holder of Securities (whether or not
  such Holder gave an Extension Sale Notice with respect to its Securities) or to any other Person
  if the Extension Conditions are not satisfied. Failure of the Extension Conditions to be satisfied
  shall not constitute a Default or Event of Default under this Indenture or a Swap Event of
  Default.

                 (d) Extension Procedure.

                         (i)    No later than three (3) Business Days following receipt by the
         Trustee of the notice given by the Swap Counterparty of the Swap Counterparty’s
         election to extend the Swap Termination Date (the “Extension Notice”), the Trustee shall
         mail the Extension Notice to all Holders of Securities and each Rating Agency (so long
         as any rated Securities are Outstanding), in the form of Exhibit N, and shall request
         Rating Confirmation for the Maturity Extension from S&P, if applicable;

                                                  32

                                                                                       010837
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 45 of 221 PageID 13730



                          (ii)    Any Holder of Securities may give irrevocable notice (an
         “Extension Sale Notice”) within 30 days after the Trustee has mailed the Extension
         Notice (the “Extension Sale Notice Period”) of its intention to sell its Securities to an
         Extension Qualifying Purchaser in the case of a Maturity Extension. Any Extension Sale
         Notice received by the Trustee after the Extension Sale Notice Period shall be
         disregarded and deemed not to have been given. No Holder of Securities that has not
         given such an Extension Sale Notice within the Extension Sale Notice Period shall be
         entitled to sell its Securities to an Extension Qualifying Purchaser in connection with the
         Maturity Extension; and

                        (iii)  If clause (iii)(b)(i) of the Extension Conditions is not satisfied as of
         the Extension Determination Date as determined by the Issuer (or its agent), the Trustee
         shall request Rating Confirmation from Moody’s, if applicable.

                 (e) On the Extension Determination Date, the Issuer (or its agent) shall confirm
  (i) whether or not Extension Qualifying Purchasers for all Extension Sale Securities have been
  designated to purchase such Securities in compliance with all transfer restrictions in this
  Indenture and the legends on such Securities and all applicable laws, rules and regulations
  (including, without limitation, any rules, regulations and procedures of any securities exchange,
  self-regulatory organization or clearing agency), (ii) whether the requirements of clause (c)(iii)
  of the Extension Conditions are satisfied as of the Extension Determination Date and (iii)
  whether all other Extension Conditions can be satisfied as of the Extension Effective Date.

                  (f) On the Extension Effective Date, the Maturity Extension shall automatically
  become effective under the terms of this Indenture, provided that all Extension Conditions set
  forth in clause (c) above are satisfied. No later than 2 Business Days after the Extension
  Effective Date, the Trustee, at the expense of the Issuers, shall mail a notice to all Holders of
  Securities, the Swap Counterparty, the Reference Portfolio Manager, the Investment Agreement
  Counterparty, each Rating Agency (so long as any rated Securities are Outstanding) and the Irish
  Stock Exchange (if and for so long as any Class of Securities is listed thereon) confirming
  whether or not the Maturity Extension became effective. If the Maturity Extension became
  effective, the Issuer shall make any required notifications thereof to the Depositary for any
  Securities subject to the Maturity Extension.

                 (g) In the case of a Maturity Extension, each Holder of Senior Notes (including in
  the form of the Class Q-1 Senior Note Component) other than Extension Sale Securities shall be
  entitled to receive an amount equal to the applicable Extension Bonus Payment. Holders of
  Income Notes shall not be entitled to receive any Extension Bonus Payment.

                  The Extension Bonus Payment on any such Class of Senior Notes shall be
  payable to any applicable qualifying beneficial owners who have provided the Trustee with an
  Extension Bonus Eligibility Certification, on the first Payment Date from and including the
  Extension Effective Date on which funds are available to be used for such purposes in
  accordance with Section 8.6, but in any event, no later than the earlier of the Maturity Date and
  the date of redemption of such Notes. Extension Bonus Payments which are not available to be
  paid on a Payment Date in accordance with Section 8.6 on a Payment Date shall not be
  considered “due and payable” hereunder. The failure to pay any such Extension Bonus Payment

                                                  33

                                                                                        010838
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 46 of 221 PageID 13731



  on such date shall not be an Event of Default, unless the Issuer shall fail to pay in full such
  Extension Bonus Payment on the earlier of the Maturity Date and the date of redemption in full
  of the relevant Securities. Unpaid Extension Bonus Payments shall not accrue interest. Such
  amounts shall be paid to the accounts designated in the applicable Extension Bonus Eligibility
  Certification or, to the extent otherwise required by the rules of any applicable securities
  exchange or clearing agency, in a manner determined by the Issuer.

         SECTION 2.16        Class Q-1 Securities.

                  The provisions of this Section 2.16 shall apply only to the Class Q-1 Securities
  and shall override any contrary or inconsistent provisions of this Indenture. Subject to the
  foregoing sentence, the other provisions of Article II shall apply to the Class Q-1 Securities to
  the same extent as the Notes.

                   (a)       In addition to the Classes of Notes set forth in Section 2.3, the Issuer
  will issue the Class Q-1 Extendable Securities (the “Class Q-1 Securities”). The maximum
  initial stated amount of the Class Q-1 Securities that may be executed and delivered under this
  Indenture is limited to U.S.$ 10,000,000. The Aggregate Principal Amounts of the Components
  of the Class Q-1 Securities are included in, and are not in addition to, the Aggregate Principal
  Amounts of the Class C-2 Notes and the Income Notes as set forth in Section 2.3.

                   (b)         All Class Q-1 Securities initially sold in the United States or to U.S.
  Persons pursuant to Rule 144A under the Securities Act will be issued and may be transferred in
  the form of certificates (each a “Certificated Class Q-1 Security”) in definitive, physical
  certificates in fully registered form, registered in the name of the beneficial owner thereof or its
  nominee and in the form of Exhibit Q-1 Certificated hereto. All Class Q-1 Securities initially
  sold to non-U.S. Persons (as defined in Regulation S) in offshore transactions in reliance on
  Regulation S will be issued in the form of a temporary global security (the “Class Q-1 Temp Reg
  S Global Security”) in the form of Exhibit Q-1 Temp Reg S, and on or after the Exchange Date,
  shall be exchangeable for interests in a permanent global security (a “Class Q-1 Reg S Global
  Security”) in the form of Exhibit Q-1 Reg S, subject to the provisions of Sections 2.2, 2.5 and 2.6
  to the same extent as other Temporary Regulation S Global Notes and Regulation S Global
  Notes (but subject to clause (c) below with respect to transfers of any interest therein). Class Q-1
  Securities shall only be issued and held in minimum denominations (an “Authorized Class Q-1
  Denomination”) such that the Class Q-1 Senior Note Component and the Class Q-1 Income Note
  Component thereof is in an Authorized Denomination, which shall mean that the Authorized
  Class Q-1 Denomination shall be $1,000,000 in stated amount (consisting of $500,000
  Aggregate Principal Amount of the Class Q-1 Senior Note Component and $500,000 Aggregate
  Principal Amount of the Class Q-1 Income Note Component).

                (c)         No transfer of a Class Q-1 Security will be permitted to a person that
  would not be permitted to acquire the Class C-2 Notes and Income Notes comprising the
  Components of the Class Q-1 Security under this Indenture.

                       (i)    Certificated Class Q-1 Security to Certificated Class Q-1 Security.
         Each purchaser or transferee of a Certificated Class Q-1 Security will be required to
         provide to the Trustee a properly completed certificate in the form of Exhibit Q-1

                                                     34

                                                                                        010839
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 47 of 221 PageID 13732



        Certificated Transfer Letter. If a Holder of a Certificated Class Q-1 Security wishes at
        any time to transfer such Certificated Class Q-1 Security, such Holder may transfer or
        cause the transfer of such Certificated Class Q-1 Security as follows: Upon receipt by the
        Registrar of (A) such Holder’s Certificated Class Q-1 Security properly endorsed for
        assignment to the transferee and (B) a properly completed certificate by the transferee in
        the form of Exhibit Q-1 Certificated Transfer Letter, and any other documentation as may
        be required thereunder, the Trustee will cancel such Certificated Class Q-1 Security in
        accordance with this Indenture, cause the Registrar to record the transfer in the Securities
        Register and, upon execution by the Issuer, deliver to the transferee one or more
        Certificated Class Q-1 Securities in the aggregate stated amount transferred and in the
        Authorized Class Q-1 Denomination. Notwithstanding anything to the contrary herein,
        no purchase or proposed transfer of Class Q-1 Securities will be permitted, and the
        Trustee shall not register or permit the registration of any such purchase or transfer, to a
        Person that has represented that it is a Benefit Plan Investor. Any purported transfer in
        violation of this provision shall be null and void ab initio.

                        (ii)    Class Q-1 Reg S Global Security to Certificated Class Q-1
        Security. If a holder of a beneficial interest in Class Q-1 Securities in the form of a Class
        Q-1 Temp Reg S Global Security or Class Q-1 Reg S Global Security wishes at any time
        to transfer its interest in such Security, the transferee must take delivery thereof in the
        form of a Certificated Class Q-1 Security. Such Holder may, subject to the rules and
        procedures of the Depositary, transfer or cause the transfer of such interest for an
        equivalent interest in one or more such Certificated Class Q-1 Securities as described
        below. Upon receipt by the Registrar of (A) instructions given in accordance with the
        Applicable Procedures from a Participant, directing the Registrar to deliver one or more
        such Certificated Class Q-1 Securities, designating the registered name or names,
        address, payment instructions, and the number and stated amount (and Aggregate
        Principal Amount of the related Components) of such Certificated Class Q-1 Securities to
        be executed and delivered (the aggregate stated amount of such Certificated Class Q-1
        Notes being equal to the aggregate stated amount of the interest in the Class Q-1 Temp
        Reg S Global Security or Class Q-1 Reg S Global Security to be transferred), in
        Authorized Class Q-1 Denominations and (B) a properly completed certificate by the
        transferee in the form of Exhibit Q-1 Certificated Transfer Letter, and any other
        documentation as may be required thereunder, then the Registrar will instruct the
        Depositary to reduce, or cause to be reduced, the applicable Class Q-1 Temp Reg S
        Global Security or Class Q-1 Reg S Global Security by the aggregate stated amount of
        the beneficial interest in such Class Q-1 Temp Reg S Global Security or Class Q-1 Reg S
        Global Security to be transferred and the Registrar shall record the transfer in the
        Securities Register and authenticate and deliver one or more Certificated Class Q-1
        Securities registered in the names specified in the certificate described in clause (B)
        above in the stated amount designated by the transferee (the aggregate of such stated
        amount being equal to the beneficial interest in the Class Q-1 Temp Reg S Global
        Securities or Class Q-1 Reg S Global Securities to be transferred) and in the applicable
        Authorized Class Q-1 Denomination. Any purported transfer in violation of this provision
        shall be null and void ab initio.



                                                 35

                                                                                      010840
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 48 of 221 PageID 13733



                        (iii) No Transfer to Class Q-1 Reg S Global Security. Certificated Class
         Q-1 Securities may not be transferred or exchanged for Class Q-1 Securities in the form
         of Class Q-1 Temp Reg S Global Securities or Class Q-1 Reg S Global Securities.

                (d)      Except as otherwise provided herein, the rights and obligations of Holders
  of the Class Q-1 Securities shall consist solely of the rights and obligations of Holders of the
  applicable Components. References herein to the rights and obligations of the Holders of Class
  C-2 Notes, Class C Notes or Income Notes include the rights and obligations of the Holders of
  Class Q-1 Securities to the extent of the applicable Components.

         (i)    On each date on which payments are made with respect to the Class C-2 Notes or
         Income Notes, a portion of such payment or distribution shall be allocated to the Class Q-
         1 Securities in the proportion that the Aggregate Principal Amount of Notes comprising
         the applicable Component thereof bears to the Aggregate Principal Amount of the related
         Class of Notes as a whole (including the related Components) and in accordance with the
         applicable terms and conditions hereof. No other amounts shall be payable in respect of
         the Class Q-1 Securities.

         (ii)    The Holders of Class Q-1 Securities will be entitled to voting rights based on the
         voting rights of the respective underlying Class C-2 Notes or Income Notes related to any
         applicable Component in the proportion that the Aggregate Principal Amount of such
         Class C-2 Notes or Income Notes bears to the Aggregate Principal Amount of all Class
         C-2 Notes or Income Notes (including such Component), as applicable. Except as
         expressly provided herein, the Holders of the Class Q-1 Securities shall not be entitled to
         voting rights as a separate class. Additionally, the Holders of Class Q-1 Securities shall
         not be entitled to direct the Trustee pursuant to this Indenture except in the capacity as
         Holders of Class C-2 Notes or Income Notes to the extent of their interest in any
         applicable Component.

                 (e)       A Holder of a Class Q-1 Security may exchange all or a proportionate
  amount of each Component for proportionate interests in the Class C-2 Notes and Income Notes,
  as applicable, that comprise such Components, subject to the Authorized Denominations for the
  Notes and the Authorized Class Q-1 Denomination and, in the manner provided in Sections 2.2,
  2.5 and 2.6 hereof, in the case of the Class Q-1 Senior Note Component, for transfer of beneficial
  interests to a Rule 144A Global Note, Regulation S Global Note or Temporary Regulation S
  Global Note, and in the case of the Class Q-1 Income Note Component, for transfer of a
  Certificated Income Note. The Trustee, upon surrender of a Certificated Class Q-1 Security for
  such an exchange, shall simultaneously convert the constituent Components into the Class C-2
  Notes and Income Notes comprising such Components, as applicable, and effect such exchange.
  Thereafter, the Holder of the Class Q-1 Security so exchanged will be the Holder of an interest in
  the Class C-2 Notes and the Income Notes received upon such an exchange. No Holder of Class
  C-2 Notes or Income Notes (including following such an exchange) will be entitled to exchange
  such Notes for a Class Q-1 Security. No service charge shall be made for any such exchange of
  Class Q-1 Securities, but the Issuer or the Trustee may require payment of a sum sufficient to
  cover any tax or governmental charge that may be imposed in connection with such exchange.
  Each Holder of a Class Q-1 Security, by its acceptance thereof, acknowledges that upon any such
  exchange, the rating of such Class Q-1 Security by any Rating Agency may not apply to the

                                                 36

                                                                                      010841
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 49 of 221 PageID 13734



  Securities received in such exchange. Upon the exchange of all outstanding Class Q-1 Securities
  pursuant to this provision, the Issuer will notify each Rating Agency then rating the Class Q-1
  Securities.

                  (f)        The Class Q-1 Nominal Rate is the rate per annum at which interest is
  stated to be payable on the Class Q-1 Securities solely for purposes of calculating the Class Q-1
  Nominal Principal, and does not limit the entitlement of Holders of the Class Q-2 Securities to
  receive Class Q-1 Excess Distributions.

                  Each Holder of a Class Q-1 Security, by its acquisition thereof, acknowledges that
  the rating of the Class Q-1 Securities by Moody’s addresses solely the return of the Class Q-1
  Rated Principal.

                  (g)       For purposes of Section 2.12, references to “Senior Notes” shall, with
  respect to the Class Q-1 Securities, be deemed to refer only to the Class Q-1 Senior Note
  Component.

                   (h)        If a Responsible Officer of the Trustee has actual knowledge that (i) a
  transfer or attempted or purported transfer of any interest in any Class Q-1 Security was
  consummated in violation of this Indenture or on the basis of a materially incorrect certification
  from the transferee or purported transferee, (ii) the transferee or the purported transferee failed to
  deliver to the Trustee the certificate in the form of Exhibit Q-1 Certificated Transfer Letter or
  other purchaser letter or certificate or any other documentation required to be delivered
  thereunder or hereunder or (iii) the transferee or purported transferee is in material breach of any
  representation or agreement set forth in the certificate in the form of Exhibit Q-1 Certificated
  Transfer Letter or other purchaser letter or certificate or in this Indenture, the Trustee will not
  register such attempted or purported transfer. If any such transfer has been registered, such
  transfer shall be absolutely null and void ab initio and shall vest no rights in the purported
  transferee (such purported transferee, a “Disqualified Transferee”) and the last preceding owner
  that was not a Disqualified Transferee shall be restored to all rights as a owner thereof
  retroactively to the date of purported transfer of such Class Q-1 Security by such owner. In
  furtherance of the foregoing, the Issuer shall be entitled to demand that a transferee of a Class Q-
  1 Security that (i) acquired an interest in a Class Q-1 Security in reliance on Rule 144A but is not
  a Qualified Purchaser and a Qualified Institutional Buyer, or (ii) acquired an interest in a Class
  Q-1 Security in reliance on Regulation S but is determined not to have acquired such interest in
  compliance with Regulation S or is a U.S. Person sell such Class Q-1 Securities to a purchaser
  qualified under this Indenture to purchase such Class Q-1 Securities and if the transferee does
  not comply with such demand within 30 days thereof, the Issuer may sell or cause such
  transferee to sell such interest of the transferee in the Class Q-1 Security to a permitted transferee
  under this Indenture on such terms as the Issuer may choose.

         SECTION 2.17        Class Q-2 Securities.

                  The provisions of this Section 2.17 shall apply only to the Class Q-2 Securities
  and shall override any contrary or inconsistent provisions of this Indenture. Subject to the
  foregoing sentence, the other provisions of Article II shall apply to the Class Q-2 Securities to
  the same extent as the Notes.

                                                     37

                                                                                         010842
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 50 of 221 PageID 13735



                 (a) Authorized Amount; Maturity Date; Denomination.

                   In addition to the Classes of Notes set forth in Section 2.3 and the Class Q-1
  Securities set forth in Section 2.16, the Issuer will issue Class Q-2A Securities and Class Q-2B
  Securities (collectively, the “Class Q-2 Securities”). The maximum Aggregate Principal Amount
  of the Class Q-2A Securities and the Class Q-2B Securities that may be executed, authenticated
  and delivered under this Indenture is limited to U.S. $7,200,000 and U.S. $40,000,000,
  respectively. The maturity date for the Class Q-2 Securities (the “Class Q-2 Maturity Date”) is
  April 28, 2034. The Class Q-2A Securities will be issuable and transferable in minimum
  denominations of U.S.$500,000 and integral multiples of U.S. $1,000 in excess thereof. The
  Class Q-2B Securities will be issuable and transferable in minimum denominations of
  U.S.$1,000,000 and integral multiples of U.S. $1,000 in excess thereof.

                 (b) Form of Class Q-2 Securities.

                  All Class Q-2 Securities shall be issued in the form of certificated securities (each
  a “Certificated Class Q-2 Security”) in definitive, physical certificates in fully registered form
  without interest coupons with the applicable legends set forth in the form of Exhibit Certificated
  Class Q-2A and Exhibit Certificated Class Q-2B hereto, as appropriate, which shall be registered
  in the name of the beneficial owner or a nominee thereof, duly executed by the Issuer and
  authenticated by the Trustee as provided in Article II of this Indenture.

                 (c) Payments on the Class Q-2 Securities.

                         (i)     The Class Q-2A Securities shall accrue interest on the Aggregate
         Principal Amount thereof during each Periodic Interest Accrual Period at a rate equal to
         LIBOR plus 0.50% per annum (the “Class Q-2A Interest Rate”). Subject to the
         availability of funds in the Class Q-2 Securities Collateral Account and to clause (d)
         below, payments of interest shall be paid on the Class Q-2A Securities on each Payment
         Date through and including the Class Q-2 Maturity Date (or, if earlier, the date of
         redemption or repayment in full of the Class Q-2A Securities). In the event that the
         principal of the Class Q-2A Securities is not paid in full on the Class Q-2 Maturity Date,
         no interest will accrue on the unpaid principal amount thereof subsequent to the Class Q-
         2 Maturity Date. Any payment of interest due on Class Q-2A Securities which is not
         available to be paid (“Class Q-2A Deferred Interest”) in accordance with clause (d) on
         any Payment Date shall not be considered “due and payable” hereunder and the failure to
         pay such interest shall not be a Class Q-2 Event of Default. Class Q-2A Deferred Interest
         shall be payable on the first Payment Date on which funds are available to be used for
         such purposes in accordance with clause (d) below. To the extent lawful and enforceable,
         interest on Class Q-2A Deferred Interest shall accrue at the applicable Class Q-2A
         Interest Rate until paid as provided herein.

                        (ii)    The Class Q-2B Securities shall not accrue interest at a stated rate
         but on each Payment Date shall be entitled to distributions solely to the extent of
         available funds therefor pursuant to clause (d) below.




                                                   38

                                                                                        010843
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 51 of 221 PageID 13736



                       (iii) The Aggregate Principal Amount of the Class Q-2A Securities
        shall be due and payable in accordance with clause (d) below on the Class Q-2 Maturity
        Date unless paid earlier as provided pursuant to clause (d) below.

               (d) Class Q-2 Priority of Payments.

                        (i)    Class Q-2 Payment Date Priority of Payments. On each Payment
        Date, the Trustee shall distribute the Class Q-2 Payment Date Proceeds in the Class Q-2
        Securities Collateral Account to make the following payments in the following order of
        priority (the “Class Q-2 Payment Date Priority of Payments”):

                     (A)      to the Holders of the Class Q-2A Securities, the Class Q-2A
        Interest Amount;

                       (B)    to the Holders of the Class Q-2A Securities, any Class Q-2A
        Deferred Interest;

                     (C)      to the Holders of the Class Q-2A Securities, the Aggregate
        Principal Amount of the Class Q-2A Securities; and

                      (D)    the remainder to the Holders of the Class Q-2B Securities (the
        “Net Class Q-2B Periodic Return Amount”).

                        (ii)  Class Q-2B Target Amount. On each Payment Date, the Trustee
        shall distribute from Class Q-2 Gross Proceeds other than the Class Q-2 Payment Date
        Proceeds to the Holder of Class Q-2B Securities the Class Q-2B Target Amount, if any,
        for such date.

                       (iii)  Class Q-2 Maturity Date Priority of Payments. On the Class Q-2
        Maturity Date, the Trustee will distribute any Class Q-2 Collateral Asset B Proceeds and
        any other amounts on deposit in the Class Q-2 Securities Collateral Account to make the
        following payments in the following order of priority (the “Class Q-2 Maturity Date
        Priority of Payments”):

                      (A)     to the Holders of the Class Q-2A Securities, the Aggregate
        Principal Amount of the Class Q-2A Securities, any accrued and unpaid Class Q-2A
        Interest Amount and any Class Q-2A Deferred Interest; provided that no more than
        $7,200,000 shall be payable pursuant to this clause (A) from Class Q-2 Collateral Asset B
        Proceeds; and

                      (B)    the remainder to the Holders of the Class Q-2B Securities (the
               “Final Class Q-2B Distribution Amount”).

               (e) Class Q-2 Securities Collateral Account.

                       (i)    The Trustee shall, on or prior to the Closing Date, establish a
        segregated trust account in the name of the Trustee for the benefit of the Holders of Class
        Q-2 Securities, which shall be designated as the Valhalla CLO, Ltd. – Class Q-2

                                                39

                                                                                    010844
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 52 of 221 PageID 13737



        Securities Collateral Account (the “Class Q-2 Securities Collateral Account”). All
        moneys credited from time to time to the Class Q-2 Securities Collateral Account shall be
        held by the Trustee as part of the Class Q-2 Securities Collateral and shall be applied for
        the purposes provided herein.

                      (ii)    On the Closing Date, the Issuer shall cause to be Delivered to the
        Class Q-2 Securities Collateral Account (i) the Class Q-2 Collateral Asset A and (ii) the
        Class Q-2 Collateral Asset B.

                       (iii)   Except as otherwise expressly provided in this Indenture, the
        Trustee shall deposit into the Class Q-2 Securities Collateral Account promptly upon
        receipt from time to time, all proceeds from the Class Q-2 Collateral Assets, including,
        without limitation, distributions on the Class Q-2 Collateral Asset A and any proceeds
        from the sale, redemption or maturity of all or portions of the Class Q-2 Collateral
        Assets.

                       (iv)   The Trustee shall have the right to establish such subaccounts
        within the Class Q-2 Securities Collateral Account as the Trustee may deem necessary or
        appropriate for convenience in administering the Class Q-2 Securities Collateral.

                        (v)    The Trustee shall invest moneys held from time to time in the
        Class Q-2 Securities Collateral Account in one or more Eligible Investments pursuant to
        the following sentence, if the Class Q-2A Securities are then Outstanding, and otherwise
        pursuant to the unanimous written direction of the Holders of the Class Q-2B Securities
        (which may be in the form of standing instructions). If the Class Q-2A Securities are
        then Outstanding, or if the Trustee does not receive such written directions within three
        days of receipt of uninvested moneys (whether by reason of a new deposit of moneys or
        payments in respect of, or realized upon the maturity of, existing Eligible Investments),
        the Trustee shall invest such moneys in the JPMorgan Fleming US Dollar Liquidity Fund
        6052, provided such fund then meets the requirements of the definition of Eligible
        Investments, and if such fund then does not meet such requirement, an Eligible
        Investment that meets the requirements of clause (a) of the definition of Eligible
        Investments; provided further, that any Eligible Investment in the Class Q-2 Securities
        Collateral Account shall be required to mature on or before the Business Day prior to the
        next Payment Date. Each Eligible Investment (other than any Eligible Investment
        constituting a general intangible, a deposit account or an account) made using money
        credited to the Class Q-2 Securities Collateral Account shall be credited to the Class Q-2
        Securities Collateral Account, and any income or other gain therefrom shall be credited
        to, and any loss resulting therefrom shall be charged to, the same Class Q-2 Securities
        Collateral Account. Any Eligible Investments constituting general intangibles, deposit
        accounts and accounts shall be Delivered to the Trustee. The Trustee shall not be liable
        by reason of any investment loss realized in connection with any Eligible Investment.

                        (vi)   Section 8.5 shall be applicable to the Class Q-2 Securities
        Collateral Account with references to a “Trust Account” thereunder being deemed to
        refer to the Class Q-2 Securities Collateral Account.


                                                40

                                                                                    010845
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 53 of 221 PageID 13738



                 (f) Rights with respect to the Class Q-2 Collateral Asset A.

                        (i)      With respect to any matter under this Indenture as to which the
         Holders of Income Notes are entitled to vote or give any consent or direction, the Trustee
         shall follow the direction of the Holders of a majority of the Aggregate Principal Amount
         of the Class Q-2B Securities for purposes of voting or giving such consent or direction
         for the Income Notes represented by the Class Q-2 Collateral Asset A. The Holders of
         Class Q-2 Securities shall not otherwise be entitled to direct the Trustee with respect to
         the Trust Estate pursuant to this Indenture.

                        (ii)   If as a result of any action pursuant to clause (i) the Holder of the
         Income Notes represented by the Class Q-2 Collateral Asset A would constitute a Non-
         consenting Holder, the Amendment Buy-Out Purchaser will be entitled to purchase the
         Income Notes represented by the Class Q-2 Collateral Asset A in accordance with
         Section 9.6 hereof, and the proceeds of such purchase shall be credited to the Class Q-2
         Securities Collateral Account for distribution on the next succeeding Payment Date
         pursuant to subsection (d) above. The Class Q-2 Securities themselves shall not be
         subject to an Amendment Buy-Out pursuant to Section 9.6.

                        (iii)   Without limiting clause (i), in the case of the Maturity Extension,
         if any, pursuant to Section 2.15, the Holders of a majority of the Aggregate Principal
         Amount of the Class Q-2B Securities shall be entitled to direct the Trustee to provide an
         Extension Sale Notice with respect to the Income Notes represented by the Class Q-2
         Collateral Asset A. Any proceeds from an Extension Sale with respect to the Income
         Notes represented by the Class Q-2 Collateral Asset A shall be credited to the Class Q-2
         Securities Collateral Account for distribution on the applicable Payment Date pursuant to
         subsection (d) above.

                 (g) Liquidation of Class Q-2 Collateral Asset A.

                  If the Class Q-2A Coverage Test is not satisfied on any date of determination (as
  determined by the Trustee in consultation with the Swap Counterparty or an affiliate of the Swap
  Counterparty designated by the Swap Counterparty) following the Closing Date, at the
  unanimous direction of the Holders of the Class Q-2A Securities, the Issuer shall cause the
  Trustee to liquidate the Class Q-2 Collateral Asset A and credit the proceeds thereof to the Class
  Q-2 Securities Collateral Account for distribution in accordance with clause (d) above upon
  receipt of such proceeds as though the date of receipt thereof were a Payment Date.

                 (h)     Exchange of Class Q-2B Securities.

                    On any Business Day on and after the date on which the Class Q-2A Securities
  are redeemed or repaid in full, any Holder of a Class Q-2B Security may exchange all but not
  less than all of its Class Q-2B Securities for its applicable pro rata share of the Class Q-2
  Collateral Asset A (subject to the provisions of 2.6(i)(A) regarding acquiring Income Notes in
  the form of a Certificated Income Note) and the Class Q-2 Collateral Asset B (subject to any
  restrictions on transfer with respect thereto) and any proceeds thereof in the Class Q-2 Securities
  Collateral Account. The Trustee, upon surrender of a Certificated Class Q-2B Security by a

                                                  41

                                                                                       010846
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 54 of 221 PageID 13739



  Holder for such an exchange, shall simultaneously convert the applicable portion of the Class Q-
  2 Collateral Asset A into Certificated Income Notes and transfer the applicable portion of the
  Class Q-2 Collateral Asset B to such Holder in accordance with standard settlement procedures
  for assets of that type and effect such exchange. Thereafter, the Holder of the Class Q-2B
  Security so exchanged will be the Holder of the Income Notes received upon such an exchange
  for purposes of this Indenture. No Holder of Income Notes (including following such an
  exchange) or CGMHI Notes will be entitled to exchange any such notes for a Class Q-2B
  Security. No service charge shall be made for any such exchange of Class Q-2B Securities, but
  the Issuer or the Trustee may require payment of a sum sufficient to cover any tax or
  governmental charge that may be imposed in connection with such exchange.

                 (i)    Limited Recourse.

                   Principal of, interest on and all other amounts payable on or in respect of the
  Class Q-2 Securities shall constitute limited recourse obligations of the Issuer and be payable
  solely from and to the extent of the Class Q-2 Securities Collateral, and following the liquidation
  of the Class Q-2 Securities Collateral and the application of the proceeds thereof as provided
  herein, all obligations of the Issuer and any claims against the Issuer shall be extinguished and
  shall not thereafter revive. Neither of the Issuers, the Swap Counterparty, the Reference
  Portfolio Manager, the Trustee, the Collateral Administrator, nor any of their respective agents,
  partners, beneficiaries, officers, directors, employees or any Affiliate of any of them or any of
  their respective successors or assigns shall be personally liable for any amounts payable, or
  performance due, under the Class Q-2 Securities or this Indenture. It is understood that the
  foregoing provisions of this paragraph shall not (i) prevent recourse to the Class Q-2 Securities
  Collateral for the sums due or to become due under any security, instrument or agreement for
  which the Class Q-2 Securities Collateral is security, or (ii) constitute a waiver, release or
  discharge of any indebtedness or obligation evidenced by the Class Q-2 Securities or secured by
  this Indenture until all items in the Class Q-2 Securities Collateral have been liquidated and
  applied to the payment of the obligations, whereupon any outstanding indebtedness or obligation
  shall be extinguished. It is further understood that the foregoing provisions of this paragraph
  shall not limit the right of any Person to name the Issuers as parties defendant in any action or
  suit or in the exercise of any other remedy under the Class Q-2 Securities or in this Indenture, so
  long as no judgment in the nature of a deficiency judgment or seeking personal liability shall be
  asked for or (if obtained) enforced against any such Person or entity. The provisions of this
  Section 2.17(i) shall survive the termination of this Indenture.

                 (j)    Transfer of Class Q-2 Securities.

                        (i)     Each purchaser or transferee of a Certificated Class Q-2 Security
         will be required to provide to the Trustee a properly completed certificate in the form of
         Exhibit Q-2A Certificated Transferee Letter or in the form of Exhibit Q-2B Certificated
         Transferee Letter, as applicable. Certificated Class Q-2B Securities may only be
         purchased by or transferred to a Person that is not a U.S. Person in a transaction meeting
         the requirements of Regulation S and that is an “eligible contract participant” as defined
         in Section 1a(12) of the U.S. Commodity Exchange Act.



                                                  42

                                                                                       010847
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 55 of 221 PageID 13740



                        (ii)    If a Holder of a Certificated Class Q-2 Security wishes at any time
        to transfer such Certificated Class Q-2 Security, such Holder may transfer or cause the
        transfer of such Certificated Class Q-2 Security as follows: Upon receipt by the Registrar
        of (A) such Holder’s Certificated Class Q-2 Security properly endorsed for assignment to
        the transferee and (B) a properly completed certificate by the transferee in the form of
        Exhibit Q-2A Certificated Transferee Letter or Exhibit Q-2B Certificated Transferee
        Letter, as applicable, and any other documentation as may be required thereunder, the
        Trustee will cancel such Certificated Class Q-2 Security in accordance with this
        Indenture, cause the Registrar to record the transfer in the Securities Register and, upon
        execution by the Issuer, deliver to the transferee one or more Certificated Class Q-2
        Securities in the aggregate stated amount transferred and in the applicable authorized
        denomination. Notwithstanding anything to the contrary herein, no purchase or proposed
        transfer of Class Q-2B Securities will be permitted, and the Trustee shall not register or
        permit the registration of any such purchase or transfer, to a Person that has represented
        that it is a Benefit Plan Investor. Any purported transfer in violation of this provision
        shall be null and void ab initio.

                       (iii)  No transfer of a Class Q-2B Security will be permitted to a person
        that would not be permitted to acquire the Income Notes represented by the Class Q-2
        Collateral Asset A under this Indenture.

                         (iv)    If a Responsible Officer of the Trustee has actual knowledge that
        (i) a transfer or attempted or purported transfer of any interest in any Class Q-2 Security
        was consummated in violation of this Indenture or on the basis of a materially incorrect
        certification from the transferee or purported transferee, (ii) the transferee or the
        purported transferee failed to deliver to the Trustee the certificate in the form of Exhibit
        Q-2A Certificated Transferee Letter or Exhibit Q-2B Certificated Transferee Letter, as
        applicable, or any other documentation required to be delivered thereunder or hereunder
        or (iii) the transferee or purported transferee is in material breach of any representation or
        agreement set forth in the certificate in the form of Exhibit Q-2 Certificated Transferee
        Letter or Exhibit Q-2 Certificated Transferee Letter, as applicable, or in this Indenture,
        the Trustee will not register such attempted or purported transfer. If any such transfer has
        been registered, such transfer shall be absolutely null and void ab initio and shall vest no
        rights in the purported transferee (such purported transferee, a “Disqualified Transferee”)
        and the last preceding owner that was not a Disqualified Transferee shall be restored to
        all rights as a owner thereof retroactively to the date of purported transfer of such Class
        Q-2 Security by such owner. In furtherance of the foregoing, the Issuer shall be entitled
        to demand that (i) a transferee of a Class Q-2A Security that acquired an interest in a
        Class Q-2A Security in reliance on Rule 144A but is not a Qualified Purchaser and a
        Qualified Institutional Buyer, or (ii) a transferee of a Class Q-2A Security or Class Q-2B
        Security that acquired an interest in such Class Q-2 Security in reliance on Regulation S
        but is determined not to have acquired such interest in compliance with Regulation S or is
        a U.S. Person sell such Class Q-2 Securities to a purchaser qualified under this Indenture
        to purchase such Class Q-2 Securities and if the transferee does not comply with such
        demand within 30 days thereof, the Issuer may sell or cause such transferee to sell such
        interest of the transferee in the Class Q-2 Security to a permitted transferee under this
        Indenture on such terms as the Issuer may choose.

                                                 43

                                                                                       010848
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 56 of 221 PageID 13741



                  (k)     Prior to the issuance of the Class Q-2 Securities pursuant to this Indenture,
  the Trustee shall, in addition to the other conditions precedent set forth in this Indenture, have
  received:

                         (i)      The Grant pursuant to the granting clause hereof of all of the
         Issuer’s right, title and interest in and to the Class Q-2 Securities Collateral securing the
         Class Q-2 Securities and delivery of such Class Q-2 Securities Collateral to the Trustee or
         its nominee, which, if any Class Q-2 Collateral is held through an intermediary shall be
         deemed to have occurred upon receipt of evidence satisfactory to the Trustee that on or
         before the Closing Date, the Issuer shall have purchased or entered into agreements to
         purchase such Class Q-2 Securities Collateral and that such Class Q-2 Securities
         Collateral has been credited by the Securities Intermediary to the Class Q-2 Securities
         Collateral Account.

                       (ii)    A certificate of an Authorized Officer of the Issuer, dated as of the
         Closing Date, to the effect of Section 3.2(b) with respect to each Class Q-2 Collateral
         Asset pledged to the Trustee for inclusion in the Class Q-2 Securities Collateral.

                   (l)   Section 3.3 shall be applicable to the Class Q-2 Securities Collateral
  (including Eligible Investments on deposit in the Class Q-2 Securities Collateral Account) and
  the Class Q-2 Securities Collateral Account; provided, that references to (x) Pledged Securities
  shall be to the Class Q-2 Securities Collateral other than the Class Q-2 Securities Collateral
  Account and (y) Trust Account shall be to the Class Q-2 Securities Collateral Account.

                  (m)    Class Q-2 Events of Default.

                         (i)    For the purposes of this Indenture, a “Class Q-2 Event of Default”
         wherever used herein, means any one of the following events (whatever the reason for
         such Class Q-2 Event of Default, and whether it shall be voluntary or involuntary or be
         effected by operation of law or pursuant to any judgment, decree or order of any court or
         any order, rule or regulation of any administrative or governmental body):

                        (A)    a default in the payment, when due and payable, of any Periodic
         Interest on the Class Q-2A Securities, which default shall continue for a period of five
         days (provided that the failure to pay Periodic Interest on the Class Q-2A Securities
         because insufficient funds are available in accordance with the Class Q-2 Priority of
         Payments will not constitute a Class Q-2 Event of Default);

                        (B)     a default in the payment of principal of any Class Q-2 Security on
         the Maturity Date; provided that, in the case of a default in such payment due solely to an
         administrative error or omission by the Trustee or any Paying Agent, such default
         continues for a period of five days;

                        (C)    a failure to apply, within five days following any Payment Date or
         Class Q-2 Maturity Date, available amounts in accordance with Section 2.17(d) or a
         default in payment solely due to an administrative error or omission by the Trustee,
         which default continues for a period of five days;


                                                   44

                                                                                        010849
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 57 of 221 PageID 13742



                      (D)   either of the Issuers or the Class Q-2 Securities Collateral becomes
        an investment company required to be registered under the Investment Company Act;

                        (E)    except as otherwise provided in this Section 2.17(m), a default in
        any respect in the performance, or a breach of any covenant, warranty or other agreement
        of the Issuers in this Indenture, or the failure of any representation or warranty of the
        Issuers made in this Indenture or in any certificate or other writing delivered pursuant
        hereto or in connection herewith to be correct in all respects when the same shall have
        been made, which default, breach or failure would have a material adverse effect on the
        Holders of the Class Q-2 Securities and continuance of such default, breach or failure for
        a period of 30 calendar days after written notice shall have been given to the Issuers by
        the Trustee or to the Issuers and the Trustee by the Class Q-2 Requisite Securityholders
        specifying such default, breach or failure and requiring it to be remedied and stating that
        such notice is a “Notice of Default” hereunder; and

                       (F)     an Event of Default pursuant to 5.1(h) or (i) has occurred.

                       (ii)    Acceleration of Maturity; Rescission and Annulment.

                        (A)      If a Class Q-2 Event of Default (other than a Class Q-2 Event of
        Default specified in clause (i)(D) or (F) hereof) occurs and is continuing, the Trustee
        shall, at the written direction of Class Q-2 Requisite Securityholders, declare the principal
        of and any accrued interest on the Class Q-2A Securities to be immediately due and
        payable, by a notice in writing to the Issuers and the Swap Counterparty, with a copy to
        the Rating Agencies, and the Reference Portfolio Manager. In the absence of any such
        written direction, the Trustee shall take no action. If a Class Q-2 Event of Default of the
        type described in clause (i)(D) or (F) occurs, the principal of and accrued interest on the
        Class Q-2A Securities automatically shall become immediately due and payable without
        any action of the Trustee or any other Person.

                         (B)    At any time after such a declaration of acceleration of maturity has
        been made and before a judgment or decree for payment of the amounts due has been
        obtained by the Trustee as provided in this clause (m), the Class Q-2 Requisite
        Securityholders, may rescind and annul such declaration and its consequences by written
        notice to the Trustee and the Issuers, if (a) the Issuer has paid or deposited with the
        Trustee a sum sufficient to pay (x) all overdue amounts payable on or in respect of the
        Class Q-2 Securities (other than amounts due solely as a result of the acceleration); (y) to
        the extent that payment of interest on such amount is lawful, interest on such overdue
        amounts at the Class Q-2A Interest Rate (in the case of the Class Q-2A Securities); and
        (z) (i) the reasonable compensation, expenses, disbursement and advances of the Trustee,
        its agents and counsel in connection with such Class Q-2 Event of Default and (ii) unpaid
        Class Q-2 Administrative Expenses, and (b) the Trustee has determined that all Class Q-2
        Events of Default, other than the nonpayment of such amount that has become due solely
        by such acceleration, have been cured, and the Class Q-2 Requisite Securityholders by
        written notice to the Trustee have agreed with such determination (which agreement shall
        not unreasonably be withheld), or waived as provided in Section 5.15.


                                                 45

                                                                                      010850
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 58 of 221 PageID 13743



                       (C)     No such rescission shall affect any subsequent Class Q-2 Event of
         Default or impair any rights consequent thereon.

                        (iii)   Priority of Payment on Acceleration

          Upon the acceleration of the Class Q-2A Securities (whether or not the Trustee sells or
  liquidates the Class Q-2 Securities Collateral), the moneys in the Class Q-2 Securities Collateral
  Account will thereafter be applied in accordance with the Class Q-2 Priority of Payments
  pursuant to Section 2.17(d).

                  Upon the acceleration of the Class Q-2A Securities, if the Class Q-2 Securities
  Collateral has not been sold or liquidated, the funds in the Class Q-2 Securities Collateral
  Account, if any, will be applied in accordance with the Class Q-2 Priority of Payments pursuant
  to Section 2.17(d) on each Payment Date. If the Class Q-2 Securities Collateral is sold or
  liquidated, a final distribution will be made pursuant thereto on the first Business Day following
  the last day on which an item of the Class Q-2 Securities Collateral is sold or liquidated (and no
  interim distributions will be made on any date (including on any Payment Date) during the sale
  or liquidation process).

                  The Trustee may fix a record date and payment date for any payment to Holders
  of Class Q-2 Securities pursuant to this Section 2.17(m)(iii). At least fifteen (15) days before
  such record date, the Trustee shall mail to each Holder of a Class Q-2 Security a notice that
  states the record date, the payment date and the amount to be paid.

                         (iv)    Remedies. The provision of Sections 5.4, 5.5, 5.6, 5.7, 5.9, 5.10,
         5.11, 5.12, 5.13, 5.14, 5.15, 5.16, 5.17, 5.18 and 5.20 with the following modifications
         shall be applicable solely with respect to the Class Q-2 Securities Collateral and the Class
         Q-2 Securities: (A) references to (1) the Trust Estate shall be to the Class Q-2 Securities
         Collateral, (2) Event of Default shall be to Class Q-2 Event of Default, (3) the Collection
         Account shall be to cash in the Class Q-2 Securities Collateral Account; (4) Sections 5.8
         and 8.6 with respect to a Class Q-2 Event of Default shall be to Section 2.17(d), (5)
         Secured Parties shall be to the Holders of Class Q-2 Securities, (6) Requisite Noteholders
         shall be to Class Q-2 Requisite Securityholders; and the most senior Class of Notes shall
         be to the Class Q-2A Securities so long as any Class Q-2A Securities are Outstanding and
         thereafter to the Class Q-2B Securities, (7) the Notes shall be to the Class Q-2 Securities,
         (8) Noteholders shall be to the Holders of Class Q-2 Securities, (9) the Maturity Date
         shall be to the Class Q-2 Maturity Date, (10) the Senior Notes shall be to the Class Q-2A
         Securities, (11) the Income Notes shall be to the Class Q-2B Securities and (12) the Swap
         Counterparty (except in Section 5.20(b)), Swap Agreement, Accrued Swap Liabilities,
         Swap Event of Default, Base Amount and Subordinate Amount shall be disregarded and
         “other Secured Party” shall be disregarded; (B) (1) the reference in Section 5.5(a)(i) to
         Administrative Expenses shall be to Class Q-2 Administrative Expense, (2) Section
         5.5(a)(ii) shall not be applicable, and (3) Section 5.5(a)(iii) shall be replaced with “the
         Class Q-2 Requisite Securityholders direct the Trustee at any time following the
         acceleration of the Class Q-2 Securities to sell or liquidate the Class Q-2 Securities
         Collateral”; and (C) the second sentence of Section 5.5(c) shall not be applicable.


                                                  46

                                                                                       010851
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 59 of 221 PageID 13744



                  Nothing in this provision shall affect the rights of the Holders of Notes pursuant
  to Article V of this Indenture. Notwithstanding anything to the contrary herein, no Holder of
  Class Q-2 Securities will be entitled (i) to direct the Trustee or exercise any right or remedy or
  bring any proceeding with respect to the Trust Estate pursuant to this Indenture other than
  through and solely to the extent of the rights pertaining to the Class Q-2 Collateral Asset A under
  this Indenture or (ii) while the Notes are Outstanding, to bring any Proceeding against the Issuer
  other than solely in respect of the Class Q-2 Securities Collateral. For the avoidance of doubt, so
  long as the Notes are Outstanding, any such Proceeding with respect to the Class Q-2 Securities
  Collateral shall not include any bankruptcy or similar proceedings. The costs of any Proceedings
  by Holders of Class Q-2 Securities and the costs, charges and expenses incurred by the Trustee
  in connection with any sale or liquidation of the Class Q-2 Securities Collateral pursuant to this
  provision shall not be payable from the Trust Estate (except to the extent included in the Class
  Q-2 Securities Collateral pursuant to the definition thereof).

                  (n)    Rights of Trustee with respect to Class Q-2 Securities Collateral.

                   Except as provided in Section 6.1, with respect to the security interests created in
  the Class Q-2 Securities Collateral hereunder, the pledge of any item of property of the Class Q-
  2 Securities Collateral to the Trustee is to the Trustee as representative of the Holders of the
  Class Q-2 Securities. In furtherance of the foregoing, the possession by the Trustee of any item
  of property of the Class Q-2 Securities Collateral and the endorsement to or registration in the
  name of the Trustee of any item of property of the Class Q-2 Securities Collateral (including
  without limitation as entitlement holder of the Class Q-2 Securities Collateral Account) are all
  undertaken by the Trustee in its capacity as representative of the Holders of the Class Q-2
  Securities. With respect to the security interest created in the Class Q-2 Securities Collateral
  hereunder, the Delivery of any part of the Class Q-2 Securities Collateral to the Trustee is to the
  Trustee as fiduciary of the Holders of Class Q-2 Securities; in furtherance of the foregoing, the
  possession by the Trustee of any part of the Class Q-2 Securities Collateral and the endorsement
  to or registration in the name of the Trustee of any part of the Class Q-2 Securities Collateral
  (including without limitation as entitlement holder of the Class Q-2 Securities Collateral
  Account) are all undertaken by the Trustee in its capacity as fiduciary of the Holders of the Class
  Q-2 Securities.

                  (o)    Protection of Class Q-2 Securities Collateral.

                   The provisions of Sections 7.5, 7.6 and 7.7 shall be applicable to the Class Q-2
  Securities Collateral and the rights therein of the Holders of Class Q-2 Securities with the
  following modifications: references to (1) the Trust Estate shall be to the Class Q-2 Securities
  Collateral, (2) the Trust Accounts shall be to Class Q-2 Securities Collateral Account; (3) Article
  VII shall be to Section 2.17(d) and Section 5.8 shall be to Section 2.17(m)(iii), (4) the Secured
  Parties shall be to the Holders of Class Q-2 Securities, (5) the Notes shall be to the Class Q-2
  Securities, (6) the Pledged Securities shall be to the Eligible Investments credited to the Class Q-
  2 Securities Collateral Account and (7) the Swap Counterparty shall be disregarded.

                  (p)    Class Q-2 Administrative Expenses.



                                                   47

                                                                                         010852
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 60 of 221 PageID 13745



                   Following the redemption in full of the Notes and Class Q-1 Securities and the
  liquidation and distribution of the Trust Estate, if the Class Q-2B Securities are then Outstanding,
  the Holders of Class Q-2B Securities shall either (i) exchange such Class Q-2B Securities
  pursuant to subsection (h) above or (ii) enter into an arrangement with the Issuer satisfactory to
  the Issuer for the payment of Class Q-2 Administrative Expenses (and shall be deemed to have
  elected clause (i) if an arrangement pursuant to clause (ii) has not been entered into within a
  reasonable time of such redemption, liquidation and distribution).

                                             ARTICLE III

               CONDITIONS PRECEDENT TO THE ISSUANCE OF SECURITIES

         SECTION 3.1         Conditions Precedent.

                  On the Closing Date, the appropriate Global Notes, Certificated Income Notes,
  Certificated Class Q-1 Securities, Class Q-1 Reg S Global Securities and Certificated Class Q-2
  Securities shall be executed by the applicable Issuers and delivered to the Trustee for
  authentication on behalf of the applicable Issuers, and thereupon the same shall be authenticated
  and delivered by the Trustee upon receipt by the Trustee of the following:

                  (a) an Officer’s Certificate of each of the Issuers (i) evidencing the authorization
  of the execution and delivery of this Indenture, the Purchase Agreement and the Senior Notes,
  and specifying the original Aggregate Principal Amount and applicable Interest Rate of each
  Class of Senior Notes to be authenticated and delivered, (ii) evidencing the authorization of the
  execution and delivery, in the case of the Issuer, of the Swap Agreement, the Collateral
  Administration Agreement, the Investment Agreement, the Income Notes (specifying the
  Aggregate Principal Amount thereof to be authenticated and delivered), the Class Q-1 Securities
  (specifying the initial stated amount to be authenticated and delivered and nominal rate thereof),
  the Class Q-2A Securities (specifying the original Aggregate Principal Amount to be
  authenticated and delivered and Class Q-2A Interest Rate) and the Class Q-2B Securities
  (specifying the Aggregate Principal Amount thereof to be authenticated and delivered) and (iii)
  certifying that (A) the attached copy of the resolutions of the board of directors of the Issuer or
  the Co-Issuer, as applicable, is a true and complete copy thereof, (B) such resolutions have not
  been rescinded and are in full force and effect on and as of the Closing Date and (C) the
  Authorized Officers authorized to execute and deliver such documents hold the offices and have
  the signatures indicated thereon;

                  (b) either (i) a certificate of each of the Issuer and the Co-Issuer or other official
  document evidencing the due authorization, approval or consent of any governmental body or
  bodies, at the time having jurisdiction in the premises and the approval of which is required for
  the valid issuance of the Securities issued by it, or to the effect that no authorization, approval or
  consent of any governmental body is required for the valid issuance of such Securities or (ii) an
  Opinion of Counsel satisfactory in form and substance to the Trustee to the effect that no such
  authorization, approval or consent of any governmental body is required for the valid issuance of
  the Securities, as appropriate;



                                                   48

                                                                                         010853
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 61 of 221 PageID 13746



                  (c) opinions of Cleary, Gottlieb, Steen & Hamilton, special U.S. counsel to the
  Issuers, dated the Closing Date, substantially in the form of Exhibit F attached hereto;

                 (d) an opinion of Walkers, Cayman Islands counsel to the Issuer, dated the
  Closing Date, substantially in the form of Exhibit G attached hereto;

                 (e) an opinion of in-house counsel to the Swap Counterparty, dated the Closing
  Date, substantially in the form of Exhibit H attached hereto;

                 (f) an opinion of Gardere Wynne Sewell, counsel to the Trustee, dated the
  Closing Date, substantially in the form of Exhibit I hereto;

                (g) an opinion of Orrick, Herrington & Sutcliffe LLP, counsel to the Reference
  Portfolio Manager, dated the Closing Date, substantially in the form of Exhibit J hereto;

                 (h) an Officer’s Certificate or Certificates stating that neither of the Issuers is in
  Default and that the issuance of the Senior Notes and, in the case of the Issuer, the Income Notes,
  the Class Q-1 Securities and the Class Q-2 Securities, will not result in a breach of any of the
  terms, conditions or provisions of, or constitute a default under, the organizational documents
  and any indenture or other agreement or instrument to which the Issuer or the Co-Issuer, as
  applicable, is a party or by which the Issuer or the Co-Issuer, as applicable, is bound, or any
  order of any court or administrative agency entered in any Proceeding to which the Issuer or the
  Co-Issuer, as applicable, is a party or by which the Issuer or the Co-Issuer, as applicable, is
  bound or to which the Issuer or the Co-Issuer, as applicable, is subject; and that all conditions
  precedent provided in this Article III, and all conditions precedent otherwise provided in this
  Indenture relating to the issuance, authentication and delivery of the Notes, the Class Q-1
  Securities and the Class Q-2 Securities have been complied with;

                 (i) a statement from the Independent Accountants in form and substance
  acceptable to the Issuer and the Swap Counterparty with a copy to the Trustee, the Reference
  Portfolio Manager and Moody’s (i) confirming the information with respect to each Initial
  Reference Obligation set forth on Annex I to the Swap Agreement and (ii) providing calculations
  of each of the Reference Portfolio Criteria and of each Overcollateralization Test and specifying
  the procedures undertaken by them to review data and computations relating to the foregoing;

               (j) fully executed counterparts of the Swap Agreement, the Swap Guarantee, the
  Reference Portfolio Management Agreement, the Collateral Administration Agreement, the
  Investment Agreement, the Investment Agreement Guaranty and the Administration Agreement;

                  (k) an Issuer Order to the Trustee directing it to authenticate the Notes, the Class
  Q-1 Securities and the Class Q-2 Securities, in the amounts set forth therein, and to register the
  Notes, the Class Q-1 Securities and the Class Q-2 Securities in the name(s) set forth therein or as
  otherwise provided therein, and to make delivery thereof to the Issuer or as it may otherwise
  direct therein;

                (l) a letter signed by Moody’s confirming that the Class A-1 Notes have been
  rated “Aaa” by Moody’s, the Class A-2 Notes have been rated “Aa2” by Moody’s, the Class B
  Notes have been rated “A2” by Moody’s, the Class C-1 Notes and the Class C-2 Notes have been

                                                   49

                                                                                        010854
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 62 of 221 PageID 13747



  rated “Baa2” by Moody’s, the Class Q-1 Securities have been rated “Baa2” by Moody’s (subject
  to the limitations on such rating for the Class Q-1 Securities set forth in such letter) and that such
  ratings are in full force and effect on the Closing Date;

                   (m) a letter signed by Standard & Poor’s confirming that the Class A-1 Notes have
  been rated “AAA” by Standard & Poor’s, the Class A-2 Notes have been rated “AA” by
  Standard & Poor’s, the Class B Notes have been rated “A” by Standard & Poor’s, the Class C-1
  Notes, the Class C-2 Notes have been rated “BBB” by Standard & Poor’s, and that such ratings
  are in full force and effect on the Closing Date;

                  (n) evidence of the establishment of the Trust Accounts and the execution and
  delivery of the Account Agreement; and

                 (o) the delivery to the Trustee of a certificate, duly executed by an Authorized
  Officer of the Issuer, providing for the disposition of the proceeds of the issuance of the Notes,
  dated the Closing Date.

         SECTION 3.2         Security for the Notes.

                  Prior to the issuance of the Notes pursuant to this Indenture, the Trustee shall, in
  addition to the other conditions precedent set forth herein, have received the following:

                  (a) Grant of Eligible Investments. The Grant pursuant to the granting clause
  hereof of all of the Issuer’s right, title and interest in and to the Eligible Investments securing the
  Notes and delivery of such Eligible Investments to the Trustee or its nominee, which, if any such
  Eligible Investments are held through an intermediary shall be deemed to have occurred upon
  receipt of evidence satisfactory to the Trustee that on or before the Closing Date, the Issuer shall
  have purchased or entered into agreements to purchase Eligible Investments having an aggregate
  principal balance equal to or greater than $247,500,000, and that such Eligible Investments have
  been credited by the Securities Intermediary to a Trust Account.

                  (b) Certificate of the Issuer. A certificate of an Authorized Officer of the Issuer,
  dated as of the Closing Date, to the effect that, in the case of each Eligible Investment pledged to
  the Trustee for inclusion in the Trust Estate on the Closing Date and immediately prior to the
  delivery thereof on the Closing Date:

                         (i)    the Issuer is the owner of such Eligible Investment free and clear
         of any liens, claims or encumbrances of any nature whatsoever except for those which are
         being released on the Closing Date and except for those Granted pursuant to this
         Indenture;

                       (ii)   the Issuer has acquired its ownership in such Eligible Investment in
         good faith without notice of any adverse claim, except as described in paragraph (i)
         above;

                         (iii)   the Issuer has not assigned, pledged or otherwise encumbered any
         interest in such Eligible Investment (or, if any such interest has been assigned, pledged or


                                                    50

                                                                                          010855
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 63 of 221 PageID 13748



         otherwise encumbered, it has been released) other than interests Granted pursuant to this
         Indenture;

                       (iv)    the Issuer has full right to Grant a security interest in and assign
         and pledge such Eligible Investment to the Trustee;

                       (v)     the Eligible Investments included in the Trust Estate satisfy the
         requirements of the definition of Eligible Investment and of Section 3.2(a); and

                         (vi)    upon Grant by the Issuer, the Trustee has a first priority security
         interest in the Trust Estate.

         SECTION 3.3        Custodianship; Delivery of Eligible Investments.

                  (a) Subject to the limited right to relocate Pledged Securities set forth in Section
  7.5(b), the Trustee shall hold all Pledged Securities purchased in accordance with this Indenture
  in the relevant Trust Account established and maintained pursuant to Article VIII, as to which in
  each case the Trustee shall have entered into an Account Agreement, providing, inter alia, that
  the establishment and maintenance of such Trust Account will be governed by a law of a
  jurisdiction satisfactory to the Issuer and the Trustee and such jurisdiction will be the securities
  intermediary’s jurisdiction for purposes of Articles 8 of the UCC and the bank’s jurisdiction for
  purposes of Article 9 of the UCC.

                 (b) Each time that the Issuer shall direct or cause the acquisition of any Eligible
  Investment, the Issuer shall, if such Eligible Investment has not already been transferred to the
  relevant Trust Account, cause such Eligible Investment to be Delivered. The security interest of
  the Trustee in the funds or other property utilized in connection with such acquisition shall,
  immediately and without further action on the part of the Trustee, thereupon be released. The
  security interest of the Trustee shall nevertheless come into existence and continue in such
  Eligible Investment so acquired, including all rights of the Issuer in and to any contracts related
  to and proceeds of such Eligible Investment.

                 (c)     Notwithstanding any of the foregoing, any Delivery shall include the
  taking of such steps as are necessary to ensure that all payments with respect to any item of the
  Trust Estate shall be made directly to the Trustee for credit to a Trust Account.

         SECTION 3.4        The Swap Agreement.

                  (a) On the Closing Date, the Issuer shall enter into the Swap Agreement with the
  Swap Counterparty. The Swap Agreement shall terminate, or may be terminated, in accordance
  with its terms, whether or not the Notes of any Class have been paid in full prior to such
  termination. If the Swap Agreement has been terminated early while any Class of Notes remains
  Outstanding, except as provided in paragraphs (b) and (c) below, the Issuer shall use its best
  efforts to enter into a substitute swap agreement on similar terms to the extent that the Issuer has
  adequate funds and is otherwise able to enter into such an agreement.

                 (b) If at any time the Swap Agreement becomes subject to early termination due
  to the occurrence of a Swap Event of Default with respect to the Swap Counterparty or a Swap

                                                  51

                                                                                       010856
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 64 of 221 PageID 13749



  Additional Termination Event with respect to which the Swap Counterparty is the affected party
  thereunder, the Issuer and the Trustee, upon written direction of the Requisite Noteholders, shall
  take such actions (following the expiration of any applicable grace period) to enforce the rights
  of the Issuer and the Trustee under the Swap Agreement and this Indenture as may be permitted
  by the terms of the Swap Agreement and consistent with the terms hereof. In such case, subject
  to paragraph (c) below, the Issuer shall apply the proceeds of any such actions (including,
  without limitation, the proceeds of the liquidation of any collateral pledged by the Swap
  Counterparty) to enter into a replacement swap agreement on substantially identical terms or on
  such other terms for which the Issuer receives Rating Confirmation (and with respect to which
  the Reference Portfolio Manager may, but is not obligated to, propose a replacement swap
  counterparty); provided that such replacement swap agreement has been approved by both (i) the
  Holders of a majority of the Aggregate Principal Amount of the Senior Notes (voting together as
  a single class), and (ii) the Holders of a majority of the Aggregate Principal Amount of the
  Income Notes. Any costs attributable to entering into a replacement swap agreement which
  exceed the amount of any termination payment received from the Swap Counterparty upon the
  termination of the Swap Agreement or to the extent not paid by the Swap Counterparty, shall be
  borne solely by the Issuer and shall constitute Administrative Expenses payable in accordance
  with Section 8.6. If any such termination payment received from the Swap Counterparty exceeds
  the costs attributable to entering into a replacement Swap Agreement, the excess amount will be
  deposited into the Collateral Account and applied in accordance with Section 8.6(b).

                (c) Notwithstanding anything to the contrary herein, if the Swap Agreement has
  been terminated and the Notes have been accelerated in accordance with Section 5.3, no
  substitute Swap Agreement will be entered into, and any proceeds received from the Swap
  Counterparty upon termination of the Swap Agreement will be distributed in accordance with
  Section 5.8.

                                             ARTICLE IV

                                SATISFACTION AND DISCHARGE

         SECTION 4.1         Satisfaction and Discharge of Indenture.

                   This Indenture shall be discharged and shall cease to be of further effect (A) with
  respect to the obligations of the Issuers under the Securities and the Trust Estate securing the
  obligations of the Issuers under the Securities and (B) with respect to the obligations of the Issuer
  under the Class Q-2 Securities and the Class Q-2 Securities Collateral securing the obligations of
  the Issuer under the Class Q-2 Securities, in either case except as to (i) rights of registration of
  transfer and exchange of Securities, (ii) substitution or replacement of mutilated, destroyed, lost
  or stolen Securities, (iii) rights of the Swap Counterparty and the Holders and beneficial owners
  of the Securities to receive payment as provided herein (including as provided in Section 8.6),
  (iv) the rights, obligations and immunities of the Trustee hereunder, and the obligations of the
  Trustee with respect to any funds or obligations deposited with the Trustee and (v) the rights of
  Secured Parties as beneficiaries hereof with respect to the property deposited with the Trustee
  (other than the Class Q-2 Securities Collateral) and payable to all or any of them and the rights of
  the Holders of Class Q-2 Securities with respect to the Class Q-2 Securities Collateral; and the


                                                   52

                                                                                        010857
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 65 of 221 PageID 13750



  Trustee, on demand of and at the expense of the Issuer, shall execute proper instruments
  acknowledging satisfaction and discharge of this Indenture, when:

                  (a) all Securities theretofore authenticated and delivered (other than (A)
  Securities that have been mutilated, destroyed, lost or stolen and that have been replaced or paid
  as provided in Section 2.7 hereof and (B) Securities for whose payment money has theretofore
  irrevocably been deposited in trust and thereafter repaid to the Issuer or discharged from such
  trust, as provided in Section 7.3(c)) have been delivered to the Trustee for cancellation;

                (b) the Issuer has paid or caused to be paid all sums payable hereunder (including
  amounts payable pursuant to the Swap Agreement and the Collateral Administration Agreement)
  and no other amounts will become due and payable by the Issuers;

                   (c) the Issuers have delivered to the Trustee and the Swap Counterparty Officer’s
  Certificates and an Opinion of Counsel, each stating that all conditions precedent herein provided
  for relating to the satisfaction and discharge of this Indenture have been complied with; and

                 (d) the Swap Agreement has been terminated.

                  Notwithstanding the satisfaction and discharge of this Indenture, the rights and
  obligations of the Issuers, the Trustee and, if applicable, the Holders of the Securities, as the case
  may be, under Articles 2 and 8 and under Sections 4.2, 5.10, 5.18, 6.1, 6.2, 6.6, 7.1, 7.3, and
  11.16 shall continue.

         SECTION 4.2         Application of Trust Funds.

                  All funds deposited with the Trustee pursuant to Section 4.1 hereof shall be held
  in trust by the Trustee and applied by it, in accordance with the provisions of the Securities and
  this Indenture, including Section 8.6 and Section 2.17(d), to the payment, either directly or
  through any Paying Agent as the Trustee may determine, to the Persons entitled thereto, and such
  funds shall be held (i) in a segregated trust account identified as being held in trust for the benefit
  of the Secured Parties and (ii) in a segregated trust account identified as being held in trust for
  the benefit of the Holders of the Class Q-2 Securities, as applicable. Except as specifically
  provided herein, the Trustee shall not be responsible for payment of interest upon any funds
  deposited with it.

                                              ARTICLE V

                                     DEFAULT AND REMEDIES

         SECTION 5.1         Events of Default.

                 For the purposes of this Indenture, “Event of Default” wherever used herein,
  means any one of the following events (whatever the reason for such Event of Default, and
  whether it shall be voluntary or involuntary or be effected by operation of law or pursuant to any
  judgment, decree or order of any court or any order, rule or regulation of any administrative or
  governmental body):


                                                    53

                                                                                          010858
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 66 of 221 PageID 13751



                (a) a default in the payment, when due and payable, of any Periodic Interest on
  any Class of Senior Notes, which default in each case shall continue for a period of five days;
  provided that (except on the Maturity Date and the date of redemption in full of the Class B
  Notes or Class C Notes), the failure to pay Periodic Interest on the Class B Notes, Class C-1
  Notes or Class C-2 Notes, as the case may be, because insufficient funds are available in
  accordance with the Priority of Payments will not constitute an Event of Default so long as any
  more senior Class of Notes then remains Outstanding;

                (b) a default in the payment of principal of any Senior Note (and any Make-whole
  Premium, if applicable) on the Maturity Date, Optional Redemption Date or Tax Redemption
  Date; provided that, in the case of a default in such payment due solely to an administrative error
  or omission by the Trustee or any Paying Agent, such default continues for a period of five days;

                 (c) a default in the payment of any net amounts owed by the Issuer to the Swap
  Counterparty under the Swap Agreement, which default shall continue for a period of two
  Business Days; provided that the failure to pay any amount payable to the Swap Counterparty
  pursuant to Section 8.6(a)(xiii) or (xv) or Section 8.6(b)(xvi) or (xvii) because insufficient funds
  are available in accordance with such Priority of Payments will not constitute an Event of
  Default, so long as any Senior Notes are then Outstanding;

                (d) a failure to apply, within five days following any Payment Date or Maturity
  Date, Optional Redemption Date or Tax Redemption Date, available amounts in accordance with
  the Payment Date Priority of Payments or Principal Priority of Payments, as applicable, set forth
  under Section 8.6 or a default in payment solely due to an administrative error or omission by the
  Trustee, which default continues for a period of five days;

                  (e) the early termination of the Swap Agreement and the failure by the Issuer to
  enter into a replacement Swap Agreement within 60 days of such termination;

                  (f) either of the Issuers or the Trust Estate becomes an investment company
  required to be registered under the Investment Company Act;

                  (g) except as otherwise provided in this Section 5.1, a default in any respect in the
  performance, or a breach of any covenant, warranty or other agreement of the Issuers in this
  Indenture, or the failure of any representation or warranty of the Issuers made in this Indenture or
  in any certificate or other writing delivered pursuant hereto or in connection herewith to be
  correct in all respects when the same shall have been made, which default, breach or failure
  would have a material adverse effect on the Holders or beneficial owners of the Notes and
  continuance of such default, breach or failure for a period of 30 calendar days after written notice
  shall have been given to the Issuers and the Swap Counterparty by the Trustee or to the Issuers,
  the Swap Counterparty and the Trustee by the Holders of more than 25% of the Aggregate
  Principal Amount of the Senior Notes specifying such default, breach or failure and requiring it
  to be remedied and stating that such notice is a “Notice of Default” hereunder;

                  (h) the entry of a decree or order by a court having jurisdiction in the premises
  adjudging either the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly
  filed a petition seeking reorganization, arrangement, adjustment or composition of or in respect

                                                   54

                                                                                        010859
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 67 of 221 PageID 13752



  of either the Issuer or the Co-Issuer under any applicable Bankruptcy Law, or appointing a
  receiver, liquidator, assignee, or sequestrator (or other similar official) of either the Issuer or the
  Co-Issuer or of any substantial part of their respective property, or ordering the winding up or
  liquidation of their affairs, and the continuance of any such decree or order unstayed and in
  effect for a period of 60 consecutive calendar days; or

                  (i) the institution by either the Issuer or the Co-Issuer of proceedings to be
  adjudicated as bankrupt or insolvent, or the consent by either the Issuer or the Co-Issuer to the
  institution of bankruptcy or insolvency proceedings against it, or the filing by either the Issuer or
  the Co-Issuer of a petition or answer or consent seeking reorganization or relief under any
  Bankruptcy Law, or the consent by either the Issuer or the Co-Issuer to the filing of any such
  petition or to the appointment of a receiver, liquidator, assignee, trustee or sequestrator (or other
  similar official) of either the Issuer or the Co-Issuer or of any substantial part of their respective
  property, or to the ordering of the winding up or liquidation of their affairs, or the making by
  either the Issuer or the Co-Issuer of an assignment for the benefit of creditors, or the admission
  by either the Issuer or the Co-Issuer in writing of its inability to pay its debts generally as they
  become due, or the taking of any action by either the Issuer or the Co-Issuer in furtherance of
  any such action.

          SECTION 5.2         Rights of Swap Counterparty upon Event of Default. Unless (a) the
  Swap Agreement has been terminated and all amounts owed to the Swap Counterparty have been
  paid in full, or (b) a Swap Event of Default has occurred and is continuing as to which the Swap
  Counterparty is the defaulting party while any Senior Notes are Outstanding, the Swap
  Counterparty shall have the rights set forth under Sections 5.3, 5.5 and 5.15 upon the occurrence
  of an Event of Default hereunder.

         SECTION 5.3         Acceleration of Maturity; Rescission and Annulment.

                   (a) If an Event of Default (other than an Event of Default specified in Section
  5.1(f), (h) or (i) hereof) occurs and is continuing, the Trustee shall, at the written direction of the
  Requisite Noteholders or the Swap Counterparty (unless the Swap Agreement has been
  terminated and all amounts owed to the Swap Counterparty thereunder have been paid in full or a
  Swap Event of Default as to which the Swap Counterparty is the defaulting party has occurred
  and is continuing while any Senior Notes are Outstanding), declare the principal of and any
  accrued interest on the Notes to be immediately due and payable, by a notice in writing to the
  Issuers and the Swap Counterparty (if the declaration was made at the direction of the Requisite
  Noteholders), with a copy to the Rating Agencies, the Investment Agreement Counterparty and
  the Reference Portfolio Manager. In the absence of any such written direction, the Trustee shall
  take no action. If an Event of Default of the type described in clause 5.1(f), (h) or (i) occurs, the
  principal of and accrued interest on the Notes automatically shall become immediately due and
  payable without any action of the Trustee or any other Person.

                (b) At any time after such a declaration of acceleration of maturity has been made
  and before a judgment or decree for payment of the amounts due has been obtained by the
  Trustee as provided in this Article V, the Requisite Noteholders, with the written consent of the
  Swap Counterparty (unless the Swap Agreement has been terminated and all amounts owed to
  the Swap Counterparty thereunder have been paid in full or a Swap Event of Default as to which

                                                    55

                                                                                          010860
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 68 of 221 PageID 13753



  the Swap Counterparty is the defaulting party has occurred and is continuing while any Senior
  Notes are Outstanding), may rescind and annul such declaration and its consequences by written
  notice to the Trustee and the Issuers, if:

                        (i)      the Issuer has paid or deposited with the Trustee a sum sufficient to
         pay:

                       (A)    all overdue amounts payable on or in respect of the Notes (other
         than amounts due solely as a result of the acceleration) and the Swap Agreement;

                        (B)    to the extent that payment of interest on such amount is lawful,
         interest on such overdue amounts at the applicable Interest Rate (in the case of the Senior
         Notes) and the applicable default rate under the Swap Agreement (in the case of the Swap
         Agreement);

                      (C)    all unpaid Administrative Expenses and the reasonable
         compensation, expenses, disbursements and advances of the Trustee, its agents and
         counsel; and

                       (ii)    the Trustee has determined that all Events of Default, other than
         the nonpayment of such amount that has become due solely by such acceleration, have
         been cured, and the Requisite Noteholders by written notice to the Trustee have agreed
         with such determination (which agreement shall not unreasonably be withheld), or
         waived as provided in Section 5.15.

                (c) No such rescission shall affect any subsequent Event of Default or impair any
  rights consequent thereon.

         SECTION 5.4          Remedies.

                 If an Event of Default shall have occurred and be continuing, and the Notes have
  been declared or have become due and payable and such declaration and its consequences have
  not been rescinded and annulled, or at any time on or after the Maturity Date, subject to the
  provisions of Section 5.5, and provided that adequate provision is made for the payment of any
  expenses incurred by the Trustee in accordance with Section 6.6, the Trustee shall, upon written
  direction by the Requisite Noteholders, do one or more of the following:

                (a) institute Proceedings for the collection of all amounts then payable on the
  Notes or under this Indenture, whether by declaration or otherwise, enforce any judgment
  obtained and collect from the Trust Estate moneys adjudged due;

                (b) sell all or a portion of the Trust Estate or rights of interest therein at one or
  more public or private sales called and conducted in any manner permitted by law and in
  accordance with Section 5.20;

                 (c) institute Proceedings from time to time for the complete or partial foreclosure
  of this Indenture with respect to the Trust Estate;


                                                  56

                                                                                       010861
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 69 of 221 PageID 13754



                (d) exercise any remedies of a secured party under the applicable UCC and take
  any other appropriate action to protect and enforce the rights and remedies of the Trustee or the
  Noteholders hereunder; or

                   (e) exercise any other rights and remedies that may be available at law or in
  equity.

            SECTION 5.5        Retention of Trust Estate.

                 (a) If an Event of Default has occurred and is continuing, the Trustee shall retain
  the Trust Estate intact, collect and cause the collection of the proceeds thereof and make and
  apply all payments and deposits and maintain all amounts in respect of the Trust Estate and the
  Notes in accordance with the terms of this Indenture (including paying all amounts owed by the
  Issuer under the Swap Agreement); provided, that if the Notes have been declared or have
  become due and payable pursuant to Section 5.3, the Trustee shall apply any moneys in the
  Collection Account pursuant to Section 5.8. The Trustee shall not sell or liquidate the Trust
  Estate pursuant to Section 5.4 unless the Notes have been declared or have become due and
  payable pursuant to Section 5.3 or following the Maturity Date and one of the following
  conditions exists:

                            (i)    The Trustee determines that the anticipated net proceeds of a sale
            or liquidation of the Trust Estate would be sufficient to pay (a) to the appropriate Persons
            any accrued and unpaid Administrative Expenses, (b) to the Swap Counterparty all
            Accrued Swap Liabilities and (c) to the Holders of the Senior Notes the principal of and
            interest accrued on the Senior Notes to the date of acceleration. The Trustee shall make
            or cause to be made the calculation required by this paragraph promptly after the
            acceleration of the Notes and on each monthly anniversary thereafter. In the event that
            the conditions of this clause (i) are satisfied, the Trustee shall promptly effect the sale or
            liquidation of the Trust Estate and apply the proceeds as described in Section 5.8;

                           (ii)   Unless the Swap Agreement has been terminated and the Swap
            Counterparty has been paid in full the amount owed to it thereunder or unless a Swap
            Event of Default as to which the Swap Counterparty is the defaulting party has occurred
            and is continuing while any Senior Notes are Outstanding, the Swap Counterparty at any
            time following the acceleration of the Notes directs the Trustee to sell or liquidate the
            Trust Estate; or

                           (iii)  If the Swap Agreement has been terminated and the Swap
            Counterparty has been paid in full the amount owed to it thereunder or if a Swap Event of
            Default as to which the Swap Counterparty is the defaulting party has occurred and is
            continuing while any Senior Notes are Outstanding, the Requisite Noteholders direct the
            Trustee at any time following the acceleration of the Notes to sell or liquidate the Trust
            Estate.

  For purposes of (i) and (iii), the amounts due and payable under the Swap Agreement will be
  calculated taking into account the amount of any accrued and unpaid Base Amount, Subordinate
  Amount and Incentive Amount, in each case as provided in the Swap Agreement.

                                                     57

                                                                                           010862
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 70 of 221 PageID 13755



                 (b) Nothing contained in Section 5.5(a) shall be construed to require the Trustee
  to preserve the Trust Estate securing the obligations of the Issuer under the Notes if prohibited by
  applicable law.

                  (c) In determining whether the condition specified in Section 5.5(a)(i) exists, the
  Trustee shall obtain bid prices with respect to each asset in the Trust Estate from two nationally
  recognized dealers at the time making a market in such assets or similar assets, specified by the
  Swap Counterparty in writing so long as the Swap Agreement has not been terminated and
  additional amounts payable to the Swap Counterparty thereunder have been paid in full and
  otherwise selected by the Requisite Noteholders, and shall compute the anticipated proceeds of
  sale or liquidation on the basis of the lower of such bid prices for each such asset. In the case of
  each calculation made by the Trustee pursuant to Section 5.5(a)(i), the Trustee shall obtain a
  letter of an independent certified public accountant of national standing confirming the accuracy
  of the computations of the Trustee and certifying their conformity to the requirements of this
  Indenture.

         The Trustee shall deliver to the Noteholders (with a copy to the Swap Counterparty and
  the Reference Portfolio Manager) a report stating the results of any determination required
  pursuant to Section 5.5(a)(i) no later than ten (10) days after making such determination but in
  any case after such sale or liquidation.

         SECTION 5.6         Trustee May File Proofs of Claim.

                 (a) In case there shall be pending Proceedings relative to the Issuer, the Co-Issuer
  or any other obligor upon the Notes under any Bankruptcy Law, or in case a receiver, assignee or
  trustee in bankruptcy or reorganization, liquidator, sequestrator or similar official shall have been
  appointed for or taken possession of the Issuer, the Co-Issuer or their respective property or such
  other obligor or its property, or in case of any other comparable Proceedings relative to the
  Issuer, the Co-Issuer or such other obligor, or in case of any voluntary dissolution, liquidation or
  winding up of the Issuer, the Co-Issuer or such other obligor, regardless of whether the principal
  of any Notes shall then be due and payable as therein expressed or by declaration or otherwise
  and regardless of whether the Trustee shall have made any demand pursuant to the provisions of
  Section 5.3, the Trustee shall be entitled and empowered to, by intervention in such Proceedings
  or otherwise:

                         (i)    file and prove a claim or claims for the whole amount of principal
         and interest owing and unpaid in respect of the Senior Notes and any distributions owed
         with respect to the Income Notes, and file such other papers or documents and take such
         other action, including participating as a member, voting or otherwise, of any committee
         of creditors, as may be necessary or advisable in order to have the claims of the Trustee
         (including any claim for reasonable compensation to the Trustee and each predecessor
         Trustee, and their respective agents, attorneys and counsel, and for reimbursement of all
         reasonable expenses and liabilities incurred, and all advances made, by the Trustee and
         each predecessor Trustee or any Secured Party, except as a result of negligence or bad
         faith) and of the Secured Parties allowed in any Proceedings relative to the Issuer, the Co-
         Issuer or other obligor upon the Notes or to the creditors or property of the Issuer, the Co-
         Issuer or such other obligor;

                                                   58

                                                                                        010863
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 71 of 221 PageID 13756



                        (ii)    unless otherwise directed by the Requisite Noteholders, or
         prohibited by applicable law and regulations, vote on behalf of the Holders of the Notes
         in any election of a trustee or a standby trustee in arrangement, reorganization,
         liquidation or other bankruptcy or insolvency Proceedings or person performing similar
         functions in comparable Proceedings; and

                         (iii)  collect and receive any moneys or other property payable to or
         deliverable on any such claims, and distribute in accordance with Section 5.8 all amounts
         received with respect to the claims of the Secured Parties and of the Trustee on their
         behalf; and any trustee, receiver, liquidator, custodian or other similar official is hereby
         authorized by each of the Holders of the Notes and the other Secured Parties to make
         payments to the Trustee, and, in the event that the Trustee shall consent to the making of
         payments directly to the Secured Parties, to pay to the Trustee such amounts as shall be
         sufficient to cover reasonable compensation to the Trustee, each predecessor Trustee and
         their respective agents and counsel, and all other reasonable expenses and liabilities
         incurred, and all advances made, by the Trustee and each predecessor Trustee or any
         Holder of a Note or other Secured Party except as a result of negligence or bad faith of
         the Trustee.

                 (b) Nothing herein contained shall be deemed to authorize the Trustee to
  authorize or consent to or vote for or accept or adopt on behalf of any Holder of a Note or any
  other Secured Party any plan of reorganization, arrangement, adjustment or compromise
  affecting the Notes or the rights of any Holder thereof or any other Secured Party, or to authorize
  the Trustee to vote in respect of the claim of any Holder of a Note or any other Secured Party in
  any such Proceeding except, as aforesaid, to vote for the election of a trustee in bankruptcy or
  similar person or to participate as a member of any committee of creditors.

                 (c) In any Proceedings brought by the Trustee (and also any Proceedings
  involving the interpretation of any provision of this Indenture to which the Trustee shall be a
  party) the Trustee shall be held to represent all the Holders of the Notes and all other Secured
  Parties subject to the provisions of this Indenture, and it shall not be necessary to make any
  Holders of the Notes or any other Secured Party parties to any such Proceedings.

         SECTION 5.7        Trustee May Enforce Claims Without Possession of Notes.

                 All rights of action and claims under this Indenture or the Notes may be
  prosecuted and enforced by the Trustee without the possession of any of the Notes or the
  production thereof in any Proceeding relating thereto, and any such Proceeding instituted by the
  Trustee shall be brought in its own name as trustee of an express trust, and any recovery of
  judgment shall be applied as set forth in Section 5.8 hereof.

         SECTION 5.8        Priority of Payment on Acceleration.

                 Upon the acceleration of the Notes (whether or not the Trustee sells or liquidates
  the Trust Estate), the moneys in the Collection Account (and the moneys in all of the Trust
  Accounts, in the case of a complete liquidation of the Trust Estate) will thereafter be applied in



                                                  59

                                                                                       010864
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 72 of 221 PageID 13757



  the following order of priority, with each priority being fully paid prior to such proceeds being
  used to pay any lower priority (subject to Section 5.5):

                  (a) to the payment of any accrued and unpaid Administrative Expenses (in the
  order set forth in the definition thereof) in an amount not exceeding the Expense Cap Amount;

                (b) to the Swap Counterparty, any accrued and unpaid Accrued Swap Liabilities,
  except any Swap Termination Payment due to the Swap Counterparty upon the early termination
  of the Swap Agreement as a result of a Swap Event of Default as to which the Swap
  Counterparty is the defaulting party or as a result of a Swap Additional Termination Event;

                 (c) after acceleration of the Notes but before the sale or liquidation of the Trust
  Estate, to the Collateral Account, to the extent required to maintain the same ratio between the
  Aggregate Reference Value and the sum of (i) Eligible Investments and (ii) moneys credited to
  the Collateral Account as the ratio in effect on the Closing Date between the Swap Notional
  Amount and the net proceeds realized from the sale of the Securities that were deposited into the
  Collateral Account;

                (d) to the Holders of the Class A-1 Notes, first accrued and unpaid interest on the
  Class A-1 Notes to the date of acceleration and then the Aggregate Principal Amount of the
  Class A-1 Notes;

                (e) to the Holders of the Class A-2 Notes, first accrued and unpaid interest on the
  Class A-2 Notes to the date of acceleration and then the Aggregate Principal Amount of the
  Class A-2 Notes;

                (f) to the Holders of the Class B Notes, first, accrued and unpaid interest
  (including Deferred Interest) on the Class B Notes and then, the Aggregate Principal Amount of
  the Class B Notes;

                 (g) first, on a pro rata basis, to the Holders of the Class C-1 Notes, accrued and
  unpaid interest (including Deferred Interest) on the Class C-1 Notes and to the Holders of the
  Class C-2 Notes, accrued and unpaid interest (including Deferred Interest) on the Class C-2
  Notes, to the date of acceleration and then, on a pro rata basis, to the Holders of the Class C-1
  Notes, the Aggregate Principal Amount of the Class C-1 Notes and to the Holders of the Class C-
  2 Notes, the Aggregate Principal Amount of the Class C-2 Notes;

                 (h) to the Swap Counterparty, any Swap Termination Payment due to the Swap
  Counterparty, to the extent not paid pursuant to clause (b) above;

                 (i) to the payment first, of any accrued and unpaid Administrative Expenses (in
  the order set forth in the definition thereof) to the extent not paid pursuant to clause (a) above
  and then, any accrued and unpaid Subordinated Administrative Expenses;

                   (j) to the payment of any unpaid Extension Bonus Payments (i) first, to the
  applicable Holders of Class A-1 Notes, (ii) then, to the applicable Holders of Class A-2 Notes,
  (iii) then, to the applicable Holders of Class B Notes, and (iv) then, on a pro rata basis, to the
  applicable Holders of Class C-1 Notes and the applicable Holders of Class C-2 Notes; and

                                                  60

                                                                                       010865
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 73 of 221 PageID 13758



                 (k) to the Holders of the Income Notes, any remaining funds.

                   Upon the acceleration of the Notes, if the Trust Estate has not been sold or
  liquidated, the funds in the Collection Account, if any, will be applied in accordance with the
  above priority of payments on each Payment Date. If the Trust Estate is sold or liquidated, a
  final distribution will be made pursuant thereto on the first Business Day following the last day
  on which an item of the Trust Estate is sold or liquidated (and no interim distributions will be
  made on any date (including on any Payment Date) during the sale or liquidation process).

                 The Trustee may fix a record date and payment date for any payment to
  Noteholders pursuant to this Section 5.8. At least fifteen (15) days before such record date, the
  Trustee shall mail to each Holder of a Note a notice that states the record date, the payment date
  and the amount to be paid.

         SECTION 5.9         Limitation of Suits.

                 No Holder of any Note shall have any right to institute any Proceeding, judicial or
  otherwise, with respect to this Indenture, or to appoint a receiver or trustee, or to seek any other
  remedy hereunder, unless:

                (a) such Holder has previously given written notice to the Trustee of a continuing
  Event of Default;

                 (b) the Holders of at least 25% of the Aggregate Principal Amount of the most
  senior Class of Notes then Outstanding have made written request to the Trustee to institute such
  Proceeding in respect of such Event of Default in its own name as Trustee hereunder;

                   (c) such Holder or Holders have offered to the Trustee indemnity or security
  reasonably satisfactory to the Trustee in form and substance against the costs, expenses and
  liabilities to be incurred in complying with such request;

                 (d) the Trustee, for 30 days after its receipt of such notice, request and offer of
  indemnity or security, has failed to institute such Proceedings; and

                 (e) if Holders of 50% or less of the Aggregate Principal Amount of the most
  senior Class of Notes have requested initiation of proceedings, no written direction inconsistent
  with such written request has been given to the Trustee during such 30-day period by the Holders
  of at least 25% of the Aggregate Principal Amount of the most senior Class of Notes then
  Outstanding;

  it being understood and intended that no one or more Holders of the Notes shall have any right in
  any manner whatever by virtue of, or by availing itself of, any provision of this Indenture to
  affect, disturb or prejudice the rights of any other Holders of the same Class or to obtain or to
  seek to obtain priority or preference over any other such Holders of the same Class (except as
  otherwise contemplated by this Indenture) or to enforce any right under this Indenture, except in
  the manner herein provided and for the equal, ratable and common benefit of all such Holders of
  the same Class, and provided that any such Proceedings will be subject to the limitations on the
  liquidation of the Trust Estate described in Section 5.5. Subject to the provisions hereof, for the

                                                    61

                                                                                        010866
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 74 of 221 PageID 13759



  protection and enforcement of the provisions of this Section 5.9, each and every Holder shall be
  entitled to such relief as can be given either at law or in equity.

                 Notwithstanding any other provisions of this Indenture, if the Trustee shall
  receive conflicting or inconsistent requests and indemnity from two or more groups of Holders of
  the most senior Class of Notes then Outstanding under this Section 5.9, each representing 50% or
  less of the Aggregate Principal Amount of the Notes of that Class, the Trustee shall not take any
  action.

                  Notwithstanding anything to the contrary herein, no Holder of Income Notes shall
  be entitled to institute Proceedings or to seek any other remedy hereunder unless all of the Senior
  Notes have been redeemed in full and the Swap Agreement has been terminated and any
  amounts owed to the Swap Counterparty thereunder have been paid in full.

         SECTION 5.10       Rights of Noteholders to Receive Principal and Interest.

                 (a) Notwithstanding any other provision in this Indenture, but subject to the
  provisions of Sections 2.3(b), 2.8, 5.2, 5.5, 5.8, and 8.6 hereof, the Holder of any Senior Note
  shall have the right, which is absolute and unconditional, to receive payment of the principal of
  and interest on such Note as such principal and interest become due and payable in accordance
  with Sections 2.8, 5.8 and 8.6 and, subject to Sections 5.2, 5.5 and 5.9, to institute Proceedings
  for the enforcement of any such payment, and such right shall not be impaired without the
  consent of such Holder.

                  (b) If collections in respect of the Trust Estate are insufficient to make payments
  on the Notes, no other assets will be available for payment of the deficiency following realization
  on the Trust Estate, and the obligations of the Issuers to pay any deficiency shall be extinguished
  and shall not thereafter revive.

         SECTION 5.11       Restoration of Rights and Remedies.

                  If the Trustee, any Holder of any Note or any other Secured Party has instituted
  any Proceeding to enforce any right or remedy under this Indenture and such Proceeding has
  been discontinued or abandoned for any reason or has been determined adversely to the Trustee,
  to such Holder of a Note or to such other Secured Party, then and in every such case the Issuer,
  the Co-Issuer, the Trustee, the Holders of the Notes and such other Secured Parties shall, subject
  to any determination in such Proceeding, be restored severally and respectively to their former
  positions hereunder, and thereafter all rights and remedies of the Trustee, the Holders of the
  Notes and such other Secured Parties shall continue as though no such Proceeding has been
  instituted.

         SECTION 5.12       Rights and Remedies Cumulative.

                  No right or remedy herein conferred upon or reserved to the Swap Counterparty,
  the Trustee or to the Holders of the Notes is intended to be exclusive of any other right or
  remedy, and every right and remedy shall, to the extent permitted by law, be cumulative and in
  addition to every other right and remedy given hereunder or now or hereafter existing at law or
  in equity or otherwise. The assertion or employment of any right or remedy hereunder, or

                                                  62

                                                                                       010867
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 75 of 221 PageID 13760



  otherwise, shall not prevent the concurrent assertion or employment of any other appropriate
  right or remedy.

         SECTION 5.13        Delay or Omission Not a Waiver.

                 No delay or omission of the Swap Counterparty, the Trustee or any Holder of a
  Note to exercise any right or remedy accruing upon an Event of Default shall impair any such
  right or remedy or constitute a waiver of any such Event of Default or an acquiescence therein.
  Subject to Section 5.2, every right and remedy given by this Article V or by law to the Swap
  Counterparty, the Trustee or to the Holders of the Notes may be exercised from time to time, and
  as often as may be deemed expedient, by the Swap Counterparty, the Trustee or by the Holders
  of the Notes, as the case may be.

         SECTION 5.14        Control by Noteholders.

                  Notwithstanding any other provision of this Indenture, but subject to Section 5.2
  and Section 5.5, the Requisite Noteholders shall have the right (a) to cause the institution of and
  direct the time, method and place of conducting any Proceeding for any remedy available to the
  Trustee or (b) subject to Section 6.2(e), to direct the Trustee with respect to its exercise of any
  right, remedy, trust or power conferred on the Trustee; provided, that:

                  (a) such direction shall not be in conflict with any rule of law or with any express
  provision of this Indenture (including without limitation, any provision hereof which expressly
  provides for a greater percentage of any Class of Notes or an additional Class of Notes to effect
  an action hereunder and any provision providing express personal protection to the Trustee or a
  limitation on the liability of the Issuer as set forth in Section 2.8(h) hereof); and

                  (b) the Trustee may take any other action deemed proper by the Trustee that is not
  inconsistent with such direction; provided, however, that, subject to Section 6.1, the Trustee need
  not take any action that it reasonably determines might involve it in liability (unless the Trustee
  has received reasonably satisfactory indemnity or security against such liability as set forth
  herein). During the continuance of an Event of Default that has not been cured, the Trustee shall,
  prior to the receipt of directions, if any, from the Swap Counterparty or Requisite Noteholders, as
  applicable, or any other relevant Noteholders, exercise such of the rights and powers expressly
  vested in it by this Indenture and use the same degree of care and skill in their exercise, with
  respect to such Event of Default, as is required by Section 6.1(f) hereof.

         SECTION 5.15        Waiver of Past Defaults.

                (a) Prior to the declaration of the acceleration of the maturity of the Notes as
  provided in Section 5.3 and subject to the provisions of Section 5.2, the Requisite Noteholders
  and the Swap Counterparty may jointly waive any past Default or Event of Default and its
  consequences except a Default (or an Event of Default arising from such Default) (i) in the
  payment of principal of or interest on any of the Notes or (ii) in respect of a covenant or
  provision hereof which cannot be modified or amended without the consent of all of the affected
  Noteholders. In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee and the
  Noteholders shall be restored to their former positions and rights hereunder, respectively.


                                                   63

                                                                                        010868
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 76 of 221 PageID 13761



                (b) Upon any such waiver, such Default shall cease to exist and be deemed to
  have been cured and not to have occurred, and any Event of Default arising therefrom shall be
  deemed to have been cured and not have occurred, for every purpose of this Indenture; but no
  such waiver shall extend to any subsequent or other Default or Event of Default or impair any
  right consequent thereto. The Trustee shall promptly give written notice of any such waiver to
  the Swap Counterparty, the Reference Portfolio Manager, each Rating Agency and the
  Investment Agreement Counterparty.

         SECTION 5.16        Undertaking for Costs.

                 All parties to this Indenture agree, and each Holder of any Note by such Holder’s
  acceptance thereof shall be deemed to have agreed, that any court may in its discretion require, in
  any Proceeding for the enforcement of any right or remedy under this Indenture, or in any
  Proceeding against the Trustee for any action taken, suffered or omitted by it as Trustee, the
  filing by any party litigant in such Proceeding of an undertaking to pay the reasonable costs of
  such Proceeding and that such court may in its discretion assess reasonable costs, including
  reasonable attorneys’ fees, against any party litigant in such Proceeding, having due regard to the
  merits and good faith of the claims or defenses made by such party litigant; provided, that the
  provisions of this Section 5.16 shall not apply to:

                 (a) any Proceeding instituted by the Trustee;

                 (b) any Proceeding instituted by any Holder of a Note, or group of Holders of the
  Notes, in each case holding in the aggregate more than 10% of the Aggregate Principal Amount
  of the Notes; or

                (c) any Proceeding instituted by any Holder of a Note for the enforcement of the
  payment of principal of or interest on any Note on or after the respective due dates expressed in
  such Note and in this Indenture.

         SECTION 5.17        Waiver of Stay or Extension Laws.

                   Each of the Issuer and the Co-Issuer covenants (to the extent that it may lawfully
  do so) that it shall not at any time insist upon, or plead, or in any manner whatsoever claim or
  take the benefit or advantage of, any stay or extension law wherever enacted, now or at any time
  hereafter in force, that may affect the covenants or the performance of or the exercise of any
  remedies under this Indenture. Each of the Issuer and the Co-Issuer (to the extent that it may
  lawfully do so) hereby expressly waives all benefit or advantage of any such law, and covenants
  that it shall not hinder, delay or impede the execution of any power herein granted to the Trustee,
  any Noteholder or the Swap Counterparty, but shall suffer and permit the execution of every
  such power as though no such law had been enacted.

         SECTION 5.18        Action on Notes.

                  The Trustee’s right to seek and recover judgment on the Notes or under this
  Indenture shall not be affected by the seeking, obtaining or application of any other relief under
  or with respect to this Indenture. Neither the lien of this Indenture nor any rights or remedies of
  the Trustee, the Holders of the Notes or any other Secured Party shall be impaired by the

                                                  64

                                                                                        010869
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 77 of 221 PageID 13762



  recovery of any judgment by the Trustee against the Issuer, the Co-Issuer or the Swap
  Counterparty or by the levy of any execution under such judgment upon any portion of the assets
  of the Issuer, the Co-Issuer or the Swap Counterparty.

         SECTION 5.19       Performance and Enforcement of Certain Obligations.

                  (a) Promptly following a request from the Trustee to do so, the Issuer agrees to
  take all such lawful action as the Trustee may request to compel or secure the performance and
  observance by the Swap Counterparty or Swap Guarantor of its obligations to the Issuer under or
  in connection with the Swap Agreement or Swap Guarantee, as applicable, in accordance with
  the terms thereof, and to exercise any and all rights, remedies, powers and privileges lawfully
  available to the Issuer under or in connection with the Swap Agreement or the Swap Guarantee
  to the extent and in the manner directed by the Trustee, including the transmission of notices of
  default on the part of the Swap Counterparty or Swap Guarantor thereunder, and the institution
  of Proceedings to compel or secure performance by the Swap Counterparty of its obligations
  under the Swap Agreement or Swap Guarantor, as applicable.

                  (b) If an Event of Default has occurred and is continuing, the Trustee may, and, at
  the direction (which direction shall be in writing) of the Holders of a majority of the Aggregate
  Principal Amount of the Senior Notes, voting together, shall, subject to the right of the Trustee to
  receive indemnity or security in accordance with Section 6.2(e) or otherwise hereunder against
  costs, expenses and liabilities in form and substance reasonably satisfactory to the Trustee and
  subject to Section 5.14, exercise all rights, remedies, powers, privileges and claims of the Issuer
  against the Swap Counterparty and the Swap Guarantor, under or in connection with the Swap
  Agreement or Swap Guarantee, as applicable, including the right or power to take any action to
  compel or secure performance or observance by the Swap Counterparty and the Swap Guarantor
  of its obligations to the Issuer (or to the Trustee) thereunder and to give any consent, request,
  notice, direction, approval, extension or waiver under the Swap Agreement or Swap Guarantee,
  as applicable, and any right of the Issuer to take such action shall be suspended.

         SECTION 5.20       Sale of Trust Estate.

                 (a) In effecting any sale or liquidation of the Trust Estate pursuant to Section 5.4
  or 5.5 (a “Sale”), the Trustee may retain an independent investment banking firm of national
  reputation to assist it in effecting such sale or liquidation. The power to effect any Sale of any
  portion of the Trust Estate pursuant to Section 5.4 and Section 5.5 hereof shall not be exhausted
  by any one or more Sales as to any portion of such Trust Estate remaining unsold, but shall
  continue unimpaired until the entire Trust Estate shall have been sold or all amounts payable on
  the Notes under this Indenture with respect thereto shall have been paid. The Trustee may, upon
  giving notice on behalf of the Issuer to the Holders of the Notes and the Swap Counterparty, and
  shall, upon written direction of the Requisite Noteholders (or the Swap Counterparty, if the sale
  was directed by the Swap Counterparty pursuant to Section 5.5(a)(ii)) from time to time,
  postpone any Sale by public announcement made at the time of and place of such Sale. The
  Trustee hereby expressly waives its right to any amount fixed by law as compensation for any
  Sale; provided, that the Trustee shall be authorized to deduct the reasonable costs, charges and
  expenses incurred by it (including any fees and expenses incurred in obtaining a letter under
  Section 5.5(c) hereof) in connection with any Sale from the proceeds thereof notwithstanding the

                                                    65

                                                                                       010870
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 78 of 221 PageID 13763



  provisions of Section 6.6 hereof, but without duplication of amounts payable as Administrative
  Expenses.

                 (b) The Trustee, the Swap Counterparty and the Reference Portfolio Manager and
  their respective Affiliates may bid for and acquire for cash any portion of the Trust Estate in
  connection with a Sale thereof to the extent not prohibited by applicable law, and may pay all or
  part of the purchase price by crediting against amounts owing on any Notes it holds or other
  amounts owed to it and secured by this Indenture, to the extent such amounts would have been
  owing on such obligations in accordance with Section 5.8 or Section 8.6, all or part of the net
  proceeds of such Sale after deducting the reasonable costs, charges and expenses incurred by the
  Trustee in connection with such Sale (including any fees and expenses incurred in obtaining a
  letter under Section 5.5(c) hereof). The Notes need not be produced in order to complete any
  such Sale, or in order for the net proceeds of such Sale to be credited against amounts owing on
  the Notes. The Trustee may hold, lease, operate, manage or otherwise deal with any property so
  acquired in any manner permitted by law in accordance with this Indenture.

                  (c) If any portion of the Trust Estate consists of securities issued without
  registration under the Securities Act (“Unregistered Securities”), the Trustee may seek an
  Opinion of Counsel, or, if no such Opinion of Counsel can be obtained and with the written
  consent of the Requisite Noteholders and the Swap Counterparty, seek a no-action position from
  the Securities and Exchange Commission or any other relevant federal or state regulatory
  authorities, regarding the legality of a public or private sale of such Unregistered Securities, the
  cost of which in each case shall be reimbursable to the Trustee in accordance with the terms of
  this Indenture.

                  (d) The Trustee shall execute and deliver an appropriate instrument of
  conveyance transferring its interest in any portion of the Trust Estate in connection with a Sale
  thereof. In addition, the Trustee is hereby irrevocably appointed the agent and attorney-in-fact of
  the Issuer to transfer and convey its interest in any portion of the Trust Estate in connection with
  a Sale thereof and to take all action necessary to effect such Sale. No purchaser or transferee at
  such a Sale shall be bound to ascertain the authority of the Trustee, inquire into the satisfaction
  of any conditions precedent or see to the application of any moneys.



                                            ARTICLE VI

                                           THE TRUSTEE

         SECTION 6.1        Duties of Trustee.

                 (a) Subject to Section 6.1(f) below, the Trustee undertakes to perform such duties
  and only such duties as are specifically set forth in this Indenture and no implied covenants or
  obligations shall be read into this Indenture against the Trustee.

                 (b) Subject to Section 6.1(f) below, in the absence of bad faith, willful
  misconduct, negligence or reckless disregard of obligations on its part, the Trustee may
  conclusively rely, as to the truth of the statements and the correctness of the opinions expressed
                                                  66

                                                                                       010871
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 79 of 221 PageID 13764



  therein, upon certificates or opinions furnished to the Trustee and conforming to the
  requirements of this Indenture; provided, however, that in the case of any such certificates or
  opinions which by any provision hereof are specifically required to be furnished to the Trustee,
  the Trustee shall be under a duty to examine the certificates and opinions to determine whether
  or not they conform on their face to the requirements of this Indenture, and shall promptly, but in
  any event within three (3) Business Days in the case of a certificate delivered by the Swap
  Counterparty, notify the party delivering the same if such certificate or opinion does not so
  conform. If a corrected certificate or opinion shall not have been delivered to the Trustee within
  15 days after such notice from the Trustee, the Trustee shall so notify the Holders of the Notes.

                  (c) No provision of this Indenture shall be construed to relieve the Trustee from
  liability for its own negligent action, its own negligent failure to act or its own willful
  misconduct, except that:

                         (i)     this Section 6.1(c) does not limit the effect of Section 6.1(a) or (b);

                         (ii) the Trustee shall not be liable for an error of judgment made in
         good faith by a Responsible Officer unless the Trustee was negligent in ascertaining the
         pertinent facts; and

                        (iii)  the Trustee shall not be liable with respect to any action it takes or
         omits to take in good faith in accordance with the direction of the Issuer, the Co-Issuer,
         the Requisite Noteholders (or Holders with such larger percentage, or other Class, as may
         be required by the terms hereof) or the Swap Counterparty pursuant to this Indenture or
         the Swap Agreement (or the Reference Portfolio Manager on behalf of the Swap
         Counterparty pursuant to the Swap Agreement), or in exercising any trust or power
         conferred upon the Trustee under this Indenture.

                  (d) No provision of this Indenture shall require the Trustee to expend or risk its
  own funds or otherwise incur financial liability in the performance of any of its duties hereunder
  or in the exercise of any of its rights or powers, if it shall have reasonable grounds to believe that
  repayment of such funds or adequate indemnity or security against such risk or liability is not
  reasonably assured to it unless such risk or liability relates to the performance of its ordinary
  services, including under Article 5, under this Indenture. Anything in this Indenture to the
  contrary notwithstanding, in no event shall the Trustee be liable under this Indenture for special,
  indirect or consequential loss or damage of any kind whatsoever (including but not limited to lost
  profits), even if the Trustee has been advised of the likelihood of such loss or damage and
  regardless of the form of action.

                 (e) The Trustee shall not be liable for interest on any money received by it.

                  (f) In case an Event of Default or Class Q-2 Event of Default known to a
  Responsible Officer of the Trustee has occurred and is continuing, the Trustee shall, prior to the
  receipt of written directions, if any, in the case of an Event of Default, from the Swap
  Counterparty or the Requisite Noteholders and in the case of a Class Q-2 Event of Default, from
  the Class Q-2 Requisite Securityholders, exercise such of the rights and powers vested in it by
  this Indenture, and use the same degree of care and skill in its exercise as a prudent person would

                                                   67

                                                                                         010872
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 80 of 221 PageID 13765



  exercise or use under the circumstances in the conduct of its own affairs; provided, that, in the
  case of an Event of Default, so long as the Swap Agreement is in effect, the Trustee shall not
  take any action under this subsection prior to receipt of such directions with respect to an Event
  of Default (other than to provide notice thereof as provided in Section 6.5) without the prior
  consent of the Swap Counterparty.

                 (g) Whether or not therein expressly so provided, every provision of this
  Indenture relating to the Trustee shall be subject to the provisions of this Section 6.1 and Section
  6.2.

         SECTION 6.2         Rights of Trustee.

                 Except as otherwise provided in Section 6.1:

                 (a) the Trustee may rely and shall be protected in acting or refraining from acting
  upon any resolution, certificate, statement, instrument, opinion, report, notice, request, direction,
  consent, order, bond, note or other paper or document believed by it in good faith to be genuine
  and to have been signed or presented by the proper party or parties;

                  (b) any request, consent or direction of the Issuer mentioned herein shall be
  sufficiently evidenced by an Issuer Order, and any request, consent or direction from the Swap
  Counterparty mentioned herein shall be sufficiently evidenced by a written request or direction
  from, or consented to or approved by, an authorized officer of the Swap Counterparty;

                  (c) whenever in the administration of this Indenture the Trustee shall (i) deem it
  desirable that a matter be proved or established prior to taking, suffering or omitting any action
  hereunder, the Trustee (unless other evidence be herein specifically prescribed) may, in the
  absence of bad faith on its part, rely upon an Officer’s Certificate or (ii) be required to determine
  the value of any asset of the Trust Estate or the Class Q-2 Securities Collateral or funds
  hereunder or the cash flows projected to be received therefrom, the Trustee may, in the absence
  of bad faith on its part and unless other evidence be herein specifically prescribed, rely on reports
  of nationally recognized accounting firms or other persons qualified to provide the information
  required to make such determination including nationally or internationally recognized dealers in
  securities of the type being valued and securities quotation services;

                 (d) as a condition to the taking or omitting of any action by it hereunder, the
  Trustee may consult with counsel and the advice of such counsel or any Opinion of Counsel shall
  be full and complete authorization and protection in respect of any action taken or omitted by it
  hereunder in good faith in reliance thereon; provided, however, that with respect to any payment
  required to be made to the Swap Counterparty hereunder or under the Swap Agreement, the
  Trustee shall act in accordance with the direction provided by the Swap Counterparty pursuant to
  Section 8.3, without first obtaining an Opinion of Counsel. The Trustee shall have no liability
  for any action, or failure to act, in accordance with the direction provided by the Swap
  Counterparty pursuant to Section 8.3;

                 (e) the Trustee shall be under no obligation to exercise any of the rights or powers
  vested in it by this Indenture or to honor the request or direction of any of the Holders of the
  Notes (or any request or direction of the Swap Counterparty, in the case of any provision hereof
                                                   68

                                                                                        010873
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 81 of 221 PageID 13766



  which entitles the Swap Counterparty to make such request or give such direction) pursuant to
  this Indenture unless such parties shall have offered to the Trustee reasonable security or
  indemnity against all costs, expenses and liabilities which might reasonably be incurred by it in
  compliance with such request or direction;

                   (f) the Trustee shall not be bound to make any investigation into the facts or
  matters stated in any resolution, certificate, statement, instrument, opinion, report, notice,
  request, direction, consent, order, bond, note or other paper documents, but the Trustee, in its
  discretion, may and, upon written direction of the Requisite Noteholders or the Swap
  Counterparty shall, make such further inquiry or investigation into such facts or matters as it may
  see fit or as it shall be directed at the sole expense of the Issuer and the Trustee shall incur no
  additional liability of any kind by reason of such inquiry or investigation. Upon the occurrence
  and continuation of an Event of Default or Class Q-2 Event of Default, as applicable, the
  Trustee, the Swap Counterparty (or its agent) and any Holder or beneficial owner of a Note or
  Class Q-1 Security (or Class Q-2 Security, as applicable) shall be entitled (but not obligated), on
  reasonable prior request (which request shall include a statement of the purpose therefor) made
  in advance to the Issuer to examine the books and records relating to the Trust Estate (or Class
  Q-2 Securities Collateral, as applicable) of the Issuer personally or by agent or attorney during
  normal business hours; provided, that the Trustee, the Swap Counterparty or any such Holder or
  beneficial owner shall, and shall cause its agents, to hold in confidence all such information,
  except as otherwise required pursuant to this Indenture or to the extent disclosure may be
  required by law or by any regulatory or judicial authority and, in the case of the Trustee, to the
  extent the Trustee, in its sole judgment, may determine that such disclosure is consistent with its
  obligations hereunder;

                  (g) the Trustee may execute any of the trusts or powers hereunder or perform any
  duties hereunder either directly or by or through agents or attorneys and the Trustee may employ
  or retain such accountants, appraisers or other experts or advisers as it may reasonably require
  for the purpose of determining and discharging its rights and duties hereunder; and the Trustee
  shall not be responsible for any misconduct or negligence on the part of any non-affiliated agent
  or adviser appointed or retained or any non-affiliated attorney appointed, with due care by it
  hereunder;

                  (h) the Trustee shall not be deemed to have notice or knowledge of any matter
  (other than an Event of Default described in Sections 5.1(a)-(d)) unless a Responsible Officer
  within the corporate trust department of the Trustee has actual knowledge thereof or unless
  written notice thereof is received by the Trustee at its Corporate Trust Office and such notice
  references the Notes generally, either of the Issuers or this Indenture. Whenever reference is
  made in this Indenture to an Event of Default or Class Q-2 Event of Default, such reference
  shall, insofar as determining any liability on the part of the Trustee is concerned, be construed to
  refer only to an Event of Default or a Class Q-2 Event of Default of which the Trustee is deemed
  to have knowledge in accordance with this paragraph;

                (i) except as expressly set forth herein, the Trustee shall not be obligated to
  monitor, evaluate, verify or otherwise determine or compel compliance by the Swap
  Counterparty or any Paying Agent (to the extent the Trustee is not serving as the exclusive
  Paying Agent) with the requirements, terms or conditions of this Indenture or the Swap

                                                  69

                                                                                       010874
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 82 of 221 PageID 13767



  Agreement, as applicable; provided, however, that the Trustee shall be obligated to ensure that
  all duties appointed to it by the Issuer shall be executed as set forth in this Indenture. The
  Trustee shall have no liability for the acts or omissions of the Swap Counterparty or any Paying
  Agent appointed under or pursuant to this Indenture, and shall be under no obligation to verify
  independently the accuracy of the information it receives from the Swap Counterparty or the
  Reference Portfolio Manager on behalf of the Swap Counterparty with respect to the Reference
  Portfolio;

                  (j) the Trustee shall have no obligation or responsibility for the accuracy of the
  records of the Depositary, any Clearing Corporation (including Euroclear or Clearstream) or any
  non-Affiliated Securities Intermediary and shall have no liability for the acts or omissions of the
  Depositary, any Clearing Corporation (including Euroclear or Clearstream) or any non-Affiliated
  Securities Intermediary;

                  (k) with respect to the security interests in the Trust Estate created hereunder, the
  pledge of any item of property of the Trust Estate to the Trustee is to the Trustee as
  representative of the Holders of the Notes and as agent for the other Secured Parties. In
  furtherance of the foregoing, the possession by the Trustee of any item of property of the Trust
  Estate and the endorsement to or registration in the name of the Trustee of any item of property
  of the Trust Estate (including without limitation as entitlement holder of the Collateral Account)
  are all undertaken by the Trustee in its capacity as representative of the Holders of the Notes and
  as agent for the other Secured Parties;

                (l) the Trustee shall not be under any obligation or duty to become a party to, or
  to review or evaluate the terms of (or have responsibility for the sufficiency of) any agreement
  executed pursuant to this Indenture, including but not limited to the Swap Agreement and the
  Investment Agreement;

                  (m) the terms of the Swap Agreement shall expressly permit and acknowledge the
  collateral assignment and pledge by the Issuer of its rights and interests thereunder to the Trustee
  pursuant to the Indenture; and shall expressly provide that such assignment and pledge is made
  for collateral security only and shall not impose upon, or be deemed to transfer to (or constitute
  an assumption by) the Trustee, any liabilities or obligations of the Issuer to the Swap
  Counterparty;

                   (n) the Trustee shall not be liable for any action it takes or omits to take in good
  faith that it reasonably and, after the occurrence and during the continuance of a Default (subject
  to Section 6.1(f)), prudently believes to be authorized or within its discretion, rights or powers
  hereunder;

                  (o) to the extent any defined term hereunder, or any calculation required to be
  made or determined by the Trustee hereunder, is dependent upon or defined by reference to U.S.
  generally accepted accounting principles, the Trustee shall be entitled to request and receive (and
  conclusively rely upon) instruction from the Issuer or the Independent Accountants (and in the
  absence of its receipt of timely instruction therefrom, shall be entitled to obtain the same directly
  from an independent accountant at the expense of the Issuer) as to the application of U.S.
  generally accepted accounting principles in such connection, in any instance;

                                                   70

                                                                                        010875
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 83 of 221 PageID 13768



                (p) to the extent permitted by applicable law, the Trustee shall not be required to
  give any bond or surety in respect of the execution of this Indenture or otherwise; and

                 (q) the enumeration of any permissible right or power herein available to the
  Trustee shall not be construed to be the imposition of a duty.

         SECTION 6.3         Trustee May Own Notes.

                The Trustee in its individual or any other capacity may become the owner or
  pledgee of Notes and may otherwise deal with the Issuer and the Co-Issuer, the Swap
  Counterparty or any of their respective Affiliates with the same rights it would have if it were not
  Trustee. Any Paying Agent, Registrar, co-registrar or co-paying agent may do the same with like
  rights.

         SECTION 6.4         Trustee’s Disclaimer.

                  The Trustee shall not be responsible for and, except as set forth in Section 6.11,
  makes no representations as to the validity or adequacy of this Indenture, the other Basic
  Documents, the Notes or any related documents. It shall not be accountable for the use by the
  Issuers of the proceeds from the Notes, it shall not be responsible for any statement of the Issuer
  in this Indenture or in any document issued in connection with the sale of the Notes or in the
  Notes other than the Certificate of Authentication of the Trustee and it shall in no event assume
  or incur any liability, duty or obligation to any Holder of a Note, other than as expressly
  provided in this Indenture or by law. Under no circumstances shall the Trustee be liable for
  indebtedness evidenced by or arising under any of the Basic Documents, including the amounts
  payable on the Notes.

         SECTION 6.5         Notice of Defaults; Events of Default and Acceleration.

                  Promptly (and in no event later than three (3) Business Days) after the occurrence
  of any Default or Event of Default or any Class Q-2 Event of Default, in each case known to a
  Responsible Officer of the Trustee or after any declaration of acceleration has been made by or
  delivered to the Trustee pursuant to Sections 5.3 or 2.17(m)(ii) hereof, the Trustee shall mail to
  the Rating Agencies, the Reference Portfolio Manager, the Swap Counterparty, the Investment
  Agreement Counterparty and each Holder of a Security notice of the Default or Event of Default
  or Class Q-2 Event of Default, as applicable (unless such Default or Event of Default or Class Q-
  2 Event of Default shall have been cured or waived, in which case notice of the Default or Event
  of Default or Class Q-2 Event of Default, as applicable, and that it has been cured or waived
  shall be promptly provided to each such Person) or notice of any declaration of acceleration. In
  addition, if and for so long as any Class of the Securities is listed on the Irish Stock Exchange
  and so long as the rules of such Stock Exchange so require, notices to the Holders of such
  Securities shall also be given by publication in the Irish Stock Exchange’s Daily Official List.




                                                  71

                                                                                       010876
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 84 of 221 PageID 13769



         SECTION 6.6        Compensation; Reimbursement; Indemnity.

                 (a) The Issuer agrees:

                         (i)    to pay the Trustee on each Payment Date the Trustee Fee (which
         Trustee Fee shall not be limited by any provision of law in regard to the compensation of
         a trustee of an express trust);

                        (ii)   except as otherwise expressly provided herein, to reimburse the
         Trustee in a timely manner upon its request for all reasonable expenses, disbursements
         and advances incurred or made by the Trustee in accordance with any provision of this
         Indenture or in the enforcement of any provision hereof (including securities transaction
         charges and the reasonable compensation and the expenses incurred by the Trustee
         including, without limitation, any legal counsel, investment banking firm, accounting
         firm or any other agent employed by the Trustee pursuant to this Indenture and
         reasonable disbursements of its agents and counsel, except any such expense,
         disbursement or advance as may be attributable to its negligence, willful misconduct or
         bad faith) and expenses related to the maintenance and administration of the Trust Estate;

                       (iii)  to pay or to reimburse the Trustee for its payment of the fees of
         any accounting firm or investment banking firm employed by the Trustee as provided
         herein;

                         (iv)   to indemnify fully and hold harmless each of the Trustee, its
         directors, officers, employees and agents for, and to hold each of them harmless against,
         any claims, loss, liability, damages, costs or expense (including without limitation
         reasonable counsel fees and expenses) incurred without negligence, willful misconduct or
         bad faith arising out of or in connection with the acceptance or administration of this
         trust, including the costs and expenses of defense against any claim or liability in
         connection with the exercise or performance of any of its powers or duties hereunder; and

                        (v)     to pay the Trustee reasonable additional compensation together
         with its expenses (including reasonable counsel fees) for any collection action taken
         pursuant to Section 6.12 hereof.

                 (b) If on any date when a fee or expense shall be payable to the Trustee pursuant
  to this Indenture insufficient funds are available for the payment thereof in accordance with
  Section 8.6, any portion of a fee or expense not so paid shall be deferred and payable on such
  later date on which a fee or expense shall be payable and sufficient funds are available therefor
  in accordance with Section 8.6 and the failure to pay such amount will not, by itself, constitute
  an Event of Default. Subject to Section 6.7 hereof, the Trustee shall continue to serve as Trustee
  under this Indenture regardless of whether it has received amounts due it hereunder, and the
  Trustee hereby agrees not to cause the filing of a petition in bankruptcy against the Issuer for the
  nonpayment to the Trustee of any amounts provided by this Section 6.6 until at least one year
  and one day (or, if longer, the applicable preference period then in effect as confirmed by an
  Opinion of Counsel provided to the Trustee), after the termination of this Indenture. No



                                                  72

                                                                                       010877
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 85 of 221 PageID 13770



  direction by any Holders of the Notes or the Swap Counterparty shall affect the right of the
  Trustee to collect amounts owed to it under this Indenture.

                 (c) When the Trustee incurs expenses or renders services in connection with an
  Event of Default specified in Section 5.1(h) or Section 5.1(i), the expenses (including the
  reasonable charges and expenses of its counsel) and the compensation for the services are
  intended to constitute expenses of administration under any applicable Bankruptcy Law.

         SECTION 6.7           Resignation and Removal of Trustee; Appointment of Successor.

                 (a) No resignation or removal of the Trustee and no appointment of a successor
  Trustee pursuant to this Article VI shall become effective until the acceptance of appointment by
  the successor Trustee under this Section. The indemnifications in favor of the Trustee in Section
  6.6 hereof shall survive any resignation or removal (to the extent of any indemnified liabilities,
  costs, expenses and other amounts arising or incurred prior to, or arising out of actions or
  omissions occurring prior to, the effectiveness of such resignation or removal) and the
  termination of this Indenture.

                  (b) The Trustee may resign at any time by giving 30 days’ prior written notice
  thereof to the Issuers, the Holders of the Notes, the Swap Counterparty, the Reference Portfolio
  Manager and each Rating Agency.

                (c) The Trustee may be removed at any time by the Requisite Noteholders, with
  the consent of the Swap Counterparty (such consent not to be unreasonably withheld) (or,
  following the Maturity Date and distribution of the Trust Estate, the Class Q-2 Requisite
  Securityholders), upon written notice thereof to the Trustee, the Issuers, each Rating Agency, the
  Reference Portfolio Manager and the Swap Counterparty.

                 (d) If at any time:

                        (i)    the Trustee shall cease to be eligible under Section 6.10 hereof and
         shall fail to resign after written request therefor by the Issuers or by the Requisite
         Noteholders;

                        (ii)      the Trustee shall become incapable of acting;

                         (iii)   a court having jurisdiction in the premises in respect of the Trustee
         in an involuntary case or proceeding under federal or state banking or bankruptcy laws,
         as now or hereafter constituted, or any other applicable federal or state bankruptcy,
         insolvency or other similar law, shall have entered a decree or order granting relief or
         appointing a receiver, liquidator, assignee, custodian, trustee, conservator, sequestrator or
         similar official for the Trustee or for any substantial part of the Trustee’s property, or
         ordering the winding-up or liquidation of the Trustee’s affairs, provided any such decree
         or order shall have continued unstayed and in effect for a period of 30 consecutive days;
         or

                      (iv)   the Trustee commences a voluntary case under any federal or state
         banking or bankruptcy laws, as now or hereafter constituted, or any other applicable

                                                   73

                                                                                       010878
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 86 of 221 PageID 13771



         federal or state bankruptcy, insolvency or other similar law, or consents to the
         appointment of or taking possession by a receiver, liquidator, assignee, custodian, trustee,
         conservator, sequestrator or other similar official for the Trustee or for any substantial
         part of the Trustee’s property, or makes any assignment for the benefit of its creditors or
         fails generally to pay, or admits in writing its inability to pay, its debts as such debts
         become due or takes any corporate action in furtherance of any of the foregoing;

  then, in any such case, (A) the Issuers, by an Issuer Order, may remove the Trustee, and the
  Trustee hereby agrees to resign immediately in the manner and with the effect provided in this
  Section 6.7, or (B) any Noteholder or the Swap Counterparty may, on behalf of itself and all
  others similarly situated, petition any court of competent jurisdiction for the removal of the
  Trustee and the appointment of a successor Trustee.

                  (e) If the Trustee shall resign, be removed or become incapable of acting, or if a
  vacancy shall occur in the office of the Trustee for any reason, the Issuers shall promptly appoint
  a successor Trustee by written instrument, in duplicate, executed by an Authorized Officer of
  each of the Issuers on behalf of the Issuers, one original copy of which shall be delivered to the
  Trustee so resigning and one original copy to the successor Trustee, together with a copy to each
  Noteholder, the Swap Counterparty, the Reference Portfolio Manager and the Rating Agencies;
  provided, that such successor Trustee shall be appointed, only upon the written consent of the
  Requisite Noteholders and the Swap Counterparty and provided, further, that the Issuer received
  Rating Confirmation for such appointment. If no successor Trustee shall have been appointed
  and an instrument of acceptance by a successor Trustee shall not have been delivered to the
  resigning Trustee within 30 days after the giving of such notice of resignation, the retiring or
  resigning Trustee, the Swap Counterparty or any Holder of a Note, may, on behalf of itself and
  all others similarly situated, petition any court of competent jurisdiction for the appointment of a
  successor Trustee.

                  (f) The Issuers shall give prompt notice of each resignation and each removal of
  the Trustee and each appointment of a successor Trustee by mailing written notice of such event
  by first-class mail, postage prepaid, to the Reference Portfolio Manager, the Swap Counterparty,
  each Rating Agency and to the Holders of the Notes as their names and addresses appear in the
  Securities Register. Each notice shall include the name of the successor Trustee and the address
  of its Corporate Trust Office.

                  (g) Every successor Trustee appointed hereunder shall be required to meet the
  eligibility requirements set forth in Section 6.10 and shall execute, acknowledge and deliver to
  the Issuers and the retiring Trustee an instrument accepting such appointment, and thereupon the
  resignation or removal of the retiring Trustee shall become effective and such successor Trustee,
  without any further act, deed or conveyance, shall become vested with all the rights, powers,
  trusts, duties and obligations of the retiring Trustee; but, on request of the Issuers, the successor
  Trustee, the Swap Counterparty or the Requisite Noteholders, such retiring Trustee shall, upon
  payment of its fees and expenses then unpaid, execute and deliver an instrument transferring to
  such successor Trustee all the rights, powers and trusts of the retiring Trustee, and shall duly
  assign, transfer and deliver to such successor Trustee all property and money held by such
  retiring Trustee hereunder.


                                                   74

                                                                                        010879
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 87 of 221 PageID 13772



                  (h) Upon request of any such successor Trustee, the Issuers shall execute any and
  all instruments for more fully and certainly vesting in and confirming to such successor Trustee
  all such rights, powers and trusts. Upon acceptance of appointment by a successor Trustee as
  provided in this Section, the Issuers shall mail notice thereof by first-class mail, postage prepaid,
  to the Holders of the Notes at their last addresses appearing upon the Securities Register, the
  Rating Agencies, the Swap Counterparty, the Reference Portfolio Manager and the Investment
  Agreement Counterparty. If the Issuers fail to mail such notice within ten days after acceptance
  of appointment by the successor Trustee, the successor Trustee shall cause such notice to be
  mailed at the expense of the Issuers.

         SECTION 6.8         Merger or Consolidation of Trustee.

                  Any Person into which the Trustee may be merged or with which it may be
  consolidated, or any Person resulting from any merger or consolidation to which the Trustee
  shall be a party, or any Person succeeding to all or substantially all the corporate trust business of
  the Trustee, shall be the successor of the Trustee under this Indenture (provided, however, that
  such Person shall be eligible under the provisions of Section 6.10) without the execution or filing
  of any instrument or any further act on the part of any of the parties to this Indenture, anything in
  this Indenture to the contrary notwithstanding.

         SECTION 6.9         Appointment of Co-Trustee or Separate Trustee.

                  (a) Notwithstanding any other provision of this Indenture, at any time, for the
  purpose of meeting any legal requirement of any jurisdiction in which any part of the Issuer’s
  assets may at the time be located, the Trustee shall have the power and may execute and deliver
  all instruments to appoint one or more Persons to act as a co-trustee or co-trustees, or separate
  trustee or separate trustees, of all or any part of the Issuer’s assets, and to vest in such Person or
  Persons in such capacity and for the benefit of the Noteholders and the other Secured Parties,
  such title to the Issuer’s assets, or any part hereof, and, subject to the other provisions of this
  Section 6.9, such powers, duties, obligations, rights and trusts as the Trustee may consider
  necessary or desirable. No co-trustee or separate trustee hereunder shall be required to meet the
  terms of eligibility as a successor trustee under Section 6.10 and no notice to Noteholders of the
  appointment of any co-trustee or separate trustee shall be required under Section 6.7.

                (b) Every separate trustee and co-trustee shall, to the extent permitted by law, be
  appointed and act subject to the following provisions and conditions:

                        (i)      all rights, powers, duties and obligations conferred or imposed
         upon the Trustee shall be conferred or imposed upon and exercised or performed by the
         Trustee and such separate trustee or co-trustee jointly (it being understood that such
         separate trustee or co-trustee is not authorized to act separately without the Trustee
         joining in such act), except to the extent that under any law of any jurisdiction in which
         any particular act or acts are to be performed the Trustee shall be incompetent or
         unqualified to perform such act or acts, in which event such rights, powers, duties and
         obligations (including the holding of title to the assets of the Issuer or any portion thereof
         in any such jurisdiction) shall be exercised and performed singly by such separate trustee
         or co-trustee but solely at the direction of the Trustee;

                                                   75

                                                                                         010880
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 88 of 221 PageID 13773



                        (ii)   no trustee hereunder shall be personally liable by reason of any act
         or omission of any other trustee hereunder; and

                        (iii)   the Trustee may at any time accept the resignation of or remove
         any separate trustee or co-trustee.

                 (c) Any notice, request or other writing given to the Trustee shall be deemed to
  have been given to each of the separate trustees and co-trustees, as effectively as if given to each
  of them. Every instrument appointing any separate trustee or co-trustee shall refer to this
  Indenture and the conditions of this Article VI. Each separate trustee and co-trustee, upon its
  acceptance of the trusts conferred, shall be vested with the estates or property specified in its
  instrument of appointment, either jointly with the Trustee or separately, as may be provided
  therein, subject to all the provisions of this Indenture, specifically including every provision of
  this Indenture relating to the conduct of, affecting the liability of, or affording protection to, the
  Trustee. Every such instrument shall be filed with the Trustee.

                  (d) Any separate trustee or co-trustee may at any time constitute the Trustee, its
  agent or attorney-in-fact with full power and authority, to the extent not prohibited by law, to do
  any lawful act under or in respect of this Indenture on its behalf and in its name. If any separate
  trustee or co-trustee shall die, become incapable of acting, resign or be removed, all of its estates,
  properties, rights, remedies and trusts shall vest in and be exercised by the Trustee, to the extent
  permitted by law, without the appointment of a new or successor trustee.

         SECTION 6.10        Eligibility; Disqualification.

                  The Trustee shall (a) be a Person organized and doing business under the laws of
  the United States of America or of any state thereof, (b) be authorized under such laws to
  exercise corporate trust powers, (c) have an office in the United States, (d) have a combined
  capital and surplus of at least $200,000,000 and be subject to supervision or examination by
  federal or state authorities, and (e) have (or have a parent which has) a long-term unsecured debt
  or deposit rating of at least “Baa1” by Moody’s and “BBB+” by Standard & Poor’s. If such
  Person shall publish reports of condition at least annually, pursuant to law or to the requirements
  of the aforesaid supervising or examining authority, then for the purpose of this Section 6.10, the
  combined capital and surplus of such Person shall be deemed to be its combined capital and
  surplus as set forth in its most recent report of condition so published. If at any time the Trustee
  shall cease to be eligible in accordance with the provisions of this Section 6.10, the Trustee shall
  resign immediately in the manner and with the effect specified in Section 6.7.

         SECTION 6.11        Representations and Warranties of Trustee.

                 The Trustee, in its individual capacity, represents and warrants as of the Closing
  Date that:

                  (a) it is a banking corporation duly organized and validly existing under the laws
  of the State of New York;

                (b) it has full corporate trust power, authority and legal right to execute, deliver
  and perform its obligations under this Indenture, and has taken all necessary action to authorize

                                                   76

                                                                                         010881
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 89 of 221 PageID 13774



  the execution, delivery and performance by it of this Indenture, the Account Agreement and the
  Investment Agreement;

                  (c) neither the execution, delivery and performance by it of this Indenture nor the
  consummation of the transactions contemplated by this Indenture shall violate any provision of
  its corporate charter or by-laws; and

                 (d) this Indenture has been duly executed and delivered by it and constitutes its
  legal, valid and binding agreement, enforceable against it in accordance with its terms, subject,
  as to enforcement, to applicable bankruptcy, insolvency, reorganization, moratorium or other
  similar laws now or hereafter in effect affecting the enforcement of creditors’ rights in general
  and except as such enforceability may be limited by general principles of equity (whether
  considered in a Proceeding at law or in equity).

         SECTION 6.12       Certain Duties of Trustee Related to Delayed Payment of Proceeds.

                  In the event that in any month the Trustee shall not have received a payment
  under the Swap Agreement when due or with respect to any Pledged Security on its due date, the
  Trustee shall promptly notify the Swap Counterparty and the Reference Portfolio Manager in
  writing and, unless (a) such payment shall subsequently have been received by the Trustee or (b)
  the Issuers make or cause to be made provisions for such payment satisfactory to the Trustee
  within three Business Days after such notice, shall request the Swap Counterparty, in the case of
  the Swap Agreement, or the obligor or issuer of such Pledged Security, the agent or trustee under
  the related underlying instrument or paying agent designated by any of them, as applicable, to
  make such payment as soon as practicable after such request but in no event later than three
  Business Days after the date of such request. In the event that such payment is not made within
  such time period, the Trustee shall take such action as the Requisite Noteholders (or, unless the
  Swap Agreement has been terminated and all amounts owed to the Swap Counterparty have been
  paid, the Swap Counterparty in the case of failure to receive payments in respect of the Pledged
  Securities) shall reasonably direct in writing (provided, however, that the Trustee shall not be
  obligated to take any action, including commencement of any legal proceeding, unless it shall
  have received reasonably satisfactory indemnification or security against expenses and liabilities
  that may be associated therewith). Any such action shall be without prejudice to any right to
  claim a Default or Event of Default under this Indenture. Notwithstanding any other provision
  hereof, the Trustee shall deliver to the Issuers or their designee any payment with respect to the
  Swap Agreement or any Pledged Security received after the due date thereof to the extent the
  Issuers previously made provisions for such payment satisfactory to the Trustee in accordance
  with this Section 6.12, and such payment shall not be deemed part of the Trust Estate.

         SECTION 6.13       Withholding; Tax Forms.

                 (a) If any withholding tax is imposed on the payment (or allocations of income)
  under the Securities by the Issuers to any Holder of a Security, such tax shall reduce the amount
  otherwise distributable to such Holder. The Trustee is hereby authorized and directed to retain
  from amounts otherwise distributable to any Holder of a Security sufficient moneys for the
  payment of any withholding tax that is legally owed by the Issuers (but such authorization shall
  not prevent the Trustee from contesting any such tax in appropriate Proceedings and withholding

                                                  77

                                                                                      010882
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 90 of 221 PageID 13775



  payment of such tax, if permitted by law, pending the outcome of such Proceedings). The
  amount of any withholding tax imposed with respect to any Holder of a Security shall be treated
  as cash distributed to such Holder at the time it is withheld by the Trustee and remitted to the
  appropriate taxing authority. If there is a possibility that withholding tax is payable with respect
  to a distribution, the Trustee may in its sole discretion withhold such amounts in accordance with
  this Section 6.13. If any Holder of a Security wishes to apply for a refund of any such
  withholding tax, the Trustee shall provide to such Holder any information with respect to such
  withholding tax reasonably available to the Trustee so long as such Holder agrees to reimburse
  the Trustee for any out-of-pocket expenses incurred. Nothing herein shall impose an obligation
  on the part of the Trustee to determine the amount of any tax or withholding obligation on the
  part of the Issuers.

                  (b)    The Issuer shall prepare and file or deliver, or cause to be prepared, filed
  and delivered, any income tax, franchise tax, information or withholding tax or other tax returns
  or forms that are required to be filed with or provided to any tax authority, to the Holders or with
  or to any other person by or on behalf of the Issuer or the Co-Issuer.

         SECTION 6.14        Fiduciary for Noteholders Only; Agent for Other Secured Parties.

                  With respect to the security interest created in the Trust Estate hereunder, the
  Delivery of any part of the Trust Estate to the Trustee is to the Trustee as fiduciary of the
  Noteholders and as agent for the other Secured Parties; in furtherance of the foregoing, the
  possession by the Trustee of any part of the Trust Estate and the endorsement to or registration in
  the name of the Trustee of any part of the Trust Estate (including without limitation as
  entitlement holder of the Collateral Account) are all undertaken by the Trustee in its capacity as
  fiduciary of the Noteholders and agent for the other Secured Parties.

         SECTION 6.15        Assignment of Rights; Not Assumption of Duties.

                  Anything herein contained to the contrary notwithstanding, (a) each of the Issuers
  shall remain liable under this Indenture and each of the documents contemplated herein and
  related hereto to which it is a party to the extent set forth therein to perform all of its duties and
  obligations thereunder to the same extent as if this Indenture had not been executed, (b) the
  exercise by the Trustee, any Noteholder or Noteholders or any other Secured Party of any of
  their rights, remedies or powers hereunder shall not release the Issuers from any of their duties or
  obligations under each of such documents to which they are parties and (c) neither the
  Noteholders nor the Trustee or any other Secured Parties shall have any obligation or liability
  under any of such documents to which one or both of the Issuers are parties by reason of or
  arising out of this Indenture, nor shall the Noteholders, the other Secured Parties or the Trustee
  be obligated to perform any of the obligations or duties of the Issuers thereunder or, except as
  expressly provided herein with respect to the Trustee, to take any action to collect or enforce any
  claim for payment assigned hereunder or otherwise.




                                                   78

                                                                                         010883
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 91 of 221 PageID 13776



                                            ARTICLE VII

                                           COVENANTS

         SECTION 7.1        Payments on Securities.

                 The Issuers will duly and punctually pay the principal of and interest on the
  Securities, and all other amounts payable on or in respect of the Securities, in accordance with
  the terms of the Securities and this Indenture. Amounts properly withheld under the Code (or
  any successor statute), and under the laws of any State or other jurisdiction by any Person from a
  payment to any Holder of a Security of the principal of or interest on the Securities shall be
  considered as having been paid by the Issuers to the Holder of a Security for all purposes of this
  Indenture and the Securities.

         SECTION 7.2        Maintenance of Office or Agency.

                  The Trustee will maintain an office or agency in the Borough of Manhattan, The
  City of New York, the State of New York, where Securities may be presented or surrendered for
  payment. The Trustee hereby initially designates the Corporate Trust Office as such office or
  agency. The Trustee will give prompt written notice to the Issuers and the Holders of the
  Securities of any change in the location of any such office or agency in New York City.

         SECTION 7.3        Money for Payments to Be Held in Trust.

                  (a) All payments of amounts due and payable under this Indenture with respect to
  the Securities, and payments to be made hereunder with respect to the Swap Agreement, shall be
  made on behalf of the Issuer by the Trustee or another Paying Agent, in each case from amounts
  deposited with the Trustee or Paying Agent, as the case may be, by or on behalf of the Issuers for
  such purpose.

                   (b) The Issuers may at any time, for the purpose of obtaining the satisfaction and
  discharge of this Indenture or for any other purpose, by Issuer Order direct any Paying Agent to
  pay to the Trustee all sums held in trust by such Paying Agent, together with any instructions that
  accompanied the deposit of such sums, with such sums to be held by the Trustee upon the same
  terms as those upon which the sums were held by such Paying Agent; and upon such payment
  and delivery by any Paying Agent to the Trustee, such Paying Agent shall be released from all
  further liability with respect to such money.

                 (c) The Trustee shall give written notice to the Issuers of any money held by the
  Trustee or any Paying Agent for the payment of any amount due with respect to any Security and
  remaining unclaimed for two years after such amount has become due and payable and, subject
  to applicable abandoned property laws, upon written request of the Issuer such amount shall be
  deemed discharged from any trust and be paid to the Issuer; and the Holder of such Security shall
  thereafter look only to the Issuer for payment thereof (but only to the extent of the amounts so
  paid to the Issuer), and all liability of the Trustee or such Paying Agent with respect to such
  funds shall thereupon cease; provided, however, that the Trustee or such Paying Agent, before
  being required to make any such payment to the Issuer, shall (i) at the expense of the Issuer
  cause to be published once, in a newspaper published in the English language, customarily
                                                  79

                                                                                      010884
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 92 of 221 PageID 13777



  published on each Business Day and of general circulation in New York City, and, in accordance
  with Section 11.4, in the Irish Stock Exchange’s Daily Official List, notice that such money
  remains unclaimed and that, after a date specified therein, which shall not be less than thirty (30)
  days from the date of such publication, any unclaimed balance of such money then remaining
  shall be repaid to the Issuer and (ii) mail notice of such repayment to the Holders of the
  Securities whose right or interest in moneys due and payable but not claimed is determinable
  from the records of the Trustee or of any Paying Agent, at the last address of record for each
  such Holder. The Trustee may also adopt and employ, at the expense of the Issuer, any other
  reasonable means of notification of such repayment.

                 (d) If and to the extent any funds shall be delivered to it from time to time
  pursuant to this Indenture for the purpose of making payments on or in respect of the Securities,
  the Trustee shall be entitled to establish a segregated account for the purpose of holding and
  disbursing such funds. The Trustee shall have no obligation to invest or pay interest on any such
  funds held by it (except as and to the extent otherwise expressly provided herein).

         SECTION 7.4        Existence of Issuers.

                  (a) Each of the Issuers will maintain in full force and effect its existence, rights
  and franchises as a company or corporation incorporated under the laws of the jurisdiction of its
  incorporation and will obtain and preserve its qualification to do business as a foreign
  corporation in each jurisdiction in which such qualification is or shall be necessary to protect the
  validity and enforceability of this Indenture, the Securities or any of the Pledged Securities or
  other property included in the Trust Estate or in the Class Q-2 Securities Collateral; provided,
  however, that, subject to Cayman Islands law, the Issuer shall be entitled to change its
  jurisdiction of incorporation from the Cayman Islands to any other jurisdiction (other than the
  United States or any state or political subdivision thereof or therein) reasonably selected by the
  Issuer so long as (i) the Issuer determines such change is not disadvantageous in any material
  respect to the Issuer, the Holders of the Securities or any other Secured Party, (ii) written notice
  of such change shall have been given by the Issuer to the Trustee, the Reference Portfolio
  Manager, the Swap Counterparty, the Noteholders and the Rating Agencies at least thirty (30)
  Business Days prior to such change of jurisdiction, (iii) on or prior to the fifteenth Business Day
  following such notice the Trustee shall not have received written notice from the Holders of a
  majority of the Aggregate Principal Amount of each Class of Senior Notes, or the Holders of a
  majority of the Aggregate Principal Amount of the Income Notes, or the Swap Counterparty,
  objecting to such change, and (iv) such change shall not cause the Issuer to be in violation of
  United States or Cayman Islands law. Each of the Issuers shall comply with its organizational
  documents and shall not amend its organizational documents in any manner that would have a
  material adverse effect on the rights of the Swap Counterparty or the Holders of any Class of
  Notes. The Board of Directors of each of the Issuers will at all times have at least one member
  who is Independent of the Swap Counterparty and the Reference Portfolio Manager. The Issuer
  shall be entitled to take any action required by this Indenture within the United States,
  notwithstanding any provision of this Indenture requiring the Issuer to take such action outside of
  the United States, so long as prior to taking any such action the Issuer receives a legal Opinion of
  Tax Counsel to the effect that it is not necessary to take such action outside the United States or
  any political subdivision thereof in order to prevent the Issuer from becoming subject to any
  United States federal, state or local income or withholding taxes.

                                                    80

                                                                                       010885
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 93 of 221 PageID 13778



                  (b) The Issuer and the Co-Issuer shall ensure that all corporate or other formalities
  regarding their respective existences (including holding regular meetings of the board of
  directors and shareholders, or other similar meetings) are followed. Neither the Issuer nor the
  Co-Issuer shall take any action, or conduct its affairs in a manner, that is likely to result in its
  separate existence being ignored or in its assets and liabilities being substantively consolidated
  with any other Person in a bankruptcy, reorganization or other insolvency proceedings. Without
  limiting the foregoing, (i) neither the Issuer nor the Co-Issuer shall have any subsidiaries and (ii)
  the Issuer and the Co-Issuer shall not (A) have any employees (other than their respective
  officers and directors) or (B) engage in any transaction with any shareholder that would
  constitute a conflict of interest (provided that the Administration Agreement shall not be deemed
  to be a transaction that would constitute such a conflict of interest).

                 (c) The Issuer shall notify the Rating Agencies of any amendment of any of the
  organizational documents of the Issuers and of any redemption in full of any Class of Notes.

         SECTION 7.5           Protection of Trust Estate.

                  (a) The Issuer shall from time to time execute, deliver and file all such
  supplements and amendments hereto and all such financing statements, continuation statements,
  instruments of further assurance and other instruments and shall take such other action as may be
  necessary or advisable (including, without limitation, causing the registration of this Indenture in
  the Register of Mortgages of the Issuer at the Issuer’s Registered Office in the Cayman Islands)
  to secure the rights and remedies of the Secured Parties, including to:

                         (i)      Grant more effectively all or any portion of the Trust Estate;

                       (ii)    maintain, preserve and perfect the validity of any Grant made or to
         be made by this Indenture or to carry out more effectively the purposes hereof;

                        (iii) perfect, publish notice of, or protect the validity of any Grant made
         or to be made by this Indenture (including, without limitation, any and all actions
         necessary or desirable as a result of changes in law or regulation);

                        (iv)   enforce the Swap Agreement and any of the Pledged Securities or
         any other instruments or property included in the Trust Estate;

                        (v)    preserve and defend title to the Trust Estate and the rights therein
         of the Trustee, the Swap Counterparty, the Collateral Administrator and the Holders of
         the Notes in such Trust Estate against the claims of all other Persons; and

                         (vi)    pay or cause to be paid any and all taxes levied or assessed upon
         all or any part of the Trust Estate.

                   The Issuer hereby designates the Trustee its agent and attorney-in-fact to execute
  and file (i) a financing statement in connection with the Grant pursuant to this Indenture
  identifying as collateral “all assets in which the Issuer now or hereafter has rights,” and (ii) any
  other financing statement, continuation statement or other instrument necessary or desirable
  under this section; provided, however, that the Trustee shall be under no obligation to prepare,

                                                    81

                                                                                         010886
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 94 of 221 PageID 13779



  execute or file any such financing statement, continuation statement or other instrument and that
  such appointment shall not impose upon the Trustee any of the Issuer's obligations under this
  Section 7.5.

                 (b) The Trustee shall not, except in accordance with Article VIII and Section 5.8,
  permit the removal of any portion of the Trust Estate or transfer any such property from a Trust
  Account to which it is credited, or cause or permit any change in the manner of Delivery of any
  Pledged Securities, if after giving effect thereto the jurisdiction governing the perfection of the
  Trustee’s security interest in such Pledged Securities is different from the jurisdiction governing
  perfection at the time of delivery of the most recent Opinion of Counsel pursuant to Section
  7.6(a) (or, if no Opinion of Counsel has yet been delivered pursuant to Section 7.6(a), the
  Opinion of Counsel delivered at the Closing Date pursuant to Section 3.1), unless the Trustee
  shall have received an Opinion of Counsel to the effect that the lien and security interest created
  by this Indenture with respect to such property will continue to be maintained after giving effect
  to such action or actions.

                (c) The Issuer shall pay or cause to be paid taxes, if any, levied on account of the
  beneficial ownership by the Issuer of any Pledged Securities.

                 (d) Without at least thirty (30) days prior written notice to the Trustee, the Issuer
  shall not change its name, or the name under which it does business, from the name shown on the
  signature page hereof.

         SECTION 7.6        Opinions as to Trust Estate and Tax Certificates.

                 (a) On or before July 31st in each calendar year commencing in 2005, the Issuer
  shall cause to be delivered to the Trustee (with a copy to each Rating Agency, the Swap
  Counterparty and the Reference Portfolio Manager) an Opinion of Counsel with respect to the
  laws of the State of New York, stating that, in the opinion of such counsel, as of the date of such
  opinion, (i) the security interest in the Trust Estate created by this Indenture is perfected and,
  with respect to certain portions of the Trust Estate, of the first priority (subject to reasonable
  assumptions and qualifications as applicable), and (ii) no further action (other than as specified
  in such opinion) is required to be taken (under the UCC and applicable federal regulation as in
  effect on such date) to ensure the continued perfection of such security interest during the
  succeeding year.

                  (b) If required to prevent the withholding and imposition of U.S. federal income
  tax, the Issuer shall deliver or cause to be delivered a United States Internal Revenue Service
  Form W-8BEN (or any successor thereto) to each issuer of a Pledged Security in the Trust Estate
  at the time such Pledged Security is purchased by the Issuer and as necessary thereafter. The
  Issuer similarly shall comply with any information reporting or certification procedures imposed
  by any state, local or non-U.S. tax law as a precondition to an exemption from, or reduction in
  the rate of, the withholding and imposition of any tax in respect of a Pledged Security in the
  Trust Estate.




                                                  82

                                                                                       010887
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 95 of 221 PageID 13780



         SECTION 7.7         Performance of Obligations.

                (a) Each of the Issuers shall not take any action and shall not consent to any
  action proposed to be taken by others that would release any Person from any of such Person’s
  covenants or obligations under any instrument or agreement included in the Trust Estate, except
  in accordance with the provisions hereof.

                 (b) Either or both Issuers may contract with other Persons, including the
  Collateral Administrator, for the performance by such Persons of the obligations of either or both
  Issuers hereunder. Notwithstanding any such arrangement, the Issuers shall remain primarily
  liable with respect thereto. With respect to any such contract, the performance of such
  obligations by such Persons shall be deemed to be performance of such obligations by the Issuer
  or Co-Issuer, as applicable, and the Issuer or Co-Issuer, as applicable, will perform punctually,
  and will use its best efforts to cause such Persons, to perform punctually their obligations
  hereunder.

         SECTION 7.8         Negative Covenants.

                  (a) The Issuer will not, and with respect to clauses (ii), (iv), (vi), (vii), (x) and
  (xii), the Co-Issuer will not:

                        (i)    sell, transfer, exchange or otherwise dispose of, or pledge,
         mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer such to
         exist), any part of the Trust Estate or the Class Q-2 Securities Collateral, except as
         expressly permitted by this Indenture and the Swap Agreement;

                        (ii)    claim any credit on, or make any deduction from or dispute the
         enforceability of, the amount payable with respect to the Securities other than amounts
         withheld in accordance with the Code or any applicable laws of the Cayman Islands, or
         assert any claim against any present or future Holder of the Securities, by reason of the
         payment of any taxes levied or assessed upon any part of the Trust Estate or the Class Q-
         2 Securities Collateral, as applicable;

                        (iii)   (A)     incur or assume any indebtedness other than pursuant to
         this Indenture (including trade debt incidental to the performance of the respective
         obligations of the Issuers hereunder), (B) incur, assume or guarantee the indebtedness of
         any other Person or (C) issue any additional shares other than the Ordinary Shares
         authorized to be issued as of the Closing Date;

                         (iv)   (A)     permit the validity or effectiveness of this Indenture or any
         grant hereunder to be impaired, or permit the lien of this Indenture to be amended,
         hypothecated, subordinated, terminated or discharged, or permit any Person to be
         released from any covenants or obligations with respect to this Indenture or the
         Securities, except, in each case, as may be expressly permitted hereby or thereby, (B)
         create, permit or suffer to exist any lien, charge, adverse claim, security interest,
         mortgage or other encumbrance (other than the lien of this Indenture) to be created on or
         extend to or otherwise arise upon or burden the Trust Estate or the Class Q-2 Securities
         Collateral, or any part thereof or any interest therein or the proceeds thereof, or (C) take
                                                   83

                                                                                        010888
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 96 of 221 PageID 13781



        any action that would permit the lien of this Indenture not to constitute a valid first
        priority perfected security interest in the Trust Estate or the Class Q-2 Securities
        Collateral;

                       (v)     directly or through any other Person, engage in any activity that
        could cause it to be a dealer in securities or to be deemed to be engaged in a finance or
        lending business for United States federal income tax purposes;

                       (vi)     (A) commence any case, proceeding or other action under any
        existing or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
        insolvency, reorganization or relief of debtors, seeking to have any order for relief
        entered with respect to it, or seeking reorganization, arrangement, adjustment, winding-
        up, liquidation, dissolution, composition or other relief with respect to it or its debts, or
        (B) seek appointment of a receiver, trustee, custodian or other similar official for it or for
        all or any substantial part of its assets, or make a general assignment for the benefit of its
        creditors;

                      (vii) amend the “non petition” or “limited recourse” provisions of any
        of the Basic Documents;

                         (viii) enter into any agreement or contract with any Person unless such
        contract or agreement contains “limited recourse” provisions and such Person agrees
        that, prior to the date that is one year and one day after all of the related obligations of the
        Issuer have been paid in full (or, if longer, the applicable preference period under
        applicable insolvency law), such Person shall not take any action or institute any
        proceeding against the Issuer under any insolvency law applicable to the Issuer or which
        would be reasonably likely to cause the Issuer to be subject to, or seek the protection of,
        any such insolvency law; provided, however, that such Person shall be permitted to
        become a party to and to participate in any Proceeding or action under any such
        insolvency law that is initiated by any Person other than one of its Affiliates;

                      (ix)    declare or pay dividends or other distributions in respect of, or
        redeem or otherwise purchase, any equity interest of the Issuer, other than as
        contemplated by this Indenture, or authorize, issue or sell any additional equity interest of
        the Issuer;

                      (x)      take any action that could cause the Issuer, the Co-Issuer, the Trust
        Estate or the Class Q-2 Securities Collateral to be required to (A) register as an
        “investment company” under the Investment Company Act or (B) register any of the
        issued and outstanding securities of the Issuer or Co-Issuer under the Securities Act or
        any United States or state securities law;

                       (xi)   designate an Early Termination Date (as defined in the Swap
        Agreement) other than by reason of a Swap Event of Default or amend the Swap
        Agreement in any material respect, unless the Issuer receives Rating Confirmation for
        such designation or amendment; or

                       (xii)   have any employees (except for officers and directors); or
                                                  84

                                                                                         010889
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 97 of 221 PageID 13782



                         (xiii)   commingle its Cash with that of any other Person.

                  (b) The Issuers shall not enter into any agreement, contract or indenture other
  than the Basic Documents or in connection with the transactions contemplated by this Indenture;
  shall not incur or assume any indebtedness other than pursuant to this Indenture (including trade
  debt incidental to the performance of the respective obligations of the Issuers hereunder), or
  incur, assume or guarantee the indebtedness of any other Person; and shall not own any securities
  at any time, other than as contemplated by this Indenture and the Swap Agreement. For purposes
  of this paragraph (b), “security” means any note, stock, treasury stock, bond, debenture, evidence
  of indebtedness, certificate of interest or participation in any profit sharing agreement, collateral-
  trust certificate, preorganization certificate or subscription, transferable share, investment
  contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest
  in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security
  (including a certificate of deposit) or on any group or index of securities (including any interest
  therein or based on the value thereof), or any put, call, straddle, option or privilege entered into
  on a national securities exchange relating to foreign currency, or, in general, any interest or
  instrument commonly known as a “security,” or any certificate of interest or participation in,
  temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to
  or purchase, any of the foregoing.

                (c) The Trustee shall not sell, transfer, exchange or otherwise dispose of, or enter
  into or engage in any business with respect to, any part of the Trust Estate or the Class Q-2
  Securities Collateral, except as expressly permitted by this Indenture and except for
  administrative services performed for the Issuers relating to their administrative duties as
  contemplated herein.

         SECTION 7.9         Statement as to Compliance.

                  On or before May 31st in each calendar year, beginning May 31st, 2005, or
  immediately if there has been a Default or Event of Default or Class Q-2 Event of Default under
  this Indenture, the Issuer shall deliver to the Trustee (who shall deliver a copy to the Swap
  Counterparty and the Reference Portfolio Manager) an Officer’s Certificate stating, as to each
  signer thereof, that:

                 (a) a review of the activities of the Issuer during the preceding calendar year and
  of its performance under this Indenture has been made under his or her supervision; and

                   (b) to the best of such signer’s knowledge, based on such review, there did not
  exist, as of a date no more than five days prior to the date of the certificate, nor had there existed
  at any time prior thereto since the date of the last certificate (or in the case of the first such
  certificate, since the Closing Date), any Event of Default or Class Q-2 Event of Default under
  this Indenture or any Swap Event of Default or Swap Termination Event with respect to the
  Issuer under the Swap Agreement or, if such event did then exist or had existed, specifying the
  same and the nature and the status thereof, including actions undertaken to remedy the same, and
  that the Issuer has complied with all of its obligations under this Indenture and the Swap
  Agreement since the date of the last certificate (or in the case of the first such certificate, since


                                                    85

                                                                                           010890
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 98 of 221 PageID 13783



  the Closing Date), or if such is not the case, specifying those obligations with which it has not
  complied.

         SECTION 7.10       Consolidation of Issuers.

                 (a) The Issuer shall not consolidate or merge with or into any other Person or
  transfer or convey all or substantially all of its assets to any Person, unless permitted by Cayman
  Islands law and unless:

                         (i)     the Issuer shall be the surviving entity, or the Person (if other than
         the Issuer) formed by such consolidation or into which the Issuer is merged or to which
         all or substantially all of the assets of the Issuer are transferred or conveyed shall be an
         exempted company incorporated with limited liability and existing under the laws of the
         Cayman Islands or such other jurisdiction outside the United States as may be approved
         by the Holders of a majority of the Aggregate Principal Amount of each Class of Notes;
         provided, that no such approval shall be required in connection with any such transaction
         undertaken solely to effect a change in the jurisdiction of organization pursuant to
         Section 7.4 (any such jurisdiction or any jurisdictions approved pursuant to the preceding
         clause, “Permitted Other Jurisdictions”), and shall expressly assume, by an indenture
         supplemental hereto, executed and delivered to the Trustee, each Holder of a Note and
         the other Secured Parties, the due and punctual payment of the principal of and interest
         on all Notes and all payments under the Swap Agreement and the performance of every
         covenant of this Indenture on the part of the Issuer to be performed or observed, all as
         provided herein;

                       (ii)   each Rating Agency shall have received written notification of
         such consolidation, merger, transfer or conveyance and shall have given a Rating
         Confirmation with respect to such transaction;

                       (iii)    immediately after giving effect to such transaction, no Default or
         Event of Default shall have occurred and be continuing;

                         (iv)    the Issuer shall have delivered to the Trustee, each Holder of a
         Note and the Swap Counterparty an Officer’s Certificate and an Opinion of Tax Counsel
         each stating that such consolidation, merger, transfer or conveyance and such
         supplemental indenture comply with this Section 7.10, that all conditions precedent in
         this Section 7.10 relating to such transaction have been complied with and that (A) no
         gain or loss will be recognized for United States federal, Cayman Islands and the
         Permitted Other Jurisdiction, if any, income tax purposes by the Holders of the Securities
         or the Swap Counterparty solely as a result therefrom, (B) neither payments on the Swap
         Agreement nor the net income of the Issuer or the surviving entity shall become subject
         to United States federal income tax (whether imposed by withholding or otherwise)
         solely as a result therefrom, (C) no change in the characterization of the Notes as
         indebtedness for United States federal income tax purposes will result therefrom and (D)
         neither the Trust Estate, nor the Class Q-2 Securities Collateral, nor the surviving entity
         (if applicable) shall become subject to income taxes or other applicable taxes solely as a


                                                  86

                                                                                        010891
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 99 of 221 PageID 13784



         result therefrom that would reduce in any manner the payments on the Securities or the
         amount of funds available for such payment;

                        (v)      the Issuer shall have delivered to the Trustee an Opinion of
         Counsel stating that after giving effect to such transaction, neither of the Issuers will be
         required to register as an investment company under the Investment Company Act; and

                        (vi)  after giving effect to such transaction, no Ordinary Shares will be
         beneficially owned by U.S. Persons.

                 (b) The Co-Issuer shall not consolidate or merge with or into any other Person or
  transfer or convey all or substantially all of its assets to any Person, unless:

                         (i)    the Co-Issuer shall be the surviving corporation, or the Person (if
         other than the Co-Issuer) formed by such consolidation or into which the Co-Issuer is
         merged or to which all or substantially all of the assets of the Co-Issuer are transferred or
         conveyed shall expressly assume, by an indenture supplemental hereto, executed and
         delivered to the Trustee, the due and punctual payment of the principal of and interest on
         all Notes and the performance of every covenant of this Indenture on the part of the Co-
         Issuer to be performed or observed, all as provided herein;

                       (ii)   each Rating Agency shall have received written notification of
         such consolidation, merger, transfer or conveyance and shall have given a Rating
         Confirmation for such transaction;

                       (iii)    immediately after giving effect to such transaction, no Default or
         Event of Default shall have occurred and be continuing;

                         (iv)   the Co-Issuer shall have delivered to the Trustee and each Holder
         of a Note an Officer’s Certificate and an Opinion of Tax Counsel each stating that such
         consolidation, merger, transfer or conveyance and such supplemental indenture comply
         with this Section 7.10, that all conditions precedent in this Section 7.10 relating to such
         transaction have been complied with and that (A) no gain or loss will be recognized for
         United States federal, Cayman Islands and the Permitted Other Jurisdiction, if any,
         income tax purposes by the Holders of the Securities or the Swap Counterparty solely as
         a result therefrom, (B) neither payments on the Swap Agreement nor the net income of
         the Co-Issuer or the surviving entity shall become subject to United States federal income
         tax (whether imposed by withholding or otherwise) solely as a result therefrom, (C) no
         change in the characterization of the Notes as indebtedness for United States federal
         income tax purposes will result therefrom and (D) neither the Trust Estate, nor the Class
         Q-2 Securities Collateral, nor the surviving entity (if applicable) shall become subject to
         income taxes or other applicable taxes solely as a result therefrom that would reduce in
         any manner the payments on the Securities or the amount of funds available for such
         payment;

                        (v)      the Co-Issuer shall have delivered to the Trustee an Opinion of
         Counsel stating that after giving effect to such transaction, neither of the Issuers will be
         required to register as an investment company under the Investment Company Act; and
                                                  87

                                                                                       010892
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 100 of 221 PageID 13785



                        (vi)    after giving effect to such transaction, none of its common stock
         will be beneficially owned by U.S. Persons.

         SECTION 7.11       Successor Substituted.

                    Upon any consolidation or merger, or transfer or conveyance of all or
  substantially all of the assets of the Issuer, in accordance with Section 7.10, the Person formed
  by or surviving such consolidation or merger (if other than the Issuer or the Co-Issuer, as
  applicable), or the Person to which such transfer or conveyance is made, shall succeed to, and be
  substituted for, and may exercise every right and power of, and shall be bound by each obligation
  or covenant of, the Issuer or Co-Issuer, as applicable, under this Indenture with the same effect
  as if such Person had been named as the Issuer or Co-Issuer, as applicable, herein. In the event of
  any such consolidation, merger, transfer or conveyance, the Person named as the “Issuer” or
  “Co-Issuer”, as applicable, in the first paragraph of this Indenture or any successor which shall
  theretofore have become such in the manner prescribed in this Article VII may be dissolved,
  wound-up and liquidated at any time thereafter, and such Person thereafter shall be released from
  its liabilities as obligor and maker on all the Notes and from its obligations under this Indenture.

         SECTION 7.12       No Other Business.

                 (a) The Issuer shall not engage in any business or activity other than (i) issuing
  and selling its Ordinary Shares, (ii) issuing and selling the Notes, (iii) issuing and selling the
  Class Q-1 Securities and the Class Q-2 Securities, (iv) entering into the Swap Agreement and
  engaging in the activities permitted thereunder, (v) entering into the Collateral Administration
  Agreement, (vi) the acquisition and disposition of Eligible Investments and Class Q-2 Securities
  Collateral and (vii) engaging in other activities that are necessary, suitable or convenient to
  accomplish the foregoing or are incidental thereto or connected therewith. The Issuer shall
  provide prior written notice to each Rating Agency of any proposed amendment to its Articles
  and shall not amend its Articles unless it has received Rating Confirmation for such amendment.

                 (b) The Co-Issuer shall not engage in any business or activity other than issuing
  and redeeming its common stock, issuing the Senior Notes, and engaging in any other activities
  that are necessary, suitable or convenient to accomplish the foregoing or are incidental thereto or
  connected therewith. The Co-Issuer shall provide prior written notice to each Rating Agency of
  any proposed amendment to its Certificate of Incorporation or bylaws and shall not amend such
  documents unless it has received Rating Confirmation for such amendment.

         SECTION 7.13       Purchase of Notes and Class Q Securities.

                  Notwithstanding anything contained in this Indenture to the contrary, the Issuer
  may acquire Securities in open market or privately negotiated transactions or otherwise (and the
  Issuer shall give prompt written notice thereof to the Trustee); provided, however, that it has
  received Rating Confirmation for such acquisition; provided, further that, the Issuer shall not
  acquire Notes of any Class if Notes of a more senior Class are then outstanding. Any Securities
  acquired by the Issuer shall be delivered to the Trustee for cancellation. Any Securities acquired
  in accordance with this Section 7.13 must be acquired at a price less than par.



                                                  88

                                                                                       010893
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 101 of 221 PageID 13786



         SECTION 7.14        Additional Covenants.

                  (a) Each of the Issuers shall comply with all applicable laws, rules, regulations,
  orders, writs, judgments, injunctions, decrees, determinations and awards (including, without
  limitation, any fiscal and accounting rules and regulations and any foreign or domestic law, rule
  or regulation), including, without limitation, in connection with the issuance, offer and sale of the
  Notes.

                 (b) In addition to the notices to be provided under Section 8.11, the Issuers shall
  give prompt notice in writing to the Trustee, the Reference Portfolio Manager, the Swap
  Counterparty, the Investment Agreement Counterparty and each Rating Agency upon becoming
  aware of the occurrence of any Default or Event of Default under this Indenture (or waiver
  thereof) or any default under any other Basic Document or the Account Agreement (or waiver
  thereof).

                 (c) Each of the Issuers shall comply with the terms and conditions of the Basic
  Documents to which it is a party or by which it is bound. Each of the Issuers shall take all
  actions as may be necessary to ensure that all of its representations and warranties made pursuant
  to the Basic Documents are true and correct as of the date hereof and thereof and continue to be
  true and correct for so long as any Notes are Outstanding. Each of the Issuers further agrees not
  to authorize or otherwise to permit the Collateral Administrator to act in contravention of the
  representations, warranties and agreements of the Collateral Administrator under the Collateral
  Administration Agreement.

                  (d) To the extent it may lawfully do so, each of the Issuers on behalf of itself
  agrees it will not (i) commence any case, proceeding or other action under any existing or future
  law of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency, reorganization or
  relief of debtors, seeking to have any order for relief entered with respect to it, or seeking
  reorganization, arrangement, adjustment, winding-up, liquidation, dissolution, composition or
  other relief with respect to it or its debts; (ii) seek appointment of a receiver, trustee, custodian or
  other similar official for it or for all or any substantial part of its assets, or make a general
  assignment for the benefit of its creditors; or (iii) take any action in furtherance of, or indicating
  its consent to, approval of, or acquiescence in, any of the acts set forth above; and each of the
  Issuers shall generally pay its debts as they become due and not admit in writing its inability to
  pay its debts as they become due.

                  (e) So long as any Class of Securities listed on the Irish Stock Exchange is
  Outstanding, the Issuers shall (i) use all reasonable efforts to maintain the listing of such Class of
  Securities on the Irish Stock Exchange; provided, however, that the Issuer will not be required to
  maintain a listing on the Irish Stock Exchange or any other E.U. stock exchange if compliance
  with requirements of the European Commission or a relevant Member State becomes
  burdensome in the sole judgment of the Swap Counterparty, (ii) notify the Irish Stock Exchange
  if the rating assigned to any Class of Securities has been qualified, downgraded or withdrawn;
  and (iii) make available for inspection at the office of the Trustee copies of their respective
  Articles, bylaws, and resolutions authorizing the issuance of the Notes and this Indenture.



                                                    89

                                                                                           010894
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 102 of 221 PageID 13787



                 (f) Each Issuer shall only conduct business in its own name as set forth in its
  organizational documents.

         SECTION 7.15        Representations and Warranties of the Issuers.

                  (a) Each of the Issuers represents and warrants as to itself that it is a company or
  corporation duly incorporated, validly existing and in good standing under the laws of the
  jurisdiction of its incorporation and in each jurisdiction where the conduct of its business
  requires such license, qualification or good standing, except where the failure to be so licensed or
  qualified or in good standing would not adversely affect the validity or enforceability of the
  Basic Documents to which it is a party, or the ability of the Issuer or Co-Issuer, as the case may
  be, to perform its obligations hereunder or thereunder.

                 (b) Each of the Issuers represents and warrants as to itself that it has the power
  and authority to execute and deliver the Basic Documents and all other documents and
  agreements contemplated hereby and thereby to which it is a party, as well as to carry out the
  terms hereof and thereof.

                  (c) Each of the Issuers represents and warrants as to itself that it has taken all
  necessary action, including but not limited to all requisite corporate action, to authorize the
  execution, delivery and performance of the Basic Documents and all other documents and
  agreements contemplated hereby and thereby to which it is a party. When executed and
  delivered by the Issuer or Co-Issuer, as the case may be, and in the case of the Securities,
  authenticated by the Trustee as provided herein, assuming due authorization, execution, delivery
  and/or authentication by each other party thereto, each of the Basic Documents to which it is a
  party will constitute the legal, valid and binding obligation of the Issuer or Co-Issuer, as the case
  may be, enforceable in accordance with its terms subject, as to enforcement, to applicable
  bankruptcy, insolvency, reorganization, moratorium or other similar laws now or hereafter in
  effect affecting the enforcement of creditors’ rights in general and except as such enforceability
  may be limited by general principles of equity (whether considered in a Proceeding at law or in
  equity).

                   (d) Each of the Issuers represents and warrants as to itself that all authorizations,
  licenses, permits, certificates, franchises, consents, approvals and undertakings which are
  required to be obtained by it under any applicable law which are material to (i) the conduct of its
  business, (ii) the ownership, use, operation or maintenance of its properties or (iii) the
  performance by the Issuer or Co-Issuer, as the case may be, of its obligations under or in
  connection with the Basic Documents to which it is a party, have been received and all such
  authorizations, licenses, permits, certificates, franchises, consents, approvals and undertakings
  are in full force and effect.

                 (e) Each of the Issuers represents and warrants as to itself that the execution,
  issuance and delivery of, and performance by it of its obligations under, the Basic Documents
  and any and all instruments or documents required to be executed or delivered pursuant hereto or
  thereto or in connection herewith or therewith to which it is a party were and are within its
  powers, and will not violate any provision of any law, regulation, decree or governmental
  authorization applicable to it, or its Articles, or Certificate of Incorporation and By-laws, as the

                                                   90

                                                                                         010895
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 103 of 221 PageID 13788



  case may be, and will not violate or cause a default under any provision of any contract,
  agreement, mortgage, indenture or other undertaking to which it is a party or which is binding
  upon it or any of its property or assets, and will not result in the imposition or creation of any
  lien, charge, or encumbrance upon any of its properties or assets, pursuant to the provisions of
  any such contract, agreement, mortgage, indenture or undertaking, other than as specifically set
  forth herein.

                (f) Each of the Issuers represents and warrants as to itself that there are no legal,
  governmental or regulatory proceedings pending to which it is a party or of which any of its
  property is the subject, which if determined adversely to it, would individually or in the
  aggregate have a material adverse effect on the performance by it, of the Basic Documents to
  which it is a party or the consummation of the transactions contemplated hereunder or
  thereunder, and to the best of its knowledge, no such proceedings are threatened or
  contemplated.

                  (g) Each of the Issuers represents and warrants as to itself that the Securities
  issued by it are not required to be registered pursuant to the Securities Act, it is not required to be
  registered as an investment company pursuant to the Investment Company Act and this Indenture
  is not required to be qualified under the Trust Indenture Act of 1939, as amended.

         SECTION 7.16        Certain Tax Matters.

                  (a) The Issuer shall not file, or cause to be filed, any income or franchise tax
  return in any state of the United States unless it shall have obtained an Opinion of Counsel prior
  to such filing that, under the laws of such jurisdiction, the Issuer is required to file such income
  or franchise tax return.

                  (b) The Issuer will not file with the Internal Revenue Service an election to be
  treated as a partnership for U.S. federal income tax purposes.

                  (c) The Issuer shall take reasonable steps so as to avoid the acquisition and
  ownership of “U.S. real property interests,” within the meaning of section 897 of the Code, and
  interests in trusts or partnerships (or similar “pass-through entities”) that are engaged in the
  conduct of a trade or business within the United States for United States federal income tax
  purposes.

                  (d) The Issuers do not intend for this Indenture to represent an agreement to enter
  into a partnership, a joint venture or any other business entity for U.S. federal tax purposes. The
  Issuers will not represent or otherwise hold themselves out to the Internal Revenue Service or
  other third parties as partners in a partnership or members of a joint venture or other business
  entity for U.S. federal tax purposes.

         SECTION 7.17        DTC Actions.

                  The Issuers shall direct DTC to take the following steps in connection with the
  Global Notes:



                                                    91

                                                                                          010896
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-40 Filed169 06/09/21 Page 104 of 221 PageID 13789



                 (a) The Issuers shall direct DTC to include the “3c7” marker in the DTC 20-
  character security descriptor and the 48-character additional descriptor for the Rule 144A Global
  Notes in order to indicate that sales are limited to Qualified Purchasers that are Qualified
  Institutional Buyers.

                  (b) The Issuers shall direct DTC to cause each physical DTC delivery order ticket
  delivered by DTC to purchasers to contain the 20-character security descriptor and shall direct
  DTC to cause each DTC delivery order ticket delivered by DTC to purchasers in electronic form
  to contain the “3c7” indicator and the related user manual for participants.

                (c) On or prior to the Closing Date, the Issuers will instruct DTC to send the
  “Important Notice to DTC Participants,” in substantially the form of Exhibit K hereto, to all
  Participants.

               (d) The Issuers will request that DTC include the Rule 144A Global Notes in
  DTC’s “Reference Directory” of Section 3(c)(7) offerings.

               (e) Upon the request of the Trustee or the Swap Counterparty, the Issuer shall
  request DTC to deliver a list of all Participants holding an interest in the Rule 144A Global
  Notes.

         SECTION 7.18       Bloomberg Screens, Etc.

                 The Issuers will from time to time request all applicable third-party vendors to
  include on screens maintained by such vendors appropriate legends regarding Rule 144A,
  Regulation S and Section 3(c)(7) restrictions on the Global Notes. Without limiting the
  foregoing, the Issuer will request that Bloomberg, L.P. include the following on each Bloomberg
  screen containing information about the Notes as applicable:

                (a) The bottom of the “Security Display” pages describing the Rule 144A Global
  Notes should state: “Iss’d Under 144A/3c7.”

                 (b) The bottom of the “Security Display” page describing the Regulation S Global
  Notes or Class Q-1 Reg S Global Securities should state: “Iss’d Under Reg S.”

                (c) The “Security Display” page should have a flashing red indicator stating
  “Additional Note Pg.”

                  (d) Such indicator for the Rule 144A Global Notes should link to an “Additional
  Security Information” page, which should state that the Rule 144A Global Notes “are being
  offered in reliance on the exemption from registration under Rule 144A of the Securities Act to
  persons that are both (A) “Qualified Institutional Buyers” (as defined in Rule 144A under the
  Securities Act) and (B) “Qualified Purchasers” (as defined under Section 3(c)(7) of the
  Investment Company Act).”

                 (e) Such indicator for the Regulation S Global Notes or Class Q-1 Reg S Global
  Securities should link to an “Additional Security Information” page, which should state that the


                                                 92

                                                                                     010897
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 16906/09/21 Page 105 of 221 PageID 13790
Case 3:21-cv-00538-N Document 26-40 Filed



  such securities “are being offered to non-U.S. Persons in reliance on the exemption from
  registration under Regulation S of the Securities Act in offshore transactions.”

                  (f) The “Disclaimer” pages for the Notes should state that the Notes “will not be
  and have not been registered under the Securities Act, and neither the Issuer nor the Co-Issuer
  has been registered under the Investment Company Act and these securities may not be offered
  or sold in the United States absent registration or an applicable exemption from registration
  requirements and any such offer or sale of these securities must be in accordance with Section
  3(c)(7) of the Investment Company Act.”

         SECTION 7.19       CUSIP.

                 The Issuers will cause each “CUSIP” or “CINS” number obtained for a Note to
  have an attached “fixed field” that contains “3c7” and “144A” or “Reg S” indicators, as
  applicable.

         SECTION 7.20       Legends.

                  The Issuers will not remove the legends set forth on the Securities in the forms set
  forth in Exhibits A1-1, A2-1, B1-1, B2-1, C1-1, C2-1, A1-2, A2-2, B1-2, B2-2, C1-2, C2-2, A1-
  3, A2-3, B1-3 , B2-3, C1-3, C2-3, IN-1, Q1-A and Q-2A hereto at any time except as provided in
  Section 2.6(k).

         SECTION 7.21       Regulation S Transfers.

                 The Issuers will not participate directly or through agents, and will direct the
  Initial Purchaser not to participate, in any sale or transfer of Temporary Regulation S Global
  Notes or Regulation S Global Notes (or a beneficial interest therein) to a U.S. Person unless such
  person is acquiring a beneficial interest in a Rule 144A Global Note.

         SECTION 7.22       Listing Agent.

                  As long as any Securities are listed on the Irish Stock Exchange and the rules of
  such Exchange shall so require, the Issuers shall maintain a listing agent (a “Listing Agent”), a
  paying agent and a transfer agent with an office in Dublin, Ireland. The Issuers hereby initially
  appoint the NCB Stockbrokers as listing agent for Securities listed on the Irish Stock Exchange
  and initially appoint an Irish paying agent and transfer agent for such Securities as provided in
  Sections 10.1 and 10.2, respectively, of this Indenture. If the Issuers appoint a new Listing
  Agent, the Issuers will publish the change, with such publication expected to be made in the
  Daily Official List of the Irish Stock Exchange.

         SECTION 7.23        Security Interest Representations and Warranties.

                 (a) The Issuer hereby represents and warrants as of the Closing Date as follows:

                         (i)     The Issuer owns the Trust Estate and the Class Q-2 Securities
         Collateral free and clear of any lien, claim or encumbrance of any person, other than such
         as are created under, this Indenture.

                                                  93

                                                                                       010898
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 16906/09/21 Page 106 of 221 PageID 13791
Case 3:21-cv-00538-N Document 26-40 Filed



                       (ii)     Except as expressly permitted by this Indenture, other than the
        assignment and security interest granted to the Trustee pursuant to this Indenture, the
        Issuer has not pledged, assigned, sold, granted a security interest in, or otherwise
        conveyed any of the Trust Estate or the Class Q-2 Securities Collateral. The Issuer has
        not authorized the filing of and is not aware of any financing statements against the Issuer
        that includes a description of the Trust Estate or Class Q-2 Securities Collateral or any
        portion thereof other than any financing statement relating to the security interest granted
        to the Trustee hereunder or that has been terminated. The Issuer is not aware of any
        judgment, Pension Benefit Guaranty Corporation or tax lien filings against the Issuer.

                        (iii)   The Issuer has received all consents and approvals required by the
        terms of any item in the Trust Estate and the Class Q-2 Securities Collateral to transfer to
        the Trustee its interest and rights in such item in the Trust Estate or Class Q-2 Securities
        Collateral, as applicable, hereunder, except to the extent that any requirement for consent
        or approval is rendered ineffective under the applicable Uniform Commercial Code.

                        (iv)   This Indenture creates a valid and continuing security interest (as
        defined in the applicable Uniform Commercial Code) (x) in the Trust Estate in favor of
        the Trustee for the benefit of the Secured Parties, and (y) in the Class Q-2 Securities
        Collateral in favor of the Trustee for the benefit of the Holders of Class Q-2 Securities,
        which security interest in either case is prior to all other liens and is enforceable as such
        against creditors of and purchasers from the Issuer;

                        (v)    The Trust Estate and the Class Q-2 Securities Collateral is
        comprised of “instruments,” “security entitlements,” “general intangibles,” “securities
        accounts,” “certificated securities,” “deposit accounts”, “accounts”, “chattel paper”,
        financial assets”, “letter of credit rights” and/or “uncertificated securities” (each as
        defined in the applicable Uniform Commercial Code).

                        (vi)   With respect to instruments contained in the Trust Estate or the
        Class Q-2 Securities Collateral (other than instruments evidencing obligations underlying
        participations), all original executed copies of each instrument that constitutes or
        evidences the instruments have been delivered to the Securities Intermediary to be held as
        a financial asset (within the meaning of the applicable Uniform Commercial Code).
        None of the instruments have any marks or notations indicating that they have been
        pledged, assigned or otherwise conveyed to any Person other than the Securities
        Intermediary.

                        (vii) All Eligible Investments consisting of instruments, security
        entitlements, certificated securities and uncertificated securities owned by the Issuer and
        contained in the Trust Estate or the Class Q-2 Securities Collateral (other than
        instruments evidencing obligations underlying participations) have been credited to one
        of the Trust Accounts or the Class Q-2 Securities Collateral Account, as applicable. The
        Securities Intermediary has agreed to treat all assets credited to the Trust Accounts or the
        Class Q-2 Securities Collateral Account as financial assets within the meaning of the
        applicable Uniform Commercial Code.


                                                 94

                                                                                      010899
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 16906/09/21 Page 107 of 221 PageID 13792
Case 3:21-cv-00538-N Document 26-40 Filed



                        (viii) The Issuer has taken all steps necessary to cause the securities
         intermediary to identify in its records the Trustee as the person having the security
         entitlement against the securities intermediary in each of the Trust Accounts and the
         Class Q-2 Securities Collateral Account. The Trust Accounts and the Class Q-2
         Securities Collateral Account are not in the name of any person other than the Issuer or
         the Trustee. The Issuer has not consented to the Securities Intermediary to comply with
         entitlement orders or other instructions of any person other than the Trustee.

                         (ix)    The Issuer has caused or will have caused, within ten Business
         Days of the Closing Date, the filing of all appropriate financing statements in the proper
         filing office in the appropriate jurisdictions under applicable law in order to perfect the
         security interest in the Trust Estate and the Class Q-2 Securities Collateral granted to the
         Trustee hereunder.

                         (x)    All certificated securities (other than a Clearing Corporation
         Security) have been delivered to the Securities Intermediary to be held as a financial asset
         and have been endorsed to the Securities Intermediary or in blank or have been registered
         in the name of the Securities Intermediary upon original issue or registration of transfer
         by the issuer of such certificated security.

                 (b) The representations and warranties set forth in this Section 7.23 shall survive
  the execution of this Indenture and shall be deemed to be repeated on each date on which any
  item of property is added to the Trust Estate or the Class Q-2 Securities Collateral, as applicable,
  as if made at and as of that time. The representations and warranties set forth herein may not be
  waived without receipt of a written Rating Confirmation for such waiver (provided that in the
  case of the Class Q-2 Securities Collateral, Rating Confirmation shall only be required so long as
  any Class Q-2 Securities are rated and only from the Rating Agency then rating such Class Q-2
  Securities) and, in the case of the Trust Estate only, consent by the Swap Counterparty. This
  Section 7.23 may not be amended without the written consent of each of the Rating Agencies.

         SECTION 7.24       Financing Statements; Registration.

                  The Issuer shall cause a financing statement describing the Trust Estate and the
  Class Q-2 Securities Collateral by use of the words "all assets in which the Debtor now or
  hereafter has rights" and naming the Issuer as “Debtor” and the Trustee as secured party to be
  filed by or on behalf of the Issuer in the applicable jurisdiction, which is the District of
  Columbia, within ten (10) days of the Closing Date. The Issuer shall take all actions necessary
  to continue and maintain the effectiveness of such financing statement and shall notify the Rating
  Agencies and Trustee in writing 30 days prior to any change in the Issuer’s name, identity,
  corporate structure, jurisdiction of incorporation or location of its chief executive office. The
  Issuer shall not authorize the filing of any financing statements naming it as debtor other than
  financing statements in favor of the Trustee. The Issuer shall cause the registration of this
  Indenture in the Register of Mortgages of the Issuer at the Issuer’s Registered Office in the
  Cayman Islands.




                                                  95

                                                                                       010900
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 16906/09/21 Page 108 of 221 PageID 13793
Case 3:21-cv-00538-N Document 26-40 Filed



         SECTION 7.25       Reaffirmation of Rating; Annual Rating Review.

                  (a)     On or before the Ramp-up End Date, the Issuers shall request each Rating
  Agency in writing to confirm its rating of each Class of Senior Notes and request Moody’s to
  confirm its rating of the Class Q-1 Securities, in each case within 30 days after the end of the
  Ramp-up Period.

                (b)     The Issuers shall pay for continuous rating surveillance by S&P of the
  Senior Notes rated by S&P and by Moody’s of the Senior Notes and the Class Q-1 Securities
  rated by Moody’s, so long as any of such Securities remain Outstanding. The Issuers shall
  promptly notify the Trustee in writing (which shall promptly notify the Securityholders, the
  Swap Counterparty, the Reference Portfolio Manager, the Collateral Administrator and the
  Investment Agreement Counterparty) if at any time the rating of any Class of Senior Notes or
  Class Q-1 Securities has been, or is known will be, qualified, downgraded or withdrawn.

         SECTION 7.26       Amendment of the Swap Agreement.

              The Issuer shall not enter into any amendment to the Swap Agreement (a “Swap
  Agreement Amendment”) except in accordance with this Section 7.26.

                (a)     Without the consent of the Holders of the Notes, the Issuer and the Swap
  Counterparty at any time and from time to time, may amend the Swap Agreement, in order to:

                        (i)     cure any ambiguity, or correct, modify or supplement any
         provision thereof which is defective or inconsistent with any other provision therein or of
         the Offering Circular;

                         (ii)    take any action necessary or helpful to prevent the Issuer from
         becoming subject to any withholding or other taxes or assessments or to reduce the risk
         that the Issuer will be engaged in a United States trade or business or otherwise subject to
         United States federal income tax on a net income basis; or

                        (iii)  amend, modify or change any test or requirement of any Rating
         Agency under the Swap Agreement where such amendment, modification or change has
         been specified or authorized by such Rating Agency (and notice thereof has been
         provided to the Trustee, the Swap Counterparty and Reference Portfolio Manager);

                (b) Except as provided in subsection (a), the Issuer shall not enter into an
  amendment to the Swap Agreement without the consent of the Holders of a majority of the
  Aggregate Principal Amount of each Class of Notes.

                (c) Not later than 15 Business Days prior to the execution of any proposed Swap
  Agreement Amendment, subject to subsection (b), the Issuer shall cause the Trustee to be
  provided, and the Trustee, at the expense of the Issuers, shall mail to the Holders of Securities,
  the Swap Counterparty, the Reference Portfolio Manager, the Investment Agreement
  Counterparty and each Rating Agency (so long as any rated Securities are Outstanding) a copy of
  such proposed Swap Agreement Amendment, and shall request any consent required pursuant to
  subsection (b) above from the applicable Holders of Securities to be given within the Initial

                                                 96

                                                                                      010901
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 16906/09/21 Page 109 of 221 PageID 13794
Case 3:21-cv-00538-N Document 26-40 Filed



  Consent Period. Any consent given to a proposed amendment to the Swap Agreement by the
  Holder of any Securities shall be irrevocable and binding on all future Holders and beneficial
  owners of that Security, irrespective of the execution date of the Swap Agreement Amendment.
  If Holders of less than the required percentage of the Aggregate Principal Amount of the relevant
  Securities consent to a proposed Swap Agreement Amendment within the Initial Consent Period,
  on the first Business Day after the Initial Consent Period, the Trustee shall notify the Issuer, the
  Swap Counterparty, the Amendment Buy-Out Purchaser and the Reference Portfolio Manager
  which Holders of Securities have consented to the proposed Swap Agreement Amendment, and
  which Holders and, to the extent such information is reasonably available to the Trustee, which
  beneficial owners have not consented to the proposed Swap Agreement Amendment. If it intends
  to exercise its Amendment Buy-Out Option pursuant to Section 9.6, the Amendment Buy-Out
  Purchaser shall so notify the Trustee (which notice shall designate a date for the Amendment
  Buy-Out to occur no earlier than ten Business Days after the date of such notice) no later than
  five (5) Business Days after so being notified by the Trustee and the Trustee shall mail such
  notice to all Holders of Securities. Any Non-consenting Holder may give consent to the related
  proposed Swap Agreement Amendment until the 5th Business Day prior to the date of the
  Amendment Buy-Out designated by the Amendment Buy-Out Purchaser, and in such case shall
  cease to be a Non-consenting Holder for purposes of the related Amendment Buy-Out. If the
  Amendment Buy-Out Purchaser exercises its Amendment Buy-Out Option and purchases the
  applicable Securities pursuant to Section 9.6 below, the Amendment Buy-Out Purchaser as
  Holder or beneficial owner of the applicable Securities may consent to the related proposed
  Swap Agreement Amendment within five (5) Business Days of the Amendment Buy-Out.

                 (d) It shall not be necessary in connection with any consent of the Holders of any
  Securities under this Section 7.26 for such Holders to approve the specific form of any proposed
  amendment, but it shall be sufficient if such consent shall approve the substance thereof.

                 (e) Promptly after the execution by the Issuer of any Swap Agreement
  Amendment in accordance with this Section 7.26, the Issuer shall cause to be provided to the
  Trustee, and the Trustee, at the expense of the Issuers, shall mail to the Holders of the Securities,
  the Reference Portfolio Manager, the Swap Counterparty, the Irish Stock Exchange (if and for so
  long as any Class of Securities is listed thereon), the Investment Agreement Counterparty and
  each Rating Agency (so long as any rated Securities are Outstanding) a copy thereof.

                                            ARTICLE VIII

                              TRUST ACCOUNTS; DISTRIBUTIONS

         SECTION 8.1         Collection of Money.

                  Except as otherwise expressly provided herein, the Trustee may demand payment
  or delivery of, and shall receive and (subject to the terms hereof) collect, directly and without
  intervention or assistance of any fiscal agent or other intermediary, all money and other property
  payable to or receivable by the Trustee pursuant to this Indenture, including all payments due in
  respect of the Swap Agreement and the Pledged Securities, in accordance with the terms and
  conditions hereof and of the Swap Agreement and the Pledged Securities, and the Trustee shall
  segregate and hold all such money and property received by it in trust for the benefit of the

                                                   97

                                                                                        010902
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 16906/09/21 Page 110 of 221 PageID 13795
Case 3:21-cv-00538-N Document 26-40 Filed



  Secured Parties and shall apply it as provided in this Indenture. In determining the amount of
  moneys in any trust account at any time, the Trustee shall assume that all of the Eligible
  Investments are sold or liquidated at market value on the date of determination. The Trustee
  shall have the right to establish such subaccounts within the accounts described below as the
  Trustee may deem necessary or appropriate for convenience in administering the Trust Estate.

         SECTION 8.2        Collection Account and Expense Reserve Account.

                (a) The Trustee shall, on or prior to the Closing Date, establish a segregated trust
  account in the name of the Trustee for the benefit of the Secured Parties which shall be
  designated as the “Valhalla CLO, Ltd.–Collection Account” (the “Collection Account”). All
  moneys credited from time to time to the Collection Account pursuant to this Indenture shall be
  held by the Trustee as part of the Trust Estate and shall be applied for the purposes provided
  herein.

                 (b) Except as otherwise expressly provided in this Indenture, the Trustee shall
  deposit into the Collection Account promptly upon receipt from time to time, (i) the net amount,
  if any, paid by the Swap Counterparty for any Payment Date in respect of the Adjusted
  Reference Portfolio Return Amount and the Fixed Amount, (ii) except as provided in Section
  8.3, any Swap Termination Payment paid by the Swap Counterparty in connection with the
  termination of the Swap Agreement, and (iii) all amounts transferred to the Collection Account
  pursuant to Section 8.3 and subsection (e) hereof.

                 (c) On each Payment Date, the Trustee shall distribute applicable Payment Date
  Proceeds in the Collection Account pursuant to the Payment Date Priority of Payments set forth
  in Section 8.6(a).

                  (d) On the Maturity Date and on any Payment Date on which Notes are redeemed
  pursuant to Section 2.14(b), (d) or (e) or an Income Note Principal Distribution Amount is to be
  paid, the Trustee, shall in addition to its obligations under clause (c), distribute applicable
  moneys in the Collection Account pursuant to the Principal Priority of Payments set forth in
  Section 8.6(b).

                  (e) The Trustee shall, on or prior to the Closing Date, establish a segregated trust
  account in the name of the Trustee for the benefit of the Secured Parties which shall be
  designated as the “Valhalla CLO, Ltd.–Expense Reserve Account” (the “Expense Reserve
  Account”). On the Closing Date, the Issuer will deposit $17,376,625 in the Expense Reserve
  Account. On any Business Day from and including the Closing Date to but excluding the last
  Business Day prior to the first Payment Date, the Trustee shall, upon the written direction of the
  Initial Purchaser, apply funds from the Expense Reserve Account to pay expenses of the Issuers
  incurred in connection with the establishment of the Issuers, the structuring and consummation
  of the offering and the transactions contemplated thereby and the issuance of the Securities. Any
  funds remaining in the Expense Reserve Account on the last Business Day prior to the first
  Payment Date will be deposited without further direction by or consent of any Person on such
  day in the Collection Account for distribution on the first Payment Date in accordance with the
  Payment Date Priority of Payments and the Expense Reserve Account will be closed. Amounts
  on deposit in the Expense Reserve Account will be invested in the JPMorgan Fleming US Dollar

                                                  98

                                                                                       010903
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 16906/09/21 Page 111 of 221 PageID 13796
Case 3:21-cv-00538-N Document 26-40 Filed



  Liquidity Fund 6052; provided that such fund then meets the requirements of the definition of
  Eligible Investment. Any income or other gain from Eligible Investments credited to the
  Expense Reserve Account shall be credited to, and any loss resulting therefrom shall be charged
  to, the same Expense Reserve Account.

         SECTION 8.3        Collateral Account.

                 (a) The Trustee shall, on or prior to the Closing Date, establish a segregated trust
  account in the name of the Trustee for the benefit of the Secured Parties which shall be
  designated as the “Valhalla CLO, Ltd.–Collateral Account” (the “Collateral Account”). The
  Issuer shall deposit with the Trustee, and upon receipt the Trustee shall cause to be credited to
  the Collateral Account, the net proceeds of the Securities (excluding amounts deposited in the
  Expense Reserve Account pursuant to 8.2(e)). In addition, the Trustee shall deposit into the
  Collateral Account to the extent received from time to time (i) interest and dividends received in
  respect of Eligible Investments credited to the Collateral Account and (ii) amounts to be
  deposited in the Collateral Account pursuant to Section 3.4(b). In addition, on each Payment
  Date, an amount equal to the Quarterly Aggregate Increase Amount, if any, for such date, will be
  deposited in the Collateral Account in accordance with the Priority of Payments.

                 (b) On each Payment Date other than the Maturity Date, Optional Redemption
  Date or Tax Redemption Date, the Trustee shall transfer from the Collateral Account to the
  Collection Account (i) an amount equal to the investment income received on the Eligible
  Investments in the Collateral Account during the related Periodic Interest Accrual Period and (ii)
  other amounts in the Collateral Account that constitute Payment Date Proceeds for such Payment
  Date or that are to be disbursed in accordance with the Principal Priority of Payments on such
  Payment Date.

                 (c) On the Maturity Date, Optional Redemption Date or Tax Redemption Date,
  the Trustee shall transfer to the Collection Account all of the moneys in the Collateral Account
  following sale or liquidation of Eligible Investments pursuant to clause (e).

                  (d) In the event of the early termination of the Swap Agreement, the Trustee shall
  apply amounts in the Collateral Account to pay to the Swap Counterparty any Swap Termination
  Payment owed to it pursuant to the Swap Agreement on the applicable Early Termination Date
  (as defined in the Swap Agreement), provided that any Swap Termination Payment due to the
  Swap Counterparty as a result of a Swap Event of Default as to which the Swap Counterparty is
  the defaulting party or a Swap Additional Termination Event as to which the Swap Counterparty
  is the affected party will be paid on the next Payment Date in accordance with Section 8.6.

                 (e) The Trustee shall sell, liquidate or make withdrawals from Eligible
  Investments in the Trust Accounts to the extent necessary to make any of the payments set forth
  in paragraphs (b), (c) or (d) above. Any such sales or liquidation shall be made at the direction
  of the Swap Counterparty (or the direction of the Reference Portfolio Manager on behalf of the
  Swap Counterparty); provided that the Swap Counterparty (or the Reference Portfolio Manager
  on its behalf) shall not be entitled to give such direction if (i) a Swap Event of Default as to
  which the Swap Counterparty is the defaulting party has occurred and is continuing, (ii) a Swap
  Additional Termination Event has occurred and is continuing or (iii) the Swap Agreement has

                                                  99

                                                                                      010904
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 16906/09/21 Page 112 of 221 PageID 13797
Case 3:21-cv-00538-N Document 26-40 Filed



  been terminated and all amounts owed to the Swap Counterparty thereunder have been paid in
  full, in each of which cases the Requisite Noteholders shall be entitled to give such direction.

         SECTION 8.4        Investment of Moneys.

                  (a) Except as provided in Section 8.2(e), the Trustee shall invest moneys held
  from time to time in each Trust Account pursuant to (b) below in one or more Eligible
  Investments pursuant to the written direction of the Swap Counterparty as Secured Party (or the
  Reference Portfolio Manager on its behalf) (which may be in the form of standing instructions);
  provided, that the Swap Counterparty (or the Reference Portfolio Manager on its behalf) shall
  not be entitled to give such direction if (i) a Swap Event of Default as to which the Swap
  Counterparty is the defaulting party has occurred and is continuing, (ii) a Swap Additional
  Termination Event has occurred and is continuing or (iii) the Swap Agreement has been
  terminated and all amounts owed to the Swap Counterparty thereunder have been paid in full, in
  each of which cases the Requisite Noteholders shall be entitled to give such direction. If the
  Trustee does not receive such written directions within three days of receipt of uninvested
  moneys (whether by reason of a new deposit of moneys or payments in respect of, or realized
  upon the maturity of, existing Eligible Investments), the Trustee shall invest such moneys in
  Eligible Investments described in clause (a) of the definition thereof. If a written direction with
  respect to an investment is not received by the Trustee by 11:00 a.m. (New York City time) on
  any Business Day, the Trustee shall use its best efforts to effect the investment thereof on such
  date, but in no event later than the next Business Day. The Trustee shall not be obligated to pay
  interest on any uninvested moneys. Each Eligible Investment other than any Eligible Investment
  constituting a general intangible, a deposit account or an account shall be credited to the Trust
  Account to which the moneys used to make such Eligible Investment were credited, and any
  income or other gain therefrom shall be credited to, and any loss resulting therefrom shall be
  charged to, the same Trust Account. Any Eligible Investments constituting general intangibles,
  deposit accounts and accounts shall be Delivered to the Trustee. The Trustee shall not be liable
  by reason of any investment loss realized in connection with any Eligible Investment.

                (b) The Eligible Investments in the Collateral Account and the Collection
  Account shall be required to mature and be payable as follows:

                        (i)     The Collateral Account. The Eligible Investments in the Collateral
         Account (other than the Investment Agreement) shall be required to mature on or before
         the Business Day prior to the next Payment Date. The initial Eligible Investments in the
         Collateral Account shall be the Investment Agreement which the Issuer and the Trustee,
         as requested and directed hereby by the Issuer, will enter into on the Closing Date. The
         Trustee shall not acquire any replacement Eligible Investments therefor unless the
         Trustee shall have received Rating Confirmation for any such replacement Eligible
         Investments. The Trustee shall notify each Rating Agency of any replacement guarantee
         under the Investment Agreement or any failure by the counterparty to the Investment
         Agreement to post collateral when required to do so thereunder. The Trustee will
         perform the functions assigned to the Trustee under the Investment Agreement; provided
         that the Trustee shall exercise remedies in the event of a default thereunder, or give or
         withhold (i) any consent of the Trustee to a replacement collateral agent under the
         Investment Agreement or (ii) approval to a transfer of the Investment Agreement or

                                                 100

                                                                                      010905
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 16906/09/21 Page 113 of 221 PageID 13798
Case 3:21-cv-00538-N Document 26-40 Filed



         withdrawal of the balance of the investment in the case of a downgrade of the Investment
         Agreement Counterparty, in each case as directed in writing by or on behalf of the Swap
         Counterparty as a Secured Party under this Indenture (unless the Swap Agreement has
         been terminated and all amounts owed thereunder to the Swap Counterparty have been
         paid in full, in which case as directed by the Requisite Noteholders). Additional amounts
         deposited in the Collateral Account from time to time (including the Quarterly Aggregate
         Increase Amounts, if any) shall be invested in the Investment Agreement to the extent
         permitted thereunder.

                         (ii)  The Collection Account.        The Eligible Investments in the
         Collection Account at any time shall be required to mature on or before the Business Day
         prior to the next Payment Date.

                 (c) During the term of the Investment Agreement, if there is a replacement of the
  guarantee or the guarantor pursuant thereto, the Trustee will request Rating Confirmation with
  respect to such change in guarantee or guarantor, as the case may be.

         SECTION 8.5        Status of Account; Securities Intermediary.

                 (a) Each of the Collection Account, the Expense Reserve Account and the
  Collateral Account (collectively, the “Trust Accounts”) shall be at all times an Eligible Account
  at an Eligible Institution established as a “securities account” with a “securities intermediary”
  (each of the foregoing terms in quotations is used as defined in the UCC (and, if different, the
  Uniform Commercial Code in the securities intermediary’s jurisdiction as set forth in the
  Account Agreement) pursuant to an agreement or arrangement causing the institution with which
  such securities account is maintained to maintain such securities account in accordance with the
  Account Agreement. The Trustee is appointed as the initial Securities Intermediary hereunder
  and the Trustee accepts such appointment.

                  (b) The Securities Intermediary shall and JPMorgan Chase Bank as initial
  Securities Intermediary does represent and warrant that it is as of the date it accepts such
  appointment and shall be for so long as it is the Securities Intermediary hereunder, a corporation
  or bank that in the ordinary course of business maintains securities accounts for others and is
  acting in that capacity hereunder. The Trustee shall ensure that each Securities Intermediary
  with which a Trust Account is maintained, and JPMorgan Chase Bank as initial Securities
  Intermediary, does (i) agree with the parties hereto that each of the Trust Accounts shall be an
  account to which “financial assets” may be credited, (ii) undertake to treat the Trustee as the sole
  “entitlement holder” for each of the Trust Accounts, (iii) agree with the parties hereto that the
  cash balances in each Trust Account and all other property credited to each Trust Account shall
  constitute “financial assets” and (iv) agree with the parties hereto that the “Securities
  Intermediary’s jurisdiction” shall be the State of New York (it being understood that each of the
  foregoing terms in quotations is used as defined in the UCC) and that the establishment and
  maintenance of each Trust Account will be governed by the law of the State of New York. Each
  of the accounts shall be a segregated account in the name of the Trustee, and all Eligible
  Investments shall be Delivered to the Securities Intermediary in accordance with the definition
  given to that term in this Indenture.


                                                  101

                                                                                       010906
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 16906/09/21 Page 114 of 221 PageID 13799
Case 3:21-cv-00538-N Document 26-40 Filed



                  (c) The Securities Intermediary shall and JPMorgan Chase Bank as initial
  Securities Intermediary does:

                        (i)    covenant that it will not take any action concerning the Trust
         Accounts that is inconsistent with the provisions of this Indenture;

                        (ii)   represent and covenant that it is not and will not be as long as it is
         the Securities Intermediary hereunder a party to any agreement concerning a Trust
         Account that is inconsistent with the provisions of this Indenture; and

                         (iii)  agree that any item of property credited to a Trust Account shall
         not be subject to any security interest, lien, or right of setoff in favor of the Securities
         Intermediary, or to the extent within the Securities Intermediary’s control, anyone
         claiming through the Securities Intermediary (other than the Trustee) other than (A)
         amounts due to the Securities Intermediary in respect of customary fees and expenses for
         the routine maintenance and operation of the Trust Accounts, (B) the face amount of any
         checks which have been credited to the Trust Accounts but are subsequently returned
         unpaid because of uncollected or insufficient funds and (C) any overdraft or advance in
         respect of the settlement of investments acquired for credit to such account.

                 (d) The Securities Intermediary may at any time resign by notice to the Trustee,
  may at any time be removed by notice from the Trustee, and shall be removed by notice from the
  Trustee within 10 days after the Trustee has actual notice that any Trust Account is no longer an
  Eligible Account with such Securities Intermediary, that the Securities Intermediary is no longer
  an Eligible Institution, or that the Securities Intermediary no longer satisfies the requirements of
  this Indenture. Upon such resignation or removal, the Trustee shall appoint a successor
  Securities Intermediary satisfying the requirements of this Indenture and shall cause the Trust
  Accounts to be established and maintained with such successor Securities Intermediary in
  accordance with the terms hereof, and the responsibilities and duties of the retiring Securities
  Intermediary hereunder shall remain in effect until all of the Trust Estate credited to the Trust
  Accounts has been transferred to such successor.

         SECTION 8.6        Priority of Payments.

                (a) On each Payment Date, the Trustee shall distribute Payment Date Proceeds in
  the Collection Account in the following order of priority (the “Payment Date Priority of
  Payments”):

                        (i)    to the payment of any accrued and unpaid Administrative
         Expenses (in the order set forth in the definition thereof) up to the Expense Cap Amount;

                        (ii)    (x) to the Swap Counterparty, the net amount, if any, payable to
         the Swap Counterparty under the Swap Agreement on such date in respect of the
         Adjusted Reference Portfolio Return Amount, the Fixed Amount and any Swap
         Termination Payment due to the Swap Counterparty (except any Swap Termination
         Payment due to the Swap Counterparty upon the early termination of the Swap
         Agreement as a result of a Swap Event of Default as to which the Swap Counterparty is
         the defaulting party or as a result of a Swap Additional Termination Event, and excluding
                                                  102

                                                                                       010907
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 16906/09/21 Page 115 of 221 PageID 13800
Case 3:21-cv-00538-N Document 26-40 Filed



        any Swap Termination Payment previously paid pursuant to Section 8.3), and any such
        net amounts not paid from prior Payment Dates and (y) to the Collateral Account, an
        amount equal to the Quarterly Aggregate Increase Amount, if any, for such Payment
        Date;

                       (iii)   to the Holders of Class A-1 Notes, the Class A-1 Interest Amount;

                       (iv)    to the Holders of Class A-2 Notes, the Class A-2 Interest Amount;

                        (v)   following the Ramp-up End Date, if any Class A-1 Notes or Class
        A-2 Notes are then Outstanding and if either the Class A OC Test or the Class A Interest
        Coverage Test is not satisfied as of the related Determination Date, to the Holders of the
        Class A-1 Notes, the Aggregate Principal Amount of the Class A-1 Notes, and, following
        the redemption of all Class A-1 Notes, to the Holders of the Class A-2 Notes, the
        Aggregate Principal Amount of the Class A-2 Notes, such that such tests are satisfied as
        of the related Determination Date;

                       (vi)    to the Holders of the Class B Notes, the Class B Interest Amount;

                       (vii) following the Ramp-up End Date, if any Class A-1 Notes, Class A-
        2 Notes or Class B Notes are then Outstanding and if either the Class B OC Test or the
        Class B Interest Coverage Test is not satisfied as of the related Determination Date, to the
        Holders of the Class A-1 Notes, the Aggregate Principal Amount of the Class A-1 Notes,
        and following the redemption of all Class A-1 Notes, to the Holders of the Class A-2
        Notes, the Aggregate Principal Amount of the Class A-2 Notes, and following the
        redemption of all Class A-2 Notes, to the Holders of the Class B Notes, first, all accrued
        and unpaid Deferred Interest with respect to the Class B Notes and then, the Aggregate
        Principal Amount of the Class B Notes, such that such tests are satisfied as of the related
        Determination Date;

                       (viii) to the Holders of the Class B Notes, all accrued and unpaid
        Deferred Interest with respect to the Class B Notes;

                      (ix)  on a pro rata basis, to the Holders of the Class C-1 Notes, the Class
        C-1 Interest Amount and to the Holders of the Class C-2 Notes, the Class C-2 Interest
        Amount;

                        (x)     following the Ramp-up End Date, if any Class A-1 Notes, Class A-
        2 Notes, Class B Notes or Class C Notes are then Outstanding and if either the Class C
        OC Test or the Class C Interest Coverage Test is not satisfied as of the related
        Determination Date, to the Holders of the Class A-1 Notes, the Aggregate Principal
        Amount of the Class A-1 Notes, and following the redemption of all Class A-1 Notes, to
        the Holders of the Class A-2 Notes, the Aggregate Principal Amount of the Class A-2
        Notes, and following the redemption of all Class A-2 Notes, to the Holders of the Class B
        Notes, first, all accrued and unpaid Deferred Interest with respect to the Class B Notes
        and then, the Aggregate Principal Amount of the Class B Notes, and following the
        redemption of all Class B Notes, first, on a pro rata basis, to the Holders of the Class C-1
        Notes, all accrued and unpaid Deferred Interest with respect to the Class C-1 Notes and to
                                                103

                                                                                     010908
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 16906/09/21 Page 116 of 221 PageID 13801
Case 3:21-cv-00538-N Document 26-40 Filed



        the Holders of the Class C-2 Notes, all accrued and unpaid Deferred Interest with respect
        to the Class C-2 Notes and then, on a pro rata basis, to the Holders of the Class C-1
        Notes, the Aggregate Principal Amount of the Class C-1 Notes and to the Holders of the
        Class C-2 Notes, the Aggregate Principal Amount of the Class C-2 Notes, such that such
        tests are satisfied as of the related Determination Date;

                       (xi)   on a pro rata basis, to the Holders of the Class C-1 Notes, all
        accrued and unpaid Deferred Interest with respect to the Class C-1 Notes and to the
        Holders of the Class C-2 Notes, all accrued and unpaid Deferred Interest with respect to
        the Class C-2 Notes;

                         (xii) in the event that either Rating Agency has not confirmed in writing
        its rating in effect on the Closing Date on each Class of Senior Notes as of the 30th day
        following the Ramp-up End Date, to the Holders of the Class A-1 Notes, the Aggregate
        Principal Amount of the Class A-1 Notes and, following the redemption of all Class A-1
        Notes, to the Holders of the Class A-2 Notes, the Aggregate Principal Amount of the
        Class A-2 Notes and, following the redemption of all Class A-2 Notes, to the Holders of
        the Class B Notes, first, all accrued and unpaid Deferred Interest with respect to the Class
        B Notes and then, the Aggregate Principal Amount of the Class B Notes, and following
        the redemption of all Class B Notes, first, on a pro rata basis, to the Holders of the Class
        C-1 Notes all accrued and unpaid Deferred Interest with respect to the Class C-1 Notes
        and to the Holders of the Class C-2 Notes all accrued and unpaid Deferred Interest with
        respect to the Class C-2 Notes and then, on a pro rata basis, to the Holders of the Class C-
        1 Notes, the Aggregate Principal Amount of the Class C-1 Notes and to the Holders of
        the Class C-2 Notes, the Aggregate Principal Amount of the Class C-2 Notes, until each
        such rating is confirmed;

                       (xiii) to the Swap Counterparty, any Swap Termination Payment due to
        it upon the early termination of the Swap Agreement as a result of a Swap Event of
        Default as to which the Swap Counterparty is the defaulting party or as a result of a Swap
        Additional Termination Event, and excluding any Swap Termination Payment previously
        paid pursuant to Section 8.3;

                         (xiv) following the Ramp-up End Date, if any Class B Notes or Class C
        Notes are then Outstanding and if the Diversion Test is not satisfied as of the related
        Determination Date, an amount equal to 50% of the remaining Payment Date Proceeds,
        (i) first, on a pro rata basis, to the Holders of the Class B Notes, all accrued and unpaid
        Deferred Interest with respect to the Class B Notes, to the Holders of the Class C-1
        Notes, all accrued and unpaid Deferred Interest with respect to the Class C-1 Notes and to
        the Holders of the Class C-2 Notes, all accrued and unpaid Deferred Interest with respect
        to the Class C-2 Notes, and (ii) then, on a pro rata basis, to the Holders of the Class B
        Notes, the Aggregate Principal Amount of the Class B Notes, to the Holders of the Class
        C-1 Notes, the Aggregate Principal Amount of the Class C-1 Notes and to the Holders of
        the Class C-2 Notes, the Aggregate Principal Amount of the Class C-2 Notes;

                       (xv) to the payment first of any accrued and unpaid Administrative
        Expenses (in the order set forth in the definition thereof) to the extent not paid pursuant to

                                                 104

                                                                                       010909
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 16906/09/21 Page 117 of 221 PageID 13802
Case 3:21-cv-00538-N Document 26-40 Filed



         clause (i) above and then, to the payment of any accrued and unpaid Subordinated
         Administrative Expenses;

                         (xvi) to the payment of any unpaid Extension Bonus Payments (i) first,
         to the applicable Holders of Class A-1 Notes, (ii) then, to the applicable Holders of Class
         A-2 Notes, (iii) then, to the applicable Holders of Class B Notes, and (iv) then, on a pro
         rata basis, to the applicable Holders of Class C-1 Notes and the applicable Holders of
         Class C-2 Notes; and

                      (xvii) the remainder, to the Holders of the Income Notes (the “Net
         Income Note Periodic Return Amount”).

                  (b) On (A) the Maturity Date, the Optional Redemption Date or the Tax
  Redemption Date and (B) each other Payment Date on which Senior Notes are to be redeemed
  pursuant to Section 2.14(b) or, after all Senior Notes are redeemed, an Income Note Principal
  Distribution Amount is to be paid on the Income Notes, the Trustee will distribute the principal
  proceeds of Eligible Investments (after payment of any amounts payable therefrom pursuant to
  the Payment Date Priority of Payments and, in the case of clause (B), using principal proceeds in
  an amount not to exceed the Note Redemption Amount for such date), and in the case of the
  Maturity Date, the Optional Redemption Date or the Tax Redemption Date, any other amounts
  on deposit in the Trust Accounts to make the following payments in the following order of
  priority (the “Principal Priority of Payments”):

                         (i)     to the payment of any accrued and unpaid Administrative
         Expenses (in the order set forth in the definition thereof) up to the Expense Cap Amount,
         to the extent not paid pursuant to the Payment Date Priority of Payments;

                        (ii)   to the Swap Counterparty, the net amount, if any, payable to the
         Swap Counterparty under the Swap Agreement on such date in respect of the Adjusted
         Reference Portfolio Return Amount, the Fixed Amount, and any Swap Termination
         Payment due to the Swap Counterparty (except any Swap Termination Payment due to
         the Swap Counterparty upon the early termination of the Swap Agreement as a result of a
         Swap Event of Default as to which the Swap Counterparty is the defaulting party or as a
         result of a Swap Additional Termination Event), and any such net amounts not paid from
         prior Payment Dates, in any case to the extent not paid pursuant to the Payment Date
         Priority of Payments or Section 8.3;

                       (iii)  to the Holders of the Class A-1 Notes, any accrued and unpaid
         Class A-1 Interest Amount, to the extent not paid pursuant to the Payment Date Priority
         of Payments;

                       (iv)   to the Holders of the Class A-2 Notes, any accrued and unpaid
         Class A-2 Interest Amount, to the extent not paid pursuant to the Payment Date Priority
         of Payments;

                       (v)     following the Ramp-up End Date, if any Class A-1 Notes or Class
         A-2 Notes are then Outstanding and if either the Class A OC Test or the Class A Interest
         Coverage Test is not satisfied as of the related Determination Date, to the Holders of the
                                                105

                                                                                     010910
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 16906/09/21 Page 118 of 221 PageID 13803
Case 3:21-cv-00538-N Document 26-40 Filed



        Class A-1 Notes, the Aggregate Principal Amount of the Class A-1 Notes and, following
        the redemption of all Class A-1 Notes, to the Holders of the Class A-2 Notes, the
        Aggregate Principal Amount of the Class A-2 Notes, such that such tests are satisfied as
        of the related Determination Date;

                     (vi)   to the Holders of the Class B Notes, any accrued and unpaid Class
        B Interest Amount, to the extent not paid pursuant to the Payment Date Priority of
        Payments;

                       (vii) following the Ramp-up End Date, if any Class A-1 Notes, Class A-
        2 Notes or Class B Notes are then Outstanding and if either the Class B OC Test or the
        Class B Interest Coverage Test is not satisfied as of the related Determination Date, to the
        Holders of the Class A-1 Notes, the Aggregate Principal Amount of the Class A-1 Notes,
        and following the redemption of all Class A-1 Notes, to the Holders of the Class A-2
        Notes, the Aggregate Principal Amount of the Class A-2 Notes, and following the
        redemption of all Class A-2 Notes, to the Holders of the Class B Notes, first, all accrued
        and unpaid Deferred Interest with respect to the Class B Notes and then, the Aggregate
        Principal Amount of the Class B Notes, such that such tests are satisfied as of the related
        Determination Date;

                      (viii) on a pro rata basis, to the Holders of the Class C-1 Notes, the
        accrued and unpaid Class C-1 Interest Amount and to the Holders of the Class C-2 Notes,
        the accrued and unpaid Class C-2 Interest Amount, to the extent not paid pursuant to the
        Payment Date Priority of Payments;

                         (ix)    following the Ramp-up End Date, if any Class A-1 Notes, Class A-
        2 Notes, Class B Notes or Class C Notes are then Outstanding and if either the Class C
        OC Test or the Class C Interest Coverage Test is not satisfied as of the related
        Determination Date, to the Holders of the Class A-1 Notes, the Aggregate Principal
        Amount of the Class A-1 Notes, and following the redemption of all Class A-1 Notes, to
        the Holders of the Class A-2 Notes, the Aggregate Principal Amount of the Class A-2
        Notes, and following the redemption of all Class A-2 Notes, to the Holders of the Class B
        Notes, first, all accrued and unpaid Deferred Interest with respect to the Class B Notes
        and then, the Aggregate Principal Amount of the Class B Notes, and following the
        redemption of all Class B Notes, first, on a pro rata basis, to the Holders of the Class C-1
        Notes all accrued and unpaid Deferred Interest with respect to the Class C-1 Notes and to
        the Holders of the Class C-2 Notes all accrued and unpaid Deferred Interest with respect
        to the Class C-2 Notes and then, on a pro rata basis, to the Holders of the Class C-1
        Notes, the Aggregate Principal Amount of the Class C-1 Notes and to the Holders of the
        Class C-2 Notes, the Aggregate Principal Amount of the Class C-2 Notes, such that such
        tests are satisfied as of the related Determination Date;

                      (x)    to the Holders of the Class A-1 Notes, the Aggregate Principal
        Amount of the Class A-1 Notes;

                      (xi)   to the Holders of the Class A-2 Notes, the Aggregate Principal
        Amount of the Class A-2 Notes;

                                                106

                                                                                     010911
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 16906/09/21 Page 119 of 221 PageID 13804
Case 3:21-cv-00538-N Document 26-40 Filed



                        (xii) to the Holders of the Class B Notes, any accrued and unpaid
         Deferred Interest with respect to the Class B Notes, to the extent not paid pursuant to the
         Payment Date Priority of Payments;

                       (xiii) to the Holders of the Class B Notes, the Aggregate Principal
         Amount of the Class B Notes;

                        (xiv) on a pro rata basis, to the Holders of the Class C-1 Notes, any
         accrued and unpaid Deferred Interest with respect to the Class C-1 Notes and to the
         Holders of the Class C-2 Notes, any accrued and unpaid Deferred Interest with respect to
         the Class C-2 Notes, to the extent not paid pursuant to the Payment Date Priority of
         Payments;

                       (xv) on a pro rata basis, to the Holders of the Class C-1 Notes, the
         Aggregate Principal Amount of the Class C-1 Notes and to the Holders of the Class C-2
         Notes, the Aggregate Principal Amount of the Class C-2 Notes, and, in the case of the
         Optional Redemption Date, the Make-whole Premium in respect of the Class C-2 Notes;

                        (xvi) to the Swap Counterparty, any Swap Termination Payment due to
         it upon the early termination of the Swap Agreement as a result of a Swap Event of
         Default as to which the Swap Counterparty is the defaulting party or as a result of a Swap
         Additional Termination Event, to the extent not paid pursuant to the Payment Date
         Priority of Payments or Section 8.3;

                        (xvii) to the payment first of accrued and unpaid Administrative
         Expenses (in the order set forth in the definition thereof) to the extent not paid pursuant to
         clause (i) above or pursuant to the Payment Date Priority of Payments and then, to the
         payment of accrued and unpaid Subordinated Administrative Expenses to the extent not
         paid pursuant to the Payment Date Priority of Payments;

                         (xviii) to the payment of any unpaid Extension Bonus Payments (i) first,
         to the applicable Holders of Class A-1 Notes, (ii) then, to the applicable Holders of Class
         A-2 Notes, (iii) then, to the applicable Holders of Class B Notes, and (iv) then, on a pro
         rata basis, to the applicable Holders of Class C-1 Notes and the applicable Holders of
         Class C-2 Notes, to the extent not paid pursuant to the Payment Date Priority of
         Payments; and

                        (xix) to the Holders of the Income Notes, (a) on any Payment Date
         (other than the Maturity Date, the Optional Redemption Date or the Tax Redemption
         Date), the remainder, as an Income Note Principal Distribution Amount (the “Income
         Note Principal Distribution Amount”) or (b) on the Maturity Date, the Optional
         Redemption Date or the Tax Redemption Date, the remainder (the “Final Income Note
         Distribution Amount”).

                (c) Anything in this Article VIII to the contrary notwithstanding, upon the
  occurrence of any Event of Default and the acceleration of the Notes pursuant to Article V
  hereof, moneys collected or received by the Trustee shall be distributed as provided in Section
  5.8 hereof.
                                                  107

                                                                                        010912
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 16906/09/21 Page 120 of 221 PageID 13805
Case 3:21-cv-00538-N Document 26-40 Filed



                  (d) For purposes of any paragraph of the Priority of Payments that requires funds
  to be applied if one or more specified Coverage Tests are not satisfied to the extent necessary to
  cause such Coverage Tests to be satisfied, satisfaction of such Coverage Tests will be determined
  as of the related Determination Date giving effect to all payments to be made on the applicable
  Payment Date prior to the payment of amounts under the applicable paragraph (and for this
  purpose, all payments made on any Payment Date pursuant to Section 8.6(a) will be deemed
  made prior to all payments, if any, made on such date pursuant to Section 8.6(b)). Pro rata
  payments of principal among pari passu Classes of Notes will be based upon the principal
  amount of such Notes outstanding on the date of payment, and pro rata payments of interest
  among pari passu Classes of Notes shall be based upon the amount of interest payable on such
  Notes on the date of payment. Payments with respect to any Class of Notes will be made to all
  Holders of Notes of such Class on a pro rata basis based on each Holder’s holding of such Notes.
  Pro rata payments of Extension Bonus Payments among Holders of pari passu Classes of Notes
  shall be based upon the amount of Extension Bonus Payments payable to such Holders on the
  date of payment. Payments of Extension Bonus Payments will be made to the Holders to which
  they are payable on a pro rata basis based on each such Holder’s holding of the applicable Notes
  with respect to which the Extension Bonus Payment is determined.

         SECTION 8.7            Monthly Reports.

                 Not later than the 10th Business Day after the Monthly Report Determination
  Date, commencing in November 2004, the Issuer or its agent will compile and provide to the
  Trustee, the Swap Counterparty, the Reference Portfolio Manager, the Investment Agreement
  Counterparty, the Rating Agencies and the Holders of the Securities a report (the “Monthly
  Report”); provided, that no Monthly Report shall have to be delivered in any month in which a
  Payment Date Valuation Report is being delivered. Each Monthly Report shall contain the
  following information with respect to the calendar month in which the Monthly Report
  Determination Date falls:

                 (a) Sources and uses of funds during the calendar month:

                        (i)        earnings received on Eligible Investments;

                       (ii)   the Adjusted Reference Portfolio Return Amount payable from or
         to the Swap Counterparty, if any;

                        (iii)      a calculation in reasonable detail of the Fixed Amount; and

                        (iv)       any other payments made or received during such calendar month.

                 (b) Collection Account Information:

                       (i)    the amount of funds and Eligible Investments credited to the
         Collection Account as of the first day of the calendar month; and

                       (ii)   the amount of funds and Eligible Investments credited to the
         Collection Account as of the last day of the calendar month.


                                                   108

                                                                                        010913
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 16906/09/21 Page 121 of 221 PageID 13806
Case 3:21-cv-00538-N Document 26-40 Filed



               (c) Expense Reserve Account Information:

                     (i)     the amount of funds and investments credited to the Expense
        Reserve Account as of the first day of the calendar month; and

                     (ii)    the amount of funds and investments credited to the Expense
        Reserve Account as of the last day of the calendar month.

               (d) Collateral Account Information:

                      (i)     the amount of funds and Eligible Investments credited to the
        Collateral Account as of the first day of the calendar month;

                       (ii)  the amount of funds, if any, deposited into the Collateral Account
        during the calendar month;

                     (iii)   the amount of funds, if any, withdrawn from the Collateral
        Account during the calendar month; and

                      (iv)    the amount of funds and Eligible Investments credited to the
        Collateral Account as of the last day of the calendar month.

               (e) Class Q-2 Securities Collateral Account Information:

                       (i)    the amount of funds and Eligible Investments credited to the Class
        Q-2 Securities Collateral Account as of the first day of the calendar month;

                      (ii)    the amount of funds, if any, deposited into the Class Q-2 Securities
        Collateral Account during the calendar month;

                       (iii)   the amount of funds, if any, withdrawn from the Class Q-2
        Securities Collateral Account during the calendar month; and

                       (iv)   the amount of funds and Eligible Investments credited to the Class
        Q-2 Securities Collateral Account as of the last day of the calendar month.

               (f) Coverage Tests:

                      (i)    the Overcollateralization Ratios as of the last day of the preceding
        calendar month and as of the last day of the calendar month, and the components thereof;

                      (ii)   the Interest Coverage Ratios as of the last day of the preceding
        calendar month and as of the last day of the calendar month, and the components thereof;

                      (iii)  the Class Q-2A Coverage Ratio as of the last day of the preceding
        calendar month and as of the last day of the calendar month, and the components thereof;
        and



                                               109

                                                                                    010914
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 16906/09/21 Page 122 of 221 PageID 13807
Case 3:21-cv-00538-N Document 26-40 Filed



                     (iv)    a statement as to whether each of the Coverage Tests and the Class
         Q-2A Coverage Test has been satisfied.

                  (g) Eligible Investments: with respect to each Eligible Investment credited to the
  Collateral Account, as of the last day of the calendar month, its principal balance or maturity
  value, its interest rate, stated maturity, issuer, rating by Moody’s and rating by Standard &
  Poor’s (including whether such rating is on watch for downgrade or upgrade).

                (h) Information regarding the Reference Portfolio (as of the Monthly Report
  Determination Date):

                         (i)    the identity of each Reference Entity and Reference Obligation;

                       (ii)   the Reference Obligation Calculation Amount and the Reference
         Value of each Reference Obligation in the Reference Portfolio, and the Aggregate
         Reference Obligation Calculation Amount and the Aggregate Reference Value;

                       (iii)  the current Moody’s Rating and Standard & Poor’s Rating of each
         Reference Obligation and Underlying Obligation;

                       (iv)    the Weighted Average Rating of the Reference Obligations in the
         Reference Portfolio and the maximum allowed by the Reference Portfolio Criteria;

                       (v)    the Diversity Score for the Reference Portfolio and the minimum
         allowed by the Reference Portfolio Criteria;

                         (vi)   whether any Reference Obligation is on watch for a rating upgrade
         or downgrade;

                      (vii) the current spread payable for each Reference Obligation and the
         commitment fee on the undrawn portion thereof, if any;

                         (viii) a reasonably detailed calculation of the Reference Portfolio
         Criteria, including the methodology used to calculate the Reference Portfolio Criteria,
         and evidence of compliance with the Reference Portfolio Criteria;

                        (ix)    a statement as to whether each of the Reference Portfolio Criteria
         has or has not been satisfied;

                      (x)       the level of funding of any Reference Obligations that are
         Revolving Loans;

                         (xi)   the weighted average Reference Price of all Reference Obligations;

                         (xii) the weighted average credit spread of all Reference Obligations
         (including for funded and unfunded portions thereof); and




                                                 110

                                                                                      010915
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 16906/09/21 Page 123 of 221 PageID 13808
Case 3:21-cv-00538-N Document 26-40 Filed



                       (xiii) the five Moody’s Industry Classification Groups representing the
         highest concentration of Reference Obligations by Reference Obligation Calculation
         Amount, and the portion of the Portfolio Calculation Amount represented by each such
         group.

                 (i) Defaulted Reference Obligations:

                       (i)    the identity of each Defaulted Reference Obligation and the
         corresponding Reference Obligation Calculation Amount and Reference Price, as well as
         the aggregate Reference Obligation Calculation Amount for all Defaulted Reference
         Obligations;

                         (ii)    the date of the Credit Event;

                         (iii)   the type of Credit Event;

                         (iv)    the Market Value of each Defaulted Reference Obligation; and

                         (v)     the weighted average Reference Price of all Defaulted Reference
         Obligations.

                 (j) Modification Activity (during the calendar month):

                         (i)    the identity of each Reference Obligation (and whether the
         obligation is a Credit Risk Obligation, Credit Improved Obligation or other) that was
         removed (including the Removal Date), or with respect to which an Amortization
         occurred, its corresponding Reference Obligation Calculation Amount, the relevant Final
         Price (in the case of a removal) and the related Obligation Value Increase Amount or
         Obligation Value Reduction Amount, as applicable;

                       (ii)    the identity, Addition Date, Reference Entity, Reference Price,
         Reference Obligation Calculation Amount and Reference Value of each Reference
         Obligation added to the Reference Portfolio; and

                         (iii)   the Accrued Increase/Reduction Amount.

                  At least four Business Days prior to the date on which such report must be
  delivered, the Issuer or its agent shall provide a copy of the proposed Monthly Report to the
  Trustee, the Swap Counterparty and the Reference Portfolio Manager. Upon receipt of such
  proposed Monthly Report, the Trustee and the Reference Portfolio Manager on behalf of the
  Swap Counterparty will compare the information contained therein to the information contained
  in their respective records with respect to the Trust Estate and the Class Q-2 Securities Collateral
  and the Reference Portfolio and shall, within three Business Days after receipt of such proposed
  Monthly Report, notify the Issuer or its agent and each other if the information contained in the
  proposed Monthly Report does not conform to the information maintained by such party with
  respect to the Trust Estate and the Class Q-2 Securities Collateral and the Reference Portfolio,
  and detail any discrepancies. In the event that any discrepancy exists, the Issuer or its agent, the
  Trustee, and the Reference Portfolio Manager shall attempt to promptly resolve the discrepancy.

                                                  111

                                                                                        010916
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 16906/09/21 Page 124 of 221 PageID 13809
Case 3:21-cv-00538-N Document 26-40 Filed



  If such discrepancy cannot be promptly resolved on such third Business Day, the Trustee shall
  within two Business Days thereafter cause Independent Accountants to be appointed to review
  such proposed Monthly Report and the records of the Trustee and the Reference Portfolio
  Manager, as applicable, to determine the cause of such discrepancy. If such review reveals an
  error in the proposed Monthly Report or the Trustee’s or Reference Portfolio Manager’s records,
  the proposed Monthly Report or the Trustee’s or Reference Portfolio Manager’s records, as the
  case may be, shall be revised accordingly and, as so revised, shall be utilized in making all
  further calculations. Pursuant to the Reference Portfolio Management Agreement, the Reference
  Portfolio Manager has agreed to provide, or cause to be provided, on behalf of the Swap
  Counterparty, to the Collateral Administrator and/or the Independent Accountants access to all
  information in the possession of the Reference Portfolio Manager relating to the Reference
  Portfolio for purposes of compiling (or providing information required for) the Monthly Report.

            SECTION 8.8            Payment Date Valuation Reports.

                 With respect to each Payment Date (and the Maturity Date) the Issuer or its agent
  shall render an accounting with respect to the Trust Estate, the Class Q-2 Securities Collateral
  and Reference Portfolio (each such accounting, a “Payment Date Valuation Report”), and
  provide such Payment Date Valuation Report no later than the related Payment Date (and the
  Maturity Date) to the Trustee, the Swap Counterparty, the Reference Portfolio Manager, the
  Investment Agreement Counterparty, the Independent Accountants, the Rating Agencies and the
  Holders of the Securities (and upon request to the Trustee by a beneficial owner of a Security, to
  such beneficial owner). The Payment Date Valuation Report shall contain the following
  information with respect to the related Payment Date determined as of the Determination Date:

                   (a) Calculation of certain amounts (including shortfalls from prior Payment
  Dates):

                          (i)      as of the Determination Date, a calculation in reasonable detail of
            the Overcollateralization Ratios and the Interest Coverage Ratios and a statement as to
            whether each Coverage Test has or has not been satisfied, and if any Coverage Test has
            not been satisfied, the amount required for the payment of the Aggregate Principal
            Amount of each relevant Class of Notes in order to achieve compliance for each such
            Coverage Test;

                          (ii)  the applicable interest rate in respect of each Class of Notes for
            such Payment Date and the amount of interest payable for each Class of Notes on such
            Payment Date;

                            (iii)   the amount of Administrative Expenses (in the categories set forth
            in the definition thereof) and the Expense Cap Amount for such Payment Date;

                            (iv)      the amount of any Accrued Swap Liabilities payable on such
            Payment Date;

                         (v)   the Base Amount, Subordinate Amount and Incentive Amount for
            such Payment Date;


                                                      112

                                                                                        010917
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 16906/09/21 Page 125 of 221 PageID 13810
Case 3:21-cv-00538-N Document 26-40 Filed



                       (vi)   the amount of any principal payable in respect of any Class of
         Notes and the Aggregate Principal Amount of each Class of Notes;

                         (vii) with respect to the Class Q Securities, (A) the stated amount of the
         Class Q-1 Securities, (B) the Class Q-1 Nominal Principal (and, after the Class Q-1
         Nominal Principal has been reduced to $1,000, any amount in excess of the Class Q-1
         Nominal Interest, as “additional return on capital” with respect to the Class Q-1
         Securities), (C) the Class Q-1 Rated Principal, (D) the Class Q-1 Nominal Interest, (E)
         the Class Q-1 Excess Distribution, (F) the applicable interest rate in respect of the Class
         Q-2A Securities and the amount of interest payable for the Class Q-2A Securities on such
         Payment Date, (G) the amount of any principal payable in respect of the Class Q-2A
         Securities and the Aggregate Principal Amount of the Class Q-2A Securities, (H) the
         distributions, if any, in respect of the Class Q-2B Securities for such Payment Date and
         for the preceding Payment Date, (I) as of the Determination Date, a calculation in
         reasonable detail of the Class Q-2A Coverage Ratio and a statement as to whether the
         Class Q-2A Coverage Test has been satisfied and the amount that would be required for
         the payment of the Aggregate Principal Amount of the Class Q-2A Securities in order to
         achieve compliance with the Class Q-2A Coverage Test, (J) amounts in the Class Q-2
         Securities Collateral Account applied in accordance with the Class Q-2 Priority of
         Payments, and (K) the amount of funds available in the Class Q-2 Securities Collateral
         Account as of the first day of the preceding Collection Period and the balance therein
         remaining on the last day of such preceding Collection Period;

                      (viii) the distributions, if any, in respect of the Income Notes for such
         Payment Date and for the preceding Payment Date; and

                        (viii)   the Outstanding Premium for that Payment Date.

                  (b) Application of amounts in the Collection Account in accordance with the
  Payment Date Priority of Payments: the amount of funds available in the Collection Account as
  of the first day of the preceding Collection Period and the balance therein remaining on the last
  day of such preceding Collection Period.

                (c) Application of amounts in the Expense Reserve Account

                (d) Application of amounts in the Collateral Account:

                       (i)     the amount of funds and Eligible Investments credited to the
         Collateral Account as of the first day of the preceding Collection Period;

                        (ii)     the application of such funds during such Collection Period; and

                       (iii)   the balance of funds and Eligible Investments credited to the
         Collateral Account as of the last day of such Collection Period.




                                                 113

                                                                                      010918
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 16906/09/21 Page 126 of 221 PageID 13811
Case 3:21-cv-00538-N Document 26-40 Filed



                 (e) For the Reference Portfolio:

                       (i)     the Aggregate Reference Obligation Calculation Amount and
         Aggregate Reference Value of the Reference Obligations in the Reference Portfolio as of
         the close of business on the related Determination Date, after giving effect to any
         removals or additions of Reference Obligations during such Collection Period;

                       (ii)    the Reference Obligation Calculation Amounts of the Reference
         Obligations under the Swap Agreement;

                      (iii)  the amount due and received under the Swap Agreement from the
         Swap Counterparty during the Collection Period;

                       (iv)    the identity of each Defaulted Reference Obligation in the
         Reference Portfolio; and

                      (v) the Quarterly Aggregate Increase Amount, the Quarterly
         Aggregate Reduction Amount, and the Quarterly Amortization Increase Amount

                (f)     The information required to be contained in a Monthly Report pursuant to
         Section 8.7 determined as of the Determination Date.

                  At least four Business Days prior to the date on which such report must be
  delivered, the Issuer or its agent shall provide a copy of the proposed Payment Date Valuation
  Report to the Trustee, the Reference Portfolio Manager and the Swap Counterparty. Upon
  receipt of such proposed Payment Date Valuation Report, the Trustee and the Reference
  Portfolio Manager on behalf of the Swap Counterparty shall compare the information contained
  therein to the information contained in their respective records with respect to the Trust Estate
  and the Class Q-2 Securities Collateral and the Reference Portfolio and shall, within three
  Business Days after receipt of such Payment Date Valuation Report, notify the Issuer or its agent
  and each other if the information contained in the proposed Payment Date Valuation Report does
  not conform to the information maintained by such party with respect to the Trust Estate and the
  Class Q-2 Securities Collateral and the Reference Portfolio, and detail any discrepancies. In the
  event that any discrepancy exists, the Issuer or its agent, the Trustee and the Reference Portfolio
  Manager shall attempt to promptly resolve the discrepancy. If such discrepancy cannot be
  promptly resolved on such third Business Day, the Trustee shall within two Business Days
  thereafter cause the Independent Accountants to be appointed to review such proposed Payment
  Date Valuation Reports and the records of the Trustee and the Reference Portfolio Manager, as
  applicable, to determine the cause of such discrepancy. If such review reveals an error in the
  proposed Payment Date Valuation Report or the Trustee’s or Reference Portfolio Manager’s
  records, the proposed Payment Date Valuation Report or Trustee’s or Reference Portfolio
  Manager’s records, as the case may be, shall be revised accordingly and, as so revised, shall be
  utilized in making all further calculations. Pursuant to the Reference Portfolio Management
  Agreement, the Reference Portfolio Manager has agreed to provide, or cause to be provided, on
  behalf of the Swap Counterparty, to the Collateral Administrator and/or the Independent
  Accountants access to all information in the possession of the Reference Portfolio Manager



                                                 114

                                                                                       010919
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 16906/09/21 Page 127 of 221 PageID 13812
Case 3:21-cv-00538-N Document 26-40 Filed



  relating to the Reference Portfolio for purposes of compiling (or providing information required
  for) the Payment Date Valuation Report.

                  In addition to the foregoing information, each Payment Date Valuation Report
  shall include a Reminder Notice substantially in the form set forth in Exhibit M hereto (a
  “Reminder Notice”).

         SECTION 8.9        Reports by Independent Accountants.

                  (a) On or before the Closing Date, the Issuer shall appoint a firm of independent
  certified public accountants of recognized national reputation approved as of such date by the
  Swap Counterparty (the “Independent Accountants”). Upon any resignation by such firm or
  removal of such firm, the Issuer shall promptly appoint a successor thereto (with the consent of
  the Swap Counterparty) that shall also be a firm of independent certified public accountants of
  recognized national reputation. If the Issuer shall fail to appoint a successor to the Independent
  Accountants upon their resignation or removal within 15 days after such resignation or removal,
  the Trustee shall promptly notify the Issuer and the Swap Counterparty of such failure in writing.
  If the Issuer shall not have appointed a successor within ten days thereafter, the Trustee shall
  promptly appoint (with the consent of the Swap Counterparty) a successor firm of independent
  certified public accountants of recognized national reputation with such fees and expenses to be
  paid as an Administrative Expense.

                 (b) No later than 30 calendar days following the Ramp-up End Date, the Issuer
  shall cause to be delivered to the Trustee, Swap Counterparty, Rating Agencies and Reference
  Portfolio Manager a statement from the Independent Accountants as to whether the Reference
  Portfolio complied with the Reference Portfolio Criteria as of the Ramp-up End Date (and if not,
  specifying the respects in which it did not).

          SECTION 8.10 Posting of Reports on Repository at Option of the Initial Purchaser.
  The Issuer acknowledges and agrees that, to the extent requested by the Initial Purchaser, the
  Issuer shall post each Monthly Report and Payment Date Valuation Report to the Repository for
  use in the manner provided in the Repository. In connection therewith, the Issuer agrees, upon
  the request of the Initial Purchaser, to deliver or otherwise make available each Monthly Report
  and Payment Date Valuation Report to the Repository in the manner provided in Section 11.6 for
  posting on the Repository.

         SECTION 8.11       Notices to Rating Agencies.

          In addition to the information and reports specifically required to be provided to the
  Rating Agencies pursuant to the terms of this Indenture (including pursuant to Section 7.14, 8.7
  and 8.8), the Issuer shall provide or cause to be provided to the Rating Agencies (i) written
  notice of any amendment, modification, termination or assignment of any Basic Document, the
  Administration Agreement, the Reference Portfolio Management Agreement or the Note
  Purchase Agreement and of resignation, termination or removal of any party thereto, (ii) notice
  of the redemption in full of any Class of Securities then rated by such Rating Agency, (iii) any
  report provided to the Holders of Securities pursuant to this Indenture and (iv) such additional
  information as the Rating Agencies may from time to time reasonably request in connection with

                                                 115

                                                                                     010920
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 16906/09/21 Page 128 of 221 PageID 13813
Case 3:21-cv-00538-N Document 26-40 Filed



  their ratings of the Senior Notes and the Class Q-1 Securities and the Issuer (or its agent)
  determines in its sole discretion may be obtained and provided without unreasonable burden or
  expense.

                                            ARTICLE IX

                                 SUPPLEMENTAL INDENTURES

         SECTION 9.1        Supplemental Indentures Without Consent of Noteholders.

                 Without the consent of the Holders of the Notes but with the consent of the Swap
  Counterparty, the Issuers and the Trustee, at any time and from time to time, may enter into one
  or more indentures supplemental hereto, in form satisfactory to the Trustee, in order to:

                 (a) evidence the succession of any Person to either the Issuer or Co-Issuer and the
  assumption by any such successor of the covenants of the Issuer or Co-Issuer in the Securities
  and the Indenture or to change the name of either of the Issuers;

                 (b) provide for definitive Notes as contemplated by Section 2.5(d) and (e);

                  (c) add to the covenants of the Issuers for the benefit of the Holders of the
  Securities or the Swap Counterparty;

                 (d) pledge any additional property to or with the Trustee;

                 (e) evidence and provide for the acceptance of appointment by a successor trustee
  and to add to or change any of the provisions of this Indenture as shall be necessary to facilitate
  the administration of the Trust Estate or the Class Q-2 Securities Collateral by more than one
  trustee;

                  (f) correct or amplify the description of any property at any time subject to the
  lien of this Indenture;

                 (g) cure any ambiguity, or correct, modify or supplement any provision hereof
  which is defective or inconsistent with any other provision herein or in the Offering Circular;

                   (h) make any change required by the Irish Stock Exchange (so long as any of the
  Securities are listed thereon), or any other stock exchange on which any Class of Securities is
  listed in order to permit or maintain the listing of the Securities thereon;

                (i) modify transfer restrictions on any Securities so long as any such
  modifications comply with the Securities Act, the Investment Company Act, ERISA and other
  applicable laws and any additional transfer restrictions imposed are reasonably necessary to
  comply with such laws (or any applicable exemption therefrom);

               (j) take any action necessary or helpful to prevent the Issuer or the Trustee from
  becoming subject to any withholding or other taxes or assessments or to reduce the risk that the


                                                 116

                                                                                      010921
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 16906/09/21 Page 129 of 221 PageID 13814
Case 3:21-cv-00538-N Document 26-40 Filed



  Issuer will be engaged in a United States trade or business or otherwise subject to United States
  federal income tax on a net income basis;

                 (k) provide for additional or modified reports to Holders of Securities; or

                (l) amend, modify or change any test or requirement of any Rating Agency
  hereunder where such amendment, modification or change has been specified or authorized by
  such Rating Agency (and notice thereof has been provided to the Trustee, Swap Counterparty
  and Reference Portfolio Manager);

  provided, that, in each case, the Trustee shall have received Rating Confirmation for such
  supplemental indenture; provided, further, that the Trustee may, with the consent of the Holders
  of 100% of the Aggregate Principal Amount of each Class of Senior Notes and Class Q-1
  Securities affected thereby and with the consent of the Swap Counterparty, enter into any such
  supplemental indenture notwithstanding any qualification, downgrade or withdrawal of the then-
  current ratings of any such Class of Senior Notes or Class Q-1 Securities.

          The Trustee is hereby authorized to join in the execution of any such supplemental
  indenture and to make any further appropriate agreements and stipulations that may be contained
  therein.

         SECTION 9.2        Supplemental Indentures With Consent of Noteholders.

                 (a) With the consent of the Holders of a majority of the Aggregate Principal
  Amount of each Class of Notes adversely affected thereby, and the consent of the Swap
  Counterparty and Rating Confirmation for such action, the Issuers and the Trustee may enter into
  an indenture or indentures supplemental hereto for the purpose of adding any provisions to, or
  changing in any manner or eliminating any of the provisions of, this Indenture or of modifying in
  any manner the rights of the Holders of the Notes under this Indenture; provided, that the Issuers
  and the Trustee may, with the consent of Holders of 100% of the Aggregate Principal Amount of
  each Class of Senior Notes and the Class Q-1 Securities affected thereby, enter into any
  supplemental indenture notwithstanding that either Rating Agency has stated that such
  supplemental indenture will result in a qualification, withdrawal or downgrade of its then-current
  ratings of such Class of Senior Notes or Class Q-1 Securities. However, without the consent of
  the Swap Counterparty if adversely affected thereby and the Holders of each Outstanding
  Security adversely affected thereby and without Rating Confirmation for such supplemental
  indenture or a waiver of such Rating Confirmation by the Holders whose consent is required for
  such supplemental indenture, no supplemental indenture may:

                         (i)     change the maturity of any Security or the principal of, or the
         interest on any Senior Note or Class Q-2A Security or reduce the principal amount
         thereof or the rate of interest thereon or change the time or amount of any other amount
         payable in respect of any Security;

                         (ii)  reduce the percentage of the Aggregate Principal Amount of
         Securities, the consent of the Holders of which is required for the authorization of any
         supplemental indenture or for any waiver of compliance with certain provisions of this
         Indenture;
                                                 117

                                                                                       010922
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 16906/09/21 Page 130 of 221 PageID 13815
Case 3:21-cv-00538-N Document 26-40 Filed



                         (iii)  permit the creation of any lien ranking prior to or on parity with
         the lien of this Indenture with respect to any part of the Trust Estate or the Class Q-2
         Securities Collateral or terminate the lien of this Indenture except as otherwise permitted
         by the Indenture;

                         (iv)   reduce the percentage of the Aggregate Principal Amount of Notes
         or Class Q-2 Securities, as applicable, held by the Holders of the Notes or Class Q-2
         Securities, as applicable, whose consent is required to direct the Trustee to liquidate the
         Trust Estate (or modify the provisions of this Indenture relating to the Swap
         Counterparty’s authority with respect to any such liquidation) or Class Q-2 Securities
         Collateral, as applicable;

                        (v)    modify any of the provisions of this Indenture with respect to
         supplemental indentures or waiver of Events of Default or Class Q-2 Events of Default
         and their consequences except to increase the percentage of the Aggregate Principal
         Amount of Notes or Class Q-2 Securities, as applicable, the consent of the Holders of
         which is required for any such action or to provide that other provisions of the Indenture
         cannot be modified or waived without the consent of the Holders of each Outstanding
         Note (or each Outstanding Class Q-2 Security, as applicable) affected thereby;

                        (vi)   modify the provisions of the Priority of Payments, the Class Q-2
         Priority of Payments or the definitions of the terms “Holder” or “Outstanding;” or

                         (vii) modify any of the provisions of the Indenture in such a manner as
         to affect the calculation of the amount of any payment of principal of or interest on or
         other amount payable in respect of any Security or to affect the right of the Holders of the
         Securities to the benefit of any provisions for the payment of such Securities contained
         therein.

                  (b) No supplemental indenture may modify the terms of the Class Q-1 Securities,
  the Class Q-2A Securities or the Class Q-2B Securities as such in a manner that would adversely
  affect the Class Q-1 Securities, the Class Q-2A Securities or the Class Q-2B Securities without
  the prior written consent of a majority of the stated amount of the Class Q-1 Securities, aggregate
  principal amount of the Class Q-2A Securities or Class Q-2B Securities, as applicable, or the
  consent of the Holders of each Outstanding Class Q-2 Security adversely affected thereby as set
  forth above. Except for any proposed such supplement that would affect the terms of the Class
  Q-1 Securities, Class Q-2A Securities or the Class Q-2B Securities as such or as provided in
  subsection (a) above, Holders of Class Q-1 Securities, Class Q-2A Securities and Class Q-2B
  Securities shall be entitled to vote under this Section 9.2 only (i) in the case of the Class Q-1
  Securities, as Holders of the respective related Components and (ii) in the case of the Class Q-2
  Securities, pursuant to Section 2.17(f) with respect to the Income Notes represented by the Class
  Q-2 Collateral Asset A.

                 (c) Any supplemental indenture that in the good faith determination of the Swap
  Counterparty materially adversely affects its rights or duties or creates, supplements, modifies,
  limits or eliminates any provision of the Indenture affecting the discretion, judgment, conduct,
  care or role of the Reference Portfolio Manager, including the Coverage Tests and provisions

                                                 118

                                                                                      010923
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 16906/09/21 Page 131 of 221 PageID 13816
Case 3:21-cv-00538-N Document 26-40 Filed



  relating to calculations with respect to the Reference Portfolio, the Swap Counterparty’s or the
  Reference Portfolio Manager’s obligations or liabilities, fees or expenses payable by or
  reimbursable to it or the Reference Portfolio Manager, or otherwise adversely affects it or the
  Reference Portfolio Manager, will be deemed to adversely affect the Swap Counterparty and
  therefore will not be effective without the prior consent of the Swap Counterparty.

                  (d) Not later than 15 Business Days prior to the execution of any proposed
  supplemental indenture pursuant to this Section, the Trustee at the expense of the Issuers shall
  mail to the Holders of Securities, the Swap Counterparty, the Reference Portfolio Manager, the
  Investment Agreement Counterparty and each Rating Agency (so long as any rated Securities are
  Outstanding) a copy of such supplemental indenture and shall, (1) request Rating Confirmation
  from each Rating Agency, as applicable, and (2) request any required consent from the
  applicable Holders of Securities to be given within the Initial Consent Period. Any consent given
  to a proposed supplemental indenture by the Holder of any Securities shall be irrevocable and
  binding on all future Holders or beneficial owners of that Security, irrespective of the execution
  date of the supplemental indenture. If Holders of less than the required percentage of the
  Aggregate Principal Amount of the relevant Securities consent to a proposed supplemental
  indenture within the Initial Consent Period, on the first Business Day after the Initial Consent
  Period, the Trustee shall notify the Issuer, the Swap Counterparty and the Reference Portfolio
  Manager which Holders of Securities have consented to the proposed supplemental indenture,
  and, which Holders and, to the extent such information is reasonably available to the Trustee,
  which beneficial owners have not consented to the proposed supplemental indenture. If it intends
  to exercise its Amendment Buy-Out Option pursuant to Section 9.6, the Amendment Buy-Out
  Purchaser shall so notify the Trustee (which notice shall designate a date for the Amendment
  Buy-Out to occur no earlier than ten Business Days after the date of such notice) no later than
  five (5) Business Days after so being notified by the Trustee and the Trustee shall mail such
  notice to all Holders of Securities. Any Non-consenting Holder may give consent to the related
  proposed supplemental indenture until the 5th Business Day prior to the date of the Amendment
  Buy-Out designated by the Amendment Buy-Out Purchaser, and in such case shall cease to be a
  Non-consenting Holder for purposes of the related Amendment Buy-Out. If the Amendment
  Buy-Out Purchaser exercises its Amendment Buy-Out Option and purchases the applicable
  Securities pursuant to Section 9.6 below, the Amendment Buy-Out Purchaser as Holder or
  beneficial owner of the applicable Securities may consent to the related proposed indenture
  within five (5) Business Days of the Amendment Buy-Out.

                 (e) The Trustee may, consistent with an Opinion of Counsel, determine whether
  or not the Holders of any Notes would be adversely affected by any supplemental indenture.
  Such determination shall be conclusive and binding on all present and future Holders. The
  Trustee shall not be liable for any such determination made in good faith and in reliance in good
  faith upon an Opinion of Counsel delivered to the Trustee as described in Section 9.3 hereof.

                 (f) It shall not be necessary in connection with any consent of the Holders of the
  Securities under this Section 9.2 for such Holders to approve the specific form of any proposed
  supplemental indenture, but it shall be sufficient if such consent shall approve the substance
  thereof.



                                                 119

                                                                                     010924
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 16906/09/21 Page 132 of 221 PageID 13817
Case 3:21-cv-00538-N Document 26-40 Filed



                  (g) Promptly after the execution by the Issuers and the Trustee of any
  supplemental indenture pursuant to this Section 9.2, the Trustee, at the expense of the Issuers,
  shall mail to the Holders of the Securities, the Reference Portfolio Manager, the Swap
  Counterparty, the Irish Stock Exchange (if and for so long as any Class of Securities is listed
  thereon), the Investment Agreement Counterparty and each Rating Agency (so long as any rated
  Securities are Outstanding) a copy thereof.

         SECTION 9.3         Execution of Supplemental Indentures.

                  In executing or accepting the additional trusts created by any supplemental
  indenture permitted by this Article IX or the modifications thereby of the trusts created by this
  Indenture, the Trustee shall be entitled to receive, and (subject to Sections 6.1 and 6.2) shall be
  fully protected in relying in good faith upon, an Opinion of Counsel stating that the execution of
  such supplemental indenture is authorized or permitted by this Indenture, and that all conditions
  precedent applicable thereto under this Indenture have been satisfied. The Trustee may, but shall
  not be obligated to, enter into any such supplemental indenture which affects the Trustee’s own
  rights, duties or immunities under this Indenture or otherwise. If requested by the Initial
  Purchaser, following the execution of any supplemental indenture under this Article 9, the Issuer
  shall deliver a copy of such supplemental indenture to the Repository for posting on the
  Repository in the manner described in Section 11.6.

         SECTION 9.4         Effect of Supplemental Indentures.

                   Upon the execution of any supplemental indenture under this Article IX, this
  Indenture shall be modified in accordance therewith, and such supplemental indenture shall form
  a part of this Indenture for all purposes; and every Holder of Securities theretofore and thereafter
  authenticated and delivered hereunder shall be bound thereby.

         SECTION 9.5         Reference in Notes to Supplemental Indentures.

                  Securities executed, authenticated and delivered after the execution of any
  supplemental indenture pursuant to this Article IX may, and if required by the Trustee shall, bear
  a notation in form approved by the Trustee as to any matter provided for in such supplemental
  indenture. If the Issuers shall so determine, new Securities, so modified as to conform in the
  opinion of the Trustee and the Issuers to any such supplemental indenture, may be prepared and
  executed by the Issuers and authenticated and delivered by the Trustee in exchange for
  Outstanding Securities.

         SECTION 9.6         Amendment Buy-Out.

                 (a) In the case of any supplemental indenture pursuant to Section 9.2 above or a
  Swap Agreement Amendment pursuant to Section 7.26(b) of this Indenture, in each case that
  requires the consent of one or more Holders of Notes or Class Q-1 Securities, the Amendment
  Buy-Out Purchaser shall have the right, but not the obligation, to purchase from Non-consenting
  Holders all Securities held by such Holders of the Class of Securities whose consent was
  solicited with respect to such supplemental indenture or Swap Agreement Amendment, as
  applicable (the “Amendment Buy-Out Option”) for the applicable Amendment Buy-Out
  Purchase Price. If such option is exercised, the Amendment Buy-Out Purchaser must purchase
                                                  120

                                                                                        010925
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 16906/09/21 Page 133 of 221 PageID 13818
Case 3:21-cv-00538-N Document 26-40 Filed



  all such Securities of Non-consenting Holders, regardless of the applicable percentage of the
  Aggregate Principal Amount of the Securities the consent of whose Holders is required for such
  supplemental indenture or Swap Agreement Amendment, as applicable (an “Amendment Buy-
  Out”). By its acceptance of its Securities hereunder, each Holder of Securities agrees that if the
  Amendment Buy-Out Option is exercised, any Non-consenting Holder will be required to sell its
  applicable Securities to the Amendment Buy-Out Purchaser; provided that if the solicited
  consent to a supplemental indenture only applies to one Component of a Class Q-1 Security, the
  Non-consenting Holder will be required to sell, at the Non-consenting Holder’s option, its Class
  Q-1 Security as a whole or solely the affected Component. The Class Q-2 Securities themselves
  shall not be subject to an Amendment Buy-Out; provided that the Income Notes represented by
  the Class Q-2 Collateral Asset A shall be subject to an Amendment Buy-Out as provided in
  Section 2.17(f)(iii). Neither the Swap Counterparty, nor the Amendment Buy-Out Purchaser nor
  any other Person shall have any liability to any Holder or beneficial owner of Securities as a
  result of an election by the Amendment Buy-Out Purchaser not to exercise the Amendment Buy-
  Out Option.

                  (b) All purchases made pursuant to an Amendment Buy-Out Option individually
  and in the aggregate must comply with the applicable transfer restrictions for the relevant
  Securities set forth herein (including, without limitation, the restriction that such Securities may
  not be purchased (x) in the case of the Class Q-1 Securities, by any Person that is a Benefit Plan
  Investor and (x) in the case of the Income Notes, if Holders of the Income Notes that have
  represented that they are Benefit Plan Investors would own 25% or more of the Aggregate
  Principal Amount of the Income Notes (excluding Income Notes in the form of the Class Q-1
  Income Note Component, Income Notes represented by the Class Q-2 Collateral Asset A and
  Income Notes held by Controlling Persons) immediately after such purchase) and the legends on
  such Securities and all applicable laws, rules and regulations (including, without limitation, any
  rules, regulations and procedures of any securities exchange, self-regulatory organization or
  clearing agency).

                                             ARTICLE X

                                          OTHER AGENTS

         SECTION 10.1       Paying Agents.

                  (a) The Issuers hereby appoint the Trustee and, solely with respect to any
  Securities listed on the Irish Stock Exchange, the Listing Agent, as Paying Agents.

                  (b) The Issuers may vary or terminate the appointment of any Paying Agent
  and/or appoint additional Paying Agents, including, without limitation, as may be required under
  the rules of the Irish Stock Exchange. Notice of any such variation, termination or appointment,
  and of any changes in the specified offices, shall be given by the Issuers to the Trustee, the
  Holders of the Securities, the Swap Counterparty and the Rating Agencies in the manner
  described in Sections 11.3 and 11.4.

                 (c) The Issuers will cause each Paying Agent (other than the Trustee and the
  Listing Agent to the extent the Securities (a) settle through DTC, Euroclear or Clearstream or (b)

                                                  121

                                                                                       010926
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 16906/09/21 Page 134 of 221 PageID 13819
Case 3:21-cv-00538-N Document 26-40 Filed



  are not listed on the Irish Stock Exchange) to execute and deliver to the Trustee and the Issuers
  an instrument in which each such Paying Agent shall agree with the Issuers that such Paying
  Agent will:

                         (i)     pay to the Holders of the Securities all amounts due and payable to
         the extent sufficient funds have been provided therefor by the Issuers or the Trustee;

                        (ii)    hold all sums held by it for the payment of amounts due with
         respect to the Notes in trust for the benefit of the Persons entitled thereto until such sums
         shall be paid to such Persons or otherwise disposed of as herein provided and pay such
         sums to such Persons as herein provided;

                         (iii)   maintain such records as may reasonably be requested by the
         Issuers or the Trustee, and furnish such copies thereof as the Trustee may require;

                         (iv)    abide by all provisions of this Indenture relating to the duties and
         responsibilities of the Paying Agent;

                        (v)     notify the Trustee, the Swap Counterparty and the Holders of the
         Notes of any default by the Issuers, and such Paying Agent shall be required to account to
         the Trustee on all disbursements made by such Paying Agent;

                         (vi)   immediately resign as a Paying Agent and pay to the Trustee all
         sums held by it in trust for the payment of Notes if at any time it ceases to meet the
         eligibility requirements required to be met by a Paying Agent in effect at the time of
         determination; and

                        (vii) comply with all requirements of the Code applicable to it with
         respect to the withholding from any payments made by it on any Notes of any applicable
         withholding taxes imposed thereon, required to be withheld and with respect to any
         applicable reporting requirements imposed upon and applicable to it under the Code in
         connection therewith.

                  (d) The eligibility requirements for a Paying Agent shall be the same as those
  relating to the Trustee in Section 6.10.

                (e) After an Event of Default, the Trustee may require that all funds held by
  Paying Agents be paid over to the Trustee.

         SECTION 10.2        Irish Transfer Agent.

                  So long as any Securities are listed on the Irish Stock Exchange, the Issuers shall
  maintain a transfer agent with an office in Ireland, as an agent for the registration of transfers of
  such Notes (the “Irish Transfer Agent”). The Issuers hereby initially appoint the Listing Agent
  as the Irish Transfer Agent. If the Issuer appoints a new Transfer Agent, the Issuer will publish
  notice of the change in an Authorized Newspaper as promptly as practicable after such
  appointment.


                                                   122

                                                                                          010927
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 16906/09/21 Page 135 of 221 PageID 13820
Case 3:21-cv-00538-N Document 26-40 Filed



         SECTION 10.3       Indenture Calculation Agent.

                  (a) The Issuers hereby agree that for so long as any of the Class A-1 Notes, Class
  A-2 Notes, Class B Notes, Class C-1 Notes and Class Q-2A Notes remain Outstanding there will
  at all times be an agent appointed to calculate LIBOR in respect of each Periodic Interest Accrual
  Period in accordance with the terms of this Section 10.3 (the “Indenture Calculation Agent”).
  The Issuers hereby initially appoint the Trustee as Indenture Calculation Agent for purposes of
  determining LIBOR for each Periodic Interest Accrual Period, and the Trustee, by executing and
  delivering this Indenture, hereby acknowledges and accepts such appointment. The Indenture
  Calculation Agent may be removed by the Issuer at any time. If the Indenture Calculation Agent
  is unable or unwilling to act as such or is removed by the Issuer, or if the Indenture Calculation
  Agent fails to determine any applicable Interest Rate or the amount of interest payable on each
  such Class of Securities for any Periodic Interest Accrual Period, the Issuer will promptly
  appoint as a replacement Indenture Calculation Agent a leading bank which is engaged in
  transactions in U.S. Dollar deposits in the London interbank market and which is not an Affiliate
  of the Issuers. The Indenture Calculation Agent may not resign its duties without a successor
  having been duly appointed. If no successor Indenture Calculation Agent is appointed within
  thirty (30) days after giving notice of resignation, the resigning Indenture Calculation Agent, the
  Swap Counterparty, the Holders of a majority of the Aggregate Principal Amount of the Senior
  Notes or any Holder of a Senior Note or Class Q-2A Security, on behalf of itself and all others
  similarly situated, may petition a court of competent jurisdiction for the appointment of a
  successor Indenture Calculation Agent. The Issuer shall notify the Rating Agencies of the
  appointment of any replacement Indenture Calculation Agent.

                  (b) As soon as reasonably possible after 11:00 a.m. (London time) on each
  LIBOR Determination Date, but in no event later than 11:00 a.m. (London time) on the Business
  Day immediately following each LIBOR Determination Date, the Indenture Calculation Agent
  will calculate the Class A-1 Interest Rate, the Class A-2 Interest Rate, the Class B Interest Rate,
  the Class C-1 Interest Rate and the Class Q-2A Interest Rate for the related Periodic Interest
  Accrual Period and the amount of interest for such Periodic Interest Accrual Period payable in
  respect of each U.S. $100,000 by Aggregate Principal Amount of each such Class of Securities
  (rounded to the nearest cent, with half a cent being rounded upward) on such related Payment
  Date and cause the same to be provided to the Issuers, the Swap Counterparty, the Reference
  Portfolio Manager, the Trustee, the Investment Agreement Counterparty, the Paying Agents, the
  Irish Stock Exchange (if and for so long as any Class of Securities is listed thereon), and, if
  applicable, Euroclear and Clearstream. The Indenture Calculation Agent will also specify to the
  Issuers the quotations upon which the applicable Interest Rate for each such Class of Securities is
  based, and in any event, the Indenture Calculation Agent shall notify the Issuers before 5:00 p.m.
  (London time) on each LIBOR Determination Date that either: (i) it has determined or is in the
  process of determining the applicable Interest Rate and the Periodic Interest for each such Class
  of Securities, or (ii) it has not determined and is not in the process of determining the applicable
  Interest Rate and the Periodic Interest for each such Class of Securities, together with its reasons
  therefor. The determination of the applicable Interest Rate for each such Class of Securities by
  the Indenture Calculation Agent shall (in the absence of manifest error) be final and binding
  upon all parties.



                                                  123

                                                                                       010928
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 16906/09/21 Page 136 of 221 PageID 13821
Case 3:21-cv-00538-N Document 26-40 Filed



         SECTION 10.4       Other Capacities.

                To the extent that the Trustee is acting as Registrar, Paying Agent, Securities
  Intermediary or Indenture Calculation Agent or other capacity hereunder, the rights, privileges
  and indemnities set forth in Article VI shall also apply to the Trustee acting in each such
  capacity.

         SECTION 10.5       Certain Actions with Respect to the Reference Portfolio Manager.

                 (a) At the direction of the Holders of at least 66 2/3% (in Aggregate Principal
  Amount) of the Income Notes and at least 66 2/3% (in Aggregate Principal Amount) of each
  Class of Senior Notes, the Issuer will request the Swap Counterparty under the Swap Agreement
  to remove the Reference Portfolio Manager without cause in accordance with the Reference
  Portfolio Management Agreement. The Issuer will request the Swap Counterparty under the
  Swap Agreement to remove the Reference Portfolio Manager for cause in accordance with the
  Reference Portfolio Management Agreement upon the vote of the Holders of at least 662/3% (in
  Aggregate Principal Amount) of each Class of Senior Notes and at least 662/3% (in Aggregate
  Principal Amount) of the Income Notes. The Issuer shall notify the Rating Agencies of any such
  request.

                (b) If the Swap Counterparty consults with the Issuer as to the appointment of a
  replacement Reference Portfolio Manager under the Reference Portfolio Management
  Agreement, the Issuer shall follow the direction of the Holders of a majority in Aggregate
  Principal Amount of the Income Notes; provided that the Issuer shall not follow such direction as
  to any replacement Reference Portfolio Manager, if the Holders of at least 662/3% of the
  Aggregate Principal Amount of each Class of Senior Notes object to such replacement Reference
  Portfolio Manager.

                 (c) Notwithstanding Section 2.11, for purposes of voting under this Section 10.5
  only, Securities beneficially owned by the Reference Portfolio Manager or any of its Affiliates or
  by an account or fund for which the Reference Portfolio Manager or its Affiliate acts as
  investment manager with discretionary authority shall be disregarded and deemed not to be
  Outstanding.

                (d) The Issuer shall notify the holders of Securities of any resignation, removal or
  replacement of the Reference Portfolio Manager or any assignment of the Reference Portfolio
  Management Agreement, and if it receives notice from the Swap Counterparty of the occurrence
  of an event that constitutes cause for removing the Reference Portfolio Manager under the
  Reference Portfolio Management Agreement.

         SECTION 10.6       Process Agents.

                  The Issuer shall designate and appoint Corporation Service Company as its agent
  (the “Process Agent”) in New York for service of all process. The Process Agent may be served
  in any legal suit, action or Proceeding arising with respect to this Indenture, the Swap Agreement
  or the Notes or the transactions contemplated hereby or thereby, such service being hereby
  acknowledged to be effective and binding service in every respect.


                                                 124

                                                                                      010929
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 16906/09/21 Page 137 of 221 PageID 13822
Case 3:21-cv-00538-N Document 26-40 Filed



                 The Co-Issuer shall designate and appoint Corporation Service Company as its
  agent in New York for service of all process. The Process Agent may be served in any legal suit,
  action or Proceeding arising with respect to this Indenture or the Notes or the transactions
  contemplated hereby or thereby, such service being hereby acknowledged to be effective and
  binding service in every respect.

                                             ARTICLE XI

                                          MISCELLANEOUS

         SECTION 11.1        Form of Documents Delivered to Trustee.

                 (a) In any case where several matters are required to be certified by, or covered
  by an opinion of any specified Person, it is not necessary that all such matters be certified by, or
  covered by the opinion of, only one such Person, or that they be so certified or covered by only
  one document, but one such Person may certify or give an opinion with respect to some matters
  and one or more other such Persons as to other matters, and any such Person may certify or give
  an opinion as to such matters in one or several documents.

                  (b) Any certificate or opinion of an Authorized Officer of each of the Issuers may
  be based, insofar as it relates to legal matters, upon a certificate or opinion of, or representations
  by counsel, unless such officer knows, or in the exercise of reasonable care should know, that
  such certificate or opinion or representations with respect to the matters upon which this
  certificate or opinion is based are erroneous. Any certificate of an Authorized Officer or Opinion
  of Counsel may be based, insofar as it relates to factual matters, upon a certificate or opinion of,
  or representations by, an officer or officers of the Issuer, the Co-Issuer or any other Person, as
  the case may be, stating that the information with respect to such factual matters is in the
  possession of the Issuer, the Co-Issuer or such other Person, unless such Authorized Officer or
  counsel knows, or in the exercise of reasonable care should know, that such certificate or opinion
  or representations with respect to such matters are erroneous.

                  (c) Where any Person is required to make, give or execute two or more
  applications, requests, consents, certificates, statements, opinions or other instruments under this
  Indenture, they may, but need not, be consolidated and form one instrument.

                   (d) Whenever in this Indenture, in connection with any application or certificate
  or report to the Trustee, it is provided that the Issuer or the Co-Issuer shall deliver any document
  as a condition of the granting of such application, or as evidence of compliance of the Issuer or
  the Co-Issuer with any term hereof, it is intended that the truth and accuracy at the time of the
  granting of such application or at the effective date of such certificate or report (as the case may
  be) of the facts and opinions stated in such document shall in such case be conditions precedent
  to the right of the Issuer or the Co-Issuer to have such application granted or to the sufficiency of
  such certificate or report. The foregoing shall not, however, be construed to affect the Trustee’s
  right to rely upon the truth and accuracy of any statement or opinion contained in any such
  document as provided in Article VI.




                                                  125

                                                                                         010930
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 16906/09/21 Page 138 of 221 PageID 13823
Case 3:21-cv-00538-N Document 26-40 Filed



         SECTION 11.2       Acts of Securityholders.

                  (a) Any request, demand, authorization, direction, notice, consent, waiver or other
  action provided by this Indenture to be given or taken by the Holders of the Securities may be
  embodied in and evidenced by one or more instruments of substantially similar tenor signed by
  such Holders in person or by agents duly appointed in writing; and except as herein otherwise
  expressly provided such action shall become effective when such instrument or instruments are
  delivered to the Trustee, and, where it is hereby expressly required, to the Issuer. Such
  instrument or instruments (and the action embodied therein and evidenced thereby) are herein
  sometimes referred to as the “Act” of the Holders of the Securities signing such instrument or
  instruments. Proof of execution of any such instrument or of a writing appointing any such agent
  shall be sufficient for any purpose of this Indenture and (subject to Section 6.1) conclusive in
  favor of the Trustee and the Issuer, if made in the manner provided in this Section 11.2.

                (b) The fact and date of the execution by any person of any such instrument or
  writing may be proved in any manner that the Trustee deems sufficient.

                 (c) The ownership of Securities shall be proved by the Securities Register.

                 (d) Any request, demand, authorization, direction, notice, consent, waiver or other
  action by the Holder of any Securities shall bind the Holder (and any transferee thereof) of every
  Note issued upon the registration thereof or in exchange therefor or in lieu thereof, in respect of
  anything done, omitted or suffered to be done by the Trustee, the Issuer or the Co-Issuer in
  reliance thereon, whether or not notation of such action is made upon such Note.

         SECTION 11.3       Notices, etc., to Trustee, Issuers and Rating Agencies.

                  Any request, demand, authorization, direction, notice, consent, waiver of any
  Person, or any Act of the Holders of the Securities or other documents provided or permitted by
  this Indenture to be made upon, given or furnished to or filed with:

                  (a) The Trustee by any Holder of the Securities, or by the Issuer or the Co-Issuer
  or other Person shall be sufficient for every purpose hereunder if made, given, furnished or filed
  in writing to or with the Trustee at its Corporate Trust Office, Attention: Corporate Trust
  Administration; with such request, demand, authorization, direction, notice, consent, waiver or
  other communication or document to the Trustee to be deemed effective only upon actual receipt
  thereof at the Corporate Trust Office;

                 (b) The Issuer or the Co-Issuer by the Trustee or by any Holder of the Securities
  shall be sufficient for every purpose hereunder if in writing and either sent by electronic
  facsimile transmission (with hard copy to follow via first class mail) or mailed, by certified mail,
  return receipt requested to the Issuer, at: Valhalla CLO, Ltd., c/o Walkers SPV Limited, P.O.
  Box 908GT, Walker House, Mary Street, George Town, Grand Cayman, Cayman Islands,
  Attention: The Directors, facsimile: (345) 945-4757, or to the Co-Issuer, at: Valhalla CLO,
  Inc., c/o Puglisi & Associates, 850 Library Avenue, Suite 204, Newark, DE 19711, facsimile:
  (302) 738-7210, or at any other address previously furnished in writing to the Trustee by the
  Issuer or the Co-Issuer. Each of the Issuer and the Co-Issuer shall promptly transmit any notice


                                                  126

                                                                                       010931
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 16906/09/21 Page 139 of 221 PageID 13824
Case 3:21-cv-00538-N Document 26-40 Filed



  received by it from the Noteholders to the Trustee, the Swap Counterparty and the Reference
  Portfolio Manager.

                  (c) Notices required to be given to the Rating Agencies by the Issuer, the Co-
  Issuer or the Trustee shall be in writing, personally delivered, sent by electronic facsimile
  transmission (with hard copy to follow via first class mail) or mailed by certified mail, return
  receipt requested to: (i) Moody’s Investors Service, Inc., CDO Group, 99 Church Street, New
  York, New York, 10007, electronic copy to CDOmonitoring@moodys.com, facsimile: (212)
  553-4170, Attention: CBO/CLO Monitoring, and (ii) Standard & Poor’s, 55 Water Street, 40th
  Floor, New York, New York 10041-0003, electronic copy to CDO_surveillance@sandp.com,
  facsimile: (212) 438-2665, or at such other addresses as shall be designated by written notice to
  the other parties. Where this Indenture provides for notice to the Rating Agencies, failure to give
  such notice shall not affect any other rights or obligations created hereunder, and shall not under
  any circumstance constitute an Event of Default.

                  (d) Notices required to be given to the Trustee or the Holders of the Securities
  shall also be required to be given to the Administrator, the Swap Counterparty and the Reference
  Portfolio Manager.

                 (e) Notices required to be given to the Swap Counterparty shall be sent to:
  Citigroup Financial Products Inc., 390 Greenwich Street, 4th Floor, New York, New York 10013,
  Attention: Doug Warren, telephone: 212-723-6118, facsimile: 212-723-8578, with a copy to:
  Legal Department, 77 Water Street, 9th Floor, New York, New York 10004, Attention: Department
  Head, facsimile: (212) 657-1452.

                (f) Notices required to be given to the Reference Portfolio Manager shall be sent
  to: Highland Capital Management, L.P., 13455 Noel Road, Suite 1300, Dallas, Texas 75240,
  Attention: Todd Travers, Telephone Number: 972-628-4100, Fax Number: 972-628-4147.

                  (g) Notices required to be given to the Investment Agreement Counterparty shall
  be sent to its address as set forth in, or pursuant to, the Investment Agreement and, if at any time
  the Investment Agreement Guarantor is not an affiliate of the Investment Agreement
  Counterparty, with a copy to the Investment Agreement Guarantor sent to its address as set forth
  in, or pursuant to, the Investment Agreement.

         SECTION 11.4        Notices to Holders of the Notes; Waiver.

                  Where this Indenture provides for notice to the Holders of the Notes of any event,
  such notice shall be given through the Depositary or its nominee as the registered holder of the
  Notes by first class mail, postage prepaid, at the address appearing on the Securities Register. In
  addition, so long as any of the Securities are listed on the Irish Stock Exchange and so long as
  the rules of such Exchange so require, notice to the Holders of the Securities shall also be given
  by publication in the Irish Stock Exchange’s Daily Official List. The Trustee shall forward all
  notices to the Listing Agent for publication.

                 Where this Indenture provides for notice in any manner, any such notice may be
  waived in writing by any Person entitled to receive such notice, either before or after the event,
  and such waiver shall be the equivalent of such notice. Waivers of notice by Noteholders shall
                                                  127

                                                                                        010932
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 16906/09/21 Page 140 of 221 PageID 13825
Case 3:21-cv-00538-N Document 26-40 Filed



  be filed with the Trustee, but such filing shall not be a condition precedent to the validity of any
  action taken in reliance upon such waiver.

           SECTION 11.5      Consent to Posting of Documents on Repository at the Option of
  Initial Purchaser.

                  Each of the Issuers hereby consents, at the option of the Initial Purchaser, to (a)
  the posting of the Offering Circular, this Indenture (collectively, the "Transaction Documents")
  and the Monthly Reports and the Payment Date Valuation Reports to be delivered pursuant to the
  Transaction Documents and any amendments or other modifications thereto on the Repository
  for use in the manner provided in the Repository; and (b) the display of its name on the
  Repository in connection therewith.

         SECTION 11.6        Posting of Documents on Repository.

          Any document requested by the Initial Purchaser to be delivered to the Repository by the
  Issuer pursuant to this Indenture shall be delivered to the Repository by electronic mail as a pdf
  (portable document format) file to the following address (or such other address or such other
  manner as may be specified in writing from time to time by the operator of the Repository to the
  Issuer):

                         CDO Library
                         c/o The Bond Market Association
                         360 Madison Avenue (18th Floor)
                         New York, NY 10017
                         Electronic mail address: admin@cdolibrary.com

         SECTION 11.7        Effect of Headings and Table of Contents.

                The Article and Section headings herein and the Table of Contents are for
  convenience only and shall not affect the construction hereof.

         SECTION 11.8        Successors and Assigns.

                 (a) All covenants and agreements in this Indenture and the Notes by the Issuer or
  the Co-Issuer shall bind its successors and assigns, whether so expressed or not.

                (b) All covenants and agreements of the Trustee in this Indenture shall bind its
  successors and assigns, whether so expressed or not.

         SECTION 11.9        Separability.

                In case any provision in this Indenture or in the Notes shall be invalid, illegal or
  unenforceable, the validity, legality, and enforceability of the remaining provisions shall not in
  any way be affected or impaired.




                                                  128

                                                                                         010933
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 16906/09/21 Page 141 of 221 PageID 13826
Case 3:21-cv-00538-N Document 26-40 Filed



         SECTION 11.10 Benefits of Indenture.

                  Nothing in this Indenture or in the Notes, express or implied, shall give to any
  Person, other than the parties hereto and their successors hereunder, the Holders of the Notes and
  the Swap Counterparty and the parties specified in Section 11.18, any benefit or any legal or
  equitable right, remedy or claim under this Indenture.

         SECTION 11.11 Governing Law.

            THIS INDENTURE, EACH NOTE, EACH CLASS Q SECURITY AND EACH
  COMPONENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
  THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
  REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
  ACCORDANCE WITH SUCH LAWS.

         SECTION 11.12 Submission to Jurisdiction; Waiver of Jury Trial.

             THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
  JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
  BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN ANY ACTION OR
  PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
  NOTES, AND SUCH PARTIES HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN
  RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
  IN SUCH NEW YORK STATE OR FEDERAL COURT. THE PARTIES HERETO HEREBY
  IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THAT THEY MAY LEGALLY DO
  SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
  ACTION OR PROCEEDING AND IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO
  TRIAL BY JURY IN ANY SUCH ACTION OR PROCEEDING. THE PARTIES HERETO
  IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
  SUCH ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF
  SUCH PROCESS TO THE ADDRESS SPECIFIED FOR NOTICES IN THIS AGREEMENT.
  THE PARTIES HERETO AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN
  ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
  ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
  OTHER MANNER PROVIDED BY LAW.

                  To the extent that either of the Issuers has or hereafter may acquire any immunity
  from jurisdiction of any court or from any legal process (whether through service or notice,
  attachment prior to judgment, attachment in aid of execution, or otherwise) with respect to its
  obligations hereunder, each waives such immunity to the extent permitted by applicable law.

         SECTION 11.13 Counterparts.

                This Indenture may be executed in counterparts, each of which so executed shall
  be deemed to be an original, but all such counterparts shall together constitute but one and the
  same instrument.



                                                 129

                                                                                      010934
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 16906/09/21 Page 142 of 221 PageID 13827
Case 3:21-cv-00538-N Document 26-40 Filed



         SECTION 11.14 Recording of Indenture.

                 If this Indenture at any time becomes subject to recording in any appropriate
  public recording offices, such recording is to be effected by the Issuer and at its expense
  accompanied by an Opinion of Counsel to the effect that such recording is necessary either for
  the protection of any of the Secured Parties or Holders of Class Q-2 Securities or for the
  enforcement of any right or remedy granted to the Trustee under this Indenture.

         SECTION 11.15 No Recourse.

                  No recourse may be taken, directly or indirectly, with respect to the obligations of
  the Issuer or the Co-Issuer, as applicable, in respect of the Securities or under this Indenture or
  any certificate or other writing delivered in connection herewith or therewith, against:

                  (a) the Trustee, the Securities Intermediary or the Collateral Administrator in
  their individual capacities;

                 (b) any shareholder or any incorporator or past or present officer or director of the
  Issuer or the Co-Issuer;

                 (c) any Holder of a Security;

                 (d) the Swap Counterparty;

                 (e) the Administrator;

                 (f) the Initial Purchaser;

                 (g) the Reference Portfolio Manager;

                 (h) the Indenture Calculation Agent

                 (i) the Investment Agreement Counterparty;

                 (j) the Investment Agreement Guarantor; or

                  (k) any Affiliate, partner, owner, beneficiary, agent, officer, director, employee or
  agent of the foregoing, or any holder of a beneficial interest in the Issuer, the Co-Issuer, the
  Administrator or the Trustee or of any successor or assign of the Administrator or the Trustee in
  its individual capacity, except that any such partner, owner or beneficiary shall be fully liable, to
  the extent provided by applicable law, for any unpaid consideration for stock, unpaid capital
  contribution or failure to pay any installment or call owing to such entity;

          except in each case, as any such person may have expressly agreed (it being understood
  that the Administrator, the Trustee and the Securities Intermediary have no such obligations in
  their individual capacities other than JPMorgan Chase Bank with respect to any representations
  or warranties made in its individual capacity hereunder).



                                                  130

                                                                                        010935
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 16906/09/21 Page 143 of 221 PageID 13828
Case 3:21-cv-00538-N Document 26-40 Filed



         SECTION 11.16 No Petition.

                  The Trustee, by entering into this Indenture, and each Holder of a Security by its
  acceptance of such Security, hereby covenants and agrees that each shall not, prior to the date
  which is one year (or the then applicable preference period in the relevant jurisdiction) and one
  day after the termination of this Indenture with respect to the Securities pursuant to Section 4.1,
  acquiesce, petition or otherwise invoke or cause the Issuer to invoke the process of any court or
  government authority for the purpose of commencing or sustaining a case against the Issuer or
  the Co-Issuer under any United States federal or state bankruptcy, insolvency or similar law (in
  any applicable jurisdiction) or appointing a receiver, liquidator, assignee, trustee, custodian,
  sequestrator or other similar official of the Issuer or any substantial part of its property, or
  making a general assignment for the benefit of creditors, or ordering the winding up or
  liquidation of the affairs of the Issuer or for the purpose of collecting any of the Trustee’s fees
  and expenses.

         SECTION 11.17 Priority of Payments.

                  Notwithstanding anything herein to the contrary, all payments to be made in
  accordance with the terms hereof, including without limitation all payments in respect of the
  Notes and the Class Q-1 Securities and the fees and expenses of the Trustee, shall be paid on the
  dates, and shall be subject to the priorities, prescribed in Article V and Article VIII of this
  Indenture or, in the case of payments on the Class Q-2 Securities, as provided in Section 2.17 of
  this Indenture.

         SECTION 11.18 Beneficiaries.

               The Holders of the Securities, the Swap Counterparty, the other Secured Parties
  and the Amendment Buy-Out Purchaser are third party beneficiaries hereunder.




                                                  131

                                                                                        010936
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 16906/09/21 Page 144 of 221 PageID 13829
Case 3:21-cv-00538-N Document 26-40 Filed



                  IN WITNESS WHEREOF, the Issuer, the Co-Issuer and the Trustee have caused
  this Indenture to be duly executed by their respective officers, thereunto duly authorized, all as of
  the day and year first above written.

                                                Executed as a Deed by:

                                                VALHALLA CLO, LTD., as Issuer


                                                By:
                                                Name:
                                                Title: Director


                                                In the presence of:
                                                Witness Name:


                                                VALHALLA CLO, INC., as Co-Issuer


                                                By:
                                                Name:
                                                Title:


                                                JPMORGAN CHASE BANK,
                                                as Trustee and Securities Intermediary


                                                By:
                                                Name:
                                                Title:




                                                  132

                                                                                         010937
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 16906/09/21 Page 145 of 221 PageID 13830
Case 3:21-cv-00538-N Document 26-40 Filed



                                                                                          Schedule A


                                   SCHEDULE OF DEFINITIONS

                 Set forth below are definitions of certain defined terms used in this Indenture.

                 “Account Agreement”: An agreement substantially in the form set forth in
  Exhibit L hereto.

                 “Accredited Investor”: An “accredited investor” as defined in Rule 501(a) under
  the Securities Act.

                 “Accrual Date”: The meaning specified in the Swap Agreement.

                  “Accrued Increase/Reduction Amount”: For a Measurement Date, an amount
  (which may be negative) equal to (a) the sum of all Obligation Value Increase Amounts (other
  than as a result of Amortizations) for Reference Obligations for which the Accrual Date occurred
  on or prior to such date and on or following the preceding Determination Date minus (b) the sum
  of all Obligation Value Reduction Amounts (including as a result of Amortizations) for
  Reference Obligations for which the Accrual Date occurred on or prior to such date and on or
  following the preceding Determination Date.

                 “Accrued Swap Liabilities”: With respect to any date of determination, the sum
  of (i) all amounts payable to the Swap Counterparty under the Swap Agreement as of such date
  of determination and (ii) all amounts payable to the Swap Counterparty under the Swap
  Agreement on any prior date and unpaid as of such date of determination, in each case other than
  amounts that constitute Administrative Expenses.

              “Adjusted Reference Portfolio Return Amount”: The meaning specified in the
  Swap Agreement.

                 “Administration Agreement”: The Administration Agreement, dated as of the
  Closing Date, between the Administrator and the Issuer in respect of certain corporate and
  administrative services provided to the Issuer by the Administrator.

                   “Administrative Expenses”: Amounts due from or accrued for the account of the
  Issuers with respect to any Payment Date (and, to the extent not paid, from prior Payment Dates)
  to, in the following order of priority, (i) any Person in respect of any governmental fee, charge or
  tax (including all filing, registration and annual return fees payable to the Cayman Islands’
  government and registered office fees); (ii) the Trustee for the Trustee Fee and Trustee Expenses;
  (iii) the Collateral Administrator for the Collateral Administrator Fee and Collateral
  Administrator Expenses; (iv) the Administrator as provided in the Administration Agreement;
  and (v) on a pari passu basis, (A) the Independent Accountants, agents and counsel of the Issuers
  for fees and expenses (including, without limitation, tax reports); (B) any other Person in respect
  of any other expenses permitted under the Indenture and the documents delivered pursuant to or
  in connection with the Indenture, the Collateral Administration Agreement and the Securities;
  (C) any other Person in respect of any other expenses of the Issuers including, without limitation,

                                                  A-1

                                                                                       010938
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 16906/09/21 Page 146 of 221 PageID 13831
Case 3:21-cv-00538-N Document 26-40 Filed



  fees, expenses or amounts for which the Swap Counterparty is entitled to indemnification from
  the Issuer under the Swap Agreement, (D) the Rating Agencies for any fees (including on-going
  monitoring fees and credit estimates) due and payable with respect to their respective rating of
  the Securities; (E) expenses and other amounts for which the Swap Counterparty is obligated to
  reimburse or pay the Reference Portfolio Manager under the Reference Portfolio Management
  Agreement; and (F) expenses for which the Swap Counterparty is entitled to reimbursement in
  connection with the transfer of its rights and obligations to a replacement swap counterparty or
  certain other actions upon a downgrade of it or the Swap Guarantor when required to do so under
  the Swap Agreement, in the case of this clause (F) in an amount not to exceed $50,000 in any
  calendar year; provided, however, that Administrative Expenses shall not include any amounts
  due or accrued with respect to actions taken on or prior to the Closing Date, which amounts shall
  be payable only from the Expense Reserve Account pursuant to Section 8.2(e).

                 “Administrator”: Walkers SPV Limited or any successor appointed by the Issuer.

                 “Affiliate”: With respect to any specified Person, any other Person controlling or
  controlled by or under common control with such specified Person. For the purposes of this
  definition, “control,” when used with respect to any specified Person, means the power to direct
  the management and policies of such Person, directly or indirectly, whether through the
  ownership of voting securities, by contract or otherwise; and the terms “controlling” and
  “controlled” have meanings correlative to the foregoing. For purposes of this definition, (a) the
  management of an account by one Person for the benefit of any other Person shall not constitute
  “control” of such other Person and (b) with respect to the Issuer, “Affiliate” does not include
  Walkers SPV Limited or any entities which Walkers SPV Limited controls or administers.

                  “Aggregate Principal Amount”: With respect to any date of determination,
  (a) when used with respect to any Class or Classes of Notes as a whole (or any specified Notes or
  Components of any such Class), the original principal amount of such Class or Classes (or of
  such specified Notes or Component, as applicable) reduced, in the case of the Senior Notes only,
  by all prior payments, if any, made with respect to the principal of such Class or Classes (or such
  Senior Notes or Class Q-1 Senior Note Component, as applicable), (b) when used with respect to
  all of the Senior Notes, the sum of (i) the Aggregate Principal Amount of the Class A-1 Notes,
  (ii) the Aggregate Principal Amount of the Class A-2 Notes, (iii) the Aggregate Principal
  Amount of the Class B Notes, (iv) the Aggregate Principal Amount of the Class C-1 Notes and
  (v) the Aggregate Principal Amount of the Class C-2 Notes, (c) when used with respect to all of
  the Notes, the sum of (i) the Aggregate Principal Amount of the Senior Notes and (ii) the
  Aggregate Principal Amount of the Income Notes, (d) when used with respect to the Class Q-2A
  Securities (or any specified Class Q-2A Securities), the original principal amount of the Class Q-
  2A Securities (or of such specified Class Q-2A Securities) reduced by all prior payments, if any,
  made with respect to the principal of the Class Q-2A Securities (or of such specified Class Q-2A
  Securities) and (e) when used with respect to the Class Q-2B Securities (or any specified Class
  Q-2B Securities), the original principal amount of the Class Q-2B Securities (or of such specified
  Class Q-2B Securities).

                “Aggregate Reference Obligation Calculation Amount”: The meaning specified
  in the Swap Agreement.


                                                 A-2

                                                                                      010939
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 16906/09/21 Page 147 of 221 PageID 13832
Case 3:21-cv-00538-N Document 26-40 Filed



                 “Aggregate Reference Value”: The meaning specified in the Swap Agreement.

                 “Amendment Buy-Out”: The meaning specified in Section 9.6(a).

                 “Amendment Buy-Out Option”: The meaning specified in Section 9.6(a).

                   “Amendment Buy-Out Purchase Price”: The purchase price payable by the
  Amendment Buy-Out Purchaser for Securities purchased in an Amendment Buy-Out, if any, in
  an amount equal to (i) in the case of the Senior Notes, the Aggregate Principal Amount thereof,
  plus accrued interest (including Deferred Interest, if any) to the date of purchase which is not
  otherwise paid or payable to the Non-consenting Holder, plus any unpaid Extension Bonus
  Payment, plus, in the case of the Class C-2 Notes, the applicable Make-whole Premium, (ii) in
  the case of the Income Notes, an amount that, together with any amounts paid to the Non-
  consenting Holder with respect to those Income Notes from the Closing Date to and including
  the purchase date (and any amounts payable, if any, to the Non-consenting Holder on the next
  succeeding Payment Date) shall result in an internal rate of return with respect to those Income
  Notes of 18% per annum, provided, however, that in any Amendment Buy-Out from and after
  the date on which the Non-consenting Holders of Income Notes have received an internal rate of
  return equal to or in excess of 18% per annum, the purchase price for Income Notes shall be zero
  and (iii) in the case of the Class Q-1 Securities, based on the respective purchase prices for the
  relevant Class Q-1 Senior Note Component and the Class Q-1 Income Note Component thereof.

                  “Amendment Buy-Out Purchaser”: Citigroup Global Markets Inc. (“CGMI”), or
  an Affiliate thereof designated by the Swap Counterparty, or a Person designated by CGMI or
  such Affiliate.

                “Applicable Procedures”: The procedures of the Depositary, Euroclear and
  Clearstream applicable to the exchange or transfer of an interest in the Global Notes.

                  “Articles”: The Articles of Association and the Memorandum of Association of
  the Issuer, as each may be amended and restated from time to time.

                 “Authorized Class Q-1 Denomination”: The meaning specified in Section 2.16(b).

                 “Authorized Denomination”: The meaning specified in Section 2.3(d) hereof.

                 “Authorized Newspaper”: A major newspaper in the official language of the
  country of publication customarily published at least once a day for at least five days in each
  calendar week.

                  “Authorized Officer”: With respect to the Issuer or the Co-Issuer, any director or
  officer thereof or of any other Person who is authorized, by power-of-attorney or otherwise, to
  act for the Issuer or Co-Issuer, as the case may be, in matters relating to the Issuer or Co-Issuer,
  as the case may be.

                “Bankruptcy Law”: Title 11 of the United States Code (11 U.S.C. §§ 101 et seq.),
  as amended, any successor statute thereto, any federal or state bankruptcy, insolvency,


                                                  A-3

                                                                                        010940
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 16906/09/21 Page 148 of 221 PageID 13833
Case 3:21-cv-00538-N Document 26-40 Filed



  reorganization or similar law, or any bankruptcy, insolvency, reorganization or similar law
  enacted under the laws of the Cayman Islands or of any other applicable jurisdiction.

                 “Base Amount”: The meaning specified in the Swap Agreement.

                “Basic Documents”: The Indenture, the Swap Agreement, the Collateral
  Administration Agreement and the Investment Agreement.

                 “Benefit Plan Investor”: (i) An employee benefit plan as defined in Section 3(3)
  of ERISA, whether or not such plan is subject to Title I of ERISA, (ii) a plan described in
  Section 4975(e)(1) of the Code, whether or not subject to Section 4975 of the Code, or (iii) an
  entity whose underlying assets include “plan assets” by reason of U.S. Department of Labor
  regulation Section 2510.3-101 or otherwise.

                 “Book-Entry Securities”: The meaning specified in Section 2.5(a).

                  “Business Day”: Any day that is not a Saturday, Sunday or other day on which
  commercial banking institutions in New York, New York, Cayman Islands, Dublin, Ireland or
  the city in which the Corporate Trust Office of the Trustee is located, are authorized or obligated
  by law or executive order to be closed.

                 “Cede”: Cede & Co.

                 “Certificate of Authentication”: The meaning specified in Section 2.1.

                 “Certificated Class Q-1 Securities”: The meaning specified in Section 2.16(b).

                 “Certificated Class Q-2 Security”: The meaning specified in Section 2.17(b).

                 “Certificated Class Q-2B Security”: The meaning specified in Section 2.17(b).

                 “Certificated Income Note”: The meaning specified in Section 2.2(c).

                “CGMHI Notes”: U.S. $ 40,000,000 0% EMTNs Due 2034 issued by Citigroup
  Global Markets Holdings Inc. constituting the Class Q-2 Collateral Asset B.

                  “Class”: When referring to the Notes, Class A-1 Notes, Class A-2 Notes, Class B
  Notes, Class C-1 Notes, Class C-2 Notes and/or Income Notes, as appropriate. When referring to
  the Class Q Securities, the Class Q-1 Securities, the Class Q-2A Securities and/or the Class Q-2B
  Securities, as appropriate. When referring to the Securities, any Class of Notes or Class Q
  Securities, as appropriate.

                   “Class A Interest Coverage Ratio”: With respect to a Measurement Date, (a) the
  greater of (i) zero and (ii) Net Interest Coverage Proceeds for such date, divided by (b) the sum
  of the Class A-1 Interest Amount and the Class A-2 Interest Amount for the next following
  Payment Date.




                                                 A-4

                                                                                       010941
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 16906/09/21 Page 149 of 221 PageID 13834
Case 3:21-cv-00538-N Document 26-40 Filed



                 “Class A Interest Coverage Test”: A test which will be deemed satisfied as of any
  Measurement Date on which any of the Class A-1 Notes or Class A-2 Notes are Outstanding if
  the Class A Interest Coverage Ratio for such date equals or exceeds 110%.

                 “Class A OC Test”: A test which will be deemed satisfied as of any Measurement
  Date on which any of the Class A-1 Notes or Class A-2 Notes are Outstanding if the Class A
  Overcollateralization Ratio for such date equals or exceeds 157%.

                 “Class A Overcollateralization Ratio”: With respect to a Measurement Date, the
  quotient obtained by dividing (a) the OC Base Amount as of such date by (b) the sum of (x) the
  Aggregate Principal Amount of the Class A-1 Notes and (y) the Aggregate Principal Amount of
  the Class A-2 Notes as of such date.

                  “Class A-1 Interest Amount” With respect to a Payment Date, (a) the product of
  (i) the Aggregate Principal Amount of the Class A-1 Notes as of the beginning of the relevant
  Periodic Interest Accrual Period plus the amount of any unpaid Class A-1 Interest Amount after
  the prior Payment Date, (ii) the Class A-1 Interest Rate for such period, (iii) the actual number of
  days in such period and (iv) 1/360 plus (b) the amount of any unpaid Class A-1 Interest Amount
  after the prior Payment Date.

                    “Class A-1 Interest Rate”: The interest rate specified for the Class A-1 Notes in
  Section 2.3(c).

                    “Class A-1 Notes”: The meaning specified in Section 2.3(b).

                  “Class A-2 Interest Amount” With respect to a Payment Date, (a) the product of
  (i) the Aggregate Principal Amount of the Class A-2 Notes as of the beginning of the relevant
  Periodic Interest Accrual Period plus the amount of any unpaid Class A-2 Interest Amount after
  the prior Payment Date, (ii) the Class A-2 Interest Rate for such period, (iii) the actual number of
  days in such period and (iv) 1/360 plus (b) the amount of any unpaid Class A-2 Interest Amount
  after the prior Payment Date.

                    “Class A-2 Interest Rate”: The interest rate specified for the Class A-2 Notes in
  Section 2.3(c).

                    “Class A-2 Notes”: The meaning specified in Section 2.3(b).

                  “Class B Interest Amount”: With respect to a Payment Date, the product of (i) the
  Aggregate Principal Amount of the Class B Notes as of the beginning of the relevant Periodic
  Interest Accrual Period plus the aggregate Deferred Interest with respect to the Class B Notes
  after the preceding Payment Date, (ii) the Class B Interest Rate for such period, (iii) the actual
  number of days in such period and (iv) 1/360.

                   “Class B Interest Coverage Ratio”: With respect to a Measurement Date, (a) the
  greater of (i) zero and (ii) Net Interest Coverage Proceeds for such date, divided by (b) the sum
  of the Class A-1 Interest Amount, the Class A-2 Interest Amount and the Class B Interest
  Amount for the next following Payment Date.


                                                    A-5

                                                                                         010942
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 16906/09/21 Page 150 of 221 PageID 13835
Case 3:21-cv-00538-N Document 26-40 Filed



                 “Class B Interest Coverage Test”: A test which will be deemed satisfied as of any
  Measurement Date on which any of the Class A-1 Notes, Class A-2 Notes or Class B Notes are
  Outstanding if the Class B Interest Coverage Ratio for such date equals or exceeds 105%.

                    “Class B Interest Rate”: The interest rate specified for the Class B Notes in
  Section 2.3(c).

                    “Class B Notes”: The meaning specified in Section 2.3(b).

                “Class B OC Test”: A test which will be deemed satisfied as of any Measurement
  Date on which any Class A-1 Notes, Class A-2 Notes or Class B Notes are Outstanding if the
  Class B Overcollateralization Ratio for such date equals or exceeds 133%.

                 “Class B Overcollateralization Ratio”: With respect to a Measurement Date, the
  quotient obtained by dividing (a) the OC Base Amount as of such date by (b) the sum of the
  Aggregate Principal Amounts of the Class A-1 Notes, the Class A-2 Notes and the Class B Notes
  (together with any Deferred Interest with respect to the Class B Notes) as of such date.

                   “Class C Interest Coverage Ratio”: With respect to a Measurement Date, (a) the
  greater of (i) zero and (ii) the Net Interest Coverage Proceeds for such date, divided by (b) the
  sum of the Class A-1 Interest Amount, the Class A-2 Interest Amount, the Class B Interest
  Amount, the Class C-1 Interest Amount and the Class C-2 Interest Amount for the next
  following Payment Date.

                 “Class C Interest Coverage Test”: A test which will be deemed satisfied as of any
  Measurement Date on which any of the Class A-1 Notes, Class A-2 Notes, Class B Notes, Class
  C-1 Notes or Class C-2 Notes are Outstanding if the Class C Interest Coverage Ratio for such
  date equals or exceeds 100%.

                “Class C OC Test”: A test which will be deemed satisfied as of any Measurement
  Date on which any Class A-1 Notes, Class A-2 Notes, Class B Notes, Class C-1 Notes or Class
  C-2 Notes are Outstanding if the Class C Overcollateralization Ratio for such date equals or
  exceeds 116%.

                 “Class C Overcollateralization Ratio”: With respect to a Measurement Date, the
  quotient obtained by dividing (a) the OC Base Amount as of such date by (b) the sum of the
  Aggregate Principal Amounts of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes,
  the Class C-1 Notes and the Class C-2 Notes (together with any Deferred Interest with respect to
  the Class B Notes and the Class C Notes) as of such date.

                    “Class C Notes”: The Class C-1 Notes and the Class C-2 Notes, collectively.

                  “Class C-1 Interest Amount”: With respect to a Payment Date, the product of (i)
  the Aggregate Principal Amount of the Class C-1 Notes as of the beginning of the relevant
  Periodic Interest Accrual Period plus the aggregate Deferred Interest with respect to the Class C-
  1 Notes after the preceding Payment Date, (ii) the Class C-1 Interest Rate for such period, (iii)
  the actual number of days in such period and (iv) 1/360.


                                                    A-6

                                                                                         010943
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 16906/09/21 Page 151 of 221 PageID 13836
Case 3:21-cv-00538-N Document 26-40 Filed



                    “Class C-1 Interest Rate”: The interest rate specified for the Class C-1 Notes in
  Section 2.3(c).

                    “Class C-1 Notes”: The meaning specified in Section 2.3(b).

                  “Class C-2 Interest Amount”: With respect to a Payment Date, interest accrued
  for the relevant Periodic Interest Accrual Period on an amount equal to the Aggregate Principal
  Amount of the Class C-2 Notes as of the beginning of the relevant Periodic Interest Accrual
  Period plus the aggregate Deferred Interest with respect to the Class C-2 Notes after the
  preceding Payment Date, at a rate equal to the Class C-2 Interest Rate for such period, calculated
  on the basis of a 360-day year consisting of twelve 30-day months.

                    “Class C-2 Interest Rate”: The interest rate specified for the Class C-2 Notes in
  Section 2.3(c).

                    “Class C-2 Notes”: The meaning specified in Section 2.3(b).

                   “Class Q-1 Excess Distribution”: For any Payment Date, an amount equal to the
  excess, if any, of any amounts paid or distributed with respect to the Class Q-1 Securities over
  the amount of Q-1 Nominal Interest for the related Periodic Interest Accrual Period.

                “Class Q-1 Income Note Component”: The U.S. $5,000,000 Aggregate Principal
  Amount of Income Notes comprising the Income Note Component of the Class Q-1 Securities.

                  “Class Q-1 Nominal Interest”: For a Periodic Interest Accrual Period, interest
  accrued on the Class Q-1 Nominal Principal for such period at the Class Q-1 Nominal Rate
  calculated on the basis of a 360-day year consisting of twelve 30-day months.

                  “Class Q-1 Nominal Principal”: For the first Periodic Interest Accrual Period,
  $10,000,000, and for any Periodic Interest Accrual Period thereafter, the Class Q-1 Nominal
  Principal for the prior Periodic Interest Accrual Period minus the amount of the Class Q-1
  Excess Distribution, if any, for the Payment Date occurring at the beginning of such current
  Periodic Interest Accrual Period, but in no event shall the Class Q-1 Nominal Principal be less
  than $1,000.

                    “Class Q-1 Nominal Rate”: 2.00% per annum.

                  “Class Q-1 Rated Principal”: For the first Periodic Interest Accrual Period,
  $10,000,000, and for any Periodic Interest Accrual Period thereafter, the Class Q-1 Rated
  Principal for the prior Periodic Interest Accrual Period minus any amount paid or distributed
  with respect to the Class Q-1 Securities for the Payment Date occurring at the beginning of such
  current Periodic Interest Accrual Period, but in no event shall the Class Q-1 Rated Principal be
  less than $1.

                    “Class Q-1 Reg S Global Security”: The meaning specified in Section 2.16(b).

                 “Class Q-1 Securities”: The U.S.$ 10,000,000 Class Q-1 Extendable Securities
  comprised of the Class Q-1 Senior Note Component and the Class Q-1 Income Note Component.

                                                    A-7

                                                                                         010944
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 16906/09/21 Page 152 of 221 PageID 13837
Case 3:21-cv-00538-N Document 26-40 Filed



                “Class Q-1 Senior Note Component”: The U.S. $5,000,000 initial Aggregate
  Principal Amount of Class C-2 Notes comprising the Senior Note Component of the Class Q-1
  Securities.

                 “Class Q-1 Temp Reg S Global Security”: The meaning specified in Section
  2.16(b).

                 “Class Q-2 Administrative Expenses”: Any Administrative Expenses accrued
  while any Class Q-2 Securities remain Outstanding but after the redemption in full of all Senior
  Notes, Class Q-1 Securities and Income Notes and liquidation and distribution of the Trust
  Estate.

                “Class Q-2 Collateral Asset A”: U.S.$ 25,000,000 Aggregate Principal Amount
  of Income Notes Delivered to the Class Q-2 Securities Collateral Account on the Closing Date.

                  “Class Q-2 Collateral Asset A Proceeds”: With respect to any Payment Date, the
  sum of (i) all amounts distributed with respect to the Income Notes represented by the Class Q-2
  Collateral Asset A for such date and (ii) any amounts received by the Trustee with respect to the
  sale or redemption of the Class Q-2 Collateral Asset A hereunder, in each case from and after the
  preceding Payment Date and on or prior to such date.

                  “Class Q-2 Collateral Asset B”: U.S. $ 40,000,000 0% EMTNs Due 2034 issued
  by Citigroup Global Markets Holdings Inc. (“CGMHI Notes”) Delivered to the Class Q-2
  Securities Collateral Account on the Closing Date, and any conversion or exchange proceeds
  thereof.

                “Class Q-2 Collateral Asset B Proceeds”: Any sales proceeds, conversion or
  exchange proceeds or maturity proceeds of the Class Q-2 Collateral Asset B.

                 “Class Q-2 Collateral Assets”: Collectively, the Class Q-2 Collateral Asset A and
  the Class Q-2 Collateral Asset B.

                 “Class Q-2 Gross Proceeds”: As defined in the definition of “Class Q-2 Payment
  Date Proceeds.”

                 “Class Q-2 Maturity Date”: April 28, 2034.

                 “Class Q-2 Maturity Date Priority of Payments”: The meaning specified in
  Section 2.17(d)(iii).

                 “Class Q-2 Payment Date Priority of Payments”: The meaning specified in
  Section 2.17(d)(i).

                  “Class Q-2 Payment Date Proceeds”: With respect to any Payment Date, (i) the
  sum of (a) the Class Q-2 Collateral Asset A Proceeds for such Payment Date and (b) interest and
  dividends received with respect to Eligible Investments on deposit in the Class Q-2 Securities
  Collateral Account (collectively, “Class Q-2 Gross Proceeds”) minus (ii) the Class Q-2B Target
  Amount for such Payment Date.

                                                A-8

                                                                                     010945
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 16906/09/21 Page 153 of 221 PageID 13838
Case 3:21-cv-00538-N Document 26-40 Filed



                 “Class Q-2 Priority of Payments”: Collectively, the payment priorities set forth in
  Section 2.17(d).

                  “Class Q-2 Requisite Securityholders”: The Holders of at least 66 2/3% of the
  Aggregate Principal Amount of (a) the Class Q-2A Securities so long as any Class Q-2A
  Securities are Outstanding, and (b) thereafter the Class Q-2B Securities.

                   “Class Q-2 Securities”: The Class Q-2A Securities and the Class Q-2B
  Securities, collectively.

                   “Class Q-2 Securities Collateral”: Collectively, (i) Class Q-2 Collateral Asset A,
  (ii) Class Q-2 Collateral Asset B, (iii) the portion of the Trust Estate that in accordance with the
  provisions in this Indenture is required to be applied to payment of the Income Notes represented
  by the Class Q-2 Collateral Asset A, at any time on and after such property is required to be
  applied to the payment of the Income Notes represented thereby, (iv) the Class Q-2 Securities
  Collateral Account, any subaccounts thereof and all financial assets credited to, and amounts on
  deposit or credit balances carried in, the Class Q-2 Securities Collateral Account from time to
  time, (v) all Eligible Investments purchased with funds on deposit in the Class Q-2 Securities
  Collateral Account and all income and other proceeds from the investment of funds therein; and
  (vi) all proceeds, accessions, profits, income, benefits, substitutions and replacements, whether
  voluntary or involuntary, of and to any of the property described in the preceding clauses.

                  “Class Q-2 Securities Collateral Account”: The meaning specified in Section
  2.17(c).

                 “Class Q-2A Coverage Ratio”: With respect to any date of determination, the
  quotient obtained by dividing (a) the market value of Class Q-2 Collateral Asset A as of such
  date by (b) sum of the Aggregate Principal Amount of the Class Q-2A Securities plus Class Q-
  2A Deferred Interest, if any, as of such date.

                 “Class Q-2A Coverage Test”: A test which will be deemed satisfied as of any date
  of determination on which any Class Q-2A Securities are Outstanding, if the Class Q-2A
  Coverage Ratio for such date equals or exceeds 2.25.

                  “Class Q-2A Deferred Interest”: The meaning specified in Section 2.17(c)(i).

                  “Class Q-2A Interest Amount”: With respect to a Payment Date, the product of
  (i) the Aggregate Principal Amount of the Class Q-2A Securities as of the beginning of the
  relevant Periodic Interest Accrual Period, plus the aggregate Class Q-2 Deferred Interest after the
  preceding Payment Date, (ii) the Class Q-2A Interest Rate for such period, (iii) the actual
  number of days in such period and (iv) 1/360.

                  “Class Q-2A Interest Rate”: The meaning specified in Section 2.17(c).

                  “Class Q-2A Securities”: The U.S.$7,200,000 Class Q-2A Securities Due 2034.

                  “Class Q-2B Securities”: The U.S.$40,000,000 Class Q-2B Securities Due 2034.


                                                  A-9

                                                                                        010946
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 16906/09/21 Page 154 of 221 PageID 13839
Case 3:21-cv-00538-N Document 26-40 Filed



                   “Class Q-2B Target Amount”: With respect to any Payment Date, an amount
  equal to the lesser of (i) the Class Q-2 Gross Proceeds for such date and (ii) the product of (a) the
  Aggregate Principal Amount of the Class Q-2B Securities and (b) 1% per annum for the related
  Periodic Interest Accrual Period, calculated on the basis of a 360-day year consisting of twelve
  30-day months.

                 “Clearance Systems”: Euroclear and Clearstream.

                 “Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
  entity included within the meaning of “clearing corporation” under the UCC.

                   “Clearing Corporation Security”: An Eligible Investment that is a Financial Asset
  that is (i) in bearer form or (ii) registered in the name of a Clearing Corporation or the nominee
  of such Clearing Corporation and, if a Certificated Security, is held in the custody of such
  Clearing Corporation.

                 “Clearstream”: Clearstream Banking, société anonyme, a corporation organized
  under the laws of the Grand Duchy of Luxembourg, or any successor thereto.

                 “Closing Date”: August 18, 2004.

                 “Code”: The U.S. Internal Revenue Code of 1986, as amended, and any
  successor statute thereto.

                 “Co-Issuer”: Valhalla CLO, Inc., a Delaware corporation.

                 “Collateral”: The Trust Estate.

                 “Collateral Account”: The account created and designated as the “Valhalla CLO,
  Ltd. – Collateral Account” under Section 8.3.

                  “Collateral Administration Agreement”: The collateral administration agreement,
  dated as of the Closing Date, among the Issuer, the Collateral Administrator, the Swap
  Counterparty and the Reference Portfolio Manager.

                 “Collateral Administrator”: JPMorgan Chase Bank, as collateral administrator
  under the Collateral Administration Agreement and its permitted successors.

                 “Collateral Administrator Expenses”: With respect to any Payment Date
  (including the Maturity Date), an amount equal to the sum of all amounts incurred by or
  otherwise owing to the Collateral Administrator in the related Collection Period in accordance
  with the Collateral Administration Agreement other than the Collateral Administrator Fee.

                “Collateral Administrator Fee”: With respect to any Payment Date (including the
  Maturity Date), the amount set forth in or determined pursuant to the Collateral Administration
  Agreement.



                                                   A-10

                                                                                        010947
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 16906/09/21 Page 155 of 221 PageID 13840
Case 3:21-cv-00538-N Document 26-40 Filed



                 “Collection Account”: The account created and designated as the “Valhalla CLO,
  Ltd. – Collection Account” under Section 8.2(a).

                 “Collection Period”: The meaning specified in the Swap Agreement.

                 “Commission”: The United States Securities and Exchange Commission.

              “Components”: The Class Q-1 Senior Note Component and the Class Q-1 Income
  Note Component.

                 “Controlling Person”: A Person (other than a Benefit Plan Investor) that has
  discretionary authority or control with respect to the assets of the Issuers or that provides
  investment advice for a fee (direct or indirect) with respect to such assets (or any “affiliate” of
  such a Person (as defined in Department of Labor regulation Section 2510.3-101(f)(3))).

                  “Corporate Trust Office”: With respect to the Trustee means the principal office
  of the Trustee at which, at any particular time, its corporate trust business shall be principally
  administered, which office as of the date of the execution of this Indenture is located at 600
  Travis Street, 50th Floor, Houston, Texas 77002, Attention: Institutional Trust Services –
  Valhalla CLO, Ltd., telephone number (713) 216-4181, or at such other address as the Trustee
  may designate in writing from time to time by notice to the Holders of Notes, the Swap
  Counterparty, the Issuer and the Investment Agreement Counterparty, or the principal office of
  any successor Trustee (the address of which the successor Trustee will notify the Holders of
  Notes, the Swap Counterparty, the Issuer and the Investment Agreement Counterparty in
  writing).

                 “Coverage Tests”: The Interest Coverage Tests and the Overcollateralization
  Tests.

                 “Credit Event”: The meaning specified in the Swap Agreement.

                 “Default”: Any event or condition the occurrence or existence of which would,
  with the giving of notice or lapse of time or both, become an Event of Default.

                 “Default Adjustment”: (a) On any date of determination with respect to any
  Defaulted Reference Obligation or any Deferring PIK Obligation that has been a Defaulted
  Reference Obligation or Deferring PIK Obligation, as applicable, for no more than one month as
  of such date of determination: (1) the Reference Value of such Defaulted Reference Obligation
  or Deferring PIK Obligation, minus (2) the product of (x) the lesser of (i) the Moody’s Recovery
  Rate for such Defaulted Reference Obligation or Deferring PIK Obligation (or such lower
  recovery rate that the Reference Portfolio Manager determines is appropriate during such month)
  and (ii) the S&P Recovery Rate for such Defaulted Reference Obligation or Deferring PIK
  Obligation and (y) the Reference Obligation Calculation Amount of such Defaulted Reference
  Obligation or Deferring PIK Obligation. On any date of determination with respect to any
  Defaulted Reference Obligation or Deferring PIK Obligation that has been a Defaulted
  Reference Obligation or Deferring PIK Obligation for longer than one month but less than three
  years as of such date of determination: (1) the Reference Value of such Defaulted Reference
  Obligation or Deferring PIK Obligation minus (2) the lesser of (A) the Market Value of such

                                                  A-11

                                                                                         010948
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 16906/09/21 Page 156 of 221 PageID 13841
Case 3:21-cv-00538-N Document 26-40 Filed



  Defaulted Reference Obligation or Deferring PIK Obligation, as determined by the Reference
  Portfolio Manager and (B) the product of (x) the lesser of (i) the Moody’s Recovery Rate for
  such Defaulted Reference Obligation or Deferring PIK Obligation and (ii) the S&P Recovery
  Rate for such Defaulted Reference Obligation or Deferring PIK Obligation and (y) the Reference
  Obligation Calculation Amount of such Defaulted Reference Obligation or Deferring PIK
  Obligation. On any date of determination with respect to any Defaulted Reference Obligation or
  Deferring PIK Obligation that has been a Defaulted Reference Obligation or Deferring PIK
  Obligation for three years or more as of such date of determination, the Reference Value thereof;

                 (b) To the extent a Defaulted Reference Obligation or Deferring PIK Obligation
  is converted or exchanged into an Equity Security, for so long as such Equity Security remains
  part of the Reference Portfolio, the Default Adjustment shall equal the applicable Reference
  Value; and

                 (c) In no event will the Default Adjustment be less than zero.

                 “Defaulted Reference Obligation”: The meaning specified in the Swap
  Agreement.

                  “Deferred Interest”: The amount of any interest that is not paid on the Class B
  Notes, Class C-1 Notes or Class C-2 Notes as a result of insufficient funds in accordance with
  the Priority of Payments.

                  “Deferring PIK Obligation”: (i) Any Reference Obligation (other than a
  Structured Finance Obligation) that is a PIK Obligation in respect of which interest has been
  deferred or capitalized (and not subsequently paid) and (ii) any Reference Obligation that is a
  Structured Finance Obligation and a PIK Obligation (a) rated “Baa3” or higher by Moody’s, in
  respect of which interest has been deferred or capitalized for at least two or more full interest
  periods or one year, whichever is less (and not subsequently paid) or (b) rated lower than “Baa3”
  by Moody’s, in respect of which interest has been deferred or capitalized for one or more full
  interest periods or six months, whichever is less (and not subsequently paid).

                 “Deliver”, “Delivered” or “Delivery”: When used with respect to the Trust Estate
  or the Class Q-2 Securities Collateral means the taking of the following steps by the Issuer:

                (a)    in the case of each Certificated Security or Instrument (other than a
         Clearing Corporation Security or an Instrument referred to in clause (g) below), (A)
         causing the delivery of such Certificated Security or Instrument to the Securities
         Intermediary registered in the name of the Securities Intermediary or its affiliated
         nominee or endorsed to the Securities Intermediary or in blank, (B) causing the Securities
         Intermediary to continuously identify on its books and records that such Certificated
         Security or Instrument is credited to the relevant Trust Account or Class Q-2 Securities
         Collateral Account, as applicable, and (C) causing the Securities Intermediary to maintain
         continuous possession of such Certificated Security or Instrument;

                 (b) in the case of each Uncertificated Security (other than a Clearing
         Corporation Security), (A) causing such Uncertificated Security to be continuously
         registered on the books of the obligor thereof to the Securities Intermediary and (B)
                                                A-12

                                                                                      010949
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 16906/09/21 Page 157 of 221 PageID 13842
Case 3:21-cv-00538-N Document 26-40 Filed



         causing the Securities Intermediary to continuously identify on its books and records that
         such Uncertificated Security is credited to the relevant Trust Account or Class Q-2
         Securities Collateral Account, as applicable;

                 (c)    in the case of each Clearing Corporation Security, causing (A) the relevant
         Clearing Corporation to continuously credit such Clearing Corporation Security to the
         securities account of the Securities Intermediary at such Clearing Corporation and (B) the
         Securities Intermediary to continuously identify on its books and records that such
         Clearing Corporation Security is credited to the relevant Trust Account or Class Q-2
         Securities Collateral Account, as applicable;

                 (d) in the case of any Financial Asset that is maintained in book-entry form on
         the records of a FRB, causing (A) the continuous crediting of such Financial Asset to a
         securities account of the Securities Intermediary at any FRB and (B) the Securities
         Intermediary to continuously identify on its books and records that such Financial Asset
         is credited to the relevant Trust Account or Class Q-2 Securities Collateral Account, as
         applicable;

                 (e)   in the case of each Financial Asset not covered by the foregoing clauses (a)
         through (d), causing the transfer of such Financial Asset to the Securities Intermediary in
         accordance with applicable law and regulation and causing the Securities Intermediary to
         continuously credit such Financial Asset to the relevant Trust Account or Class Q-2
         Securities Collateral Account, as applicable;

                  (f)    in the case of each general intangible (including any participation interest
         that is not, or the debt underlying which is not, evidenced by an Instrument or
         Certificated Security), notifying the obligor thereunder of the Grant to the Trustee (unless
         no applicable law requires such notice);

                 (g) in the case of each participation interest in a loan as to which the
         underlying debt is represented by an Instrument, obtaining the acknowledgment of the
         Person in possession of such Instrument (which may not be the Issuer) that it holds the
         Issuer’s interest in such Instrument solely on behalf and for the benefit of the Trustee;

                (h) in the case of any “deposit account” as defined in Article 9 of the UCC,
         causing the institution with which such deposit account is maintained to maintain such
         deposit account in accordance with the Account Agreement; and

                (i)    in the case of any “securities account” causing the institution with which
         such securities account is maintained to maintain such securities account in accordance
         with the Account Agreement.

                 “Depositary”: The Depository Trust Company, its nominees and their respective
  successors, including any depository selected pursuant to Section 2.5.

                  “Determination Date”: With respect to a Payment Date, the eighth Business Day
  preceding such Payment Date; provided that the final Determination Date will be the last day of
  the final Collection Period.

                                                A-13

                                                                                       010950
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 16906/09/21 Page 158 of 221 PageID 13843
Case 3:21-cv-00538-N Document 26-40 Filed



                   “Diversion Test”: A test which will be deemed satisfied as of any Determination
  Date related to any Payment Date following the Ramp-up End Date, if the Class C OC Test is
  satisfied as of such date, measured for this purpose as of the applicable Determination Date
  without giving effect to any payments made on the related Payment Date (including those made
  pursuant to any clause of the Priority of Payments ranking prior to the clause that provides for
  payments if the Diversion Test is not satisfied).

                 “Dollar” or “U.S. $” or “$”: a dollar of the United States of America.

                 “DTC”: The Depository Trust Company or its successor.

                  “Eligible Account”: Either (a) a domestic segregated account with an Eligible
  Institution or (b) a domestic segregated trust account with the corporate trust department of a
  depository institution organized under the laws of the United States of America or any one of the
  states thereof or the District of Columbia (or any domestic branch of a foreign bank), having
  corporate trust powers and acting as trustee for funds deposited in such account, so long as any
  of the securities of such depository institution shall have a credit rating from a nationally
  recognized statistical rating organization in one of its generic rating categories which signifies
  investment grade (e.g., in the case of S&P, “BBB-” or higher).

                  “Eligible Institution”: A depository institution organized under the laws of the
  United States of America or any one of the states thereof or the District of Columbia (or any
  domestic branch of a foreign bank), including the Trustee, (i) which has either (A) a long-term
  unsecured debt rating of “AA-,” “Aa3” or its equivalent from a nationally recognized statistical
  rating organization or (B) a certificate of deposit rating of at least “A-1,” “P-1” or its equivalent
  from a nationally recognized statistical rating organization or any other long-term, short-term or
  certificate of deposit rating acceptable to the Requisite Noteholders and the Swap Counterparty,
  (ii) whose deposits are insured by the Federal Deposit Insurance Corporation and (iii) whose
  combined capital and surplus is at least U.S. $200,000,000.

                  “Eligible Investments”: Any U.S. Dollar-denominated investment (other than
  obligations of the Swap Counterparty or any of its Affiliates) that is one or more of the following
  (and may include investments for which the Swap Counterparty, the Trustee and/or their
  respective Affiliates provide services but may not include investments for which the Reference
  Portfolio Manager provides services):

                 (a) cash;

                   (b) direct registered obligations of, and registered obligations the timely payment
  of principal and interest on which is fully and expressly guaranteed by, the United States or any
  agency or instrumentality of the United States the obligations of which are expressly backed by
  the full faith and credit of the United States, which in each case are not zero coupon securities;

                 (c) demand and time deposits in, trust accounts, certificates of deposit payable
  within 91 days of issuance of, bankers’ acceptances payable within 91 days of issuance issued
  by, or Federal funds sold by any depositary institution or trust company incorporated under the
  laws of the United States or any state thereof and subject to supervision and examination by
  Federal and/or state banking authorities so long as the commercial paper and/or the debt
                                                  A-14

                                                                                         010951
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 16906/09/21 Page 159 of 221 PageID 13844
Case 3:21-cv-00538-N Document 26-40 Filed



  obligations of such depository institution or trust company (or, in the case of the principal
  depository institution in a holding company system, the commercial paper or debt obligations of
  such holding company), at the time of such investment or contractual commitment providing for
  such investment and throughout the term of the investment, have a credit rating of not less than
  “Aaa” by Moody’s and “AAA” by Standard & Poor’s and in each case are not on watch for
  downgrade, or “P-1” by Moody’s and “A-1+” by Standard & Poor’s in the case of commercial
  paper and short-term debt obligations; provided that in any case, the issuer thereof must have at
  the time of such investment a long-term credit rating of not less than “AA-” by Standard &
  Poor’s and “Aa3” by Moody’s and a short-term rating of “A-1+” by Standard & Poor’s and “P-
  1” by Moody’s, and if so rated, is not on watch for downgrade;

                  (d) commercial paper or other short-term obligations with a maturity of not more
  than 91 days from the date of issuance and having at the time of such investment a credit rating
  of at least “P-1” by Moody’s and “A-1+” by Standard & Poor’s, provided, that, in any case, the
  issuer thereof must have at the time of such investment a long-term credit rating of not less than
  “Aa2” by Moody’s, and if so rated, such rating is not on watch for downgrade.

                  (e) unleveraged repurchase obligations with respect to any security described in
  clause (b) above entered into with a U.S. federal or state depository institution or trust company
  (acting as principal) described in clause (c) above or entered into with a corporation (acting as
  principal) whose long-term credit rating is not less than “Aaa” by Moody’s and “AAA” by
  Standard & Poor’s and in each case are not on watch for downgrade or whose short-term credit
  rating is “P-1” by Moody’s and “A-1+” by Standard & Poor’s at the time of such investment and
  throughout the term of the investment; provided, that, if such repurchase obligation has a
  maturity of longer than 91 days, the counterparty thereto must also have at the time of such
  investment and throughout the term of the investment a long-term credit rating of not less than
  “Aa2” by Moody’s and “AAA” by Standard & Poor’s, and if so rated, such rating is not on
  watch for downgrade;

                  (f) any money market fund or similar investment vehicle having at the time of
  investment therein and throughout the term of the investment a credit rating of “MR1+” by
  Moody’s and “AAAm” by Standard & Poor’s; including any fund for which the Trustee or an
  Affiliate of the Trustee serves as an investment advisor, administrator, shareholder servicing
  agent, custodian or subcustodian, notwithstanding that (A) the Trustee or an Affiliate of the
  Trustee charges and collects fees and expenses from such funds for services rendered (provided
  that such charges, fees and expenses are on terms consistent with terms negotiated at arm’s
  length) and (B) the Trustee charges and collects fees and expenses for services rendered,
  pursuant to this Indenture;

                 (g) a guaranteed reinvestment agreement from a bank (if treated as a deposit by
  such bank), insurance company or other corporation or entity organized under the laws of the
  United States or any state thereof (if treated as debt by such insurance company or other
  corporation or entity), providing for periodic payments thereunder during each Collection Period;
  provided that each such agreement provides that it is terminable by the purchaser, without
  premium or penalty, in the event that the rating assigned to such agreement by either Moody’s or
  Standard & Poor’s is at any time lower than the then current ratings assigned to any Class of
  Senior Notes; provided, further, that, at the time of investment therein and throughout the term of

                                                A-15

                                                                                      010952
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 16906/09/21 Page 160 of 221 PageID 13845
Case 3:21-cv-00538-N Document 26-40 Filed



  the investment, the issuer of such agreement has a senior unsecured long-term debt rating, issuer
  rating or counterparty rating of at least “Aaa” by Moody’s, a short-term debt rating of “P-1” by
  Moody’s (and not on watch for downgrade), a short-term debt rating of at least “A-1+” by
  Standard & Poor’s and a long-term debt rating of at least “AAA” by Standard & Poor’s (and not
  on watch for downgrade);

                 (h) the Investment Agreement (together with the Investment Agreement Guaranty
  or any other guaranty in respect thereof); and

                 (i) such other investments for which Rating Confirmation has been received;

  provided that the Eligible Investments in the Collateral Account (except the Investment
  Agreement) shall be required to mature on or before the Business Day prior to the next Payment
  Date, and Eligible Investments in the Collection Account shall be required to mature on or before
  the Business Day prior to the next Payment Date; provided, further that each Eligible Investment
  must bear a stated rate of interest and any floating rate of interest must reset on or prior to the
  next Payment Date of the Notes; provided, further that each Eligible Investment provides, at the
  time of purchase, solely for payments that will not be subject to withholding tax unless the issuer
  or obligor (and the guarantor, if any) of the security or obligation is required to make “gross-up”
  payments that cover the full amount of any such withholding tax (or return the invested amount
  at par); provided, further that ownership of such Eligible Investments will not subject the Issuer
  or Co-Issuer to net income tax in any jurisdiction where it would not otherwise be subject to tax;
  provided, further that Eligible Investments may not include (a) any interest-only security, any
  security purchased at a price in excess of 100% of the par value thereof, any security the
  repayment of which is subject to substantial non-credit related risk as determined in the business
  judgment of the Swap Counterparty (or the Reference Portfolio Manager on its behalf) or any
  security that has a rating assigned by S&P that contains an “r”, “t”, “p”, “pi” or “q” subscript, (b)
  any floating rate security the interest rate with respect to which is inversely or otherwise not
  proportionately related to an interest rate index or is calculated as other than the sum of an
  interest rate index plus a spread or (c) any security subject to a tender offer, voluntary
  redemption, exchange offer, conversion or other similar action.

                 “Equity Security”: The meaning specified in the Swap Agreement.

               “ERISA”: The U.S. Employee Retirement Income Security Act of 1974, as
  amended, and any successor statute thereto.

               “ERISA Restricted Notes”: The Income Notes, the Class Q-1 Securities and the
  Class Q-2B Securities.

                 “Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear System, or
  any successor thereto.

                 “Event of Default”: The meaning specified in Section 5.1.

                 “Exchange Act”: The U.S. Securities Exchange Act of 1934, as amended.



                                                 A-16

                                                                                        010953
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 16906/09/21 Page 161 of 221 PageID 13846
Case 3:21-cv-00538-N Document 26-40 Filed



                “Exchange Date”: The first Business Day following the 40th day after the later of
  the Closing Date and the commencement of the offering of the Notes.

                 “Excluded Property”: Collectively, $1,000 the Issuer received in connection with
  the issuance of the Ordinary Shares of the Issuer and $1,000 the Issuer received as a fee for
  issuing the Securities, and the income thereon and the bank account in which such monies are
  held.

                  “Expense Cap Amount”: With respect to any Payment Date, an amount not to
  exceed: (a) with respect to Administrative Expenses specified in clause (v)(F) of the definition of
  “Administrative Expenses” herein, U.S. $50,000 per annum (pro rated for the related Periodic
  Interest Accrual Period), minus the amount of Administrative Expenses specified in clause (v)(F)
  paid during the Periodic Interest Accrual Period immediately preceding such Payment Date and
  (b) with respect to all other Administrative Expenses in the aggregate, 0.04% of the Swap
  Notional Amount plus $150,000 per annum (pro rated for the related Periodic Interest Accrual
  Period), minus the amount of Administrative Expenses (other than those specified in clause
  (v)(F) thereof) paid during the Periodic Interest Accrual Period immediately preceding such
  Payment Date.

               “Expense Reserve Account”: The account created and designated as the “Valhalla
  CLO, Ltd. – Expense Reserve Account” under Section 8.2(e).

                 “Extension Bonus Eligibility Certification”: With respect to a Maturity Extension
  and each beneficial owner of Senior Notes (including in the form of the Class Q-1 Senior Note
  Component) other than Extension Sale Securities, the written certification by such beneficial
  owner acceptable to the Trustee to the effect that it held Senior Notes (including in the form of
  the Class Q-1 Senior Note Component) other than Extension Sale Securities on the Extension
  Effective Date, including the Aggregate Principal Amount thereof and wire transfer instructions
  for the Extension Bonus Payment and any required documentation thereunder.

                  “Extension Bonus Payment”: With respect to a Maturity Extension, a single
  payment to each applicable beneficial owner set forth in Section 2.15(g) in an amount equal to
  (1) in the case of the Class A-1 Notes, 0.25% of the Aggregate Principal Amount thereof held by
  such beneficial owner as of the Extension Effective Date, (2) in the case of the Class A-2 Notes,
  0.25% of the Aggregate Principal Amount thereof held by such beneficial owner as of the
  Extension Effective Date, (3) in the case of the Class B Notes, 0.25% of the Aggregate Principal
  Amount thereof held by such beneficial owner as of the Extension Effective Date and (4) in the
  case of the Class C Notes, 0.50% of the Aggregate Principal Amount thereof held by such
  beneficial owner as of the Extension Effective Date.

                 “Extension Conditions”: The meaning specified in Section 2.15(c).

                 “Extension Determination Date”: The 8th Business Day prior to the Extension
  Effective Date.

                 “Extension Effective Date”: The Payment Date in August 2009.

                 “Extension Notice”: The meaning specified in Section 2.15(d).

                                                A-17

                                                                                       010954
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 16906/09/21 Page 162 of 221 PageID 13847
Case 3:21-cv-00538-N Document 26-40 Filed



                 “Extension Qualifying Purchasers”: One or more qualifying purchasers (which
  may include the Swap Counterparty or any of its Affiliates acting as principal or agent)
  designated by the Swap Counterparty (or its Affiliate) to purchase Securities from Holders
  pursuant to the Extension Conditions set forth in Section 2.15(c).

                  “Extension Purchase Price”: The purchase price payable by the Extension
  Qualifying Purchasers for Extension Sale Securities in connection with the Maturity Extension,
  if any, in an amount equal to (a) in the case of the Senior Notes, the Aggregate Principal Amount
  thereof, plus accrued and unpaid interest (including Deferred Interest, if any) as of the Extension
  Effective Date (giving effect to any amounts paid to the Holder on such date), plus, in the case of
  the Class C-2 Notes, the applicable Make-whole Premium, (b) in the case of the Income Notes,
  an amount that, together with any amounts paid to the Holders with respect to those Income
  Notes from the Closing Date to and including the Extension Effective Date, shall result in an
  internal rate of return with respect to those Income Notes of 18% per annum, provided, however,
  that if the Extension Effective Date is on or after the date on which such Holders have received
  an internal rate of return equal to or in excess of 18% per annum, the applicable Extension
  Purchase Price for Income Notes shall be zero and (c) in the case of the Class Q-1 Securities, an
  amount determined based on the respective purchase prices for the relevant Class Q-1 Senior
  Note Component and the Class Q-1 Income Note Component thereof.

                  “Extension Sale Notice”: The meaning specified in Section 2.15(d)(iii).

                  “Extension Sale Notice Period”: The meaning specified in Section 2.15(d)(iii).

                  “Extension Sale Securities”: The meaning specified in Section 2.15(b).

                  “Final Class Q-2B Distribution Amount”: The meaning specified in Section
  2.17(iii)(B).

                  “Final Income Note Distribution Amount”: The meaning specified in Section
  8.6(b)(xix).

                  “Fixed Amount”: The meaning specified in the Swap Agreement.

                  “FRB”: Any Federal Reserve Bank.

               “Global Notes”: The Regulation S Global Notes, the Rule 144A Global Notes
  and the Temporary Regulation S Global Notes (and, unless the context otherwise requires, the
  Class Q-1 Temp Reg S Global Securities and the Class Q-1 Reg S Global Securities).

                  “Grant”: means to grant, bargain, sell, warrant, alienate, remise, demise, release,
  convey, assign, transfer, mortgage, pledge, create and grant a security interest in and right of set-
  off against, deposit, set over and confirm. A Grant shall include all rights, powers and options
  (but none of the obligations) of the granting party thereunder, including without limitation the
  immediate continuing right to claim for, collect and receive principal and interest payments in
  respect of the subject property, and all other Monies payable thereunder, to give and receive
  notices and other communications, to make waivers or other agreements, to exercise all rights
  and options, to bring Proceedings in the name of the granting party or otherwise, and generally to

                                                 A-18

                                                                                        010955
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 16906/09/21 Page 163 of 221 PageID 13848
Case 3:21-cv-00538-N Document 26-40 Filed



  do and receive anything that the granting party is or may be entitled to do or receive thereunder
  or with respect thereto.

                 “Holder”: With respect to any Note, Class Q-1 Security or Class Q-2 Security,
  the Person in whose name such Note or Class Q Security is registered in the Securities Register.
  “Noteholder” and “Securityholder” will have corresponding meanings.

                 “Incentive Amount”: The meaning specified in the Swap Agreement.

                 “Income Note Principal Distribution Amount”: The meaning specified in Section
  8.6(b)(xix).

                 “Income Notes”: The meaning specified in Section 2.3(b).

                 “Indenture Calculation Agent”: The meaning specified in Section 10.3.

                 “Indenture Tax Event”: Either (i) the adoption of, or a change in, any tax statute
  (including the Code), treaty, regulation (whether temporary or final), rule, ruling, practice,
  procedure or judicial decision or interpretation which results or will result in withholding tax
  payments in an amount in excess of 10% of the net income of the Issuer during the Collection
  Period as a result of the imposition of withholding tax on payments to the Issuer with respect to
  which the obligors are not required to make gross-up payments that cover the full amount of such
  withholding taxes on an after-tax basis or (ii) a final determination by the Internal Revenue
  Service or a court of competent jurisdiction or an opinion of nationally recognized tax counsel
  experienced in such matters acceptable to the Swap Counterparty and the Reference Portfolio
  Manager to the effect that the Issuer is or has become subject to taxation in an amount in excess
  of 10% of the net income of the Issuer during the Collection Period, whether as a result of being
  deemed to be engaged in the conduct of a trade or business within the United States for U.S.
  federal income tax purposes or otherwise.

                  “Independent”: As to any Person, any other Person (including, in the case of an
  accountant, or lawyer, a firm of accountants or lawyers and any member thereof) who (i) does
  not have and is not committed to acquire any material direct or any material indirect financial
  interest in such Person or in any Affiliate of such Person, and (ii) is not connected with such
  Person as an officer, employee, promoter, underwriter, voting trustee, partner, director or Person
  performing similar functions.

                 “Independent Accountants”: The meaning specified in Section 8.9.

                 “Indirect Participant”: A Person who holds an interest in a Global Note through a
  Participant.

                   “Initial Consent Period”: The period of 15 Business Days from but excluding the
  date on which the Trustee mailed (i) a proposed supplemental indenture pursuant to Section
  9.2(d) or (ii) a proposed amendment to the Swap Agreement pursuant to Section 7.26(c), as
  applicable, in either case to the Holders of Securities.



                                                A-19

                                                                                       010956
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 16906/09/21 Page 164 of 221 PageID 13849
Case 3:21-cv-00538-N Document 26-40 Filed



                 “Initial Purchaser”: With respect to the Senior Notes, the Class Q-1 Securities
  and the Class Q-2A Securities, Citigroup Global Markets Inc. The term “initial purchaser”
  (lower case) refers to the initial purchasers of the Notes, Class Q-1 Securities and Class Q-2
  Securities from the Initial Purchaser or through the Placement Agent, as applicable.

                “Initial Reference Obligations”: The Reference Obligations included in the
  Reference Portfolio under the Swap Agreement as of the Closing Date.

                 “Instrument”: The meaning given to such term in the UCC.

                 “Interest Coverage Ratios”: The Class A Interest Coverage Ratio, the Class B
  Interest Coverage Ratio and the Class C Interest Coverage Ratio.

                 “Interest Coverage Tests”: The Class A Interest Coverage Test, the Class B
  Interest Coverage Test and the Class C Interest Coverage Test.

                 “Interest Rate”: The Class A-1 Interest Rate, the Class A-2 Interest Rate, the
  Class B Interest Rate, the Class C-1 Interest Rate and the Class C-2 Interest Rate, as the context
  requires.

                “Investment Agreement”: The investment agreement (No. 000441) dated as of
  the Closing Date among the Investment Agreement Counterparty, the Issuer and the Trustee, as
  may be amended, supplemented and/or otherwise modified and in effect from time to time in
  accordance with the terms thereof.

                  “Investment Agreement Counterparty”: From time to time, the “Provider”
  specified in the Investment Agreement, which initially shall be FSA Capital Management
  Services LLC, a Delaware limited liability company.

                  “Investment Agreement Guarantor”: From time to time, the “Guarantor,” if any,
  specified in the Investment Agreement, which initially shall be Financial Security Assurance
  Inc., a New York stock insurance company.

                  “Investment Agreement Guaranty”: From time to time, the “Guaranty” in effect,
  if any, specified in the Investment Agreement, such instrument initially being the Financial
  Guaranty Insurance Policy, including Endorsement No. 1 thereto (Policy No. No. 90365-N),
  dated the Closing Date, issued by the initial Investment Agreement Guarantor.

                 “Investment Company Act”: The U.S. Investment Company Act of 1940, as
  amended.

                 “Irish Transfer Agent”: The meaning specified in Section 10.2.

                 “ISDA”: The International Swaps and Derivatives Association, Inc.

                  “Issuer”: Valhalla CLO, Ltd., an exempted company incorporated with limited
  liability under the laws of the Cayman Islands, and its permitted successors and assigns.


                                                 A-20

                                                                                       010957
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 16906/09/21 Page 165 of 221 PageID 13850
Case 3:21-cv-00538-N Document 26-40 Filed



                “Issuer Order”: A written order signed in the name of the Issuer by any one of its
  Authorized Officers and delivered to the Trustee.

                 “Issuers”: The Issuer and the Co-Issuer. References to “such Issuer,” “the
  applicable Issuer” and the like shall be references to either the Issuer or the Co-Issuer, as the
  context requires.

                  “LIBOR”: As determined by the Indenture Calculation Agent with respect to
  each Periodic Interest Accrual Period other than the first Periodic Interest Accrual Period, the
  rate for three-month U.S. Dollar deposits in Europe which appears on Telerate Page 3750 (as
  defined in the Annex to the 2000 ISDA Definitions) as reported by Bloomberg Financial Markets
  Commodities News, or such page as may replace such Telerate Page 3750, as of 11:00 a.m.
  (London time) on the related LIBOR Determination Date; provided, that if, on any LIBOR
  Determination Date, such rate does not appear on Telerate Page 3750, or such page as may
  replace such Telerate Page 3750, the Indenture Calculation Agent shall determine the arithmetic
  mean of the offered quotations of the Reference Banks to leading banks in the London interbank
  market for three-month U.S. Dollar deposits in Europe in an amount determined by the Indenture
  Calculation Agent by reference to requests for quotations as of approximately 11:00 a.m.
  (London time) on the relevant LIBOR Determination Date. If, on any LIBOR Determination
  Date, at least two of the Reference Banks provide such quotations, LIBOR shall equal such
  arithmetic mean of such quotations. If, on any LIBOR Determination Date, only one or none of
  the Reference Banks provides such quotations, LIBOR shall be deemed to be the arithmetic
  mean of the offered quotations that leading banks in the City of New York selected by the
  Indenture Calculation Agent are quoting on the relevant LIBOR Determination Date for three-
  month U.S. Dollar deposits in Europe in an amount determined by the Indenture Calculation
  Agent by reference to the principal London offices of leading banks in the London interbank
  market; provided, however, that if the Indenture Calculation Agent is required but is unable to
  determine a rate in accordance with at least one of the procedures provided above, LIBOR shall
  be determined by the Indenture Calculation Agent in a commercially reasonable manner.

                LIBOR for the Periodic Interest Accrual Period beginning on the Closing Date
  will be 1.88230% per annum.

             “LIBOR Determination Date”: The second London Business Day prior to the
  commencement of a Periodic Interest Accrual Period.

                 “Listing Agent”: The meaning specified in Section 7.22.

                 “London Business Day”: Any Business Day on which commercial banks are
  open for dealings in deposits in U.S. Dollars in the London interbank market.

                  “Make-whole Premium”: With respect to the Class C-2 Notes, the premium
  payable to the Holders of the Class C-2 Notes in connection with (i) an Optional Redemption of
  such Notes, (ii) the purchase of such Notes that are Extension Sale Securities in connection with
  the Maturity Extension, if any, or (iii) the purchase of such Notes in connection with an
  Amendment Buy-Out, as applicable, in each case in an amount equal to the excess, if any, of (x)
  the present value (discounted to the Optional Redemption Date, Extension Effective Date or date

                                                  A-21

                                                                                         010958
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 16906/09/21 Page 166 of 221 PageID 13851
Case 3:21-cv-00538-N Document 26-40 Filed



  of Amendment Buy-Out, as applicable, using the Reinvestment Yield as the discount rate on a
  semi-annual basis using a 360-day year of twelve 30-day months) of the remaining payments of
  interest and principal due on the Class C-2 Notes, assuming that the entire outstanding principal
  amount of the applicable Class C-2 Notes will be paid on the Payment Date occurring in
  November 2013 and that each intervening payment of interest on the Class C-2 Notes will be
  made on the related Payment Date in its entirety (and therefore there is no Deferred Interest on
  the Class C-2 Notes) over (y) the Aggregate Principal Amount of the applicable Class C-2 Notes
  on the Optional Redemption Date, Extension Effective Date or date of Amendment Buy-Out, as
  applicable; provided that in no event shall any Make-whole Premium be less than zero.

                   “Market Value”: The meaning specified in the Swap Agreement.

                 “Maturity Date”: August 1, 2016, or, in the case of a Maturity Extension pursuant
  to Section 2.15, August 1, 2020.

                   “Maturity Extension”: The meaning specified in Section 2.15(a) hereof.

                  “Measurement Date”: Any of (a) the date of any addition or removal of a
  Reference Obligation under the Swap Agreement, (b) each Determination Date, (c) each
  Monthly Report Determination Date and (d) with reasonable prior written notice to the Issuer,
  the Reference Portfolio Manager and the Trustee, any Business Day that a Rating Agency or the
  Swap Counterparty requests to be a “Measurement Date;” provided that, if any such date would
  otherwise fall on a day that is not a Business Day, the relevant Measurement Date will be the
  immediately following Business Day.

                   “Money”: The meaning specified in Section 1-201(24) of the UCC.

                   “Monthly Report”: The meaning specified in Section 8.7.

                  “Monthly Report Determination Date”: The 15th day of each calendar month
  (other than the month immediately preceding the month in which a Payment Date occurs).

                   “Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.

                   “Moody’s Rating”: The meaning specified in the Swap Agreement.

                   “Moody’s Recovery Rate”: The meaning specified in the Swap Agreement.

                   “Net Class Q-2B Periodic Return Amount”: The meaning specified in Section
  2.17(d)(i)(D).

                   “Net Income Note Periodic Return Amount”: The meaning specified in Section
  8.6(a)(xvii).

               “Net Interest Coverage Proceeds”: With respect to any Measurement Date, (i) the
  amount of Payment Date Proceeds for the next following Payment Date plus (ii) the sum of the
  Subordinate Amount and the Incentive Amount, if any, for such Payment Date minus (iii) the
  amounts payable under Sections 8.6(a)(i) and (ii) for such Payment Date. For purposes of

                                                 A-22

                                                                                     010959
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 16906/09/21 Page 167 of 221 PageID 13852
Case 3:21-cv-00538-N Document 26-40 Filed



  calculating Net Interest Coverage Proceeds on a Measurement Date other than a Determination
  Date, the amounts described above will be determined assuming that the composition of the
  Reference Portfolio and Eligible Investments will not change prior to the next Determination
  Date, that there will be no unscheduled Administrative Expenses after such Measurement Date
  and prior to the next Determination Date and that no interest will be payable on any Reference
  Obligation that is a Defaulted Reference Obligation or Deferring PIK Obligation.

                  “Non-consenting Holder”: With respect to any supplemental indenture pursuant
  to Section 9.2 or amendment to the Swap Agreement pursuant to Section 7.26(a), in each case
  that requires the consent of one or more Holders of Securities, any Holder or, in the case of
  Securities represented by Global Notes, any beneficial owner, that either (i) has declared in
  writing that it will not consent to such supplemental indenture or amendment to the Swap
  Agreement, as applicable, or (ii) had not consented to such supplemental indenture or
  amendment to the Swap Agreement, as applicable, within the applicable Initial Consent Period.

                 “Non-Permitted ERISA Holder”: The meaning specified in Section 2.6(o).

                  “Note Purchase Agreement”: The agreement between the Initial Purchaser and
  the Issuers, dated as of the Business Day preceding the Closing Date.

                 “Note Redemption Amount”: With respect to a Payment Date after the end of the
  Portfolio Modification Period, the Swap Reduction Amount under the Swap Agreement (plus
  any Quarterly Aggregate Increase Amount, but minus any Quarterly Aggregate Reduction
  Amount) for such date (but only to the extent the aggregate of such amounts for such Payment
  Date and prior Payment Dates exceeds $648,000,000.

                 “Notes”: The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class
  C-1 Notes, the Class C-2 Notes and the Income Notes, collectively.

                 “Obligation Value Increase Amount”: The meaning specified in the Swap
  Agreement.

                 “Obligation Value Reduction Amount”: The meaning specified in the Swap
  Agreement.

                 “OC Base Amount”: As of any Measurement Date, the aggregate principal
  amount of all Eligible Investments in the Collateral Account (other than those representing an
  investment of interest proceeds of Eligible Investments) as of such date plus the Accrued
  Increase/Reduction Amount as of such date minus the sum of (1) an amount equal to the
  aggregate of the Default Adjustments for all Defaulted Reference Obligations and Deferring PIK
  Obligations as of such date and (2) the Outstanding Premium as of such date.

                  “Offering Circular”: The final offering circular, dated August 17, 2004, with
  respect to the offering of the Securities, as amended, supplemented or otherwise modified.

                 “Officer’s Certificate”: A certificate signed on behalf of the Issuer or the Co-
  Issuer by any Authorized Officer and delivered to the Trustee. Unless otherwise specified, any


                                                A-23

                                                                                      010960
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 16906/09/21 Page 168 of 221 PageID 13853
Case 3:21-cv-00538-N Document 26-40 Filed



  reference in this Indenture to an Officer’s Certificate shall be to an Officer’s Certificate signed
  by any Authorized Officer.

                   “Opinion of Counsel”: A written opinion, unless otherwise specified herein
  addressed to the Trustee, the Swap Counterparty and each Rating Agency and in form and
  substance reasonably satisfactory to the Trustee, each Rating Agency and the Swap
  Counterparty, of an attorney at law admitted to practice before the highest court of any state of
  the United States or the District of Columbia (or the Cayman Islands or other relevant
  jurisdiction, in the case of an opinion relating to the laws of the Cayman Islands or such
  jurisdiction), which attorney may, except as otherwise expressly provided in the Indenture, be
  counsel for the Issuer or the Trustee.

                 “Opinion of Tax Counsel”: An Opinion of Counsel of a nationally recognized
  tax law firm experienced in the matters addressed in the Opinion.

                   “Optional Redemption”: The meaning specified in Section 2.14(e).

                   “Optional Redemption Date”: The meaning specified in Section 2.14(e).

                   “Ordinary Shares”: 1,000 voting ordinary shares, par value U.S. $1.00 per share,
  of the Issuer.

                  “Outstanding”: (a) With respect to the Notes, as of any date of determination,
  “Outstanding” refers to all Notes theretofore authenticated and delivered under this Indenture
  other than Notes cancelled, redeemed, exchanged or replaced in accordance with the terms of
  this Indenture and (b) with respect to the Class Q Securities, as of any date of determination,
  “Outstanding” refers to any and all Class Q Securities theretofore issued and paid for under this
  Indenture other than the Class Q Securities cancelled, redeemed, exchanged or replaced in
  accordance with the terms of this Indenture.

                   “Outstanding Premium”: The meaning specified in the Swap Agreement.

               “Overcollateralization Ratios”: The Class A Overcollateralization Ratio, the
  Class B Overcollateralization Ratio and the Class C Overcollateralization Ratio, collectively.

               “Overcollateralization Tests”: The Class A OC Test, the Class B OC Test and the
  Class C OC Test.

                “Participant”: With respect to the Depositary, Euroclear or Clearstream, a Person
  who has an account with the Depositary, Euroclear or Clearstream, respectively (and, with
  respect to DTC, shall include Participants holding securities positions on behalf of Euroclear and
  Clearstream).

                 “Paying Agent”: The Trustee and, so long as any Securities are listed on the Irish
  Stock Exchange, the Listing Agent or any other Person appointed pursuant to Section 10.1 that
  meets the eligibility standards for the Trustee specified in Section 6.10 and is authorized by the
  Issuer and the Co-Issuer to make payments of amounts on the Notes on behalf of the Issuer.


                                                  A-24

                                                                                         010961
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 16906/09/21 Page 169 of 221 PageID 13854
Case 3:21-cv-00538-N Document 26-40 Filed



                  “Payment Date”: With respect to a Class of Notes, the 1st day of each February,
  May, August and November commencing on and including February 1, 2005 (or if any such day
  is not a Business Day, the first Business Day thereafter), and ending on and including the earlier
  of the final redemption date for such Class and the Maturity Date.

                 “Payment Date Priority of Payments”: The meaning specified in Section 8.6(a).

                  “Payment Date Proceeds”: With respect to a Payment Date, the total of (i) the net
  amount, if any, paid by the Swap Counterparty in respect of the Adjusted Reference Portfolio
  Return Amount and the Fixed Amount for such Payment Date, (ii) interest and dividends
  received with respect to Eligible Investments in the Trust Accounts (including interest and
  dividends received on amounts on deposit in the Collateral Account) during the related Periodic
  Interest Accrual Period, (iii) on the first Payment Date only, all amounts deposited into the
  Collection Account from the Expense Reserve Account pursuant to Section 8.2(e), and (iv)
  principal proceeds of Eligible Investments and other amounts on deposit in the Collateral
  Account, but in the case of this clause (iv) only (A) to the extent of the Quarterly Aggregate
  Reduction Amount, if any, for that date, and (B) without duplication of clause (A), to the extent
  other funds are not otherwise available (but in the case of (B) solely for purposes of making
  payments pursuant to clauses (ii) and (xiii) of the Payment Date Priority of Payments (provided,
  that no amount pursuant to this clause (iv) will be used to make payments as provided in clause
  (xiii) of the Payment Date Priority of Payments unless all of the Senior Notes have been
  retired)).

                 “Payment Date Valuation Report”: The meaning specified in Section 8.8.

               “Periodic Interest”: The Class A-1 Interest Amount, the Class A-2 Interest
  Amount, the Class B Interest Amount, the Class C-1 Interest Amount, the Class C-2 Interest
  Amount and the Class Q-2A Interest Amount, as the context may require.

                 “Periodic Interest Accrual Period”: (a) With respect to the initial Payment Date,
  the period from and including the Closing Date to but excluding the initial Payment Date, and (b)
  with respect to each Payment Date thereafter, the period from and including the preceding
  Payment Date to but excluding such Payment Date; provided that in the case of the Class C-2
  Notes, the Periodic Interest Accrual Period will not be adjusted in the event a scheduled Payment
  Date would otherwise occur on a day that is not a Business Day.

                   “Person”: Any individual, corporation, partnership, limited liability partnership,
  limited liability company, joint venture, association, joint stock company, trust (including any
  beneficiary thereof), unincorporated organization or government or any agency or political
  subdivision thereof.

                 “PIK Obligation”: The meaning specified in the Swap Agreement.

                 “Placement Agent”: Citigroup Global Markets Inc.

                  “Plan”: Any (a) “employee benefit plan” (as defined in Section 3(3) of ERISA)
  subject to the provisions of Title I of ERISA, (b) “plan” (as defined in Section 4975(e)(1) of the
  Code) subject to the provisions of Section 4975 of the Code or (c) entity whose underlying assets

                                                 A-25

                                                                                        010962
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 16906/09/21 Page 170 of 221 PageID 13855
Case 3:21-cv-00538-N Document 26-40 Filed



  include “plan assets” by reason of Department of Labor regulation Section 2510.3-101 or
  otherwise.

                “Pledged Securities”: As of any date, the Eligible Investments credited to any of
  the Trust Accounts.

                 “Portfolio Modification Period”: The meaning specified in the Swap Agreement.

                 “Principal Priority of Payments”: The meaning specified in Section 8.6(b).

                 “Priority of Payments”: The Payment Date Priority of Payments and the Principal
  Priority of Payments.

                 “Proceeding”: Any suit in equity, action at law or other judicial or administrative
  proceeding.

               “Qualified Institutional Buyer”: A “qualified institutional buyer” as defined in
  Rule 144A(a)(1) under the Securities Act.

                “Qualified Purchaser”: A “qualified purchaser” for purposes of Section 3(c)(7) of
  the Investment Company Act.

                 “Quarterly Aggregate Increase Amount”: The meaning specified in the Swap
  Agreement.

                 “Quarterly Aggregate Reduction Amount”: The meaning specified in the Swap
  Agreement.

                 “Quarterly Amortization Increase Amount”: The meaning specified in the Swap
  Agreement.

                 “Ramp-up End Date”: The meaning specified in the Swap Agreement.

                 “Ramp-up Period”: The meaning specified in the Swap Agreement.

               “Rating Agency”: Either of Moody’s or Standard & Poor’s; “Rating Agencies”
  shall mean Moody’s and Standard & Poor’s, collectively.

                 “Rating Confirmation”: With respect to any specified action, the written
  confirmation by both Rating Agencies, or if expressly stated, by a specified Rating Agency, that
  such Rating Agency will not qualify, downgrade or withdraw its then-current respective rating of
  any Class of Senior Notes or the Class Q-1 Securities solely as a result of such action.

                 “Record Date”: With respect to a Payment Date or Maturity Date or the Class Q-
  2 Maturity Date, as applicable, the close of business on the fifteenth day prior to such date, or if
  such day is not a Business Day, the close of business on the next Business Day.




                                                 A-26

                                                                                        010963
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 16906/09/21 Page 171 of 221 PageID 13856
Case 3:21-cv-00538-N Document 26-40 Filed



                “Reference Banks”: With respect to the determination of LIBOR by the Indenture
  Calculation Agent, any four major banks in the London interbank market selected by the
  Indenture Calculation Agent for such purpose.

                 “Reference Obligation”: The meaning specified in the Swap Agreement.

                 “Reference Obligation Calculation Amount”: The meaning specified in the Swap
  Agreement.

                 “Reference Obligation Eligibility Criteria”: The meaning specified in the Swap
  Agreement.

                 “Reference Portfolio”: The meaning specified in the Swap Agreement.

                 “Reference Portfolio Criteria”: The meaning specified in the Swap Agreement.

                “Reference Portfolio Management Agreement”: The Reference Portfolio
  Management Agreement, dated as of the Closing Date, between the Swap Counterparty and the
  Reference Portfolio Manager.

                “Reference Portfolio Manager”: Highland Capital Management, L.P. and its
  approved successors and assigns.

                 “Reference Value”: The meaning specified in the Swap Agreement.

                 “Registrar”: The meaning specified in Section 2.6(a).

                 “Regulation S”: Regulation S promulgated under the Securities Act.

                 “Regulation S Global Note”: The meaning set forth in Section 2.2(b)(i).

                  “Reinvestment Yield”: With respect to the Class C-2 Notes, the rate equal to the
  sum of (a) 1.30% and (b) the applicable yield to maturity implied by (i) the yields reported, as of
  10:00 a.m. (New York City time) on the tenth Business Day preceding the Optional Redemption
  Date, Extension Effective Date or date of Amendment Buy-Out, as applicable, on the display
  designated as “Govt PX1” on Bloomberg Financial Markets Commodities News (or such other
  display as may replace such display) for actively traded U.S. Treasury securities having a
  maturity as nearly as practicable equal to the Payment Date occurring in November 2013 or (ii) if
  such yields are not reported as of such time or the yields reported as of such time are not
  ascertainable, the Treasury Constant Maturity Series Yields reported, for the latest day for which
  such yields have been so reported as of the tenth Business Day preceding the Optional
  Redemption Date, Extension Effective Date or date of Amendment Buy-Out, as applicable, in
  Federal Reserve Statistical Release H.15 (519) (or any comparable successor publication) for
  actively traded U.S. Treasury securities having a constant maturity as nearly as practicable equal
  to the Payment Date occurring in November 2013.

                 “Reminder Notice”: The meaning specified in Section 8.8.


                                                A-27

                                                                                      010964
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 16906/09/21 Page 172 of 221 PageID 13857
Case 3:21-cv-00538-N Document 26-40 Filed



                  “Repository”: The internet-based password protected electronic repository of
  transaction documents relating to privately offered and sold collateralized debt obligation
  securities located at www.cdolibrary.com. or successors thereto.

                  “Requisite Noteholders”: The holders of 66 2/3% or more of the Aggregate
  Principal Amount of (a) the Class A-1 Notes, so long as any Class A-1 Notes remain
  Outstanding, (b) thereafter the Class A-2 Notes, so long as any Class A-2 Notes remain
  Outstanding, (c) thereafter the Class B Notes, so long as any Class B Notes remain Outstanding,
  (d) thereafter the Class C-1 Notes and the Class C-2 Notes (voting as a single class), so long as
  any Class C Notes remain Outstanding, and (e) thereafter the Income Notes, so long as any
  Income Notes remain Outstanding.

                  “Responsible Officer”: With respect to the Trustee, any officer within the
  Corporate Trust Office of the Trustee who is responsible for the administration of this Indenture,
  including any Vice President, Assistant Vice President, Assistant Treasurer, Trust Officer, or any
  other officer of the Trustee customarily performing functions similar to those performed by any
  of the above designated officers and also, with respect to a particular matter, any other officer
  within the Corporate Trust Office to whom such matter is referred because of such officer’s
  knowledge of and familiarity with the particular subject.

                 “Rule 144A”: Rule 144A under the Securities Act.

                 “Rule 144A Global Note”: The meaning specified in Section 2.2(b)(ii).

                 “Rule 144A Information”: The meaning specified in Section 2.6(c).

                 “Sale”: The meaning specified in Section 5.2.

                 “Secured Parties”: The meaning specified in the Preliminary Statement to this
  Indenture.

                 “Securities”: Collectively, the Notes, the Class Q-1 Securities and the Class Q-2
  Securities.

                 “Securities Act”: The U.S. Securities Act of 1933, as amended.

               “Securities Intermediary”: The entity maintaining a Trust Account pursuant to an
  Account Agreement.

                 “Securities Register”: The meaning specified in Section 2.6(a).

                “Senior Notes”: The Class A-1 Notes, the Class A-2 Notes, the Class B Notes,
  the Class C-1 Notes and the Class C-2 Notes, collectively

                 “Share Trustee”: Walkers SPV Limited and its permitted successors.

              “Standard & Poor’s” or “S&P”: Standard & Poor’s Ratings Services, a division
  of The McGraw-Hill Companies, Inc., or any successor thereto.

                                                A-28

                                                                                      010965
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 16906/09/21 Page 173 of 221 PageID 13858
Case 3:21-cv-00538-N Document 26-40 Filed



                “S&P Recovery Rate”: The meaning specified in the Swap Agreement.

                “Structured Finance Obligation”: The meaning specified in the Swap Agreement.

                “Subordinate Amount”: The meaning specified in the Swap Agreement.

                  “Subordinated Administrative Expenses”: Technology expenses of the Swap
  Counterparty and its Affiliates in connection with transactions contemplated hereby and by the
  Swap Agreement not to exceed $50,000 in any calendar year; provided, however, that
  Subordinated Administrative Expenses shall not include any amounts due or accrued with
  respect to actions taken on or prior to the Closing Date which amounts shall be payable only
  from the Expense Reserve Account pursuant to Section 8.2(e).

                  “Swap Additional Termination Event”: An “Additional Termination Event” or a
  “Tax Event Upon Merger” under the Swap Agreement as to which the Swap Counterparty is the
  affected party.

                 “Swap Agreement”: The portfolio swap agreement entered into by the Issuer with
  the Swap Counterparty, dated as of the Closing Date, which will be documented on the standard
  form of the 2002 ISDA Master Agreement published by ISDA, as supplemented by the schedule
  thereto and related documents, and a confirmation for the portfolio swap transaction thereunder,
  together with the annexes thereto evidencing the Reference Portfolio, as amended or
  supplemented from time to time.

                “Swap Agreement Amendment”: The meaning specified in Section 7.26.

                “Swap Counterparty”: Citigroup Financial Products Inc., or any successor
  thereto.

                “Swap Event of Default”: An “Event of Default” under the Swap Agreement.

                 “Swap Guarantee”: The Guarantee, dated as of the Closing Date by the Swap
  Guarantor in favor of the Issuer with respect to the Swap Agreement.

                “Swap Guarantor”: Citigroup Global Markets Holdings Inc. or any successor
  thereto.

                “Swap Reduction Amount”: The meaning specified in the Swap Agreement.

                “Swap Termination Date”: The meaning specified in the Swap Agreement.

                “Swap Termination Event”: A “Termination Event” under the Swap Agreement.

                “Swap Termination Payment”: The amount, if any, payable by the Issuer or the
  Swap Counterparty to the other party in respect of an Early Termination Date under the Swap
  Agreement (as defined therein).

                “Tax Redemption”: The meaning specified in Section 2.14(d).

                                               A-29

                                                                                    010966
Case 19-34054-sgj11 Doc 1822-67 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
                                       of 16906/09/21 Page 174 of 221 PageID 13859
Case 3:21-cv-00538-N Document 26-40 Filed



                    “Tax Redemption Date”: The meaning specified in Section 2.14(d).

                    “Temporary Regulation S Global Note”: The meaning specified in Section
  2.2(b)(i).

                “Transferee Certificate”: The Transferee Certificate with respect to the Income
  Notes substantially in the form of Exhibit IN-2 hereto.

                “Transfer Letter”: The Transfer Letter substantially in the form of Exhibit E-1 or
  Exhibit E-2 hereto, as applicable.

                 “Trust Accounts”: The Collection Account, the Expense Reserve Account and
  the Collateral Account, collectively.

                  “Trust Estate”: The meaning set forth under “Grant of Security Interest” on page
  1 of this Indenture.

                “Trustee”: JPMorgan Chase Bank, as trustee under this Indenture and its
  permitted successors.

                 “Trustee Expenses”: With respect to any Payment Date (including without
  limitation the Maturity Date), an amount equal to the sum of all amounts incurred by or
  otherwise owing to the Trustee hereunder in any Collection Period in accordance with the
  Indenture other than the Trustee Fee.

                  “Trustee Fee”: With respect to any Payment Date, the amount separately agreed
  to by the Issuer and the Trustee in that certain letter dated as of the Closing Date.

                “UCC”: The Uniform Commercial Code as in effect from time to time in the
  State of New York.

                    “U.S. Person”: The meaning assigned to such term in Regulation S under the
  Securities Act.




                                                 A-30

                                                                                       010967
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 175 of 221 PageID 13860



                             EXHIBIT 333




                                                                    010968
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 176 of 221 PageID 13861
                                                                EXECUTION COPY




                         SUPPLEMENTAL INDENTURE




                             VALHALLA CLO, LTD.,
                                  as Issuer


                              VALHALLA CLO, INC.,
                                  as Co-Issuer


           THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
                               ASSOCIATION,
                                  as Trustee




                              Dated as of July 25, 2016




  22053093.15.BUSINESS

                                                                    010969
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 177 of 221 PageID 13862



          This SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
  July 25, 2016, by and among VALHALLA CLO, LTD., an exempted company incorporated
  with limited liability under the laws of the Cayman Islands (the “Issuer”), VALHALLA CLO,
  INC., a Delaware corporation (the “Co-Issuer”, and together with the Issuer, the “Co-Issuers”),
  and THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
  ASSOCIATION, as trustee and securities intermediary (together with its permitted successors
  and assigns in the trusts hereunder, the “Trustee”) and consented to by HIGHLAND CAPITAL
  MANAGEMENT, L.P. (the “Reference Portfolio Manager”) and CITIGROUP FINANCIAL
  PRODUCTS INC., as swap counterparty (the “Swap Counterparty”) hereby amends that certain
  Indenture, dated as of August 18, 2004 (the “Indenture”), by and among the Issuer, the Co-
  Issuer, and the Trustee. Capitalized terms used but not otherwise defined herein shall have the
  meanings given to such terms in the Indenture.

                                 PRELIMINARY STATEMENT

          WHEREAS, the Co-Issuers desire to enter into a supplemental indenture pursuant to
  Section 9.2(a) of the Indenture to make such changes as shall be necessary or advisable in order
  for the Issuer to allow (i) participating Holders of Income Notes to extend the maturity with
  respect to their Income Notes past the Swap Termination Date, (ii) non-participating Holders of
  Income Notes to receive their final distribution on the existing Maturity Date (after which such
  Holders will not be entitled to any further distributions under the Indenture (in accordance with
  its terms as if un-amended by this Supplemental Indenture or the extension of participating
  Holders)) (iii) and to enable the Issuer (or subsidiaries) to hold assets from the Reference
  Portfolio after the Swap Termination Date;

        WHEREAS, the Swap Counterparty has not extended the Portfolio Modification
  Agreement or the Swap Termination Date pursuant to the Indenture;

        WHEREAS, the Co-Issuers have received the consent of a majority of the Holders of the
  Income Notes with respect to this Supplemental Indenture;

         WHEREAS, the Co-Issuers have complied with all conditions precedent provided for in
  the Indenture relating to this Supplemental Indenture;

        WHEREAS, the Co-Issuers have requested that the Trustee execute and deliver this
  Supplemental Indenture; and

         NOW THEREFORE, in consideration of the foregoing, the parties hereto agree as
  follows:

          A.       AMENDMENTS.

        1.      The “Grant Of Security Interest” is hereby amended by adding the Custodial
  Account to clause (i) thereof as follows:

               (i) each of the Custodial Account, the Collateral Account, the Collection Account,
  the Expense Reserve Account, any subaccounts thereof and all financial assets credited to, and
  amounts on deposit or credit balances carried in, each of them from time to time;


  22053093.15.BUSINESS

                                                                                     010970
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 178 of 221 PageID 13863



          2.      Section 1.1 of the Indenture is hereby amended by amending the last sentence
  thereof as follows:

                 Capitalized terms used in Sections 8.7, 8.8 and 8.9 and in Schedule A that are not
  defined herein have the meanings specified in the Swap Agreement; provided that, to the extent
  used and not defined herein after the Swap Termination Date, such terms shall continue to have
  the meanings specified in the Swap Agreement and such meanings will survive notwithstanding
  the Swap Termination Date.

         3.      Section 2.3(a) of the Indenture is hereby amended by amending the second
  sentence thereof as follows:

                The Maturity Date for each Class of Notes is August 1, 2016, or, if the maturity is
  extended pursuant to Section 2.15 hereof, August 1, 2020, or, in the case of a Post Swap
  Maturity Extension pursuant to Section 2.15(h) with respect to the Post Swap Extending Income
  Notes, such maturity as extended by such Post Swap Maturity Extension.

         4.      Section 2.15 of the Indenture is hereby amended by adding new Section 2.15(h) at
  the end thereof as follows:

                (h)     Post Swap Maturity Extension.

                        (i)     Participating Holders of Income Notes (any such Holder, a “Post
         Swap Extending Holder”) may request that the Maturity Date with respect to their
         Income Notes (such Income Notes, “Post Swap Extending Income Notes”) be extended
         beyond the existing Maturity Date and beyond the Swap Termination Date until such
         Post Swap Extending Income Notes are redeemed pursuant to an Optional Redemption
         pursuant to Section 2.14(e) of this Indenture or the Reference Portfolio Manager has
         liquidated the transferred Reference Portfolio (such extension, the “Post Swap Maturity
         Extension”), so long as the Post Swap Maturity Extension Condition set forth below is
         satisfied.

                         (ii)    Each Income Noteholder wishing to participate as a Post Swap
         Extending Holder shall give irrevocable notice (a “Post Swap Maturity Extension
         Notice”) to the Trustee no later than July 20, 2016 (or such later date that may be agreed
         to by the Reference Portfolio Manager) of its intention to participate in a Post Swap
         Maturity Extension (the “Post Swap Maturity Extension Notice Date”). The Post Swap
         Maturity Extension shall be conditioned upon (x) the consent of the Reference Portfolio
         Manager and (y) the Trustee’s receipt of Post Swap Maturity Extension Notices from
         Holders of Income Notes representing at least $41,000,000 in Aggregate Outstanding
         Amount of Income Notes by the Post Swap Maturity Extension Notice Date (the “Post
         Swap Maturity Extension Condition”). Following receipt of an Issuer Order stating that
         the Post Swap Maturity Extension Condition is satisfied and the Post Swap Maturity
         Extension is effective with respect to the Post Swap Extending Income Notes, the
         Trustee, at the direction of the Issuer (or the Reference Portfolio Manager on its behalf)
         and at the expense of the Issuers, shall mail a notice to all Holders of Income Notes
         confirming whether or not the Post Swap Maturity Extension became effective no later
         than three (3) Business Days following receipt of such Issuer Order. The Reference
                                                 3

                                                                                     010971
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 179 of 221 PageID 13864



        Portfolio Manager and the Issuer shall use commercially reasonable efforts to obtain a
        separate CUSIP for the Post Swap Extending Notes in accordance with Section 7.19 and
        the Holders shall cooperate with the Trustee and the Issuer to effect the exchange of their
        Income Notes for new Income Notes with such separate CUSIP. For the avoidance of
        doubt, notwithstanding anything to the contrary set forth herein, the Post Swap Maturity
        Extension shall in no instance (a) affect the calculations of the amount of any payment of
        principal of or interest on or other amount payable in respect of any Income Note held by
        a Non-Participating Holder or the right of the Non-Participating Holders of the Income
        Notes to the benefit of any provisions for the payment of such Income Notes contained in
        the Indenture or (b) affect the calculations of any amounts under the Swap Agreement,
        including the Swap Reduction Amount, Quarterly Aggregate Increase Amounts,
        Quarterly Aggregate Reduction Amounts, Final Prices of the Reference Portfolio or the
        determination of any amounts required for the calculation thereof.

                        (iii) Upon confirmation of the effectiveness of a Post Swap Maturity
        Extension, the Maturity Date with respect to all Post Swap Extending Income Notes of
        Post Swap Extending Holders shall be extended without any requirement for approval or
        consent of non-participating Holders (any such Holder, a “Non-Participating Holder”) or
        amendment or supplement to this Indenture. After the Swap Termination Date, references
        to the Income Notes shall be deemed to refer to the Post Swap Extending Income Notes.
        The respective Net Income Note Periodic Return Amounts, Income Note Principal
        Distribution Amounts and/or Final Income Note Distribution Amounts due to the Post
        Swap Extending Holders on the Swap Termination Date, based on their pro rata share of
        the Aggregate Principal Amount of the Income Notes shall constitute the “Post Swap
        Extending Share” with respect to the Post Swap Extending Holders. All Post Swap
        Extending Holders shall be deemed to have consented to the Issuer’s retention and
        application (to the extent necessary) of a portion of their Post Swap Extending Share to
        the Issuer’s purchase of the transferred Reference Portfolio from the Swap Counterparty
        pursuant to Section 3.4(d) hereto on the Swap Termination Date. Post Swap Extending
        Holders shall receive the remainder of their Post Swap Extending Share after the Issuer’s
        application of such portion of the Post Swap Extending Share necessary for its purchase
        of the transferred Reference Portfolio on the Swap Termination Date in accordance with
        the Priority of Payments.

                       (iv)    The Maturity Date with respect to all Income Notes of Non-
        Participating Holders shall not be affected in any way by any Post Swap Maturity
        Extension. Non-Participating Holders shall receive their respective Net Income Note
        Periodic Return Amounts and Final Income Note Distribution Amounts on the Swap
        Termination Date based on their pro rata share of the Aggregate Principal Amount of the
        Income Notes (the “Non-Participating Share”) in accordance with the Priority of
        Payments. After receipt of their respective Non-Participating Shares on their Maturity
        Date, Non-Participating Holders shall not be entitled to any further distributions under
        this Indenture (in accordance with its terms as if un-amended by any supplemental
        indentures or the Post Swap Maturity Extension).




                                                 4

                                                                                    010972
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 180 of 221 PageID 13865



         5.      Section 3.3(b) of the Indenture is hereby amended by replacing each reference to
  “Eligible Investment” with a corresponding reference to “Pledged Security” as follows:

                 (b)     Each time that the Issuer shall direct or cause the acquisition of any
  Pledged Security, the Issuer shall, if such Pledged Security has not already been transferred to
  the relevant Trust Account, cause such Pledged Security to be Delivered. The security interest of
  the Trustee in the funds or other property utilized in connection with such acquisition shall,
  immediately and without further action on the part of the Trustee, thereupon be released. The
  security interest of the Trustee shall nevertheless come into existence and continue in such
  Pledged Security so acquired, including all rights of the Issuer in and to any contracts related to
  and proceeds of such Pledged Security.

         6.      Section 3.4 of the Indenture is hereby amended by:

                 (i)    amending the heading thereof to: “The Swap Agreement; Transfer and
  Disposition of Reference Portfolio”.

                 (ii)    amending Section 3.4(a) thereof by adding the following sentences at the
  end thereof:

                  In connection with the termination of the Swap Agreement on the Swap
  Termination Date, the Issuer (or the Reference Portfolio Manager on its behalf) will purchase
  any remaining assets in the Reference Portfolio held by the Swap Counterparty as of the Swap
  Termination Date which shall be transferred to the Issuer or an Issuer Subsidiary, as directed by
  the Reference Portfolio Manager, and held by the Trustee as a part of the Trust Estate in the
  Custodial Account. The Issuer may net any amounts to be received from the Swap Counterparty
  on the Swap Termination Date constituting the Post Swap Extending Share with any amounts to
  be applied to the acquisition of the Reference Portfolio from the Swap Counterparty pursuant to
  the preceding sentence and shall deposit the net of amounts into the Collateral Account for
  application in accordance with Section 8.6. Each Post Swap Extending Holder hereby consents
  to the application of its Post Swap Extending Share to the Issuer’s acquisition of the Reference
  Portfolio from the Swap Counterparty pursuant to the preceding sentences. Notwithstanding
  anything to the contrary set forth herein, following the Swap Termination Date, no notice to, or
  consent of, or direction by the Swap Counterparty will be required for any action under this
  Indenture and all such references shall be deemed to be amended to reference notice to, or
  consent of, or direction by the Issuer.

                 (iii)   adding new Section 3.4(d) at the end thereof as follows:

                 (d)     Following the Swap Termination Date:

                   (i)   The Reference Portfolio Manager (on behalf of the Issuer) may from time
  to time direct the Trustee in writing to sell, and the Trustee (on behalf of the Issuer) shall sell in
  the manner directed by the Reference Portfolio Manager, all assets in the Reference Portfolio
  held by the Trustee in the Trust Estate on behalf of the Issuer pursuant to Section 3.4(a) above.
  Any transaction effected under this Section 3.4(d) shall be conducted on an arm’s-length basis
  and, if effected with a Person Affiliated with the Reference Portfolio Manager, shall be effected
  in accordance with the requirements of the Reference Portfolio Management Agreement on
                                                    5

                                                                                         010973
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 181 of 221 PageID 13866



  terms no less favorable to the Issuer than would be the case if such Person were not so Affiliated,
  provided that the Trustee shall have no responsibility to oversee compliance with this clause (d)
  by the other parties.

                   (ii)   The Issuer may, by Issuer Order or a trade confirmation or a written
  direction from an authorized officer of the Reference Portfolio Manager, delivered to the Trustee
  at least two Business Days prior to the settlement date for any sale of a security certifying that
  the sale of such security is being made in accordance with this Section 3.4(d), direct the Trustee
  to release or cause to be released such security from the lien of this Indenture and, upon receipt
  of such Issuer Order, trade confirmation or other direction, the Trustee shall deliver any such
  security, if in physical form, duly endorsed to the broker or purchaser designated in such Issuer
  Order, trade confirmation or other direction or, if such security is a Clearing Corporation
  Security, request an appropriate transfer thereof to be made, in each case against receipt of the
  sales price therefor as specified by the Reference Portfolio Manager in such Issuer Order, trade
  confirmation or other direction; provided that the Trustee may deliver any such security in
  physical form for examination in accordance with street delivery custom. Any Pledged Security
  or other Asset transferred to an Issuer Subsidiary to be held by such Issuer Subsidiary in
  exchange for the pledge of the equity interest in such Issuer Subsidiary shall be released from the
  lien of this Indenture.

                  (iii) Upon receiving actual written notice of any Offer (as defined below) or
  any request for a waiver, consent, amendment or other modification with respect to any
  Reference Obligation, the Trustee on behalf of the Issuer shall notify the Reference Portfolio
  Manager of any Reference Obligation that is subject to a tender offer, voluntary redemption,
  exchange offer, conversion or other similar action (an “Offer”) or such request. The Reference
  Portfolio Manager may direct (x) the Trustee to accept or participate in or decline or refuse to
  participate in such Offer and, in the case of acceptance or participation, to release from the lien
  of this Indenture such Reference Obligation in accordance with the terms of the Offer against
  receipt of payment therefor or (y) the Issuer or the Trustee to agree to or otherwise act with
  respect to such consent, waiver, amendment or modification.

                 (iv)    The Trustee shall, upon receipt of an Issuer Order, release from the lien of
  this Indenture any Reference Obligation or other Collateral being transferred to an Issuer
  Subsidiary pursuant to Section 3.4 hereof and deliver such Collateral to be held by the Issuer
  Subsidiary in exchange for the equity interest in such Issuer Subsidiary. Such Issuer Order shall
  be executed by an Authorized Officer of the Reference Portfolio Manager, request release of a
  Reference Obligation or other Collateral, certify that such release is permitted under this
  Indenture and request that the Trustee execute the agreements, releases or other documents
  releasing such Collateral as presented to it by the Reference Portfolio Manager.

                 (v)     Notwithstanding anything contained in this Indenture to the contrary,
  pursuant to this Section 3.4, the Issuer may cause any Collateral or the Issuer's interest therein to
  be transferred to a Issuer Subsidiary in exchange for an equity interest in such Issuer Subsidiary
  in accordance with the terms of this Section 3.4. The transfer of a Reference Obligation or other
  Collateral from the Issuer to an Issuer Subsidiary, and from an Issuer Subsidiary to the Issuer or
  another Issuer Subsidiary, shall not be considered a sale, purchase or other disposition of such
  Reference Obligation or other Collateral under this Indenture.

                                                   6

                                                                                        010974
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 182 of 221 PageID 13867



                  (vi)    The parties hereto agree that any reports prepared by the Trustee, the
  Reference Portfolio Manager or Collateral Administrator with respect to the Reference Portfolio
  shall indicate that the related assets held by Issuer Subsidiaries are held by an Issuer Subsidiary,
  shall refer directly and solely to the related assets held by such Issuer Subsidiaries, and the
  Trustee shall not be obligated to refer to the equity interest in such Issuer Subsidiary. For
  purposes of calculations made under the Indenture, assets held by any Issuer Subsidiary shall be
  treated as Equity Securities owned by the Issuer (and the equity interest in such Issuer Subsidiary
  shall not be included in such calculation).

         7.       Section 7.4(a) of the Indenture is hereby amended by adding the following
  proviso to the first sentence thereof as follows:

                 ; provided further that, after the Swap Termination Date, the Issuer, at the
  direction of the Reference Portfolio Manager, and with notice to the Trustee may direct the
  dissolution of the Co-Issuer and, upon the effectiveness of such dissolution, the Co-Issuer shall
  cease to be a party to the Indenture and all references to Issuers shall be deemed to refer to the
  Issuer.

          8.      Section 7.4(b) of the Indenture is hereby amended by amending clause (i) of the
  third sentence thereof as follows:

                 (i) neither the Issuer nor the Co-Issuer shall have any subsidiaries (other than,
  with respect to the Issuer, the Co-Issuer and any subsidiary that is formed for the sole purpose of
  holding any asset that could cause the Issuer to be engaged or deemed to be engaged in a trade or
  business in the United States (an “Issuer Subsidiary”)) and

         9.     Section 7.8(b) of the Indenture is hereby amended by adding the words “,
  including the Reference Portfolio Management Agreement,” after the words “the Basic
  Documents” and by adding the following proviso to the end of the first sentence thereof:

                 ; provided that the Issuer may own the Reference Portfolio transferred to the
  Issuer in accordance with Section 3.4(a) of this Indenture and any assets received in connection
  with any insolvency, bankruptcy, reorganization, debt restructuring or workout of any asset
  included in the Reference Portfolio.

         10.     Section 7.12(a) of the Indenture is hereby amended by adding the words “and the
  Reference Portfolio Management Agreement” after the words “entering into the Collateral
  Administration Agreement” in clause (v) thereof and adding the words “the assets in the
  Reference Portfolio received from the Swap Counterparty” following the words “the acquisition
  and disposition of” in clause (vi) thereof.

          11.    Section 7.23(a) of the Indenture is hereby amended by amending clause (vii)
  thereof by replacing each reference to “Eligible Investments” with a corresponding reference to
  “Pledged Securities” as follows:

                  (vii) All Pledged Securities consisting of instruments, security entitlements,
  certificated securities and uncertificated securities owned by the Issuer and contained in the Trust
  Estate or the Class Q-2 Securities Collateral (other than instruments evidencing obligations

                                                   7

                                                                                       010975
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-40 Filed24 06/09/21 Page 183 of 221 PageID 13868



  underlying participations) have been credited to one of the Trust Accounts or the Class Q-2
  Securities Collateral Account, as applicable. The Securities Intermediary has agreed to treat all
  assets credited to the Trust Accounts or the Class Q-2 Securities Collateral Account as financial
  assets within the meaning of the applicable Uniform Commercial Code.

         12.     Section 8.3 of the Indenture is hereby amended by:

                 (i)     amending the heading thereof to: “Collateral Account and Custodial
  Account”.

                 (ii)   amending Section 8.3(a) of the Indenture by amending the third and fourth
  sentences thereof and adding the following new sentences thereto as follows:

                 In addition, the Trustee shall deposit into the Collateral Account to the extent
  received from time to time (i) interest and dividends and all other amounts received in respect of
  Pledged Securities credited to the Collateral Account or the Custodial Account, as applicable,
  and (ii) amounts to be deposited in the Collateral Account pursuant to Section 3.4(b). In addition,
  on each Payment Date to and including the Swap Termination Date, an amount equal to the
  Quarterly Aggregate Increase Amount, if any, for such date, will be deposited in the Collateral
  Account in accordance with the Priority of Payments. The Trustee shall, on or prior to the Swap
  Termination Date, establish a segregated non-interest bearing trust account in the name “Valhalla
  CLO, Ltd.–Custodial Account” (the “Custodial Account”). The Issuer shall deliver or cause to
  be delivered to the Securities Intermediary, all Pledged Securities received as part of the
  transferred Reference Portfolio pursuant to Section 3.4(d) in accordance with the definition of
  “Deliver.”

                 (iii)   amending Section 8.3(b) of the Indenture as follows:

                  (b)    On each Payment Date from the Closing Date to, but excluding, the Swap
  Termination Date, other than the Maturity Date, Optional Redemption Date or Tax Redemption
  Date, the Trustee shall transfer from the Collateral Account to the Collection Account (i) an
  amount equal to the investment income received on the Eligible Investments in the Collateral
  Account during the related Periodic Interest Accrual Period and (ii) other amounts in the
  Collateral Account that constitute Payment Date Proceeds for such Payment Date or that are to
  be disbursed in accordance with the Principal Priority of Payments on such Payment Date. On
  each Payment Date after the Swap Termination Date, the Trustee shall transfer from the
  Collateral Account to the Collection Account an amount equal to all amounts received with
  respect to the Pledged Securities in the Collateral Account and Custodial Account, as applicable,
  during the related Periodic Interest Accrual Period.

                 (iv)    amending Section 8.3(c) of the Indenture as follows:

                 (c)    On the Swap Termination Date, Maturity Date, Optional Redemption Date
  or Tax Redemption Date, the Trustee shall transfer to the Collection Account all of the moneys
  in the Collateral Account following sale or liquidation of Pledged Securities pursuant to clause
  (e).

                 (v)     amending Section 8.3(e) of the Indenture as follows:

                                                  8

                                                                                      010976
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 184 of 221 PageID 13869



                  (e)     The Trustee shall sell, liquidate or make withdrawals from Pledged
  Securities in the Trust Accounts to the extent necessary to make any of the payments set forth in
  paragraphs (b), (c) or (d) above. Any such sales or liquidation shall be made at the direction of,
  prior to the Swap Termination Date, the Swap Counterparty (or the direction of the Reference
  Portfolio Manager on behalf of the Swap Counterparty) and after the Swap Termination Date,
  the Issuer (or the direction of the Reference Portfolio Manager on behalf of the Issuer); provided
  that the Swap Counterparty, (or the Reference Portfolio Manager on its behalf) shall not be
  entitled to give such direction if (i) a Swap Event of Default as to which the Swap Counterparty
  is the defaulting party has occurred and is continuing, (ii) a Swap Additional Termination Event
  has occurred and is continuing or (iii) the Swap Agreement has been terminated and all amounts
  owed to the Swap Counterparty thereunder have been paid in full, in each of which cases the
  Requisite Noteholders shall be entitled to give such direction.

         13.     Section 8.6 of the Indenture is hereby amended by:

  amending the introductory language of Section 8.6(a) to add the words “from the Closing Date to
  and including the Swap Termination Date” as follows:

                 (a)     On each Payment Date from the Closing Date to, and including, the Swap
  Termination Date, the Trustee shall distribute Payment Date Proceeds in the Collection Account
  in the following order of priority (the “Payment Date Priority of Payments”):

                 (i)    amending Section 8.6(a)(xvii) as follows:

                 (xvii) the remainder, to the Holders of the Income Notes (the “Net Income Note
  Periodic Return Amount”); provided that the Issuer shall retain a portion of the Post Swap
  Extending Share due to the Post Swap Extending Holders pursuant to this clause (xvii) (together
  with such amounts retained pursuant to Section 8.6(b)(xix)) on the Swap Termination Date in the
  amount necessary, as directed by the Reference Portfolio Manager, to be applied to the Issuer’s
  purchase of the transferred Reference Portfolio from the Swap Counterparty pursuant to Section
  3.4(a) hereof, and, after application of such amount to such purchase, shall distribute the
  remainder of the Post Swap Extending Share to the Post Swap Extending Holders.

  amending the introductory language of Section 8.6(b) to add the words “from the Closing Date to
  and including the Swap Termination Date” as follows:

                 (b)     On (A) the Maturity Date, the Optional Redemption Date or the Tax
  Redemption Date and (B) each other Payment Date, in each case, from the Closing Date to, and
  including, the Swap Termination Date on which Senior Notes are to be redeemed pursuant to
  Section 2.14(b) or, after all Senior Notes are redeemed, an Income Note Principal Distribution
  Amount is to be paid on the Income Notes, the Trustee will distribute the principal proceeds of
  Eligible Investments (after payment of any amounts payable therefrom pursuant to the Payment
  Date Priority of Payments and, in the case of clause (B), using principal proceeds in an amount
  not to exceed the Note Redemption Amount for such date), and in the case of the Maturity Date,
  the Optional Redemption Date or the Tax Redemption Date, any other amounts on deposit in the
  Trust Accounts to make the following payments in the following order of priority (the “Principal
  Priority of Payments”):

                                                  9

                                                                                     010977
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 185 of 221 PageID 13870



                 (ii)    amending Section 8.6(b)(xix) as follows:

                  (xix) to the Holders of the Income Notes, (a) on any Payment Date (other than
  the Maturity Date, the Optional Redemption Date or the Tax Redemption Date), the remainder,
  as an Income Note Principal Distribution Amount (the “Income Note Principal Distribution
  Amount”) or (b) on the Maturity Date, the Optional Redemption Date or the Tax Redemption
  Date, the remainder (the “Final Income Note Distribution Amount”); provided that the Issuer
  shall retain a portion of the Post Swap Extending Share due to the Post Swap Extending Holders
  pursuant to this clause (xix) (together with such amounts retained pursuant to Section
  8.6(a)(xvii)) on the Swap Termination Date in the amount necessary, as directed by the
  Reference Portfolio Manager, to be applied to the Issuer’s purchase of the transferred Reference
  Portfolio from the Swap Counterparty pursuant to Section 3.4(a) hereof, and, after application of
  such amount to such purchase, shall distribute the remainder of the Post Swap Extending Share
  to the Post Swap Extending Holders.

                 (iii)   adding the following new paragraph (e) to Section 8.6 at the end thereof:

                (e)      After the Swap Termination Date, on each Payment Date and Optional
  Redemption Date with respect to the Post Swap Extending Income Notes held by Post Swap
  Extending Holders, the Trustee shall distribute amounts in the Collection Account in the
  following order of priority (the “Post Swap Priority of Payments”):

                  (i)     to the payment of any accrued and unpaid Administrative Expenses (in the
  order set forth in the definition thereof);

               (ii)   to the payment of the Base Amount, the Subordinate Amount and any
  Incentive Amount due to the Reference Portfolio Manager; and

                (iii) the remainder, to the Post Swap Extending Holders of the Post Swap
  Extending Income Notes.

         14.     Section 8.7 of the Indenture is hereby amended by

                 (i)     amending the second sentence thereof as follows:

                   Each Monthly Report shall contain the following information with respect to the
  calendar month in which the Monthly Report Determination Date falls (provided that after the
  Swap Termination Date, each Monthly Report shall contain only the information in (a)(i), (a)(iv),
  (b), (d), (g) and (k)):

                 (ii)    and adding new clause (k) as follows:

               (k)    Information regarding the Reference Portfolio held by the Issuer after the
  Swap Termination Date (as of the Monthly Report Determination Date):

                 Information regarding the asset in the Reference Portfolio: (A) the identity of each
  asset in the Reference Portfolio and the obligor thereon; (B) the Aggregate Principal Balance and
  Market Value thereof and (C) the identity of each asset in the Reference Portfolio sold, prepaid
  or redeemed since the prior Monthly Report Determination Date.
                                                  10

                                                                                      010978
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 186 of 221 PageID 13871



         15.    Section 8.8 of the Indenture is hereby amended:

                (i)     by amending Section 8.8(a) thereof by:

  adding the words “for each Payment Date to and including the Swap Termination Date,” at the
  beginning of clauses (i), (ii), (iv), (vi) and (vii) and the second clause (viii) thereof; and

                (ii)    amending the first clause (viii) thereof as follows:

                  (viii) the distributions, if any, in respect of the Income Notes for such Payment
  Date and for the preceding Payment Date; provided that on the Swap Termination Date, the
  Payment Date Valuation Report shall show the respective amounts of the Post Swap Extending
  Share to be retained by the Issuer (as determined by the Reference Portfolio Manager) and
  distributed to Post Swap Extending Holders;

                (iii)   by amending Section 8.8(b) thereof as follow:

                 (b)    Application of amounts in the Collection Account in accordance with, for
  each Payment Date to and including the Swap Termination Date, the Payment Date Priority of
  Payments and for each Payment Date after the Swap Termination Date, the Post Swap Priority of
  Payments: the amount of funds available in the Collection Account as of the first day of the
  preceding Collection Period and the balance therein remaining on the last day of such preceding
  Collection Period.

               (iv)    by amending Section 8.8(c) thereof by adding the words “For each
  Payment Date to and including the Swap Termination Date,” at the beginning thereof;

               (v)     by amending Section 8.8(e) thereof by adding the words “For each
  Payment Date to and including the Swap Termination Date,” at the beginning thereof;

               (vi)    by amending Section 8.8(f) thereof by adding the words “For each
  Payment Date to and including the Swap Termination Date,” at the beginning thereof

                (vii)   by amending the penultimate paragraph of Section 8.8 as follows:

                       (A)     by adding the words “, prior to and including the Swap
                Termination Date,” before the words “on behalf of the Swap Counterparty” in the
                second sentence thereof and adding the words “, and after the Swap Termination
                Date, on behalf of the Issuer,” immediately after the same words; and

                        (B)    by adding the following sentence at the end thereof:

  Following the Swap Termination Date, each Payment Date Valuation Report shall constitute
  instructions to the Trustee to withdraw funds from the Collection Account and pay or transfer
  such amounts set forth in such Payment Date Valuation Report in the manner specified and in
  accordance with the priorities established in Section 8.6.

         16.    Section 9.2(a) is hereby amended by

                                                  11

                                                                                      010979
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 187 of 221 PageID 13872



                 (i)    amending the second sentence thereof to add the words “from the Closing
  Date to and including the Swap Termination Date” to the introductory phrase thereof as follows:

                 However, from the Closing Date to and including the Swap Termination Date,
  without the consent of the Swap Counterparty if adversely affected thereby and the Holders of
  each Outstanding Security adversely affected thereby and without Rating Confirmation for such
  supplemental indenture or a waiver of such Rating Confirmation by the Holders whose consent is
  required for such supplemental indenture, no supplemental indenture may:

                 (ii)    amending the second sentence thereof to add the following proviso to the
  end thereof after clause (vii):

                 ; provided that, after the Swap Termination Date, the Issuers and the Trustee may
  enter into an indenture or indentures supplemental hereto for the purpose of adding any
  provisions to, or changing in any manner or eliminating any of the provisions of, this Indenture
  or of modifying in any manner the rights of the Holders of the Notes under this Indenture with
  the consent of the Holders of a majority of the Aggregate Principal Amount of the Post Swap
  Extending Income Notes.

          17.     Section 10.5 of the Indenture is hereby amended by adding the following new
  clause (e) at the end thereof:

                 (e)    On the Swap Termination Date and upon termination of the original
  Reference Portfolio Management Agreement in accordance with its terms, the Issuer shall enter
  into a replacement Reference Portfolio Management Agreement with respect to the Trust Estate,
  including the Reference Portfolio assigned to the Issuer in accordance with Section 3.4(a) of this
  Indenture. The Post Swap Extending Holders hereby consent to the Issuer’s entry into such
  replacement Reference Portfolio Management Agreement.

         18.     Schedule A to the Indenture is hereby amended by:

                 (i)    amending the definition of “Administrative Expenses” by

                        (A)     amending clause (i) thereof as follows:

                 (i) any Person including any Issuer Subsidiary in respect of any governmental fee,
  charge or tax (including all filing, registration and annual return fees payable to the Cayman
  Islands’ government and registered office fees);

                        (B)     amending clause (iv) thereof as follows:

                 (iv) the Administrator as provided in the Administration Agreement and for any
  administration fees payable in respect of any Issuer Subsidiary;

                        (C)     amending clause (E) thereof as follows:

                (E) expenses and other amounts for which the Swap Counterparty is obligated to
  reimburse or pay the Reference Portfolio Manager under the Reference Portfolio Management
  Agreement and, after the Swap Termination Date, the fees, expenses (including indemnities) and
                                              12

                                                                                     010980
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 188 of 221 PageID 13873



  other amounts due or accrued with respect to any Payment Date and payable to the Reference
  Portfolio Manager under the Indenture and the Reference Portfolio Management Agreement,
  including without limitation reasonable expenses of the Reference Portfolio Manager (including
  fees for its accountants, agents and counsel) incurred in connection with the purchase or sale of
  any Reference Obligations (including amounts owed to an independent review party), any other
  expenses incurred in connection with the Reference Portfolio and amounts payable pursuant to
  the Reference Portfolio Management Agreement;

                (ii)     amending the definition of “Aggregate Principal Amount” by adding the
  following proviso to the end thereof:

               ; provided that, after the Swap Termination Date, the references to the “Aggregate
  Principal Amount” of the Income Notes shall refer to the original principal amount of the Post
  Swap Extending Income Notes and exclude the original principal amount of Income Notes
  maturing on August 1, 2016.

                 (iii) adding the following definition of “Aggregate Principal Balance” in the
  appropriate alphabetical order:

                “Aggregate Principal Balance”: Prior to and on the Swap Termination Date, the
  meaning specified in the Swap Agreement and after the Swap Termination Date, for each asset in
  the Reference Portfolio, the outstanding principal amount thereof.

                 (iv)   amending the definition of “Base Amount” as follows:

                 “Base Amount”: Prior to and on the Swap Termination Date, the meaning
  specified in the Swap Agreement and after the Swap Termination Date, a fee payable to the
  Reference Portfolio Manager in arrears on each Payment Date (prorated for the related Periodic
  Interest Accrual Period) pursuant to the Reference Portfolio Management Agreement and
  Section 8.6 in an amount equal to 0.30% per annum (calculated on the basis of a 360-day year
  consisting of twelve 30-day months) of the Fee Basis Amount as of the related Determination
  Date. To the extent any of the Base Amount is deferred on any Payment Date, such payment
  will accrue interest at LIBOR plus 3.0% per annum (as determined for the applicable Periodic
  Interest Accrual Period with respect to the Notes). Notwithstanding anything to the contrary
  herein, the Reference Portfolio Manager will be entitled to elect, on written notice to the Trustee
  delivered prior to the related Determination Date, that all or a portion of the Base Amount for
  any Payment Date shall be deferred.

                 (v)    amending the definition of “Basic Documents” as follows:

                “Basic Documents”: The Indenture, the Swap Agreement, the Collateral
  Administration Agreement, the Reference Portfolio Management Agreement and the Investment
  Agreement.

                 (vi)   amending the definition of “Collection Period” as follows:

                 “Collection Period”: Prior to and on the Swap Termination Date, the meaning
  specified in the Swap Agreement, and after the Swap Termination Date, with respect to any

                                                  13

                                                                                      010981
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 189 of 221 PageID 13874



  Payment Date, the period from but excluding the Determination Date related to the prior
  Payment Date to and including the Determination Date related to such Payment Date; provided
  that the final Collection Period shall end on and include the Business Day immediately prior to
  the Maturity Date or Redemption Date, as applicable.

                 (vii)   adding the following definition of “Custodial Account” in the appropriate
  alphabetical order:

                 “Custodial Account”: The account created and designated as the “Valhalla CLO,
  Ltd. – Custodial Account” under Section 8.3.

                 (viii) amending the definition of “Equity Security” as follows:

                 “Equity Security”: Prior to and on the Swap Termination Date, the meaning
  specified in the Swap Agreement and, after the Swap Termination Date, each Equity Security
  under the Swap Agreement transferred to the Issuer from the Swap Counterparty in connection
  with the termination of the Swap Agreement and any other security that is not an Eligible
  Investment and by its terms does not provide for periodic payments of interest at a stated coupon
  rate and repayment of principal in one or more installments.

               (ix)   amending the introductory phrase to the definition of “Expense Cap
  Amount” as follows:

                 “Expense Cap Amount”: With respect to any Payment Date from the Closing
  Date to and including the Swap Termination Date, an amount not to exceed:

                 (x)     adding the definition of “Fee Basis Amount” in the appropriate
  alphabetical order:

                 “Fee Basis Amount”: As of any date of determination, the sum of (a) the
  Aggregate Principal Balance of the Pledged Securities (including all Pledged Securities held by
  Issuer Subsidiaries) and (b) without duplication, the amounts on deposit in the Trust Accounts
  (including Eligible Investments in such Accounts).

                 (xi)    amending the definition of “Incentive Amount” as follows:

                  “Incentive Amount”: Prior to and on the Swap Termination Date, the meaning
  specified in the Swap Agreement and after the Swap Termination Date, (i) 0.125% per annum of
  the Fee Basis Amount as of the related Determination Date (calculated for the related Collection
  Period on the basis of a 360-day year consisting of twelve 30-day months) plus (ii) the aggregate
  Deferred Incentive Amount, if any, not paid on any previous Payment Date; provided that such
  amount will be deferred (a “Deferred Incentive Amount”) on any Payment Date to the extent that
  (a) amounts paid to the Holders of the Income Notes on or prior to such date result in an internal
  rate of return of less than 15% per annum or (b) the available amounts for such date would be
  insufficient to permit the Issuer to pay all amounts payable on that Payment Date pursuant to
  clause (i) of the Post Swap Priority of Payments.

                 (xii)   Amending the definition of “Issuer Order” as follows”

                                                 14

                                                                                     010982
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 190 of 221 PageID 13875



                  “Issuer Order”: A written order signed in the name of the Issuer by any one of its
  Authorized Officers or by the Reference Portfolio Manager on behalf of the Issuer and delivered
  to the Trustee.

                 (xiii) amending the definition of “Market Value” as follows:

                  “Market Value”: Prior to and on the Swap Termination Date, the meaning
  specified in the Swap Agreement and after the Swap Termination Date, with respect to a
  Reference Obligation and any date of determination, the price thereof (expressed as a
  percentage) based on the relevant price quotation for such Reference Obligation quoted on Loan
  Pricing Corporation, LoanX, Inc. or a similar pricing service designated by the Reference
  Portfolio Manager as of such date or, if no such quotation is available on such date, the
  unweighted average of two or more bid quotations for such Reference Obligation obtained on
  such date from dealers (which shall not be Affiliates of each other) in the relevant market
  selected by the Reference Portfolio Manager, or if two or more such quotations are not available
  on such date, the Reference Portfolio Manager shall attempt to obtain the price quotation for
  such Reference Obligation on another recognized pricing source or service for the relevant
  market selected by the Reference Portfolio Manager. If the Reference Portfolio Manager is
  unable to determine the Market Value with respect to a Reference Obligation pursuant to the
  preceding sentence, the Market Value of such Reference Obligation shall be deemed to be zero
  for that date of determination.

                 (xiv)   amending the definition of “Maturity Date” as follows:

                 “Maturity Date”: August 1, 2016, or, in the case of a Maturity Extension pursuant
  to Section 2.15, August 1, 2020, or, in the case of the Post Swap Extending Income Notes in the
  event of a Post Swap Maturity Extension pursuant to Section 2.15(h), such maturity as extended
  by any Post Swap Maturity Extension.

                 (xv)    amending the definition of “Payment Date” as follows:

                  “Payment Date”: With respect to a Class of Notes, the 1st day of each February,
  May, August and November commencing on and including February 1, 2005 (or if any such day
  is not a Business Day, the first Business Day thereafter), and ending on and including the earlier
  of the final redemption date for such Class and the Maturity Date; provided that, in the case of
  the Post Swap Extending Income Notes in the event of a Post Swap Maturity Extension pursuant
  to Section 2.15(h), the Payment Dates shall end upon the Optional Redemption Date of such
  Notes.

                 (xvi)   amending the definition of “Pledged Securities” as follows:

                 “Pledged Securities”: As of any date prior to and on the Swap Termination Date,
  the Eligible Investments credited to any of the Trust Accounts and, as of any date after the Swap
  Termination Date, the Reference Obligations, Equity Securities and the Eligible Investments
  credited to any of the Trust Accounts.

                 (xvii) amending the definition of “Rating Agency” as follows:


                                                  15

                                                                                       010983
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 191 of 221 PageID 13876



                 “Rating Agency”: Prior to the Swap Termination Date, either of Moody’s or
  Standard & Poor’s; “Rating Agencies” shall mean Moody’s and Standard & Poor’s, collectively
  and notwithstanding anything to the contrary set forth herein, following the Swap Termination
  Date, no notice to, or consent of, or direction by the Rating Agencies will be required for any
  action under this Indenture.

                 (xviii) amending the definition of “Rating Agency Confirmation” as follows:

                  “Rating Confirmation”: With respect to any specified action prior to the Swap
  Termination Date, the written confirmation by both Rating Agencies, or if expressly stated, by a
  specified Rating Agency, that such Rating Agency will not qualify, downgrade or withdraw its
  then-current respective rating of any Class of Senior Notes or the Class Q-1 Securities solely as a
  result of such action and, notwithstanding anything to the contrary set forth in this Indenture,
  following the Swap Termination Date, no Rating Confirmation will be required for any action
  under this Indenture.

                 (xix)   amending the definition of “Reference Obligation” as follows:

                “Reference Obligation”: Prior to and on the Swap Termination Date, the meaning
  specified in the Swap Agreement and, after the Swap Termination Date, each Reference
  Obligation under the Swap Agreement transferred to the Issuer from the Swap Counterparty in
  connection with the termination of the Swap Agreement.

                 (xx)    amending the definition of “Reference Portfolio” as follows:

                 “Reference Portfolio”: Prior to and on the Swap Termination Date, the meaning
  specified in the Swap Agreement and, after the Swap Termination Date, the portfolio of assets
  under the Swap Agreement transferred to the Issuer from the Swap Counterparty in connection
  with the termination of the Swap Agreement and any assets received in connection with any
  insolvency, bankruptcy, reorganization, debt restructuring or workout of any asset included in
  the Reference Portfolio.

                 (xxi)   amending the definition of “Reference Portfolio Management Agreement”
  as follows:

                  “Reference Portfolio Management Agreement”: Prior to and on the Swap
  Termination Date, the Reference Portfolio Management Agreement, dated as of the Closing
  Date, between the Swap Counterparty and the Reference Portfolio Manager and, after the Swap
  Termination Date, the Portfolio Management Agreement, dated as of August 1, 2016, between
  the Issuer and the Reference Portfolio Manager.

                 (xxii) amending the definition of “Subordinate Amount” as follows:

                 “Subordinate Amount”: Prior to and on the Swap Termination Date, the meaning
  specified in the Swap Agreement and after the Swap Termination Date, a fee payable to the
  Reference Portfolio Manager in arrears on each Payment Date (prorated for the related Periodic
  Interest Accrual Period) pursuant to the Reference Portfolio Management Agreement and
  Section 8.6 in an amount equal to 0.20% per annum (calculated on the basis of a 360-day year

                                                  16

                                                                                        010984
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 192 of 221 PageID 13877



  consisting of twelve 30-day months) of the Fee Basis Amount as of the related Determination
  Date. To the extent any of the Subordinate Amount is deferred on any Payment Date, such
  payment will be and will accrue interest at LIBOR plus 3.0% per annum (as determined for the
  applicable Periodic Interest Accrual Period with respect to the Notes). Notwithstanding anything
  to the contrary herein, the Reference Portfolio Manager will be entitled to elect, on written notice
  to the Trustee delivered prior to the related Determination Date, that all or a portion of the
  Subordinate Amount for any Payment Date shall be deferred.

                 (xxiii) amending the definition of “Trust Account” as follows:

                “Trust Account”: The Collection Account, the Expense Reserve Account, the
  Collateral Account and the Custodial Account, collectively.

         B.      MISCELLANEOUS.

         1.      The Indenture, as amended by this Supplemental Indenture, is hereby ratified and
  confirmed and except as expressly modified or amended in this Supplemental Indenture, all of
  the terms, covenants, provisions, agreements and conditions of the Indenture shall remain
  unmodified and unchanged and shall continue in full force and effect. This Supplemental
  Indenture shall be binding upon and inure to the benefit of the parties hereto and their respective
  successors and assigns.

          2.     The Co-Issuers, the Reference Portfolio Manager and the Swap Counterparty
  hereby agree that, notwithstanding anything to the contrary set forth in this Supplemental
  Indenture, in no instance shall the amendments contemplated by this Supplemental Indenture (a)
  affect the calculations of the amount of any payment of principal of or interest on or other
  amount payable in respect of any Income Note held by a Non-Participating Holder or the right of
  the Non-Participating Holders of the Income Notes to the benefit of any provisions for the
  payment of such Income Notes contained in the Indenture or (b) affect the calculations of any
  amounts under the Swap Agreement, including the Swap Reduction Amount, Quarterly
  Aggregate Increase Amounts, Quarterly Aggregate Reduction Amounts, Final Prices of the
  Reference Portfolio or the determination of any amounts required for the calculation thereof.

         3.      This Supplemental Indenture may be executed in any number of counterparts,
  each of which so executed shall be deemed to be an original, but all such counterparts shall
  together constitute but one and the same instrument.

          4.      The Trustee assumes no responsibility for the correctness of the recitals contained
  herein, which shall be taken as the statements of the Co-Issuers and the Trustee shall not be
  responsible or accountable in any way whatsoever for or with respect to the validity, execution or
  sufficiency of this Supplemental Indenture and makes no representation with respect thereto. In
  entering into this Supplemental Indenture, the Trustee shall be entitled to the benefit of every
  provision of the Indenture relating to the conduct of or affecting the liability of or affording
  protection to the Trustee.

         5.      The Issuer represents and warrants to the Trustee that this Supplemental Indenture
  has been duly and validly executed and delivered by the Issuer and constitutes its legal, valid and
  binding obligation, enforceable against the Issuer in accordance with its terms.
                                                  17

                                                                                       010985
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 193 of 221 PageID 13878



          6.     This Supplemental Indenture shall be construed in accordance with and governed
  by the law of the State of New York.

                [Remainder of page intentionally left blank; signature pages follow]




                                                18

                                                                                       010986
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 194 of 221 PageID 13879




                                                                     010987
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 195 of 221 PageID 13880




                                                                     010988
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 196 of 221 PageID 13881




                                                                     010989
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 197 of 221 PageID 13882




                                                                     010990
Case 19-34054-sgj11 Doc 1822-68 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-40 Filed 24 06/09/21 Page 198 of 221 PageID 13883




                                                                     010991
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 199 of 221 PageID 13884



                              EXHIBIT 444




                                                                    010992
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 200 of 221 PageID 13885

                                                                          EXECUTION VERSION



                   REFERENCE PORTFOLIO MANAGEMENT AGREEMENT

         This REFERENCE PORTFOLIO MANAGEMENT AGREEMENT, dated as of August 1,
  2016 (this “Agreement”), is entered into by and between Highland Capital Management, L.P., a
  Delaware limited partnership (“Highland” and, in its capacity as reference portfolio manager
  hereunder, the “Reference Portfolio Manager”) and Valhalla CLO, Ltd. (the “Issuer”).

          WHEREAS, the Issuer and Citigroup Financial Products Inc. (“CFPI”) entered into a
  portfolio swap transaction documented pursuant to the ISDA Master Agreement and Confirmation
  thereunder, each dated as of August 18, 2004 (as amended, modified or supplemented from time
  to time, the “Swap Agreement”) in connection with which CFPI and the Reference Portfolio
  Manager entered into a reference portfolio management agreement, dated as of August 18, 2004,
  (the “Initial Management Agreement”);

          WHEREAS, the Issuer wishes to enter into this Agreement, pursuant to which the
  Reference Portfolio Manager agrees to perform, on behalf of the Issuer, certain services with
  respect to the Reference Portfolio acquired by the Issuer in connection with the termination of the
  Swap Agreement on the terms set forth herein; and

          WHEREAS, the Reference Portfolio Manager has the capacity to provide the services
  required hereby and is prepared to perform such services upon the terms and conditions set forth
  herein;

          NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth
  herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby
  acknowledged, the parties hereto agree as follows:

          1.       Defined Terms.

         Capitalized terms used herein that are not otherwise defined herein shall have the respective
  meanings ascribed thereto in the indenture, dated as of August 18, 2004 (as amended, the
  “Indenture”), among the Issuer, Valhalla CLO, Inc. (the “Co-Issuer”) and The Bank of New York
  Mellon Trust Company, National Association as successor to JPMorgan Chase Bank (the
  “Trustee”).

          2.       General Duties of the Reference Portfolio Manager.

                 (a) The Reference Portfolio Manager shall provide the Issuer with the following
  services in a manner consistent with the provisions of the Indenture, and in each case subject to
  the terms and conditions thereof and hereof (and the Reference Portfolio Manager shall have no
  obligation to perform any other duties other than as specified herein or under the Indenture):

                  (i)    selecting Reference Obligations to be removed from the Reference
          Portfolio, in whole or in part;




  22392208.6.BUSINESS

                                                                                       010993
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 201 of 221 PageID 13886



                 (ii)   with respect to each Reference Obligation that is to be added to the
          Reference Portfolio, (A) designating the Reference Obligation Calculation Amount and
          Reference Entity with respect thereto and (B) determining the Reference Price for such
          Reference Obligation;

                 (iii) with respect to each Reference Obligation with respect to which an
          Amortization has occurred, calculating the related Obligation Value Reduction Amount or
          Obligation Value Increase Amount.

                  (iv)   with respect to each Reference Obligation that is to be removed from the
          Reference Portfolio or is included in the Reference Portfolio as of the 45th Business Day
          prior to the Swap Termination Date, calculating the Final Price and the related Obligation
          Value Reduction Amount or Obligation Value Increase Amount for such obligation;

                 (v)    determining (and if so required, certifying in writing) whether a specific
          Reference Obligation is a Deferring PIK Obligation, Equity Security, Credit Improved
          Obligation, Credit Risk Obligation, Current Pay Obligation or Defaulted Reference
          Obligation;

                 (vi)   selecting Dealers for the purposes of obtaining Quotations with respect to
          Reference Obligations;

                   (vii)   [reserved];

                 (viii) on behalf of the Issuer, directing the Trustee as to specific Eligible
          Investments to be purchased or sold by the Issuer as part of the Trust Estate under the
          Indenture, if any, other than the initial Eligible Investments and other amounts invested in
          the Investment Agreement pursuant to the terms thereof and the Indenture;

                  (ix)    (a) monitoring the Reference Portfolio on an ongoing basis and providing
          or causing to be provided, on behalf of the Issuer, to the Collateral Administrator and/or
          the Independent Accountants all information, determinations, schedules and other data in
          possession of, or reasonably available to, the Reference Portfolio Manager and required or
          requested by the Collateral Administrator to generate (or provide information for) the
          reports described in Sections 8.7, 8.8, and 8.9 of the Indenture or the Independent
          Accountants to generate the statement described in Section 8.9(b) of the Indenture,
          substantially in the form and containing all information required thereby and in sufficient
          time for the Collateral Administrator and/or the Independent Accountants, as applicable,
          to review such information, schedules and data, generate such reports and to deliver them
          to the parties entitled thereto under the Indenture and (b) upon receipt from the Collateral
          Administrator of any such draft report, reviewing such report, verifying the information
          contained therein with the information contained in its records with respect to the
          Reference Portfolio, promptly (but in no event later than two Business Days after receipt
          of such report) notifying the Collateral Administrator of any discrepancies and cooperating
          with the Collateral Administrator and the Issuer in resolving any such discrepancies;

                  (x)    providing or causing to be provided, on behalf of the Issuer, to the Trustee
          all information in the possession of or reasonably available to, the Reference Portfolio


  22392208.6.BUSINESS                                2
                                                                                       010994
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 202 of 221 PageID 13887



          Manager relating to the Reference Portfolio and required or requested by the Trustee to
          provide to the Holders of Income Notes information necessary for the filing of tax returns
          required by any governmental authority;

                 (xi)    complying with such other duties and responsibilities as may be required of
          the Reference Portfolio Manager as set forth in the Indenture, including providing such
          information to such persons as may be required by the Indenture; and

                 (xii) providing to the Issuer such information regarding the Reference Portfolio
          and the Reference Portfolio Manager's activities under this Agreement as the Issuer may
          request from time to time.

                (b) In performing its services hereunder, the Reference Portfolio Manager shall
  comply with all the terms and conditions of the Indenture affecting the duties and functions that
  have been delegated to the Reference Portfolio Manager thereunder and hereunder.

                   (c) Unless otherwise specifically required by any provision of the Indenture or by
  applicable law, the Reference Portfolio Manager shall use all reasonable efforts to ensure that no
  action is taken or omitted to be taken by it, and shall not intentionally or with reckless disregard
  take or omit to take any action, which would (i) in the reasonable determination of the Issuer,
  materially adversely affect the Issuer (or the Issuer’s ability to make payments on the Income
  Notes), for purposes of Cayman Islands law, United States federal or state law or any other law
  known to the Reference Portfolio Manager (or advised by the Issuer) to be applicable to the Issuer,
  as applicable; (ii) violate any law, rule, or regulation of any governmental body or agency having
  jurisdiction over the Issuer or the Co-Issuer, including, without limitation any Cayman Islands or
  United States federal, state or other applicable securities law the violation of which, in the
  reasonable determination of the Issuer, has or could reasonably be expected to have a material
  adverse affect on the Issuer, the Co-Issuer or the Reference Portfolio, (iii) require registration of
  the Issuer or the Co-Issuer or the pool as an “investment company” under the Investment Company
  Act, (iv) result in the Issuer or Co-Issuer violating any terms of the Indenture or would reasonably
  be expected to result in an Event of Default under the Indenture, or (v) be reasonably likely to
  cause the Issuer to be engaged in a United States trade or business for United States federal tax
  purposes.

                   (d) [reserved].

                  (e) The Issuer agrees that it will not consent to any amendment to the Indenture
  that in the reasonable determination of the Reference Portfolio Manager (as notified to the Issuer)
  adversely affects the rights or duties of the Reference Portfolio Manager or creates, supplements,
  modifies, limits or eliminates any provision of the Indenture affecting the discretion, judgment,
  conduct, care or role of the Reference Portfolio Manager (including without limitation, the
  provisions relating to calculations with respect to the Reference Portfolio) or the Reference
  Portfolio Manager’s obligations or liabilities or fees or expenses payable or reimbursable to it, or
  that otherwise adversely affects the Reference Portfolio Manager unless the Reference Portfolio
  Manager has been given prior written notice of such amendment and has consented thereto in
  writing.




  22392208.6.BUSINESS                                3
                                                                                        010995
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 203 of 221 PageID 13888



          3.       Standard of Care.

                  (a) The Reference Portfolio Manager shall perform its obligations hereunder and
  under the Indenture in good faith and with reasonable care, using a degree of skill and attention no
  less than that which the Reference Portfolio Manager exercises with respect to comparable assets
  or reference assets that it manages for itself and others with similar investment objectives and
  restrictions in a manner consistent with practices and procedures followed by institutional
  managers of national standing relating to comparable assets or reference assets. To the extent not
  inconsistent with the foregoing, the Reference Portfolio Manager shall follow its customary
  standards, policies and procedures in performing its duties hereunder and under the Indenture.

                   (b) The Reference Portfolio Manager agrees, in performing its duties hereunder,
  that it shall use reasonable efforts to manage the Reference Portfolio with the objective to provide
  for returns to the Holders of the Income Notes; provided, that the Reference Portfolio Manager
  shall not be responsible if such objectives are not achieved so long as the Reference Portfolio
  Manager performs its duties under this Agreement as provided herein; and, provided, further that
  Holders of Income Notes shall have no recourse to the Reference Portfolio Manager with respect
  to payment under the Income Notes. Furthermore, notwithstanding anything to the contrary in this
  Agreement or the Indenture, the Reference Portfolio Manager shall not be required to take any
  action if such action would violate any applicable law, rule, regulation or court order. The
  Reference Portfolio Manager shall comply with all applicable laws and regulations relating to its
  performance under this Agreement.

          4.       Compensation; Fees and Expenses.

                 (a) As compensation for services rendered and the performance of its obligations
  as Reference Portfolio Manager under this Agreement, the Issuer will pay to the Reference
  Portfolio Manager on each Payment Date the Base Amount, the Subordinate Amount, if any, and
  the Incentive Amount, if any, for such date (collectively, the “Management Fees”) as described in
  the Indenture and subject to the Priority of Payments set forth therein.

                  (b) The Reference Portfolio Manager shall be responsible for its ordinary expenses
  incurred in the performance of its obligations under this Agreement; provided, however, that the
  Issuer shall reimburse the Reference Portfolio Manager for the following extraordinary expenses
  incurred by the Reference Portfolio Manager in the performance of such obligations: (i) reasonable
  fees and expenses of outside counsel, consultants, accountants and other professionals retained by
  the Reference Portfolio Manager in connection with negotiating this Agreement or as to unusual
  matters arising in the performance of its duties under this Agreement; (ii) fees and expenses of
  Rating Agencies incurred by the Reference Portfolio Manager, if any; and (iii) any fees payable
  by the Reference Portfolio Manager in connection with fees payable to the Pricing Source or any
  other nationally recognized pricing service for services rendered with respect to Reference
  Obligations. If any expenses or costs described in this paragraph (b) are allocable to one or more
  entities or accounts in addition to the Issuer for which the Reference Portfolio Manager provides
  advisory or management services, the Issuer shall be responsible (subject to the other provisions
  hereof) only for the portions of those expenses and costs fairly allocable to the Issuer in the
  Reference Portfolio Manager’s good faith and commercially reasonable discretion.



  22392208.6.BUSINESS                                4
                                                                                       010996
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 204 of 221 PageID 13889



          5.       Additional Activities of the Reference Portfolio Manager.

                  (a) The Reference Portfolio Manager and its Affiliates may invest, and may
  manage other funds and accounts (“Other Highland Accounts”) that invest, in assets eligible for
  inclusion in the Reference Portfolio. The Reference Portfolio Manager and its Affiliates may make
  investment decisions for themselves or Other Highland Accounts that are different from decisions
  to add or remove Reference Obligations under the Indenture and in making such investments have
  no duty to take into account the interests of the Issuer or any holder of Income Notes. No provision
  in this Agreement shall prevent the Reference Portfolio Manager or any of its Affiliates from
  rendering services of any kind to a Reference Entity (or an issuer of any Eligible Investment
  included in the Trust Estate) or CFPI, the Trustee, the Collateral Administrator, the Holders of
  Income Notes or any other Person or entity to the extent permitted by law. Without prejudice to
  the generality of the foregoing, the Reference Portfolio Manager, its Affiliates and their respective
  directors, officers, employees, agents and representatives may, among other things:

                  (i)    serve as portfolio manager, advisor or subadvisor or directors (whether
          supervisory or managing), partners, officers, employees, agents, nominees or signatories
          for any Reference Entity (or other issuers who invest in assets of a similar nature to the
          Reference Obligation) to the extent permitted by its governing instruments; provided that
          in the reasonable judgment of the Reference Portfolio Manager such activity is not likely
          to have a material adverse effect on any Reference Obligation or the Reference Portfolio
          as a whole;

                   (ii)    receive fees for services of any nature rendered to any Reference Entity or
          any Affiliates thereof or any such issuer, except as otherwise provided by the Indenture or
          as would otherwise cause an Indenture Tax Event to occur under the Indenture and
          provided that in the reasonable judgment of the Reference Portfolio Manager such activity
          is not likely to have a material adverse effect on any Reference Obligation or the Reference
          Portfolio as a whole;

                 (iii) be a secured or unsecured creditor of, or hold an equity interest in, any
          Reference Entity or any such issuer, subject to applicable law and the terms of the relevant
          instrument;

                   (iv)   make a market in any Reference Obligations;

                  (v)   serve as a member of any “creditors’ committee” with respect to any
          Reference Obligation which has or which may, in the reasonable opinion of the Reference
          Portfolio Manager, become a Defaulted Reference Obligation;

                  (vi)    enter into swap agreements with swap counterparties relating to reference
          entities that may be the same as actual or potential Reference Entities;

                   (vii) be retained to provide services for the Issuer, the Co-Issuer, the Trustee or
          the Collateral Administrator that are unrelated to this Agreement, and be paid therefor;
          provided that in the reasonable judgment of the Reference Portfolio Manager such activity
          is not likely to have a material adverse effect on any Reference Obligation or the Reference
          Portfolio as a whole;


  22392208.6.BUSINESS                                5
                                                                                        010997
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 205 of 221 PageID 13890



                  (b) Subject to the requirements of the Indenture, the Reference Portfolio Manager
  and its Affiliates, employees and associates are in no way prohibited from other businesses or
  activities, including, but not limited to, managing investments, advising or managing entities
  whose investment objectives are the same as or overlap with those of the Reference Portfolio,
  participating in the issuance or management of actual or potential Reference Obligations,
  providing consulting, merger and acquisition, structuring or financial advisory services, including
  with respect to actual, contemplated or potential Reference Obligations, or acting as a director,
  officer or creditors’ committee member of, adviser to, or participant in any corporation,
  partnership, trust or other business entity. The Reference Portfolio Manager and its Affiliates and
  associates may, and expect to, receive fees or other compensation from third parties for any of
  these activities, which fees will be for the benefit of their own account and not the Issuer. These
  fees can relate to actual, contemplated or potential Reference Obligations and may be payable by
  actual or potential Reference Entities.

                  (c) To the extent permitted by applicable law, and without limiting the Reference
  Obligation Eligibility Criteria and Reference Portfolio Criteria set forth in the Indenture, the
  Reference Portfolio Manager, its Affiliates, and any officer, director, stockholder or employee of
  the Reference Portfolio Manager or any such Affiliates or any member of their families or an
  individual or entity advised by the Reference Portfolio Manager may have an interest in a particular
  transaction or in securities or obligations of the same kind or class, or securities or obligations of
  a different kind or class, as those of the Reference Obligations.

                  (d) Unless the Reference Portfolio Manager determines in its reasonable judgment
  that a transaction is on terms and conditions no less favorable than would be obtained in a
  transaction conducted on an arm’s length basis between third parties unaffiliated with each other,
  the Reference Portfolio Manager shall be required to refrain from removing Reference Obligations
  issued by (i) persons of which the Reference Portfolio Manager, its Affiliates or any of its or their
  officers, directors or employees are directors or officers, (ii) persons for which the Reference
  Portfolio Manager or its Affiliates act as financial adviser or underwriter or (iii) persons with
  whom the Reference Portfolio Manager or its Affiliates otherwise maintain a client relationship.
  The Reference Portfolio Manager may, in its sole discretion, refrain from adding or removing a
  Reference Obligation issued by any of the persons described in (i), (ii) or (iii) of the preceding
  sentence or persons about which the Reference Portfolio Manager or any of its Affiliates have
  information that the Reference Portfolio Manager deems confidential or non-public or that
  otherwise might prohibit it from trading (or referencing) such obligations in accordance with
  applicable law. The Reference Portfolio Manager will not be obligated to utilize any particular
  investment opportunity or strategy that may arise with respect to the Reference Obligations.

                (e) The investment policies, fee arrangements and other circumstances of the
  Reference Portfolio Manager’s engagement under the Indenture may vary from those of Other
  Highland Accounts. The Reference Portfolio Manager may at certain times be simultaneously
  adding or removing a Reference Obligation or Reference Obligations to or from, as applicable, the
  Reference Portfolio and arranging for Other Highland Accounts or its Affiliates, to purchase or
  sell the same Reference Obligation or Reference Obligations or to add or remove the same
  Reference Obligation or Reference Obligations to or from, as applicable, the reference portfolio
  under comparable swap agreements or other cash portfolios. In doing so, the Reference Portfolio
  Manager shall be free, in its sole discretion, to make recommendations to others, or effect


  22392208.6.BUSINESS                                 6
                                                                                         010998
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 206 of 221 PageID 13891



  transactions on behalf of itself or for others, that may be the same as or different from those effected
  on behalf of the Issuer.

                  (f) Neither the Reference Portfolio Manager nor any of its Affiliates is under any
  obligation (affirmative or otherwise) to offer investment opportunities of which it becomes aware
  to the Issuer or to account to the Issuer for (or share with the Issuer or inform the Issuer of) any
  such opportunity or any benefit received by it from any such opportunity before offering any
  investments to Other Highland Accounts or before engaging in any investments for themselves.
  The Reference Portfolio Manager shall endeavor to resolve conflicts with respect to investment
  opportunities in a manner which it deems equitable to the extent possible under the prevailing facts
  and circumstances.

          6.     Term. This Agreement shall become effective on the date hereof and shall
  terminate upon the termination of the Indenture unless terminated as provided in Section 7. If this
  Agreement terminates pursuant to this Section 6, such termination shall be without further liability
  or obligation of either party to the other, except as provided in Sections 8, 9, 10, 11 (b) and (c), 16
  and 26 hereof.

          7.       Termination; Removal; Resignation.

                  (a) The Issuer shall be entitled to (but shall not be obligated to) remove the
  Reference Portfolio Manager without cause at any time upon 90 days’ prior written notice to the
  Reference Portfolio Manager upon the vote of at least 662ൗ3% of the Aggregate Principal Amount
  of the Income Notes (in each case excluding any Income Notes beneficially owned by the
  Reference Portfolio Manager or any of its Affiliates or by an account or fund for which the
  Reference Portfolio Manager or its Affiliate acts as investment manager with discretionary
  authority) in accordance with the Indenture.

                 (b) The Issuer shall be entitled to (but shall not be obligated to) remove the
  Reference Portfolio Manager for cause at any time upon written notice to the Reference Portfolio
  Manager. The Reference Portfolio Manager acknowledges that the Issuer may request such
  removal upon the vote of at least 662ൗ3% of the Aggregate Principal Amount of the Income Notes
  (in each case excluding any Income Notes beneficially owned by the Reference Portfolio Manager
  or any of its Affiliates or by an account or fund for which the Reference Portfolio Manager or its
  Affiliate acts as investment manager with discretionary authority) in accordance with the
  Indenture, in which case the Issuer may, but shall not be obligated, to so remove the Reference
  Portfolio Manager.

          For purposes of this Agreement, “cause” will mean (i) willful violation by the Reference
  Portfolio Manager of, or the taking of any action by the Reference Portfolio Manager that it knows
  breaches, any provision of this Agreement or the Indenture; (ii) breach or violation by the
  Reference Portfolio Manager of any provision of this Agreement or the Indenture and failure to
  cure such breach or violation within 30 days after becoming aware of, or its receiving notice from
  the Issuer of such breach or violation; (iii) the Reference Portfolio Manager (A) is wound up or
  dissolved or there is appointed over it or a substantial portion of its assets a receiver, administrator,
  administrative receiver, trustee or similar officer, (B) ceases to be able to, or admits in writing its
  inability to, pay its debts as they become due and payable, or makes a general assignment for the


  22392208.6.BUSINESS                                  7
                                                                                           010999
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-40 Filed23 06/09/21 Page 207 of 221 PageID 13892



  benefit of or enters into any composition or arrangement with, its creditors generally, (C) applies
  for or consents (by admission of material allegations of a petition or otherwise) to the appointment
  of a receiver, trustee, assignee, custodian, liquidator or sequestrator (or other similar official) of
  the Reference Portfolio Manager or of all or of any substantial part of its properties or assets, or
  authorizes such an application or consent, or proceedings seeking such appointment are
  commenced without such authorization, consent or application against the Reference Portfolio
  Manager and continue undismissed for 60 days, (D) authorizes or files a voluntary petition in
  bankruptcy, or applies for or consents (by admission of material allegations of a petition or
  otherwise) to the application of any bankruptcy, reorganization, arrangement, readjustment of debt,
  insolvency or dissolution, or authorizes such application or consent, or proceedings to such end
  are instituted against the Reference Portfolio Manager without such authorization, application or
  consent and are approved as properly instituted and remain undismissed for 60 days or result in
  adjudication of bankruptcy or insolvency or (E) permits or suffers all or any substantial part of its
  properties or assets to be sequestered or attached by court order and the order remains undismissed
  for 60 days; (iv) the occurrence of an act that constitutes fraud or criminal activity by the Reference
  Portfolio Manager or any director, officer or employee thereof in connection with the performance
  of the Reference Portfolio Manager’s obligations under this Agreement; (v) the indictment of the
  Reference Portfolio Manager or any director, officer or employee thereof whose duties include
  work in fulfillment of the Reference Portfolio Manager’s obligations under this Agreement or the
  Indenture of a criminal offense under the laws of the United States, or the laws of any other
  jurisdiction in which the Reference Portfolio Manager conducts business, materially related to the
  Reference Portfolio Manager’s asset management businesses; (vi) the occurrence of an Event of
  Default under Section 5.1(a) under the Indenture; (vii) the persons owning and controlling voting
  securities of the Reference Portfolio Manager as of the date hereof failing to own and control,
  directly or indirectly, in the aggregate at least 50% of the outstanding voting securities of the
  Reference Portfolio Manager; and (viii) the failure of any representation or warranty by the
  Reference Portfolio Manager hereunder, or any certification or written statement made by or
  delivered by the Reference Portfolio Manager hereunder to be correct in any material respect when
  made where such failure has a material adverse effect on the Issuer or the Holders of Income Notes
  or the Issuer’s rights under this Agreement and no correction is made for a period of 30 days after
  the Reference Portfolio Manager’s becoming aware of, or receiving notice from the Issuer of, such
  failure.

          If any of the events specified in this clause (b) shall occur, the Reference Portfolio Manager
  shall give prompt written notice thereof to the Issuer and the Trustee upon the Reference Portfolio
  Manager’s becoming aware of the occurrence of such event.

                  (c) The Reference Portfolio Manager may resign upon not less than 90 days’
  written notice to the Issuer.

               (d) This Agreement shall be automatically terminated in the event that the Internal
  Revenue Service has determined, in a final, non-appealable proceeding, that the Issuer or Co-Issuer
  has become engaged in the conduct of a trade or business in the United States for purposes of the
  Code.

                  (e) No termination, removal or resignation of the Reference Portfolio Manager
  shall be effective until the Issuer has appointed a successor Reference Portfolio Manager and such


  22392208.6.BUSINESS                                 8
                                                                                          011000
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 208 of 221 PageID 13893



  successor Reference Portfolio Manager shall have agreed in writing to assume all of the Reference
  Portfolio Manager’s duties and obligations pursuant to this Agreement; provided, however, that if
  no successor Reference Portfolio Manager shall have been appointed and so confirmed, or if an
  instrument of acceptance by a successor Reference Portfolio Manager shall not have been
  delivered to the Issuer, in any case within 90 days of the initial notice to the Issuer or the Reference
  Portfolio Manager, as the case may be, relating to the termination, removal or resignation of the
  Reference Portfolio Manager, then the Reference Portfolio Manager may petition a court of
  competent jurisdiction to appoint any established institutional manager of national standing with
  experience managing comparable assets or reference assets as the successor to the Reference
  Portfolio Manager hereunder in the assumption of all or any part of the responsibilities, duties or
  liabilities of the Reference Portfolio Manager hereunder.

        8.      Action Upon Termination, Removal or Resignation. Upon the termination of this
  Agreement or the removal or resignation of the Reference Portfolio Manager:

                  (a) The Reference Portfolio Manager shall, as soon as practicable, deliver to the
  Issuer all property and documents relating to the Reference Obligations and Eligible Investments
  then in the custody of the Reference Portfolio Manager. The Reference Portfolio Manager shall
  also deliver to the Issuer an accounting with respect to the books and records delivered to the the
  Issuer or the successor Reference Portfolio Manager appointed pursuant to Section 7 above.

                  (b) The Reference Portfolio Manager shall be reimbursed for all reimbursable
  expenses incurred by the Reference Portfolio Manager prior to the date of termination, removal or
  resignation for which the Issuer is responsible hereunder to the extent and at such time as provided
  in Section 4 hereof.

                 (c) The Reference Portfolio Manager shall remain liable (subject to Section 9
  hereof) for its acts and omissions in the performance of its duties hereunder prior to such
  termination or pursuant to this Section 8 and for any expenses, losses, damages, liabilities,
  demands, charges or claims of any nature whatsoever (including reasonable attorney’s fees) arising
  therefrom or out of a breach of representations and warranties made by the Reference Portfolio
  Manager in Section 18 hereof.

                (d) The Reference Portfolio Manager shall not be entitled to Management Fees or
  other compensation accruing after the effective date of the termination of this Agreement or the
  removal or resignation of the Reference Portfolio Manager hereunder, but shall be paid all
  Management Fees accrued and unpaid prior to such effective date to the extent and at such time as
  provided in Section 4 hereof and the Indenture.

                 (e) The Reference Portfolio Manager agrees that, notwithstanding any termination,
  it shall reasonably cooperate with the Issuer in any Proceeding arising in connection with this
  Agreement, the Reference Portfolio or the Indenture (excluding any such Proceeding in which
  claims are asserted against the Reference Portfolio Manager or any Affiliate thereof).

          9.       Liability of the Reference Portfolio Manager; Delegation.

                  (a) Except as otherwise required by law, the Reference Portfolio Manager, its
  Affiliates, directors, officers, employees, shareholders, assigns, representatives or agents shall not


  22392208.6.BUSINESS                                  9
                                                                                           011001
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 209 of 221 PageID 13894



  be liable to CFPI, the Issuer, the Trustee or the Holders of the Income Notes for any loss, liability,
  damage, settlement cost, or other expense (including attorneys’ fees) incurred by reason of any act
  or omission by the Reference Portfolio Manager, its Affiliates, directors, officers, employees,
  shareholders, assigns, representatives or agents in the performance of the Reference Portfolio
  Manager’s duties or obligations hereunder and under the Indenture, except by reason of acts or
  omissions (including, without limitation, acts or omissions of any persons employed in accordance
  with clause (c) below) constituting bad faith, fraud, willful misconduct, gross negligence or breach
  of fiduciary duty in the performance of, or reckless disregard of, such duties or obligations. The
  matters excluded by the preceding sentence are collectively referred to as “Reference Portfolio
  Manager Breaches”.

                 (b) In connection with taking or omitting to take any action under this Agreement
  or the Indenture, the Reference Portfolio Manager may consult with nationally recognized counsel
  and may rely in good faith on the written advice or opinion of such counsel.

                 (c) Notwithstanding Section 15 hereof, in providing services hereunder, the
  Reference Portfolio Manager may employ third parties, including its Affiliates, to render advice
  (including investment advice) and assistance; provided, however, that the Reference Portfolio
  Manager shall not be relieved of any of its duties or obligations hereunder regardless of the
  performance of such services by third parties.

                 (d) The Reference Portfolio Manager assumes no responsibility under this
  Agreement other than to render the services called for hereunder and under the terms of the
  Indenture applicable to it, in good faith, and, absent a Reference Portfolio Manager Breach, shall
  not be responsible for any action of the Issuer in following or declining to follow any advice,
  recommendation or direction of the Reference Portfolio Manager. The Reference Portfolio
  Manager will not be liable to CFPI, the Issuer, the Trustee or the Holders of Income Notes for any
  loss incurred as a result of any omission or recommendation by, or any actions taken or
  recommended by, the Reference Portfolio Manager under this Agreement or the Indenture, except
  by reason of a Reference Portfolio Manager Breach.

          10.     Indemnification. (a) To the extent permitted by applicable law, the Reference
  Portfolio Manager and any of its Affiliates, directors, officers, employees, shareholders, assigns,
  representatives or agents, in each case other than in its capacity of as the holder or beneficial owner
  of any Security (each such person being an “Indemnified Party”) shall be held harmless and be
  indemnified by the Issuer (solely to the extent provided herein) for any liability, loss (including
  amounts paid by such person in settlement in accordance with the provisions herein), damages or
  expenses (including reasonable attorneys’ fees and expenses) (in the case of expenses in
  connection with defending any action, claim, investigation or proceeding, as such expenses are
  incurred (subject to an obligation to repay any such expenses if it is determined that the
  Indemnified Party is not entitled to be indemnified thereof hereunder)) (collectively, “Liabilities”)
  suffered by virtue of any acts or omissions or alleged acts or omissions by such Indemnified Party,
  in the performance of the Reference Portfolio Manager’s duties under this Agreement and the
  Indenture, except to the extent any such Liability arises as a result of a Reference Portfolio
  Manager Breach.




  22392208.6.BUSINESS                                 10
                                                                                          011002
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 210 of 221 PageID 13895



        Notwithstanding anything to the contrary herein, the Issuer shall only be obligated to pay
  amounts pursuant to this Section 10 subject to the availability of funds under the Priority of
  Payments.

                 (b) With respect to any claim made or threatened against an Indemnified Party, or
  compulsory process or request or other notice of any loss, claim, damage or liability served upon
  an Indemnified Party, for which such Indemnified Party is or may be entitled to indemnification
  under this Section 10, such Indemnified Party shall (or with respect to Indemnified Parties that are
  the Reference Portfolio Manager’s directors, officers, stockholders, partners, employees, Affiliates
  and agents, the Reference Portfolio Manager shall cause such Indemnified Party to):

                  (i)      give written notice to the Issuer of such claim within ten (10) days after such
          claim is made or threatened, which notice shall specify in reasonable detail the nature of
          the claim and the amount (or an estimate of the amount) of the claim, provided that failure
          to so notify the Issuer shall not relieve the Issuer from its obligations under this Section 10
          unless and to the extent such failure materially prejudices the Issuer or the Issuer otherwise
          forfeits rights or defenses by reason of such failure;

                 (ii)   provide the Issuer such information and cooperation with respect to such
          claim as the Issuer may reasonably require, including, but not limited to, making
          appropriate personnel available to the Issuer at such reasonable times as the Issuer may
          request;

                 (iii) cooperate and take all such steps as the Issuer may reasonably request to
          preserve and protect any defense to such claim;

                  (iv)    in the event suit is brought with respect to such claim, upon reasonable prior
          notice, afford to the Issuer the right, which the Issuer may exercise in its sole discretion
          and at its expense, to participate in the investigation, defense and settlement of such claim;

                  (v)     neither incur any material expense to defend against nor release or settle
          any such claim or make any admission with respect thereto (other than routine or
          incontestable admissions or factual admissions the failure to make which would expose
          such Indemnified Party to unindemnified liability) nor permit a default or consent to the
          entry of any judgment in respect thereof without the prior written consent of the Issuer; and

                  (vi)     upon reasonable prior notice, afford to the Issuer the right, in its sole
          discretion and at its sole expense, to assume the defense of such claim, including, but not
          limited to, the right to designate counsel and to control all negotiations, litigation,
          arbitration, settlements, compromises and appeals of such claim; provided, that if the Issuer
          assumes the defense of such claim, it shall not be liable for any fees and expenses of counsel
          for any Indemnified Party incurred thereafter in connection with such claim except that if
          such Indemnified Party reasonably determines that counsel designated by the Issuer has a
          conflict of interest, the Issuer shall pay the reasonable fees and disbursements of one
          counsel (in addition to any local counsel) separate from its own counsel for all Indemnified
          Parties in connection with any one action or separate but similar or related actions in the
          same jurisdiction arising out of the same general allegations or circumstances; and



  22392208.6.BUSINESS                                 11
                                                                                           011003
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 211 of 221 PageID 13896



          provided further, that prior to entering into any final settlement or compromise, the Issuer
          shall seek the consent of the Indemnified Party and use its best efforts in the light of the
          then prevailing circumstances (including, without limitation, any express or implied time
          constraint on any pending settlement offer) to obtain the consent of such Indemnified Party
          as to the terms of settlement or compromise. If an Indemnified Party does not consent to
          the settlement or compromise within a reasonable time under the then-prevailing
          circumstances, the Issuer shall not thereafter be obligated to indemnify the Indemnified
          Party for any amount in excess of such proposed settlement or compromise.

                  (c) No Indemnified Party shall, without the prior written consent of the Issuer,
  which consent shall not be unreasonably withheld or delayed, settle or compromise any claim
  giving rise to a claim for indemnity hereunder or permit a default or consent to the entry of any
  judgment in respect thereof, unless such settlement, compromise or consent includes, as an
  unconditional term thereof, the giving by the claimant to the Issuer of a release from liability
  substantially equivalent to the release given by the claimant to such Indemnified Party in respect
  of such claim.

                  (d) In the event that any Indemnified Party waives its right to indemnification
  hereunder, the Issuer shall not be entitled to appoint counsel to represent such Indemnified Party
  nor shall the Issuer reimburse such Indemnified Party for any costs of counsel to such Indemnified
  Party.

                 (e) Nothing herein shall in any way constitute a waiver or limitation of any rights
  which the Issuer may have under any U.S. federal securities laws.

          11.      Records; Confidentiality.

                 (a) The Reference Portfolio Manager shall maintain appropriate books of account
  and records relating to services performed hereunder, and such books of account and records shall
  be accessible for inspection by a representative of the Issuer and the Trustee at any time during
  normal business hours and upon not less than three Business Days’ prior notice.

                  (b) At no time shall the Reference Portfolio Manager make or permit any other
  person to make a public announcement concerning the issuance of the Income Notes, the structure
  of the transaction, the Reference Portfolio Manager’s role hereunder or any other aspect to the
  transactions contemplated by this Agreement and the Indenture, without the prior consent of the
  Issuer. The Reference Portfolio Manager shall, and shall cause its affiliates to, keep confidential
  and not without the prior written consent of the Issuer use or disclose any and all information
  received in connection herewith except (a) as necessary to perform its obligations hereunder, (b)
  as required by law, regulation, court order or the rules or regulations of any self-regulatory
  organization, body or official having jurisdiction over the Reference Portfolio Manager, (c) to its
  professional advisers which are bound by confidentiality obligations, (d) such information as shall
  have been publicly disclosed other than in violation of this Agreement or the Indenture and (e) as
  otherwise expressly contemplated by the Indenture or this Agreement.

               (c) Notwithstanding anything to the contrary herein, the Reference Portfolio
  Manager (and each employee, representative, or other agent of the Reference Portfolio Manager)



  22392208.6.BUSINESS                               12
                                                                                       011004
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 212 of 221 PageID 13897



  may disclose to any and all persons, without limitation of any kind, the U.S. federal income and
  state and local income and franchise tax treatment and tax structure of the transaction and all
  materials of any kind (including opinions or other tax analyses) that are provided to the Reference
  Portfolio Manager relating to such tax treatment and tax structure. For this purpose “tax structure”
  is limited to facts relevant to the U.S. federal income and state and local income and franchise tax
  treatment of the transaction and does not include information relating to the identity of the Issuer,
  the Co-Issuer, the Trustee, the Collateral Administrator, the Initial Purchaser, the Placement Agent,
  or any Holder.

           12.    Certain Additional Requirements. During the term of this Agreement, (i) the Issuer,
  at its own expense, shall be entitled to audit (either directly or through an independent auditor) the
  Reference Portfolio Manager with respect to the performance of its obligations under this
  Agreement and the Indenture (including, without limitation, as to internal controls, security
  programs and business continuity programs); (ii) the Reference Portfolio Manager shall notify the
  Issuer of any service disruptions, security breaches or other events which may materially impact
  the Reference Portfolio Manager’s ability to perform its obligations under this Agreement; (iii) the
  Reference Portfolio Manager shall forward to the Issuer any complaints it receives from Holders
  of Income Notes in connection with the transactions contemplated by this Agreement and the
  Indenture, (iv) the Reference Portfolio Manager shall maintain an appropriate disaster recovery
  and business continuity plan providing for the continuation or resumption, as the case may be, of
  business functions in connection with its obligations under this Agreement and the Indenture,
  including in the case of system breakdown and natural or man-made disaster and (v) the Reference
  Portfolio Manager shall retain insurance and equity capital in such amounts as are reasonable and
  customary (as determined by the Reference Portfolio Manager in its reasonable judgment) for
  managers managing comparable assets or reference assets. The Reference Portfolio Manager
  acknowledges that the Issuer’s retention of the Reference Portfolio Manager hereunder may be
  subject to examination oversight by applicable regulatory authorities, and agrees to reasonably
  cooperate with the Issuer in connection with any examination or inquiry by any such regulatory
  authority in connection with this Agreement and the Indenture.

          13.    No Partnership or Joint Venture. The Issuer and the Reference Portfolio Manager
  are not partners or joint venturers with each other, and nothing herein shall be construed to make
  them such partners or joint venturers or impose any liability as such on any of them. The Reference
  Portfolio Manager’s relation to the Issuer shall be deemed to be that of an independent contractor,
  and all transactions between the Issuer and the Reference Portfolio Manager shall be on arm’s-
  length terms.

          14.    Notices. Unless otherwise expressly provided herein, all notices, requests,
  demands and other communications required or permitted under, or otherwise in connection with,
  this Agreement shall be in writing and sent by answerback facsimile or addressed and delivered or
  mailed postage paid via registered mail with a return receipt request to the other party at the address
  specified below, or at such address as such other party may designate for the receipt of such notice.




  22392208.6.BUSINESS                                 13
                                                                                          011005
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 213 of 221 PageID 13898



            The Issuer:                    Valhalla CLO, Ltd.
                                           c/o Intertrust SPV (Cayman) Limited
                                           190 Elgin Avenue
                                           George Town
                                           Grand Cayman KY1-9005
                                           Cayman Islands
                                           Attn: The Directors
                                           Fax: (345) 945-4757

            Reference          Portfolio Highland      Capital      Management,               L.P.
            Manager:                     300 Crescent Court, Suite 700
                                         Dallas, Texas 75240
                                         Attn: Hunter Covitz
                                         Fax: (972) 628-4147

          15.    Successors and Assigns. This Agreement shall inure to the benefit of and be
  binding upon the successors and permitted assigns of the parties hereto. Any purported assignment
  of this Agreement to any Person, in whole or in part, by the Reference Portfolio Manager shall be
  deemed null and void unless such assignment is consented to in writing by the Issuer. Any
  assignment so consented to shall bind the assignee hereunder in the same manner as the Reference
  Portfolio Manager is bound. In addition, the assignee shall execute and deliver to the Issuer a
  counterpart of this Agreement naming such assignee as Reference Portfolio Manager. Upon the
  execution and delivery of such a counterpart by the assignee, the Reference Portfolio Manager
  shall be released from further obligations pursuant to this Agreement, except with respect to its
  agreements in Section 16 and its obligations arising under Section 9 in respect of acts or omissions
  occurring before such assignment and except with respect to its obligations under Section 8.

         This Agreement shall not be assigned by the Issuer without the prior written consent of the
  Reference Portfolio Manager. In the event of any assignment by the Issuer of the Agreement to a
  successor, the Issuer shall use reasonable efforts to cause such successor to execute and deliver to
  the Reference Portfolio Manager such documents as the Reference Portfolio Manager shall
  consider reasonably necessary to effect fully such assignment.

          Notwithstanding anything to the contrary in this Section 15, any successor to the Reference
  Portfolio Manager by way of transfer, merger, conversion, consolidation or acquisition of all or
  substantially all of the Reference Portfolio Manager’s asset management business relating to debt
  securities and loans shall be the successor to the Reference Portfolio Manager under this
  Agreement without any further action by the Reference Portfolio Manager, the Issuer or any other
  person or entity.

          The Reference Portfolio Manager shall notify the Issuer and the Trustee in writing (i) if it
  shall (x) consolidate or merge with or into any other unrelated third party entity or (y) sell, lease
  or otherwise transfer, directly or indirectly, in a single transaction or a series of related transactions
  all or any substantial part of its assets and its subsidiaries, taken as a whole, to any other unrelated
  third party entity, or (ii) if there is any material change in the limited partnership structure of the
  Reference Portfolio Manager, in any case as soon as practicable after the conclusion of such
  transactions or such change.


  22392208.6.BUSINESS                                  14
                                                                                            011006
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 214 of 221 PageID 13899



           16.     Bankruptcy Proceedings. The Reference Portfolio Manager agrees that it will not
  (and will not join any other Person in order to) (i) institute against the Issuer or Co-Issuer any case,
  proceeding or other action under any existing or future law of any jurisdiction, domestic or foreign,
  relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking to have any order
  for relief entered with respect to it, or seeking reorganization, arrangement, adjustment, winding-
  up, liquidation, dissolution, composition or other relief with respect to it or its debts, (ii) seek
  appointment of a receiver, trustee, custodian or other similar official for the Issuer or Co-Issuer or
  for all or any substantial part of its assets or (iii) take any action in furtherance of, or indicating its
  consent to, approval of, or acquiescence in, any of the acts set forth above, until at least one year
  and one day (or, if longer, the applicable preference period then provided by law) after the payment
  in full of all Securities issued under the Indenture; provided that nothing in this Section 16 shall
  preclude, or be deemed to estop, the Reference Portfolio Manager (A) from taking any action
  before the expiration of such period in (x) any case or proceeding voluntarily filed or commenced
  by either the Issuer or the Co-Issuer or (y) any involuntary insolvency proceeding filed or
  commenced against either the Issuer or the Co-Issuer by a Person other than the Reference
  Portfolio Manager or (B) from commencing against the Issuer or the Co-Issuer or any properties
  of such party, any legal action that is not a bankruptcy, reorganization, arrangement, insolvency,
  moratorium or liquidation proceeding. The provisions of this Section 16 shall survive the
  termination of this Agreement.

            17.    Submission to Jurisdiction. Each of the Reference Portfolio Manager and the
  Issuer:

                    (i)    irrevocably submits to the non-exclusive jurisdiction of the courts of the
            State of New York and the United States federal courts located in the Borough of
            Manhattan in The City of New York in any action or proceeding arising out of or relating
            to the Indenture or this Agreement;

                   (ii)    irrevocably agrees that all claims in respect of such action or proceeding
            may be heard and determined in such New York state or federal court and further
            irrevocably waives the right to object, with respect to such proceedings, that such court
            does not have any jurisdiction over such party;

                   (iii) to the fullest extent it may legally do so, irrevocably waives the defense of
            an inconvenient forum to the maintenance of such action or proceeding, including by
            irrevocably waiving any objection which it may have at any time to the laying of venue of
            any proceedings brought in any such court and irrevocably waiving any claim that such
            proceedings have been brought in an inconvenient forum; and

                   (iv)   agrees that a final judgment in any such action or proceeding shall be
            conclusive and may be enforced in other jurisdictions by suit on the judgment or in any
            other manner provided by law.

          The Reference Portfolio Manager irrevocably consents to the service of any and all process
  in any action or proceeding by the mailing or delivery of copies of such process to it at its office
  as the address set forth in Section 14 hereof.




  22392208.6.BUSINESS                                   15
                                                                                             011007
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 215 of 221 PageID 13900



          18.      Representations and Warranties.

                   (a) The Reference Portfolio Manager represents and warrants to the Issuer that:

                  (i)     the Reference Portfolio Manager has been duly organized as a limited
          partnership and is validly existing and in good standing under the laws of the State of
          Delaware, has full corporate power and authority to own its assets and transact the business
          in which it is currently engaged and proposes to be engaged and is duly qualified and in
          good standing as a limited partnership under the laws of each jurisdiction where its
          ownership or lease of property or the conduct of its business requires, or the performance
          of its obligations under this Agreement or the Indenture would require, such qualification,
          except for those jurisdictions in which the failure to be so qualified, authorized or licensed
          would not, individually or in the aggregate, have a material adverse effect on the business,
          operations, assets or financial condition of the Reference Portfolio Manager or on the
          ability of the Reference Portfolio Manager to perform its obligations under, or the validity
          or enforceability of, this Agreement or the Indenture;

                  (ii)   the Reference Portfolio Manager has full power and authority to execute,
          deliver and perform this Agreement and all obligations required hereunder and under the
          Indenture, and the Reference Portfolio Manager has taken all necessary action to authorize
          this Agreement and the execution, delivery and performance of this Agreement an all
          obligations required hereunder and under the Indenture. This Agreement has been, and
          each instrument and document required hereunder or under the terms of the Indenture shall
          be, executed and delivered by a duly authorized officer of the Reference Portfolio Manager,
          and this Agreement constitutes a valid and binding agreement of the Reference Portfolio
          Manager, enforceable against the Reference Portfolio Manager in accordance with its
          terms, except that the enforceability thereof may be subject to (a) bankruptcy, insolvency,
          reorganization, moratorium or other similar laws now or hereafter in effect relating to
          creditors’ rights and (b) general principles of equity (regardless of whether such
          enforcement is considered in a proceeding in equity or at law);

                  (iii) the Reference Portfolio Manager is not in violation of any federal or state
          securities law or regulation promulgated thereunder and there is no charge, investigation,
          action, suit or proceeding before or by any court or regulatory agency pending or, to the
          best knowledge of the Reference Portfolio Manager, threatened that would have a material
          adverse effect upon the performance by the Reference Portfolio Manager of its duties under
          this Agreement or on the validity or enforceability of this Agreement or the provisions of
          the Indenture applicable to the Reference Portfolio Manager hereunder (the “Indenture
          Provisions”);

                  (iv)   The Reference Portfolio Manager is not in violation of its governing
          instruments or in breach or violation of or in default under any contract or agreement to
          which it is a party or by which it or any of its property may be bound, or any applicable
          statute or any rule, regulation or order of any court, government agency or body having
          jurisdiction over the Reference Portfolio Manager or its properties, the breach or violation
          of which or default under which would have a material adverse effect on the validity or



  22392208.6.BUSINESS                                16
                                                                                         011008
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 216 of 221 PageID 13901



          enforceability of this Agreement or the Indenture Provisions, or the performance by the
          Reference Portfolio Manager of its duties hereunder or thereunder;

                  (v)     neither the execution and delivery of this Agreement, nor the fulfillment of
          the terms hereof, nor the fulfillment of the terms of the Indenture Provisions nor the
          documents and instruments required hereunder or under the Indenture Provisions, conflicts
          or results in a material breach or violation of any of the terms or provisions, or constitutes
          a default under, (a) the Reference Portfolio Manager’s constitutive documents, (b) the
          terms of any indenture, contract, lease, mortgage, deed of trust, note agreement or other
          agreement, obligation, condition, covenant, instrument or undertaking to which the
          Reference Portfolio Manager is a party or by which the Reference Portfolio Manager or
          any of its assets is or may be bound, (c) any law or regulation binding on or applicable to
          the Reference Portfolio Manager or (d) any decree, order, judgment, award, rule or
          regulation binding on or applicable to the Reference Portfolio Manager of any court,
          arbitrator or regulatory, administrative or governmental agency, body or authority having
          or asserting jurisdiction over the Reference Portfolio Manager or its properties, and which
          individually or in the aggregate would have a material adverse effect upon the business,
          operations, assets or financial condition of the Reference Portfolio Manager or its ability
          to perform its duties under this Agreement or the Swap Provision, or shall result in or
          require the creation or imposition of any lien on its property, assets or revenues pursuant
          to the provisions of any such mortgage, indenture, lease, contract or other agreement,
          instrument or undertaking;

                  (vi)   no consent, approval, authorization, license, permit or order of or exemption
          by, notice or report to or declaration, registration or filing with, any government,
          governmental instrumentality or court or other person is required by the Reference
          Portfolio Manager in connection with this Agreement or the execution, delivery, validity
          or enforceability of this Agreement or the obligations required hereunder or under the
          Indenture or the performance thereof by the Reference Portfolio Manager, except such as
          have been duly made or obtained; and

                 (vii) the Reference Portfolio Manager is duly registered and in good standing as
          an investment advisor with the United States Securities and Exchange Commission under
          the U.S. Investment Advisers Act of 1940, as amended.

                   (b) The Issuer hereby represents and warrants to the Reference Portfolio Manager
  as follows:

                  (i)     The Issuer has been duly incorporated and is validly existing as an exempted
          company with limited liability under the laws of the jurisdiction of its incorporation, has
          full power and authority to own its assets and to transact the business in which it is presently
          engaged and is duly qualified under the laws of each jurisdiction where its ownership or
          lease of property or the conduct of its business requires, or the performance of its
          obligations under this Agreement would require, such qualification, except for those
          jurisdictions in which the failure to be so qualified, authorized or licensed would not in the
          aggregate have a material adverse effect on the business, operations, assets or financial



  22392208.6.BUSINESS                                 17
                                                                                           011009
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 217 of 221 PageID 13902



          condition of the Issuer or on the ability of the Issuer to perform its obligations under, or the
          validity or enforceability of, this Agreement;

                  (ii)   The Issuer has full power and authority to execute, deliver and perform this
          Agreement and all obligations required hereunder and under the Indenture and has taken
          all necessary action to authorize this Agreement and the Indenture; and

                  (iii) This Agreement has been executed and delivered by a duly authorized
          officer of the Issuer and constitutes a valid and binding agreement of the Issuer, enforceable
          against the Issuer in accordance with its terms, except that the enforceability thereof may
          be subject to (a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
          now or hereafter in effect relating to creditors’ rights and (b) general principles of equity
          (regardless of whether such enforcement is considered in a proceeding in equity or at law).

          19.      Governing Law.

      THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
  ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

          20.      Miscellaneous.

                 (a) The captions in this Agreement are included for convenience only and in no
  way define or limit any of the provisions hereof or otherwise affect their construction or effect.

                (b) In the event any provision of this Agreement shall be held invalid or
  unenforceable by any court of competent jurisdiction, such holding shall not invalidate or render
  unenforceable any other provisions hereof.

                 (c) This Agreement may not be amended or modified except by an instrument in
  writing signed by the parties hereto.

                  (d) This Agreement constitutes the entire understanding and agreement between
  the parties and supersedes all other prior understandings and agreements, whether written or oral,
  between the parties concerning this subject matter.

                 (e) This Agreement may be executed in any number of counterparts, each of which
  so executed shall be deemed an original, but all such counterparts shall together constitute but one
  and the same instrument.

                (f) Unless otherwise noted, use of the word “Section” refers to the relevant Section
  in this Agreement.

                (g) Words used herein, regardless of the number and gender specifically used, shall
  be deemed and construed to include any other number, singular or plural, and any other gender,
  masculine, feminine or neuter, as the context requires.




  22392208.6.BUSINESS                                 18
                                                                                           011010
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 218 of 221 PageID 13903



         21.     Beneficiaries. This Agreement is made solely for the benefit of the Issuer and the
  Reference Portfolio Manager, their successors and permitted assigns, and no other person shall
  have any right, benefit or interest under or because of this Agreement.

          22.      [Reserved].

          23.    Indulgences Not Waivers. Neither the failure nor any delay on the part of the Issuer
  or the Reference Portfolio Manager to exercise any right, remedy, power or privilege under this
  Agreement shall operate as a waiver thereof, nor shall any single or partial exercise of any right,
  remedy, power or privilege preclude any other or further exercise of the same or of any other right,
  remedy, power or privilege, nor shall any waiver of any right, remedy, power or privilege with
  respect to any occurrence be construed as a waiver of such right, remedy, power or privilege with
  respect to any other occurrence. No waiver shall be effective unless it is in writing and is signed
  by the party asserted to have granted such waiver.

          24.     Conflicts with Indenture. Subject to Sections 2(d) and 5(d) hereof, in the event this
  Agreement requires action with respect to any matter and the terms of the Indenture expressly
  require that the Reference Portfolio Manager take a different action with respect to such matter,
  and such actions are mutually exclusive, the provisions of the Indenture in respect thereof shall
  control.

          25.      Written Disclosure Statement.

         The Issuer acknowledges that it has received Part II of the Reference Portfolio Manager’s
  Form ADV filed with the Securities and Exchange Commission, as required by Rule 204-3 under
  the Advisers Act, more than 48 hours prior to the date of execution of this Agreement. The
  Reference Portfolio Manager shall provide the Issuer with a copy of Part II of its Form ADV
  annually within seven days of receipt of a written request therefor from the Issuer.

          26.      No Recourse.

          The Reference Portfolio Manager hereby acknowledges and agrees that the Issuer’s
  obligations hereunder shall be solely the corporate obligations of the Issuer, and the Reference
  Portfolio Manager shall not have any recourse to any of the directors, officers, employees,
  shareholders or affiliates of the Issuer or the Co-Issuer with respect to any expenses, losses,
  damages, judgments, assessments, costs, demands, charges, claims, liabilities, indemnities or other
  obligations in connection with any transactions contemplated hereby. No recourse shall be had,
  whether by levy or execution or otherwise, against any affiliate of the Issuer, or the Co-Issuer or
  any shareholders, directors, officers, agents or employees of the Issuer or the Co-Issuer and its
  respective affiliate under any rule of law, statute or constitution, or by the enforcement of any
  assessment or penalty, or otherwise, nor shall any of such persons be personally liable for any such
  amounts or claims, or liable for any defenses or judgments based thereon or with respect thereto.
  Notwithstanding any other provision of this Agreement, obligations of the Issuer pursuant to this
  Agreement shall constitute limited recourse obligations of the Issuer payable solely from the Trust
  Estate in accordance with the Priority of Payments and following the liquidation of the Trust Estate
  and the application of the proceeds thereof in accordance with the Priority of Payments, all
  obligations of and claims against the Issuer under this Agreement shall be extinguished and shall



  22392208.6.BUSINESS                                19
                                                                                        011011
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 219 of 221 PageID 13904



  not thereafter revive. The provisions of this Section 26 shall survive the termination of this
  Agreement.



                                    [Signature pages follow.]




  22392208.6.BUSINESS                            20
                                                                                  011012
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 220 of 221 PageID 13905




                                                                     011013
Case 19-34054-sgj11 Doc 1822-69 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-40 Filed 23 06/09/21 Page 221 of 221 PageID 13906




                                                                     011014
